Exhibit 10.1

Execution Version

 

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 11, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1    

SECTION 1.1

   General      1    

SECTION 1.2

   Specific Terms      1    

SECTION 1.3

   Usage of Terms      2    

SECTION 1.4

   [Reserved]      2    

SECTION 1.5

   No Recourse      2    

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      2    

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3    

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3    

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4    

SECTION 3.1

   Representations and Warranties of Seller      4    

SECTION 3.2

   Representations and Warranties of Purchaser      6    

ARTICLE IV. COVENANTS OF SELLER

     8    

SECTION 4.1

   Protection of Title of Purchaser      8    

SECTION 4.2

   Other Liens or Interests      9    

SECTION 4.3

   Costs and Expenses      10    

SECTION 4.4

   Indemnification      10    

ARTICLE V. REPURCHASES

     11    

SECTION 5.1

   Repurchase of Receivables upon Breach      11    

SECTION 5.2

   Reassignment of Purchased Receivables      12    

SECTION 5.3

   Waivers      13    

ARTICLE VI. MISCELLANEOUS

     13    

SECTION 6.1

   Liability of Seller      13    

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13    

SECTION 6.3

   Limitation on Liability of Seller and Others      13    

SECTION 6.4

   Seller May Own Notes or the Certificate      14    

SECTION 6.5

   Amendment      14    

SECTION 6.6

   Notices      15    

SECTION 6.7

   Merger and Integration      15    

SECTION 6.8

   Severability of Provisions      15    

SECTION 6.9

   Intention of the Parties      15    

SECTION 6.10

   Governing Law      16    

SECTION 6.11

   Counterparts      16    

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16    

SECTION 6.13

   Nonpetition Covenant      16    

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 11, 2018, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of April 11, 2018, by
and among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in
its individual capacity and as Servicer, AmeriCredit Automobile Receivables
Trust 2018-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral
Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means May 23, 2018.

“Issuer” means AmeriCredit Automobile Receivables Trust 2018-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)    Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)    the Receivables and all moneys received thereon after the Cutoff Date;

(ii)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)    any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v)    all rights under any Service Contracts on the related Financed Vehicles;

(vi)    the related Receivable Files;

(vii)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii)    all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1        Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)    Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b)    Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the date hereof, and as of the Closing Date, are true and correct.

(c)    No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)    Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)    No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)    No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)    Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)    Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)    Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)    No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k)    Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)    No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)    No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)    Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)    True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)    Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)    Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)    Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)    Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)    No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f)    No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)    No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)    At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)    Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)    Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)    Prior to the Closing Date, Seller has maintained accounts and records as
to each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)    If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)    Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)    Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)    Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders or the Certificateholder through the negligence, willful
misfeasance, or bad faith of Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of Seller’s obligations and duties
under this Agreement.

(g)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)    Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)    Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)    This Agreement may be amended by Seller and Purchaser without the consent
of the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any
of the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions
in this Agreement; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the
Trust Collateral Agent, adversely affect in any material respect the interests
of any Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent
and that such amendment is authorized and permitted by this Agreement.

(b)    This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)    Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)    It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)    the Receivables and all moneys received thereon after the Cutoff Date;

(b)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)    any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e)    all rights under any Service Contracts on the related Financed Vehicles;

(f)    the related Receivable Files;

(g)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)    all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

/s/ Robert T. Pigott III

Name: Robert T. Pigott III

Title: Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By:

 

/s/ Sheli Fitzgerald

Name: Sheli Fitzgerald

Title:   Senior Vice President, Corporate             Treasury

 

Accepted:

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:

 

/s/ Michael D. Commisso

Name: Michael D. Commisso

Title: Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111000241459       111003148548       111003358293       111003544065      
111003733762       111003936318       111004155862       111004351624      
111004524110       111004707124       111004877830       111005070432      
111005239226       111005410654       111005580607       111005830773      
111006026221       111006215861       111006407415       111006653339    
111000252990       111003148559       111003358439       111003544076      
111003733896       111003936396       111004155974       111004351714      
111004524121       111004707135       111004877874       111005070443      
111005239260       111005410687       111005580629       111005830931      
111006026254       111006215917       111006407460       111006653430    
111000259302       111003148593       111003358574       111003544098      
111003734011       111003936419       111004156009       111004351815      
111004524132       111004707157       111004877919       111005070454      
111005239271       111005410744       111005580663       111005831000      
111006026287       111006215940       111006407471       111006653452    
111000263992       111003148616       111003358709       111003544122      
111003734033       111003936420       111004156076       111004351994      
111004524143       111004707180       111004877953       111005070544      
111005239451       111005410845       111005580708       111005831066      
111006026333       111006215951       111006407505       111006653463    
111000280171       111003148650       111003358743       111003544133      
111003734134       111003936521       111004156199       111004352254      
111004524176       111004707214       111004878011       111005070566      
111005239462       111005410991       111005580731       111005831101      
111006026478       111006215973       111006407527       111006653531    
111000283556       111003148739       111003358822       111003544166      
111003734145       111003936565       111004156223       111004352265      
111004524198       111004707236       111004878044       111005070588      
111005239563       111005411026       111005580786       111005831189      
111006026524       111006216019       111006407550       111006653542    
111000323719       111003148762       111003358877       111003544188      
111003734156       111003936600       111004156290       111004352490      
111004524200       111004707258       111004878066       111005070612      
111005239686       111005411037       111005580809       111005831370      
111006026591       111006216020       111006407617       111006653553    
111000329074       111003148773       111003358901       111003544223      
111003734189       111003936655       111004156335       111004352557      
111004524222       111004707281       111004878088       111005070645      
111005239697       111005411060       111005580843       111005831921      
111006026658       111006216031       111006407628       111006653609    
111000329568       111003148807       111003358934       111003544245      
111003734235       111003936992       111004156368       111004352614      
111004524255       111004707304       111004878101       111005070836      
111005239710       111005411082       111005580876       111005832089      
111006026670       111006216042       111006407639       111006654037    
111000341203       111003148818       111003359069       111003544256      
111003734268       111003937005       111004156582       111004352636      
111004524266       111004707326       111004878112       111005070904      
111005239787       111005411206       111005580898       111005832090      
111006026715       111006216086       111006407640       111006654048    
111000347287       111003148841       111003359081       111003544289      
111003734291       111003937038       111004156717       111004352669      
111004524312       111004707337       111004878178       111005071040      
111005239833       111005411251       111005580900       111005832102      
111006026726       111006216097       111006407729       111006654093    
111000354702       111003148852       111003359148       111003544515      
111003734314       111003937140       111004156807       111004352805      
111004524334       111004707359       111004878213       111005071118      
111005239945       111005411262       111005580922       111005832281      
111006026748       111006216109       111006407741       111006654105    
111000364343       111003148964       111003359205       111003544526      
111003734325       111003937184       111004156942       111004352973      
111004524367       111004707371       111004878280       111005071130      
111005239956       111005411284       111005580955       111005832337      
111006026917       111006216121       111006407763       111006654228    
111000365951       111003149055       111003359249       111003544593      
111003734538       111003937195       111004157088       111004353086      
111004524378       111004707393       111004878291       111005071152      
111005240161       111005411396       111005580988       111005832382      
111006026995       111006216143       111006407831       111006654273    
111000392401       111003149156       111003359373       111003544616      
111003734549       111003937274       111004157291       111004353097      
111004524389       111004707416       111004878381       111005071174      
111005240363       111005411419       111005581035       111005832483      
111006027008       111006216154       111006407842       111006654307    
111000396450       111003149257       111003359430       111003544728      
111003734561       111003937320       111004157404       111004353301      
111004524390       111004707450       111004878404       111005071219      
111005240408       111005411532       111005581114       111005832540      
111006027053       111006216165       111006407875       111006654543    
111000396517       111003149336       111003359463       111003544807      
111003734572       111003937397       111004157505       111004353345      
111004524424       111004707472       111004878415       111005071286      
111005240419       111005411565       111005581136       111005832584      
111006027198       111006216198       111006407954       111006654879    
111000397473       111003149370       111003359575       111003544841      
111003734932       111003937432       111004157628       111004353389      
111004524435       111004707562       111004878460       111005071602      
111005240431       111005411600       111005581181       111005832641      
111006027255       111006216200       111006407976       111006654880    
111000398025       111003149527       111003359643       111003544908      
111003735078       111003937498       111004157707       111004353558      
111004524503       111004707584       111004878482       111005071837      
111005240532       111005411611       111005581204       111005832843      
111006027468       111006216233       111006407987       111006654958    
111000410929       111003149684       111003359812       111003545055      
111003735089       111003937500       111004157932       111004353581      
111004524525       111004707595       111004878516       111005071848      
111005240587       111005411622       111005581215       111005832911      
111006027570       111006216244       111006408012       111006654969    
111000412415       111003149729       111003359834       111003545392      
111003735203       111003937667       111004157998       111004353604      
111004524581       111004707607       111004878538       111005071882      
111005240655       111005411756       111005581226       111005833158      
111006027727       111006216301       111006408034       111006655061    
111000412796       111003149752       111003359957       111003545437      
111003735438       111003937689       111004158023       111004353749      
111004524604       111004707618       111004878572       111005072029      
111005240925       111005411767       111005581237       111005833417      
111006027738       111006216345       111006408045       111006655184    
111000414934       111003149763       111003360005       111003545639      
111003735674       111003937757       111004158090       111004353806      
111004524626       111004707708       111004878594       111005072119      
111005241241       111005411802       111005581248       111005833484      
111006027772       111006216389       111006408067       111006655274    
111000426623       111003149796       111003360094       111003545651      
111003735696       111003937780       111004158416       111004354043      
111004524671       111004707719       111004878640       111005072298      
111005241263       111005411813       111005581259       111005833507      
111006027839       111006216457       111006408078       111006655342    
111000426858       111003149831       111003360117       111003545808      
111003735887       111003937825       111004158483       111004354234      
111004524682       111004707720       111004878651       111005072322      
111005241285       111005411868       111005581260       111005833530      
111006027840       111006216626       111006408089       111006655364    
111000440078       111003149897       111003360151       111003545820      
111003735900       111003937836       111004158630       111004354245      
111004524738       111004707731       111004878752       111005072434      
111005241308       111005411879       111005581305       111005833608      
111006027884       111006216682       111006408090       111006655487    
111000444083       111003149909       111003360173       111003545886      
111003736169       111003937858       111004158753       111004354403      
111004524772       111004707742       111004878763       111005072489      
111005241353       111005411914       111005581316       111005833686      
111006027895       111006216693       111006408180       111006655599    
111000446030       111003149910       111003360184       111003545987      
111003736406       111003937959       111004158865       111004354582      
111004524840       111004707764       111004878774       111005072490      
111005241566       111005411969       111005581349       111005833888      
111006027996       111006216772       111006408258       111006655601    
111000446186       111003150024       111003360241       111003546067      
111003736462       111003938040       111004159080       111004354739      
111004524873       111004707821       111004878853       111005072568      
111005241623       111005411970       111005581350       111005834069      
111006028032       111006216783       111006408269       111006655757    
111000454916       111003150057       111003360252       111003546180      
111003736473       111003938130       111004159305       111004354830      
111004524884       111004707865       111004878864       111005072580      
111005241690       111005412005       111005581361       111005834148      
111006028065       111006216817       111006408270       111006655858    
111000457469       111003150114       111003360331       111003546236      
111003736495       111003938219       111004159327       111004354863      
111004524895       111004707911       111004878875       111005072782      
111005241702       111005412072       111005581394       111005834452      
111006028076       111006216851       111006408281       111006655870    
111000464490       111003150147       111003360397       111003546247      
111003736934       111003938264       111004159406       111004354885      
111004524907       111004707922       111004878943       111005072894      
111005241779       111005412106       111005581439       111005834474      
111006028234       111006216862       111006408292       111006655881    
111000465468       111003150169       111003360421       111003546269      
111003737014       111003938365       111004159495       111004355000      
111004524918       111004707955       111004878954       111005072906      
111005241825       111005412151       111005581451       111005834485      
111006028313       111006216873       111006408315       111006655982    
111000468056       111003150192       111003360555       111003546393      
111003737070       111003938512       111004159608       111004355044      
111004524929       111004708002       111004878965       111005073020      
111005241858       111005412207       111005581495       111005834508      
111006028357       111006216895       111006408326       111006656006    
111000477179       111003150428       111003360768       111003546652      
111003737115       111003938635       111004159776       111004355134      
111004524930       111004708024       111004878976       111005073154      
111005241971       111005412320       111005581529       111005834520      
111006028414       111006216918       111006408348       111006656084    
111000481646       111003150495       111003360836       111003546696      
111003737238       111003938725       111004159990       111004355325      
111004524952       111004708114       111004878987       111005073198      
111005242028       111005412353       111005581530       111005834755      
111006028447       111006216929       111006408359       111006656163    
111000481758       111003150518       111003360847       111003546865      
111003737496       111003938736       111004160004       111004355336      
111004524985       111004708237       111004878998       111005073233      
111005242039       111005412375       111005581563       111005834766      
111006028458       111006216930       111006408360       111006656196    
111000487709       111003150552       111003360915       111003546887      
111003737586       111003938758       111004160015       111004355404      
111004524996       111004708259       111004879034       111005073266      
111005242107       111005412487       111005581596       111005834889      
111006028559       111006216941       111006408371       111006656219    
111000509568       111003150664       111003360960       111003547057      
111003737777       111003938781       111004160093       111004355527      
111004525010       111004708406       111004879056       111005073312      
111005242174       111005412498       111005581620       111005835048      
111006028638       111006216996       111006408393       111006656354    
111000527456       111003150721       111003361118       111003547114      
111003737801       111003938792       111004160172       111004355729      
111004525021       111004708484       111004879102       111005073345      
111005242196       111005412522       111005581631       111005835239      
111006028762       111006217021       111006408416       111006656455    
111000547414       111003150899       111003361253       111003547136      
111003737924       111003938815       111004160183       111004355730      
111004525032       111004708507       111004879146       111005073413      
111005242286       111005412566       111005581653       111005835419      
111006028852       111006217032       111006408427       111006656781    
111000560396       111003150978       111003361398       111003547169      
111003737980       111003938837       111004160206       111004355897      
111004525065       111004708608       111004879225       111005073491      
111005242354       111005412690       111005581686       111005835565      
111006028986       111006217122       111006408461       111006656804    
111000665594       111003151092       111003361444       111003547204      
111003737991       111003938859       111004160352       111004355910      
111004525098       111004708620       111004879270       111005073536      
111005242444       111005412948       111005581721       111005835611      
111006029000       111006217212       111006408630       111006656927    
111000753547       111003151126       111003361804       111003547215      
111003738004       111003938949       111004160532       111004356034      
111004525122       111004708709       111004879528       111005073682      
111005242488       111005413095       111005581743       111005835655      
111006029011       111006217278       111006408641       111006657018    
111000974047       111003151205       111003361882       111003547260      
111003738015       111003938950       111004160565       111004356135      
111004525133       111004708754       111004879562       111005073738      
111005242499       111005413118       111005581765       111005835879      
111006029033       111006217537       111006408663       111006657030    
111000974238       111003151238       111003361916       111003547271      
111003738127       111003939063       111004160699       111004356214      
111004525155       111004708800       111004879584       111005073794      
111005242567       111005413275       111005581787       111005836139      
111006029189       111006217841       111006409103       111006657175    
111000975127       111003151250       111003361961       111003547338      
111003738239       111003939119       111004160835       111004356225      
111004525201       111004708877       111004879595       111005073930      
111005242590       111005413455       111005581798       111005836320      
111006029202       111006217942       111006409271       111006657197    
111000975183       111003151294       111003362344       111003547507      
111003738318       111003939197       111004160958       111004356258      
111004525223       111004708934       111004879618       111005073974      
111005242602       111005413488       111005581811       111005836375      
111006029369       111006218000       111006409282       111006657557    
111000975510       111003151306       111003362445       111003547541      
111003738330       111003939388       111004161049       111004356371      
111004525234       111004708978       111004879685       111005074032      
111005242635       111005413668       111005581822       111005836410      
111006029460       111006218099       111006409552       111006657580    
111000975688       111003151485       111003362456       111003547552      
111003738442       111003939445       111004161263       111004356382      
111004525245       111004709182       111004879988       111005074098      
111005242657       111005413691       111005581866       111005836634      
111006029482       111006218471       111006409642       111006657591    
111000976083       111003151698       111003362579       111003547664      
111003738532       111003939478       111004161342       111004356427      
111004525425       111004709384       111004880115       111005074111      
111005242703       111005413871       111005581945       111005836645      
111006029640       111006218516       111006409743       111006657625    
111000976229       111003151946       111003362647       111003547686      
111003738543       111003939513       111004161386       111004356483      
111004525469       111004709407       111004880216       111005074122      
111005242769       111005413905       111005581989       111005836678      
111006029752       111006218549       111006409978       111006657647    
111000976410       111003152228       111003362681       111003547934      
111003738622       111003939580       111004161432       111004356494      
111004525481       111004709418       111004880250       111005074177      
111005242792       111005414007       111005582025       111005836702      
111006029976       111006218617       111006410060       111006657782    
111000976690       111003152318       111003362861       111003547956      
111003738644       111003939591       111004161522       111004356528      
111004525559       111004709496       111004880463       111005074212      
111005242837       111005414096       111005582047       111005836858      
111006030181       111006218640       111006410295       111006657849    
111000977242       111003152486       111003362917       111003548047      
111003738723       111003939636       111004161724       111004356584      
111004525560       111004709586       111004880474       111005074256      
111005242859       111005414265       111005582070       111005836915      
111006030204       111006218662       111006410318       111006657872    
111000977310       111003152543       111003362940       111003548070      
111003738880       111003939658       111004161915       111004356595      
111004525582       111004709687       111004880508       111005074290      
111005242882       111005414287       111005582148       111005836948      
111006030259       111006218909       111006410374       111006657883    
111000977635       111003152554       111003363110       111003548126      
111003738914       111003939704       111004161960       111004356674      
111004525593       111004709700       111004880722       111005074302      
111005242950       111005414322       111005582182       111005836971      
111006030361       111006218932       111006410419       111006657939    
111000978973       111003152655       111003363222       111003548227      
111003738936       111003939726       111004162141       111004356696      
111004525605       111004709834       111004880788       111005074313      
111005242972       111005414412       111005582227       111005836982      
111006030417       111006218943       111006410734       111006657984    
111000979277       111003152789       111003363356       111003548452      
111003738958       111003939748       111004162152       111004356775      
111004525616       111004709924       111004880856       111005074324      
111005242983       111005414445       111005582306       111005837006      
111006030439       111006218998       111006410789       111006658020    
111000979985       111003152790       111003363413       111003548531      
111003738981       111003939760       111004162220       111004356865      
111004525627       111004710072       111004880979       111005074335      
111005243074       111005414490       111005582351       111005837017      
111006030462       111006219034       111006410891       111006658053    
111000980101       111003152824       111003363457       111003548542      
111003739027       111003939805       111004162376       111004357114      
111004525638       111004710094       111004880980       111005074346      
111005243142       111005414625       111005582373       111005837073      
111006030484       111006219157       111006410914       111006658132    
111000981001       111003152936       111003363536       111003548609      
111003739049       111003939951       111004162387       111004357169      
111004525649       111004710162       111004881026       111005074368      
111005243221       111005414647       111005582384       111005837129      
111006030664       111006219337       111006410969       111006658143    
111000981292       111003153005       111003363615       111003548610      
111003739094       111003939962       111004162411       111004357237      
111004525694       111004710230       111004881071       111005074391      
111005243254       111005414704       111005582463       111005837130      
111006030675       111006219360       111006411072       111006658266    
111000981416       111003153027       111003363659       111003548676      
111003739128       111003939973       111004162488       111004357248      
111004525706       111004710241       111004881127       111005074414      
111005243287       111005414715       111005582496       111005837185      
111006030732       111006219472       111006411083       111006658648  

 

SCH-A-2



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111000981933       111003153038       111003363716       111003548867      
111003739151       111003940010       111004162613       111004357361      
111004525739       111004710308       111004881161       111005074436      
111005243355       111005414760       111005582609       111005837275      
111006030978       111006219528       111006411151       111006658761    
111000982169       111003153061       111003363817       111003548979      
111003739241       111003940054       111004162680       111004357406      
111004525773       111004710331       111004881194       111005074481      
111005243377       111005414838       111005582610       111005837411      
111006031003       111006219573       111006411263       111006658862    
111000982620       111003153094       111003363862       111003549004      
111003739320       111003940098       111004162736       111004357439      
111004525829       111004710342       111004881486       111005074515      
111005243513       111005414951       111005582643       111005837444      
111006031115       111006219764       111006411296       111006658895    
111000982709       111003153106       111003363895       111003549015      
111003739421       111003940100       111004162747       111004357451      
111004525841       111004710432       111004881497       111005074526      
111005243546       111005414995       111005582665       111005837455      
111006031126       111006219922       111006411308       111006658974    
111000982934       111003153128       111003364009       111003549026      
111003739443       111003940111       111004162837       111004357529      
111004525852       111004710511       111004881521       111005074559      
111005243557       111005415019       111005582676       111005837556      
111006031193       111006219966       111006411353       111006659076    
111000983250       111003153140       111003364043       111003549060      
111003739601       111003940267       111004162893       111004357619      
111004525863       111004710623       111004881598       111005074560      
111005243591       111005415031       111005582711       111005837635      
111006031205       111006220003       111006411476       111006659155    
111000983340       111003153263       111003364087       111003549093      
111003739667       111003940278       111004162905       111004357642      
111004525874       111004710690       111004881611       111005074616      
111005243614       111005415042       111005582722       111005837680      
111006031250       111006220104       111006411500       111006659188    
111000983665       111003153308       111003364155       111003549127      
111003739836       111003940289       111004162938       111004357721      
111004525975       111004710746       111004881790       111005074627      
111005243625       111005415075       111005582744       111005837714      
111006031340       111006220171       111006411533       111006659201    
111000984105       111003153364       111003364188       111003549295      
111003739926       111003940324       111004163120       111004357765      
111004526022       111004710780       111004881846       111005074638      
111005243759       111005415109       111005582799       111005837725      
111006031362       111006220182       111006411588       111006659234    
111000984789       111003153588       111003364357       111003549374      
111003739993       111003940346       111004163197       111004357877      
111004526044       111004710870       111004881981       111005074650      
111005243771       111005415165       111005582801       111005837747      
111006031430       111006220407       111006412253       111006659324    
111000984846       111003153870       111003364403       111003549521      
111003740018       111003940380       111004163366       111004357899      
111004526066       111004710881       111004882005       111005074661      
111005243939       111005415200       111005582823       111005837769      
111006031452       111006220430       111006412398       111006659481    
111000985421       111003153982       111003364447       111003549543      
111003740029       111003940391       111004163568       111004357901      
111004526101       111004710904       111004882083       111005074672      
111005244097       111005415266       111005582845       111005837871      
111006031519       111006220665       111006412859       111006659582    
111000985982       111003154028       111003364739       111003549576      
111003740096       111003940436       111004163625       111004357923      
111004526156       111004710915       111004882342       111005074694      
111005244121       111005415288       111005582867       111005837938      
111006031553       111006220801       111006412949       111006659728    
111000986129       111003154084       111003364740       111003549598      
111003740265       111003940447       111004163861       111004358115      
111004526189       111004710926       111004882500       111005074728      
111005244132       111005415299       111005582878       111005837994      
111006031597       111006220834       111006413153       111006659863    
111000986309       111003154095       111003364829       111003549677      
111003740298       111003940458       111004164097       111004358148      
111004526202       111004710959       111004882511       111005074739      
111005244176       111005415367       111005582890       111005838120      
111006031665       111006220924       111006413276       111006659896    
111000988266       111003154253       111003364874       111003549712      
111003740490       111003940492       111004164143       111004358159      
111004526224       111004710982       111004882544       111005074740      
111005244233       111005415389       111005582935       111005838153      
111006031711       111006221037       111006413355       111006659942    
111000988301       111003154354       111003364885       111003549734      
111003740647       111003940515       111004164165       111004358283      
111004526235       111004710993       111004882690       111005074762      
111005244323       111005415402       111005582968       111005838243      
111006031788       111006221082       111006413478       111006659975    
111000988356       111003154376       111003364942       111003549790      
111003740827       111003940593       111004164323       111004358294      
111004526246       111004711017       111004882825       111005074773      
111005244389       111005415503       111005582979       111005838322      
111006031867       111006221240       111006413502       111006660089    
111000988604       111003154400       111003364997       111003550040      
111003740906       111003940605       111004164402       111004358395      
111004526268       111004711028       111004882869       111005074795      
111005244390       111005415558       111005582980       111005838423      
111006032048       111006221374       111006413513       111006660191    
111000988985       111003154444       111003365123       111003550051      
111003740962       111003940627       111004164660       111004358430      
111004526279       111004711129       111004882926       111005074818      
111005244413       111005415659       111005583071       111005838445      
111006032127       111006221420       111006413726       111006660494    
111000989076       111003154488       111003365189       111003550073      
111003741020       111003940649       111004164884       111004358508      
111004526291       111004711354       111004883006       111005074829      
111005244435       111005415828       111005583093       111005838467      
111006032149       111006221431       111006413984       111006660753    
111000989504       111003154499       111003365279       111003550129      
111003741075       111003940650       111004165199       111004358519      
111004526314       111004711387       111004883017       111005074830      
111005244491       111005415873       111005583127       111005838546      
111006032183       111006221464       111006414020       111006660775    
111000989515       111003154578       111003365314       111003550208      
111003741200       111003940672       111004165234       111004358564      
111004526336       111004711444       111004883130       111005074841      
111005244569       111005415974       111005583149       111005838603      
111006032239       111006221611       111006414132       111006660922    
111000989560       111003154589       111003365347       111003550231      
111003741288       111003940706       111004165357       111004358654      
111004526347       111004711488       111004883242       111005074852      
111005244581       111005415996       111005583194       111005838669      
111006032251       111006221846       111006414176       111006660944    
111000990045       111003154635       111003365358       111003550275      
111003741334       111003940717       111004165368       111004358676      
111004526404       111004711499       111004883310       111005074874      
111005244626       111005416010       111005583217       111005838715      
111006032273       111006222072       111006414244       111006660966    
111000990506       111003154679       111003365594       111003550477      
111003741378       111003940728       111004165560       111004358698      
111004526460       111004711534       111004883321       111005074885      
111005244659       111005416065       111005583228       111005838759      
111006032307       111006222106       111006414255       111006661013    
111000991080       111003154781       111003365640       111003550488      
111003741413       111003940740       111004165661       111004358700      
111004526505       111004711578       111004883455       111005074908      
111005244660       111005416087       111005583239       111005838805      
111006032330       111006222139       111006414334       111006661035    
111000993543       111003154804       111003365831       111003550668      
111003741424       111003940784       111004165762       111004358722      
111004526516       111004711589       111004883512       111005074919      
111005244772       111005416144       111005583273       111005838816      
111006032431       111006222173       111006414446       111006661103    
111000993903       111003154916       111003365853       111003550804      
111003741525       111003940795       111004165896       111004358788      
111004526527       111004711602       111004883523       111005074920      
111005244783       111005416267       111005583295       111005838917      
111006032543       111006222195       111006414468       111006661125    
111000994667       111003155018       111003365987       111003550893      
111003741581       111003940818       111004165997       111004358834      
111004526639       111004711646       111004883545       111005074931      
111005244828       111005416302       111005583330       111005839154      
111006032565       111006222218       111006414479       111006661147    
111000996131       111003155085       111003366045       111003550905      
111003741615       111003940841       111004166134       111004358867      
111004526729       111004711679       111004883725       111005074942      
111005244839       111005416357       111005583341       111005839233      
111006032587       111006222432       111006414671       111006661259    
111000996412       111003155119       111003366067       111003551131      
111003741682       111003940885       111004166167       111004358890      
111004526842       111004711736       111004883770       111005074953      
111005244884       111005416368       111005583396       111005839503      
111006032622       111006222454       111006414839       111006661293    
111000996557       111003155186       111003366203       111003551221      
111003741761       111003940908       111004166370       111004358913      
111004526886       111004711848       111004883815       111005074975      
111005244929       111005416436       111005583408       111005839514      
111006032734       111006222511       111006414873       111006661338    
111000996579       111003155254       111003366326       111003551366      
111003741952       111003940919       111004166471       111004359004      
111004526921       111004711859       111004883893       111005075033      
111005245155       111005416526       111005583420       111005839794      
111006032789       111006222522       111006414907       111006661721    
111000997097       111003155298       111003366348       111003551388      
111003742009       111003940920       111004166493       111004359015      
111004526987       111004711916       111004884029       111005075055      
111005245199       111005416582       111005583453       111005839817      
111006032813       111006222577       111006414974       111006661800    
111000997514       111003155322       111003366359       111003551669      
111003742100       111003940953       111004166538       111004359037      
111004526998       111004711927       111004884096       111005075077      
111005245278       111005416627       111005583497       111005839907      
111006032857       111006222904       111006415032       111006661844    
111000997794       111003155478       111003366371       111003551939      
111003742144       111003940964       111004166707       111004359082      
111004527001       111004711949       111004884221       111005075088      
111005245302       111005416661       111005583509       111005840066      
111006032903       111006223095       111006415065       111006661866    
111000997985       111003155513       111003366405       111003551951      
111003742289       111003940975       111004166831       111004359093      
111004527012       111004711972       111004884232       111005075099      
111005245357       111005416728       111005583510       111005840099      
111006032925       111006223130       111006415245       111006661901    
111000998773       111003155546       111003366438       111003551973      
111003742458       111003940986       111004167056       111004359105      
111004527180       111004712007       111004884287       111005075101      
111005245379       111005416852       111005583521       111005840178      
111006032936       111006223196       111006415403       111006661956    
111000999831       111003155580       111003366517       111003551984      
111003742481       111003940997       111004167135       111004359172      
111004527236       111004712052       111004884377       111005075202      
111005245380       111005416874       111005583587       111005840202      
111006033050       111006223332       111006415458       111006662025    
111001000408       111003155669       111003366528       111003552200      
111003742661       111003941022       111004167146       111004359228      
111004527258       111004712120       111004884502       111005075235      
111005245436       111005416919       111005583611       111005840268      
111006033072       111006223387       111006415649       111006662036    
111001001331       111003155681       111003366595       111003552255      
111003742694       111003941156       111004167472       111004359295      
111004527269       111004712153       111004884513       111005075246      
111005245470       111005417011       111005583633       111005840325      
111006033094       111006223411       111006415728       111006662104    
111001001713       111003155759       111003366629       111003552334      
111003742964       111003941268       111004167641       111004359307      
111004527270       111004712197       111004884625       111005075257      
111005245537       111005417101       111005583644       111005840628      
111006033139       111006223512       111006415852       111006662294    
111001003030       111003155793       111003366641       111003552367      
111003742986       111003941291       111004167753       111004359363      
111004527281       111004712243       111004884805       111005075314      
111005245560       111005417156       111005583677       111005840730      
111006033207       111006223523       111006415874       111006662351    
111001004042       111003155894       111003366663       111003552514      
111003743134       111003941314       111004167797       111004359431      
111004527382       111004712265       111004884973       111005075347      
111005245649       111005417257       111005583734       111005840842      
111006033230       111006223860       111006415997       111006662441    
111001004176       111003156042       111003366696       111003552569      
111003743156       111003941325       111004167843       111004359464      
111004527416       111004712276       111004884995       111005075381      
111005245728       111005417336       111005583756       111005840976      
111006033410       111006223961       111006416314       111006662575    
111001004198       111003156222       111003366708       111003552615      
111003743347       111003941347       111004167898       111004359486      
111004527494       111004712344       111004885020       111005075392      
111005245773       111005417347       111005583789       111005841135      
111006033421       111006224029       111006416527       111006662698    
111001004604       111003156288       111003366720       111003553021      
111003743392       111003941358       111004168002       111004359509      
111004527540       111004712377       111004885075       111005075404      
111005245919       111005417369       111005583857       111005841179      
111006033443       111006224041       111006416617       111006662812    
111001005054       111003156457       111003366742       111003553043      
111003743460       111003941370       111004168125       111004359521      
111004527551       111004712412       111004885086       111005075640      
111005245931       111005417471       111005583880       111005841236      
111006033500       111006224063       111006416943       111006662834    
111001005436       111003156480       111003366764       111003553065      
111003743550       111003941381       111004168552       111004359532      
111004527584       111004712467       111004885110       111005075673      
111005245942       111005417505       111005583936       111005841326      
111006033825       111006224322       111006417001       111006662946    
111001005605       111003156558       111003366775       111003553098      
111003743730       111003941404       111004168664       111004359587      
111004527685       111004712489       111004885143       111005075729      
111005246011       111005417516       111005583969       111005841539      
111006033915       111006224412       111006417045       111006663015    
111001006134       111003156615       111003366821       111003553111      
111003743763       111003941426       111004168888       111004359598      
111004527742       111004712535       111004885176       111005075875      
111005246088       111005417819       111005583970       111005841797      
111006034141       111006224434       111006417078       111006663026    
111001006291       111003156626       111003366887       111003553155      
111003744001       111003941448       111004168899       111004359677      
111004527821       111004712568       111004885288       111005075943      
111005246101       111005417820       111005583981       111005841898      
111006034185       111006224445       111006417102       111006663059    
111001006550       111003156660       111003366898       111003553199      
111003744012       111003941460       111004169070       111004359745      
111004527854       111004712614       111004885301       111005076034      
111005246268       111005417897       111005584049       111005842192      
111006034321       111006224467       111006417157       111006663071    
111001007629       111003156727       111003366911       111003553324      
111003744045       111003941482       111004169115       111004359767      
111004527911       111004712636       111004885378       111005076045      
111005246336       111005417921       111005584050       111005842350      
111006034332       111006224502       111006417214       111006663093    
111001008002       111003156738       111003366944       111003553335      
111003744146       111003941516       111004169261       111004359981      
111004527955       111004712760       111004885413       111005076090      
111005246358       111005417943       111005584106       111005842394      
111006034354       111006224557       111006417517       111006663116    
111001008563       111003156862       111003366955       111003553414      
111003744168       111003941538       111004169306       111004360084      
111004527966       111004712917       111004885424       111005076168      
111005246369       111005418214       111005584117       111005842428      
111006034433       111006224636       111006417584       111006663307    
111001008631       111003157010       111003366966       111003553469      
111003744236       111003941550       111004169395       111004360095      
111004528068       111004712984       111004885503       111005076214      
111005246437       111005418236       111005584139       111005842664      
111006034455       111006224692       111006417843       111006663419    
111001010342       111003157054       111003367057       111003553548      
111003744359       111003941561       111004169429       111004360129      
111004528079       111004713154       111004885570       111005076281      
111005246448       111005418281       111005584151       111005842675      
111006034466       111006224771       111006418507       111006663420    
111001010768       111003157087       111003367068       111003553559      
111003744360       111003941572       111004169531       111004360130      
111004528114       111004713165       111004885604       111005076326      
111005246617       111005418304       111005584162       111005842787      
111006034477       111006224793       111006418833       111006663543    
111001010780       111003157324       111003367080       111003553582      
111003744382       111003941594       111004169597       111004360253      
111004528136       111004713244       111004885648       111005076416      
111005246628       111005418359       111005584207       111005842833      
111006034512       111006224850       111006419047       111006663554    
111001011040       111003157391       111003367103       111003553638      
111003744438       111003941606       111004169676       111004360275      
111004528204       111004713288       111004885716       111005076438      
111005246639       111005418360       111005584229       111005842855      
111006034578       111006224939       111006419137       111006663598    
111001011387       111003157447       111003367125       111003553728      
111003744449       111003941628       111004170139       111004360321      
111004528327       111004713301       111004885749       111005076517      
111005246662       111005418472       111005584252       111005842866      
111006034635       111006224962       111006419250       111006663633    
111001011398       111003157672       111003367136       111003553830      
111003744450       111003941639       111004170207       111004360488      
111004528350       111004713378       111004885750       111005076539      
111005246695       111005418630       111005584274       111005842990      
111006034657       111006224973       111006419430       111006663677  

 

SCH-A-3



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001011400       111003157885       111003367158       111003553863      
111003744461       111003941730       111004170229       111004360578      
111004528372       111004713457       111004885794       111005076573      
111005246741       111005418720       111005584296       111005843104      
111006034703       111006225031       111006419597       111006663723    
111001011758       111003157919       111003367169       111003553997      
111003744472       111003941774       111004170241       111004360613      
111004528428       111004713479       111004885828       111005076629      
111005246774       111005418742       111005584320       111005843159      
111006034815       111006225097       111006419812       111006663790    
111001011792       111003157975       111003367237       111003554156      
111003744506       111003941875       111004170432       111004360657      
111004528473       111004713558       111004885895       111005076652      
111005246864       111005418753       111005584353       111005843171      
111006035041       111006225165       111006420151       111006663802    
111001012186       111003158033       111003367248       111003554202      
111003744618       111003942001       111004170498       111004360792      
111004528529       111004713570       111004886032       111005076674      
111005246976       111005418809       111005584364       111005843205      
111006035108       111006225301       111006420342       111006663846    
111001012726       111003158112       111003367406       111003554268      
111003744696       111003942012       111004170511       111004360859      
111004528563       111004713592       111004886076       111005076764      
111005246987       111005418865       111005584386       111005843216      
111006035142       111006225413       111006420409       111006664005    
111001013503       111003158123       111003367428       111003554684      
111003744742       111003942034       111004170555       111004360860      
111004528574       111004713604       111004886155       111005076887      
111005247012       111005418977       111005584397       111005843238      
111006035186       111006225435       111006420410       111006664061    
111001013569       111003158279       111003367439       111003554819      
111003744797       111003942067       111004170566       111004360950      
111004528585       111004713626       111004886515       111005076933      
111005247034       111005419192       111005584409       111005843272      
111006035221       111006225468       111006420432       111006664476    
111001013615       111003158303       111003367462       111003554842      
111003744944       111003942416       111004170599       111004360994      
111004528596       111004713693       111004886526       111005076966      
111005247045       111005419260       111005584421       111005843340      
111006035276       111006225514       111006420443       111006664511    
111001013794       111003158549       111003367530       111003554909      
111003745091       111003942775       111004170634       111004361018      
111004528619       111004713929       111004886559       111005076977      
111005247113       111005419327       111005584487       111005843373      
111006035287       111006225525       111006420757       111006664577    
111001014548       111003158572       111003367541       111003554921      
111003745282       111003942810       111004170803       111004361029      
111004528833       111004713985       111004886661       111005077046      
111005247225       111005419349       111005584533       111005843496      
111006035311       111006225794       111006421185       111006664623    
111001015460       111003158628       111003367608       111003554998      
111003745383       111003942955       111004170904       111004361063      
111004528855       111004714144       111004886751       111005077170      
111005247247       111005419372       111005584577       111005843553      
111006035344       111006225839       111006421433       111006664656    
111001015471       111003158763       111003367619       111003555157      
111003745440       111003942999       111004170926       111004361120      
111004528899       111004714166       111004886863       111005077327      
111005247382       111005419440       111005584599       111005843586      
111006035423       111006225952       111006421758       111006664678    
111001015910       111003159001       111003367642       111003555203      
111003745541       111003943024       111004171051       111004361164      
111004528901       111004714177       111004886885       111005077349      
111005247416       111005419451       111005584612       111005843665      
111006035445       111006226043       111006421792       111006664713    
111001017136       111003159102       111003367664       111003555360      
111003745619       111003943305       111004171062       111004361197      
111004528923       111004714335       111004886919       111005077495      
111005247438       111005419518       111005584645       111005843698      
111006035524       111006226054       111006421848       111006664892    
111001019240       111003159337       111003367754       111003555641      
111003745754       111003943541       111004171118       111004361243      
111004529047       111004714357       111004886920       111005077530      
111005247449       111005419530       111005584656       111005843845      
111006035535       111006226133       111006421859       111006664971    
111001020556       111003159382       111003367800       111003555786      
111003745776       111003943686       111004171141       111004361276      
111004529115       111004714469       111004886986       111005077552      
111005247483       111005419574       111005584678       111005844015      
111006035546       111006226177       111006421882       111006664982    
111001020624       111003159461       111003367866       111003555898      
111003745822       111003943697       111004171242       111004361300      
111004529126       111004714526       111004887011       111005077574      
111005247517       111005419653       111005584724       111005844105      
111006035557       111006226201       111006422153       111006665129    
111001020679       111003159540       111003367877       111003555911      
111003745844       111003943754       111004171253       111004361366      
111004529182       111004714560       111004887033       111005077642      
111005247539       111005419664       111005584746       111005844116      
111006035636       111006226212       111006422210       111006665253    
111001020815       111003159775       111003367888       111003555922      
111003745855       111003944081       111004171310       111004361467      
111004529261       111004714616       111004887156       111005077653      
111005247618       111005419901       111005584768       111005844138      
111006035658       111006226256       111006422287       111006665578    
111001021018       111003159898       111003367923       111003555944      
111003746047       111003944092       111004171747       111004361489      
111004529283       111004714818       111004887167       111005077686      
111005247652       111005419923       111005584858       111005844149      
111006035681       111006226267       111006422377       111006665590    
111001021120       111003159922       111003367945       111003556080      
111003746115       111003944104       111004171905       111004361502      
111004529328       111004715022       111004887303       111005077732      
111005247708       111005419989       111005584881       111005844318      
111006035692       111006226302       111006422614       111006665646    
111001021377       111003160205       111003368070       111003556169      
111003746126       111003944193       111004172221       111004361513      
111004529339       111004715077       111004887381       111005077787      
111005247742       111005420048       111005584892       111005844374      
111006035704       111006226313       111006422917       111006665680    
111001021771       111003160294       111003368081       111003556170      
111003746238       111003944238       111004172243       111004361535      
111004529676       111004715112       111004887392       111005077798      
111005247786       111005420082       111005584904       111005844453      
111006035782       111006226391       111006423165       111006665859    
111001022299       111003160452       111003368104       111003556204      
111003746249       111003944339       111004172333       111004361557      
111004529788       111004715189       111004887404       111005077899      
111005247810       111005420116       111005584915       111005844532      
111006035816       111006226470       111006423233       111006666052    
111001022413       111003160586       111003368115       111003556417      
111003746250       111003944340       111004172401       111004361568      
111004529845       111004715448       111004887505       111005077956      
111005247832       111005420150       111005584926       111005844554      
111006035838       111006226649       111006423277       111006666074    
111001022648       111003160654       111003368148       111003556507      
111003746272       111003944418       111004172434       111004361579      
111004529889       111004715471       111004887527       111005077978      
111005247955       111005420240       111005584937       111005844600      
111006035849       111006226773       111006423334       111006666119    
111001023133       111003160777       111003368182       111003556552      
111003746351       111003944485       111004172625       111004361603      
111004529935       111004715493       111004887639       111005078070      
111005247999       111005420251       111005584959       111005844611      
111006035883       111006226852       111006423569       111006666120    
111001024280       111003160823       111003368216       111003556811      
111003746407       111003944496       111004172636       111004361614      
111004529946       111004715550       111004887741       111005078250      
111005248013       111005420262       111005584993       111005844701      
111006035951       111006226942       111006424683       111006666311    
111001024404       111003160890       111003368306       111003556844      
111003746597       111003944597       111004172782       111004361625      
111004529979       111004715639       111004887774       111005078418      
111005248046       111005420352       111005585017       111005844723      
111006036109       111006226953       111006424728       111006666322    
111001024628       111003161004       111003368351       111003556912      
111003746687       111003944744       111004173019       111004361669      
111004529991       111004715640       111004887954       111005078463      
111005248068       111005420408       111005585039       111005844756      
111006036121       111006226964       111006424739       111006666355    
111001024730       111003161015       111003368373       111003556945      
111003746698       111003945060       111004173615       111004361670      
111004530038       111004715673       111004888034       111005078474      
111005248136       111005420442       111005585051       111005844778      
111006036187       111006227033       111006424762       111006666478    
111001025102       111003161161       111003368384       111003556956      
111003746823       111003945150       111004173794       111004361805      
111004530094       111004715774       111004888113       111005078485      
111005248169       111005420486       111005585107       111005844789      
111006036233       111006227088       111006424795       111006666524    
111001025214       111003161240       111003368395       111003556978      
111003746935       111003945161       111004173817       111004361906      
111004530128       111004715842       111004888124       111005078553      
111005248181       111005420598       111005585129       111005844824      
111006036299       111006227099       111006424852       111006666546    
111001025641       111003161251       111003368407       111003557137      
111003746979       111003945194       111004173895       111004361917      
111004530184       111004715886       111004888146       111005078575      
111005248226       111005420622       111005585130       111005844835      
111006036367       111006227145       111006424920       111006666557    
111001026316       111003161374       111003368474       111003557306      
111003746980       111003945239       111004173974       111004362053      
111004530229       111004715897       111004888214       111005078610      
111005248305       111005420688       111005585152       111005844846      
111006036581       111006227156       111006424975       111006666580    
111001026990       111003161497       111003368496       111003557339      
111003747015       111003945262       111004173985       111004362143      
111004530397       111004715932       111004888225       111005078654      
111005248473       111005420723       111005585196       111005844970      
111006036637       111006227189       111006425000       111006666625    
111001027508       111003161699       111003368519       111003557520      
111003747273       111003945767       111004174054       111004362244      
111004530421       111004715954       111004888247       111005078687      
111005248484       111005420789       111005585219       111005845173      
111006036682       111006227279       111006425066       111006666636    
111001028015       111003161756       111003368520       111003557586      
111003747329       111003946083       111004174065       111004362277      
111004530746       111004715965       111004888292       111005078766      
111005248529       111005420936       111005585231       111005845252      
111006036693       111006227369       111006425235       111006666669    
111001028240       111003162005       111003368553       111003557700      
111003747475       111003946117       111004174111       111004362288      
111004530915       111004716012       111004888359       111005078991      
111005248574       111005420970       111005585264       111005845410      
111006036727       111006227493       111006425291       111006666670    
111001028453       111003162038       111003368564       111003557777      
111003747486       111003946230       111004174177       111004362334      
111004530971       111004716023       111004888405       111005079059      
111005248596       111005421061       111005585297       111005845511      
111006036817       111006227640       111006425303       111006666704    
111001028475       111003162263       111003368575       111003557924      
111003747543       111003946409       111004174313       111004362345      
111004530993       111004716056       111004888427       111005079172      
111005248743       111005421117       111005585310       111005845588      
111006036873       111006227831       111006425493       111006666748    
111001028699       111003162308       111003368597       111003557968      
111003747677       111003946432       111004174368       111004362367      
111004531051       111004716090       111004888449       111005079262      
111005248787       111005421252       111005585343       111005845601      
111006036884       111006227921       111006425572       111006666805    
111001029128       111003162601       111003368609       111003557979      
111003747789       111003946465       111004174379       111004362390      
111004531129       111004716146       111004888483       111005079374      
111005248901       111005421331       111005585376       111005845623      
111006036974       111006227965       111006425741       111006666838    
111001030490       111003162634       111003368610       111003558048      
111003747802       111003946599       111004174414       111004362581      
111004531141       111004716203       111004888528       111005079497      
111005248956       111005421599       111005585387       111005845667      
111006037144       111006228056       111006426102       111006667031    
111001030579       111003162724       111003368621       111003558127      
111003747857       111003946612       111004174447       111004362592      
111004531422       111004716315       111004888540       111005079532      
111005248989       111005421612       111005585455       111005845702      
111006037267       111006228089       111006426135       111006667053    
111001030692       111003162869       111003368643       111003558149      
111003748016       111003946689       111004174458       111004362615      
111004531466       111004716360       111004888618       111005079543      
111005248990       111005421645       111005585477       111005845768      
111006037346       111006228135       111006426999       111006667075    
111001030872       111003163040       111003368654       111003558239      
111003748027       111003946959       111004174537       111004362705      
111004531534       111004716382       111004888629       111005079655      
111005249047       111005421724       111005585499       111005845825      
111006037379       111006228168       111006427215       111006667132    
111001031086       111003163062       111003368665       111003558262      
111003748049       111003946960       111004174728       111004362727      
111004531725       111004716427       111004888630       111005079666      
111005249058       111005421779       111005585512       111005845904      
111006037436       111006228180       111006427349       111006667299    
111001032290       111003163163       111003368676       111003558341      
111003748050       111003947130       111004174751       111004362772      
111004531736       111004716618       111004888832       111005079756      
111005249081       111005421803       111005585534       111005845926      
111006037481       111006228247       111006427350       111006667334    
111001032841       111003163387       111003368698       111003558419      
111003748072       111003947163       111004174830       111004362783      
111004531792       111004716630       111004888876       111005079767      
111005249182       111005421836       111005585545       111005845993      
111006037526       111006228304       111006427406       111006667356    
111001033044       111003163477       111003368700       111003558464      
111003748117       111003947174       111004174942       111004362941      
111004531804       111004716663       111004889080       111005079813      
111005249193       111005421971       111005585556       111005846220      
111006037559       111006228528       111006427956       111006667367    
111001033987       111003163545       111003369262       111003558486      
111003748128       111003947208       111004174964       111004363065      
111004531882       111004716708       111004889136       111005079824      
111005249250       111005422028       111005585567       111005846286      
111006037672       111006228685       111006428047       111006667446    
111001034685       111003163578       111003369554       111003558521      
111003748263       111003947400       111004175011       111004363111      
111004531949       111004716843       111004889316       111005079903      
111005249294       111005422039       111005585589       111005846343      
111006037784       111006228764       111006428160       111006667503    
111001036025       111003163646       111003369576       111003558600      
111003748308       111003947433       111004175325       111004363122      
111004532018       111004716865       111004889394       111005079914      
111005249306       111005422062       111005585602       111005846422      
111006037964       111006228922       111006428250       111006667536    
111001036395       111003163860       111003369611       111003558611      
111003748331       111003947466       111004175381       111004363223      
111004532030       111004716966       111004889406       111005079947      
111005249317       111005422073       111005585680       111005846477      
111006037997       111006228933       111006428542       111006667604    
111001038072       111003163871       111003369666       111003558622      
111003748342       111003947714       111004175415       111004363256      
111004532052       111004716988       111004889484       111005080028      
111005249384       111005422253       111005585703       111005846545      
111006038235       111006228977       111006428609       111006667637    
111001038511       111003163882       111003369790       111003558633      
111003748432       111003947747       111004175561       111004363267      
111004532074       111004717091       111004889608       111005080039      
111005249564       111005422398       111005585714       111005846736      
111006038246       111006229024       111006428621       111006667671    
111001041111       111003163893       111003369879       111003558701      
111003748511       111003947859       111004175583       111004363403      
111004532108       111004717103       111004889653       111005080040      
111005249575       111005422444       111005585758       111005846837      
111006038471       111006229158       111006428643       111006667794    
111001042066       111003164175       111003369958       111003558756      
111003748656       111003948041       111004175617       111004363425      
111004532186       111004717136       111004889721       111005080084      
111005249586       111005422455       111005585769       111005846848      
111006038785       111006229181       111006428654       111006667806    
111001042459       111003164221       111003370039       111003558891      
111003748881       111003948119       111004175651       111004363469      
111004532243       111004717147       111004889776       111005080130      
111005249597       111005422466       111005585792       111005846938      
111006038796       111006229473       111006428744       111006667840    
111001042695       111003164412       111003370062       111003559016      
111003748915       111003948120       111004175763       111004363571      
111004532322       111004717170       111004889811       111005080141      
111005249687       111005422499       111005585804       111005846949      
111006038853       111006229484       111006429150       111006667895    
111001042864       111003164456       111003370084       111003559072      
111003748948       111003948265       111004175808       111004363582      
111004532333       111004717259       111004889978       111005080152      
111005249698       111005422589       111005585815       111005847074      
111006038864       111006229563       111006429161       111006667918    
111001043438       111003164603       111003370185       111003559094      
111003749040       111003948311       111004175943       111004363683      
111004532490       111004717293       111004890060       111005080219      
111005249722       111005422646       111005585860       111005847164      
111006038998       111006229619       111006429183       111006667996    
111001043955       111003164669       111003370196       111003559207      
111003749107       111003948366       111004175987       111004363694      
111004532535       111004717383       111004890071       111005080297      
111005249845       111005422691       111005585882       111005847265      
111006039090       111006229642       111006429194       111006668043  

 

SCH-A-4



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001043977       111003164715       111003370398       111003559229      
111003749141       111003948489       111004176001       111004363795      
111004532546       111004717394       111004890105       111005080354      
111005249867       111005422938       111005585905       111005847456      
111006039270       111006229675       111006429284       111006668188    
111001044079       111003164771       111003370523       111003559285      
111003749275       111003948658       111004176023       111004363863      
111004532625       111004717428       111004890240       111005080365      
111005249902       111005422949       111005585916       111005847580      
111006039304       111006229710       111006429295       111006668212    
111001044361       111003164838       111003370613       111003559409      
111003749321       111003948704       111004176089       111004363931      
111004532805       111004717495       111004890295       111005080444      
111005249935       111005423030       111005585938       111005847603      
111006039472       111006229776       111006429554       111006668223    
111001044507       111003164917       111003370714       111003559522      
111003749400       111003948759       111004176102       111004363964      
111004532838       111004717596       111004890385       111005080736      
111005250151       111005423175       111005585949       111005847658      
111006039494       111006229989       111006429947       111006668278    
111001044620       111003164940       111003370736       111003559577      
111003749589       111003948782       111004176113       111004364011      
111004532861       111004717709       111004890408       111005080826      
111005250184       111005423186       111005585961       111005848008      
111006039528       111006230059       111006429969       111006668335    
111001045148       111003164962       111003370949       111003559656      
111003749758       111003948793       111004176146       111004364055      
111004532906       111004717833       111004890475       111005080837      
111005250230       111005423265       111005586063       111005848143      
111006039540       111006230071       111006429970       111006668481    
111001045665       111003164984       111003371018       111003559768      
111003749769       111003948805       111004176179       111004364167      
111004532939       111004717855       111004890543       111005080859      
111005250263       111005423276       111005586085       111005848154      
111006039652       111006230228       111006430129       111006668548    
111001045766       111003165086       111003371209       111003559926      
111003749804       111003948849       111004176258       111004364189      
111004532973       111004717956       111004890644       111005080938      
111005250331       111005423300       111005586096       111005848176      
111006039708       111006230239       111006430220       111006668571    
111001046497       111003165132       111003371265       111003560164      
111003749826       111003949233       111004176393       111004364224      
111004533132       111004717989       111004890745       111005080949      
111005250612       111005423591       111005586119       111005848288      
111006039753       111006230385       111006430589       111006668616    
111001047061       111003165154       111003371377       111003560197      
111003749837       111003949356       111004176405       111004364303      
111004533154       111004718003       111004890767       111005081085      
111005250656       111005423603       111005586131       111005848356      
111006039775       111006230464       111006430624       111006668627    
111001048736       111003165165       111003371478       111003560366      
111003749848       111003949479       111004176416       111004364325      
111004533288       111004718014       111004890914       111005081142      
111005250690       111005423647       111005586142       111005848581      
111006039786       111006230532       111006431030       111006668661    
111001049186       111003165233       111003371524       111003560377      
111003749994       111003949828       111004176551       111004364426      
111004533378       111004718036       111004890936       111005081232      
111005250768       111005423669       111005586175       111005848839      
111006039797       111006230554       111006431052       111006668739    
111001049872       111003165255       111003371579       111003560399      
111003750008       111003950066       111004176562       111004364460      
111004533389       111004718137       111004890958       111005081276      
111005250779       111005423737       111005586186       111005848862      
111006039843       111006230611       111006431423       111006668784    
111001050267       111003165446       111003371670       111003560502      
111003750031       111003950134       111004176584       111004364505      
111004533480       111004718160       111004890981       111005081300      
111005250791       111005423760       111005586210       111005849065      
111006040092       111006230699       111006431704       111006668964    
111001050537       111003165547       111003372008       111003560557      
111003750165       111003950213       111004176629       111004364549      
111004533615       111004718193       111004891038       111005081445      
111005250870       111005423827       111005586221       111005849111      
111006040137       111006230802       111006431726       111006668986    
111001051572       111003165570       111003372086       111003560568      
111003750233       111003950224       111004176630       111004364594      
111004533626       111004718339       111004891061       111005081467      
111005250904       111005423940       111005586232       111005849234      
111006040148       111006230857       111006431861       111006669156    
111001052427       111003165581       111003372132       111003560603      
111003750312       111003950291       111004176652       111004364707      
111004533659       111004718395       111004891184       111005081490      
111005250926       111005423984       111005586265       111005849368      
111006040261       111006230868       111006431906       111006669257    
111001052584       111003165592       111003372211       111003560692      
111003750378       111003950381       111004176674       111004364718      
111004533682       111004718441       111004891195       111005081568      
111005250959       111005424053       111005586276       111005849458      
111006040272       111006230879       111006431928       111006669268    
111001053136       111003165615       111003372299       111003560816      
111003750479       111003950426       111004176719       111004364774      
111004533772       111004718485       111004891207       111005081579      
111005251141       111005424121       111005586298       111005849740      
111006040283       111006230914       111006432109       111006669303    
111001053675       111003165705       111003372301       111003560951      
111003750491       111003950437       111004176775       111004364785      
111004533794       111004718508       111004891320       111005081647      
111005251208       111005424187       111005586300       111005849784      
111006040306       111006230936       111006432446       111006669336    
111001053855       111003165840       111003372390       111003561121      
111003750514       111003950493       111004176786       111004364820      
111004533862       111004718621       111004891342       111005081850      
111005251219       111005424211       111005586322       111005849830      
111006040542       111006230970       111006432479       111006669381    
111001054171       111003165873       111003372536       111003561277      
111003750525       111003950550       111004176832       111004364921      
111004533918       111004718643       111004891454       111005081906      
111005251220       111005424299       111005586355       111005849908      
111006040834       111006230992       111006432547       111006669448    
111001054317       111003165952       111003372570       111003561367      
111003750547       111003950673       111004176843       111004364932      
111004533985       111004718687       111004891498       111005081928      
111005251264       111005424345       111005586399       111005849920      
111006040889       111006231117       111006432570       111006669527    
111001054609       111003165963       111003372615       111003561389      
111003750615       111003950864       111004176854       111004364943      
111004534010       111004718799       111004891511       111005081962      
111005251400       111005424367       111005586401       111005849953      
111006040946       111006231128       111006432581       111006669594    
111001054924       111003165985       111003372626       111003561402      
111003750693       111003951012       111004176977       111004364987      
111004534155       111004718834       111004891634       111005082132      
111005251455       111005424479       111005586412       111005850056      
111006040979       111006231139       111006432930       111006669640    
111001055082       111003165996       111003372749       111003561480      
111003750749       111003951056       111004176988       111004365135      
111004534166       111004718867       111004891656       111005082198      
111005251488       111005424525       111005586423       111005850191      
111006040980       111006231320       111006433098       111006669662    
111001056139       111003166087       111003372750       111003561592      
111003750772       111003951179       111004176999       111004365359      
111004534245       111004719060       111004891724       111005082356      
111005251499       111005424581       111005586489       111005850214      
111006041004       111006231331       111006433100       111006669684    
111001057039       111003166144       111003372839       111003561615      
111003750828       111003951304       111004177046       111004365405      
111004534414       111004719251       111004891768       111005082378      
111005251646       111005424727       111005586546       111005850427      
111006041161       111006231364       111006433313       111006669820    
111001057703       111003166504       111003372884       111003561659      
111003751111       111003951382       111004177057       111004365472      
111004534492       111004719352       111004891803       111005082491      
111005251668       111005424817       111005586579       111005850450      
111006041217       111006231410       111006433414       111006669853    
111001057714       111003166582       111003373177       111003561682      
111003751133       111003951405       111004177068       111004365540      
111004534605       111004719385       111004891825       111005082547      
111005251691       111005424851       111005586625       111005850630      
111006041329       111006231487       111006433469       111006669864    
111001058490       111003166672       111003373245       111003561693      
111003751199       111003951438       111004177079       111004365630      
111004534728       111004719543       111004891836       111005082581      
111005251792       111005424996       111005586670       111005850720      
111006041408       111006231533       111006433593       111006669875    
111001059389       111003167000       111003373537       111003561839      
111003751223       111003951573       111004177091       111004365641      
111004534740       111004719576       111004891959       111005082592      
111005251916       111005425098       111005586704       111005850843      
111006041622       111006231555       111006433773       111006670114    
111001059402       111003167112       111003373661       111003561862      
111003751302       111003951663       111004177114       111004365663      
111004534829       111004719655       111004891971       111005082637      
111005251950       111005425111       111005586715       111005850854      
111006041655       111006231566       111006433807       111006670204    
111001061359       111003167123       111003373762       111003561895      
111003751346       111003951708       111004177169       111004365674      
111004534841       111004719688       111004892040       111005082671      
111005252007       111005425122       111005586771       111005850876      
111006041677       111006231588       111006433896       111006670226    
111001062204       111003167370       111003373773       111003561941      
111003751391       111003951753       111004177192       111004365742      
111004534852       111004719712       111004892062       111005082682      
111005252074       111005425234       111005586793       111005850911      
111006041802       111006231702       111006433920       111006670271    
111001062855       111003167392       111003373852       111003562010      
111003751414       111003951775       111004177215       111004365775      
111004534964       111004719969       111004892220       111005082716      
111005252096       111005425245       111005586816       111005850944      
111006041879       111006231803       111006434123       111006670305    
111001063340       111003167448       111003373908       111003562021      
111003751863       111003951876       111004177226       111004365876      
111004535044       111004720017       111004892275       111005082783      
111005252175       111005425256       111005586849       111005851103      
111006041891       111006231825       111006434280       111006670338    
111001063889       111003167718       111003374088       111003562133      
111003751997       111003952372       111004177237       111004365887      
111004535123       111004720174       111004892297       111005082884      
111005252399       111005425302       111005586861       111005851226      
111006041936       111006231881       111006434796       111006670530    
111001064475       111003167796       111003374099       111003562188      
111003752066       111003952596       111004177248       111004365911      
111004535167       111004720242       111004892309       111005082985      
111005252456       111005425357       111005586883       111005851271      
111006042005       111006231926       111006434864       111006670619    
111001064497       111003167886       111003374145       111003562212      
111003752101       111003952709       111004177259       111004366125      
111004535189       111004720321       111004892310       111005082996      
111005252535       111005425391       111005586906       111005851406      
111006042027       111006231960       111006434897       111006670710    
111001064756       111003167921       111003374358       111003562290      
111003752134       111003952710       111004177293       111004366169      
111004535381       111004720488       111004892398       111005083032      
111005252546       111005425447       111005586940       111005851563      
111006042038       111006231971       111006435179       111006670800    
111001064914       111003168023       111003374381       111003562302      
111003752235       111003952732       111004177305       111004366170      
111004535415       111004720501       111004892499       111005083076      
111005252568       111005425571       111005586995       111005851620      
111006042061       111006232163       111006435180       111006670811    
111001066118       111003168034       111003374437       111003562324      
111003752291       111003952776       111004177316       111004366237      
111004535437       111004720523       111004892534       111005083234      
111005252603       111005425582       111005587008       111005851675      
111006042139       111006232365       111006436237       111006670844    
111001066411       111003168214       111003374505       111003562346      
111003752358       111003952833       111004177327       111004366248      
111004535459       111004720590       111004892545       111005083289      
111005252692       111005425739       111005587019       111005851956      
111006042263       111006232624       111006436248       111006670901    
111001066714       111003168326       111003374549       111003562357      
111003752617       111003953126       111004177338       111004366316      
111004535460       111004720769       111004892589       111005083313      
111005252737       111005425942       111005587042       111005851989      
111006042285       111006232725       111006436259       111006670978    
111001066938       111003168539       111003374673       111003562414      
111003752628       111003953137       111004177383       111004366417      
111004535493       111004720770       111004892680       111005083357      
111005252771       111005426112       111005587154       111005852025      
111006042364       111006232792       111006436361       111006671137    
111001068648       111003168630       111003374684       111003562470      
111003752673       111003953362       111004177428       111004366484      
111004535527       111004720815       111004892758       111005083391      
111005252838       111005426123       111005587200       111005852092      
111006042386       111006232837       111006436631       111006671182    
111001069290       111003168696       111003374820       111003562515      
111003752774       111003953496       111004177439       111004366608      
111004535561       111004720860       111004892815       111005083403      
111005252850       111005426167       111005587266       111005852115      
111006042432       111006232848       111006436833       111006671362    
111001069627       111003168898       111003374853       111003562548      
111003752808       111003953519       111004177440       111004366631      
111004535572       111004720916       111004892837       111005083683      
111005252883       111005426189       111005587323       111005852249      
111006042443       111006233018       111006436888       111006671407    
111001071271       111003169013       111003374886       111003562559      
111003752886       111003953687       111004177451       111004366697      
111004535662       111004721018       111004892972       111005083885      
111005252984       111005426505       111005587413       111005852272      
111006042487       111006233030       111006437216       111006671418    
111001071653       111003169136       111003374976       111003562593      
111003752932       111003953799       111004177462       111004366709      
111004535707       111004721029       111004893041       111005083896      
111005253121       111005426831       111005587446       111005852339      
111006042500       111006233322       111006437238       111006671531    
111001071697       111003169181       111003375157       111003562627      
111003752954       111003953834       111004177473       111004366822      
111004535831       111004721096       111004893119       111005084000      
111005253143       111005426875       111005587468       111005852373      
111006042544       111006233513       111006437261       111006671586    
111001072441       111003169541       111003375214       111003562649      
111003752998       111003953935       111004177484       111004366844      
111004535853       111004721164       111004893120       111005084190      
111005253187       111005426886       111005587491       111005852430      
111006042678       111006233535       111006437272       111006671597    
111001073756       111003169800       111003375236       111003562650      
111003753090       111003954004       111004177529       111004366888      
111004536056       111004721265       111004893142       111005084213      
111005253299       111005426943       111005587525       111005852474      
111006042689       111006233557       111006437553       111006671676    
111001074230       111003169967       111003375247       111003562672      
111003753180       111003954082       111004177541       111004366934      
111004536078       111004721322       111004893210       111005084336      
111005253312       111005426976       111005587604       111005852519      
111006042702       111006233759       111006437564       111006671700    
111001074892       111003170060       111003375281       111003562694      
111003753191       111003954419       111004177563       111004367092      
111004536236       111004721366       111004893243       111005084370      
111005253547       111005426998       111005587682       111005852531      
111006042713       111006233850       111006437586       111006671733    
111001074948       111003170093       111003375337       111003562706      
111003753203       111003954576       111004177574       111004367159      
111004536247       111004721401       111004893478       111005084404      
111005253570       111005427012       111005587840       111005852597      
111006042768       111006233894       111006437722       111006671755    
111001075848       111003170420       111003375405       111003562739      
111003753247       111003954688       111004177608       111004367249      
111004536326       111004721524       111004893489       111005084471      
111005253615       111005427034       111005587873       111005852643      
111006042847       111006234143       111006437801       111006672105    
111001075938       111003170745       111003375450       111003562740      
111003753315       111003954701       111004177619       111004367250      
111004536427       111004721546       111004893490       111005084583      
111005253659       111005427135       111005587929       111005852676      
111006042926       111006234165       111006437834       111006672127    
111001076995       111003170846       111003375528       111003562751      
111003753337       111003954745       111004177631       111004367306      
111004536450       111004721579       111004893557       111005084640      
111005253693       111005427157       111005587963       111005852711      
111006042971       111006234176       111006438060       111006672172    
111001077873       111003170880       111003375618       111003562896      
111003753449       111003954802       111004177642       111004367328      
111004536517       111004721636       111004893625       111005084662      
111005253930       111005427236       111005587996       111005852812      
111006042982       111006234187       111006438127       111006672251    
111001078212       111003170936       111003375786       111003562908      
111003753528       111003954824       111004177664       111004367351      
111004536607       111004721805       111004893962       111005084910      
111005253941       111005427304       111005588076       111005852889      
111006043028       111006234200       111006438149       111006672307    
111001079291       111003170970       111003375865       111003562931      
111003753551       111003955083       111004177686       111004367384      
111004536708       111004721816       111004894165       111005084954      
111005253963       111005427438       111005588155       111005852913      
111006043118       111006234222       111006438206       111006672408    
111001079314       111003171016       111003375900       111003562942      
111003753629       111003955229       111004177697       111004367418      
111004536797       111004721849       111004894367       111005085056      
111005254010       111005427584       111005588166       111005852946      
111006043242       111006234244       111006438509       111006672453  

 

SCH-A-5



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001079482       111003171094       111003376248       111003562953      
111003753865       111003955612       111004177709       111004367485      
111004536955       111004721951       111004894693       111005085135      
111005254065       111005427663       111005588212       111005852968      
111006043264       111006234266       111006438554       111006672486    
111001079718       111003171139       111003376406       111003562964      
111003754147       111003955779       111004177710       111004367531      
111004537046       111004721962       111004894772       111005085146      
111005254111       111005427731       111005588245       111005852980      
111006043275       111006234288       111006438723       111006672532    
111001080967       111003171162       111003376596       111003563000      
111003754169       111003955791       111004177754       111004367542      
111004537080       111004722042       111004894840       111005085258      
111005254144       111005427742       111005588289       111005853082      
111006043332       111006234301       111006438734       111006672655    
111001080990       111003171173       111003376620       111003563011      
111003754237       111003955858       111004177765       111004367643      
111004537181       111004722109       111004894918       111005085315      
111005254177       111005427775       111005588313       111005853138      
111006043365       111006234334       111006438789       111006672712    
111001081575       111003171195       111003376631       111003563022      
111003754282       111003955971       111004177787       111004367788      
111004537440       111004722132       111004894929       111005085337      
111005254199       111005427922       111005588324       111005853183      
111006043387       111006234413       111006438790       111006673128    
111001082419       111003171274       111003376653       111003563033      
111003754383       111003955982       111004177899       111004367799      
111004537529       111004722165       111004894941       111005085348      
111005254223       111005427944       111005588357       111005853374      
111006043411       111006234457       111006438846       111006673140    
111001082778       111003171342       111003376800       111003563044      
111003754484       111003956107       111004178058       111004367924      
111004537552       111004722288       111004895166       111005085427      
111005254256       111005427966       111005588379       111005853453      
111006043477       111006234536       111006438903       111006673162    
111001083027       111003171353       111003376923       111003563055      
111003754518       111003956422       111004178227       111004367935      
111004537574       111004722312       111004895234       111005085450      
111005254368       111005427999       111005588391       111005853486      
111006043488       111006234660       111006438969       111006673229    
111001083948       111003171476       111003377047       111003563077      
111003754574       111003956466       111004178238       111004367968      
111004537619       111004722367       111004895289       111005085528      
111005254380       111005428091       111005588504       111005853510      
111006043501       111006234671       111006438970       111006673230    
111001084433       111003171522       111003377137       111003563099      
111003754642       111003956657       111004178294       111004368026      
111004537686       111004722378       111004895313       111005085629      
111005254470       111005428103       111005588537       111005853554      
111006043534       111006234716       111006439005       111006673252    
111001084534       111003171588       111003377148       111003563101      
111003754686       111003956804       111004178373       111004368037      
111004537697       111004722468       111004895414       111005085663      
111005254548       111005428158       111005588548       111005853576      
111006043545       111006234828       111006439421       111006673308    
111001084590       111003171735       111003377159       111003563112      
111003754787       111003956961       111004178395       111004368082      
111004537765       111004722738       111004895447       111005085764      
111005254593       111005428192       111005588593       111005853587      
111006043578       111006234862       111006439735       111006673319    
111001085197       111003171768       111003377250       111003563123      
111003754833       111003957041       111004178418       111004368307      
111004537776       111004722772       111004895548       111005085876      
111005254672       111005428316       111005588683       111005853891      
111006043602       111006234952       111006439779       111006673353    
111001086121       111003171780       111003377474       111003563167      
111003754978       111003957164       111004178496       111004368341      
111004537787       111004722783       111004895649       111005085898      
111005254739       111005428350       111005588694       111005853903      
111006043613       111006235032       111006439926       111006673443    
111001086974       111003171858       111003377597       111003563178      
111003754989       111003957209       111004178519       111004368396      
111004537833       111004722794       111004895672       111005085966      
111005254762       111005428372       111005588706       111005854049      
111006043624       111006235043       111006439971       111006673511    
111001088516       111003171971       111003377609       111003563190      
111003755104       111003957221       111004178597       111004368420      
111004537866       111004722941       111004895683       111005085999      
111005254773       111005428653       111005588728       111005854083      
111006043679       111006235065       111006440007       111006673555    
111001088606       111003172040       111003377610       111003563202      
111003755115       111003957232       111004178621       111004368453      
111004537899       111004722996       111004895694       111005086091      
111005254920       111005428978       111005588739       111005854106      
111006043691       111006235212       111006440108       111006673623    
111001088639       111003172332       111003377632       111003563235      
111003755137       111003957276       111004178711       111004368510      
111004537956       111004723043       111004895829       111005086103      
111005254931       111005428989       111005588740       111005854139      
111006043747       111006235256       111006440254       111006673645    
111001089663       111003172398       111003377676       111003563246      
111003755238       111003957322       111004178799       111004368565      
111004537967       111004723100       111004895830       111005086271      
111005255347       111005429025       111005588751       111005854140      
111006043961       111006235357       111006440388       111006673735    
111001089898       111003172499       111003377711       111003563280      
111003755429       111003957355       111004178845       111004368587      
111004537978       111004723111       111004895874       111005086282      
111005255358       111005429047       111005588829       111005854285      
111006044052       111006235458       111006440401       111006673779    
111001089955       111003172635       111003377755       111003563325      
111003755474       111003957467       111004178935       111004368622      
111004538070       111004723188       111004896000       111005086361      
111005255370       111005429058       111005588841       111005854319      
111006044366       111006235560       111006440490       111006673803    
111001090272       111003172703       111003377788       111003563347      
111003755621       111003957546       111004179048       111004368655      
111004538092       111004723212       111004896190       111005086394      
111005255493       111005429104       111005588863       111005854364      
111006044445       111006235649       111006440568       111006673858    
111001091251       111003172758       111003377856       111003563358      
111003755878       111003957872       111004179059       111004368712      
111004538104       111004723313       111004896516       111005086440      
111005255516       111005429250       111005588885       111005854432      
111006044535       111006235683       111006440580       111006673904    
111001091790       111003172949       111003377968       111003563370      
111003756048       111003958086       111004179105       111004368745      
111004538407       111004723414       111004896538       111005086473      
111005255527       111005429272       111005588908       111005854465      
111006044579       111006235762       111006440658       111006674095    
111001092690       111003172972       111003377980       111003563415      
111003756071       111003958154       111004179127       111004368925      
111004538474       111004723526       111004896550       111005086518      
111005255853       111005429317       111005588919       111005854487      
111006044580       111006235829       111006440669       111006674107    
111001093174       111003173007       111003378105       111003563426      
111003756127       111003958378       111004179138       111004368970      
111004538676       111004723593       111004896774       111005086529      
111005255943       111005429340       111005588931       111005854588      
111006044625       111006235841       111006440670       111006674208    
111001093871       111003173029       111003378183       111003563459      
111003756138       111003958402       111004179150       111004369184      
111004538700       111004723896       111004896808       111005086530      
111005256067       111005429362       111005588997       111005854601      
111006044715       111006235919       111006440816       111006674231    
111001094333       111003173063       111003378217       111003563460      
111003756352       111003958479       111004179172       111004369207      
111004538733       111004724033       111004896820       111005086552      
111005256124       111005429609       111005589011       111005854678      
111006044726       111006235964       111006440984       111006674264    
111001094894       111003173175       111003378228       111003563471      
111003756431       111003958514       111004179183       111004369487      
111004538766       111004724268       111004896842       111005086631      
111005256146       111005429913       111005589033       111005854689      
111006044827       111006235975       111006441109       111006674343    
111001094951       111003173287       111003378352       111003563493      
111003756486       111003958525       111004179251       111004369522      
111004538777       111004724303       111004896909       111005086709      
111005256179       111005430106       111005589099       111005854735      
111006045064       111006236011       111006441132       111006674376    
111001095198       111003173300       111003378600       111003563516      
111003756622       111003958761       111004179262       111004369555      
111004538788       111004724370       111004897067       111005086721      
111005256191       111005430195       111005589134       111005854791      
111006045075       111006236044       111006441187       111006674400    
111001095299       111003173423       111003378723       111003563549      
111003756633       111003958907       111004179330       111004369577      
111004538957       111004724437       111004897090       111005086776      
111005256270       111005430241       111005589190       111005854847      
111006045187       111006236134       111006441198       111006674466    
111001095367       111003173670       111003379016       111003563561      
111003756745       111003959201       111004179341       111004369780      
111004539048       111004724538       111004897113       111005086787      
111005256360       111005430252       111005589202       111005855286      
111006045323       111006236178       111006441266       111006674556    
111001095378       111003173726       111003379252       111003563583      
111003756802       111003959245       111004179385       111004369803      
111004539127       111004724549       111004897180       111005087115      
111005256405       111005430353       111005589235       111005855501      
111006045390       111006236202       111006441277       111006674567    
111001095963       111003173760       111003379263       111003563594      
111003756936       111003959458       111004179453       111004369814      
111004539149       111004724550       111004897214       111005087160      
111005256539       111005430364       111005589246       111005855545      
111006045626       111006236280       111006441480       111006674646    
111001096447       111003173782       111003379274       111003563606      
111003756947       111003959504       111004179464       111004369892      
111004539228       111004724583       111004897348       111005087193      
111005256540       111005430397       111005589257       111005855792      
111006045749       111006236291       111006441749       111006674691    
111001096830       111003173838       111003379364       111003563640      
111003757117       111003959661       111004179554       111004369915      
111004539374       111004724695       111004897449       111005087261      
111005256573       111005430511       111005589279       111005855871      
111006045806       111006236303       111006441873       111006674703    
111001097235       111003174110       111003379410       111003563785      
111003757139       111003959818       111004179633       111004369926      
111004539408       111004724707       111004897685       111005087395      
111005256674       111005430533       111005589291       111005855950      
111006045862       111006236448       111006442021       111006674714    
111001097594       111003174132       111003379487       111003563886      
111003757353       111003959896       111004179824       111004370085      
111004539419       111004724741       111004897696       111005087542      
111005256742       111005430577       111005589415       111005855961      
111006045929       111006236459       111006442032       111006674792    
111001098281       111003174334       111003379522       111003563954      
111003757375       111003959919       111004179857       111004370120      
111004539420       111004724785       111004897843       111005087586      
111005256764       111005430656       111005589426       111005856041      
111006046043       111006236482       111006442098       111006674815    
111001098674       111003174356       111003379623       111003563976      
111003757386       111003959920       111004179903       111004370142      
111004539431       111004724910       111004897876       111005087597      
111005256797       111005430735       111005589437       111005856096      
111006046054       111006236550       111006442379       111006674837    
111001098988       111003174378       111003379634       111003564629      
111003757443       111003959986       111004180073       111004370276      
111004539464       111004724954       111004898002       111005087609      
111005256809       111005430780       111005589448       111005856401      
111006046122       111006236617       111006442380       111006674860    
111001099169       111003174389       111003379780       111003564708      
111003757465       111003960012       111004180220       111004370311      
111004539475       111004725090       111004898024       111005087610      
111005256810       111005430791       111005589561       111005856467      
111006046234       111006236639       111006442504       111006674871    
111001099417       111003174446       111003379915       111003564843      
111003757511       111003960258       111004180264       111004370399      
111004539521       111004725180       111004898114       111005087632      
111005256843       111005430960       111005589583       111005856478      
111006046267       111006236730       111006442515       111006674905    
111001099855       111003174491       111003379948       111003564900      
111003757690       111003960449       111004180411       111004370423      
111004539554       111004725258       111004898169       111005087643      
111005256898       111005431051       111005589617       111005856580      
111006046289       111006236752       111006442548       111006674938    
111001101253       111003174503       111003380108       111003564911      
111003758196       111003960540       111004180444       111004370467      
111004539587       111004725281       111004898170       111005087744      
111005256944       111005431062       111005589628       111005856669      
111006046324       111006236763       111006442885       111006675096    
111001102513       111003174592       111003380142       111003564922      
111003758297       111003960573       111004180466       111004370579      
111004539677       111004725348       111004898305       111005087856      
111005256955       111005431073       111005589684       111005856883      
111006046335       111006236875       111006442919       111006675131    
111001102849       111003174806       111003380210       111003565002      
111003758444       111003960607       111004180578       111004370669      
111004539712       111004725359       111004898428       111005087957      
111005257013       111005431095       111005589707       111005856894      
111006046391       111006236897       111006443156       111006675153    
111001103020       111003174828       111003380243       111003565091      
111003758545       111003960719       111004180679       111004370805      
111004539723       111004725393       111004898653       111005088026      
111005257361       111005431129       111005589875       111005857121      
111006046470       111006236921       111006443178       111006675164    
111001103749       111003174851       111003380298       111003565158      
111003758556       111003960775       111004180859       111004370850      
111004539734       111004725438       111004898776       111005088060      
111005257372       111005431152       111005589910       111005857198      
111006046481       111006236932       111006443381       111006675175    
111001103750       111003174918       111003380322       111003565316      
111003758725       111003960843       111004180916       111004370872      
111004539824       111004725506       111004899069       111005088172      
111005257428       111005431219       111005589932       111005857299      
111006046571       111006236965       111006443617       111006675209    
111001103918       111003174985       111003380401       111003565361      
111003758758       111003960876       111004181221       111004370939      
111004539880       111004725607       111004899171       111005088183      
111005257507       111005431286       111005589943       111005857402      
111006046616       111006237001       111006443819       111006675232    
111001104278       111003175032       111003380490       111003565372      
111003758769       111003960911       111004181322       111004371064      
111004539936       111004725618       111004899182       111005088217      
111005257529       111005431365       111005589965       111005857491      
111006046650       111006237034       111006443897       111006675366    
111001104368       111003175054       111003380614       111003565451      
111003758792       111003960988       111004181388       111004371109      
111004539992       111004725696       111004899193       111005088385      
111005257541       111005431376       111005589976       111005857604      
111006046739       111006237056       111006443998       111006675399    
111001104672       111003175133       111003380782       111003565642      
111003758860       111003961057       111004181490       111004371165      
111004540028       111004725731       111004899205       111005088464      
111005257552       111005431455       111005590046       111005857659      
111006046919       111006237078       111006444102       111006675670    
111001104728       111003175199       111003381042       111003565697      
111003758905       111003961079       111004181502       111004371244      
111004540039       111004725797       111004899272       111005088598      
111005257754       111005431534       111005590091       111005857716      
111006046953       111006237270       111006444180       111006675704    
111001105369       111003175234       111003381097       111003565710      
111003758949       111003961170       111004181513       111004371255      
111004540051       111004725821       111004899283       111005088778      
111005257776       111005431545       111005590114       111005857783      
111006047077       111006237304       111006444191       111006675760    
111001105426       111003175290       111003381143       111003565833      
111003759041       111003961293       111004181748       111004371479      
111004540118       111004725887       111004899294       111005088879      
111005257800       111005431567       111005590136       111005857840      
111006047145       111006237371       111006444269       111006675827    
111001106269       111003175616       111003381165       111003565912      
111003759085       111003961372       111004181760       111004371491      
111004540129       111004725911       111004899351       111005089049      
111005257844       111005431589       111005590158       111005857963      
111006047246       111006237450       111006444517       111006675838    
111001106922       111003175706       111003381323       111003565967      
111003759210       111003961394       111004181849       111004371525      
111004540275       111004725955       111004899429       111005089173      
111005257888       111005431679       111005590170       111005858065      
111006047257       111006237742       111006444652       111006675894    
111001108115       111003175829       111003381378       111003566036      
111003759300       111003961439       111004181894       111004371569      
111004540343       111004726080       111004899643       111005089207      
111005257934       111005431859       111005590192       111005858122      
111006047415       111006237775       111006444731       111006675917    
111001108160       111003175874       111003381389       111003566069      
111003759344       111003961596       111004181951       111004371626      
111004540354       111004726091       111004899654       111005089230      
111005257967       111005431916       111005590215       111005858201      
111006047459       111006237797       111006444775       111006675951    
111001109206       111003176000       111003381413       111003566182      
111003759412       111003961822       111004182222       111004371637      
111004540376       111004726248       111004899867       111005089274      
111005258036       111005431938       111005590282       111005858212      
111006047505       111006237876       111006444786       111006676053    
111001109352       111003176022       111003381480       111003566238      
111003759445       111003961844       111004182255       111004371648      
111004540400       111004726259       111004899889       111005089320      
111005258047       111005431994       111005590338       111005858223      
111006047695       111006237887       111006444922       111006676064  

 

SCH-A-6



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001111355       111003176077       111003381514       111003566519      
111003759478       111003961967       111004182323       111004371693      
111004540411       111004726361       111004899935       111005089353      
111005258058       111005432096       111005590361       111005858368      
111006047707       111006238024       111006444933       111006676132    
111001113256       111003176202       111003381592       111003566553      
111003759502       111003961990       111004182367       111004371716      
111004540422       111004726372       111004899979       111005089364      
111005258069       111005432186       111005590383       111005858537      
111006047730       111006238046       111006445024       111006676200    
111001113784       111003176279       111003381626       111003566766      
111003759513       111003962025       111004182378       111004371772      
111004540477       111004726394       111004900309       111005089375      
111005258081       111005432209       111005590394       111005858605      
111006047785       111006238057       111006445080       111006676211    
111001114280       111003176336       111003381682       111003566889      
111003759535       111003962126       111004182402       111004371783      
111004540512       111004726484       111004900400       111005089410      
111005258340       111005432377       111005590428       111005858627      
111006047808       111006238068       111006445091       111006676266    
111001114965       111003176347       111003381727       111003566913      
111003759557       111003962294       111004182479       111004371907      
111004540613       111004726697       111004900411       111005089421      
111005258351       111005432388       111005590462       111005858694      
111006047819       111006238091       111006445237       111006676301    
111001116372       111003176370       111003381839       111003566924      
111003759603       111003962317       111004182525       111004371963      
111004540635       111004726710       111004900466       111005089432      
111005258418       111005432401       111005590484       111005858717      
111006047820       111006238192       111006445293       111006676345    
111001116765       111003176459       111003381930       111003566991      
111003759782       111003962340       111004182637       111004371985      
111004540725       111004726776       111004900590       111005089533      
111005258430       111005432434       111005590495       111005858795      
111006047831       111006238428       111006445507       111006676402    
111001117373       111003176460       111003381974       111003567004      
111003759805       111003962395       111004183177       111004372043      
111004540736       111004726800       111004900972       111005089566      
111005258441       111005432478       111005590585       111005859066      
111006047886       111006238473       111006445765       111006676468    
111001117643       111003176549       111003382087       111003567127      
111003759827       111003962418       111004183188       111004372087      
111004540770       111004726833       111004901018       111005089577      
111005258474       111005432524       111005590608       111005859190      
111006047954       111006238529       111006445822       111006676514    
111001117665       111003176820       111003382313       111003567150      
111003759850       111003962496       111004183201       111004372111      
111004540804       111004726844       111004901029       111005089702      
111005258485       111005432591       111005590653       111005859268      
111006047976       111006238776       111006445945       111006676525    
111001117946       111003176897       111003382627       111003567307      
111003759928       111003962508       111004183223       111004372144      
111004541074       111004726888       111004901085       111005089960      
111005258520       111005432636       111005590675       111005859291      
111006048090       111006238912       111006446092       111006676569    
111001119263       111003176909       111003382694       111003567419      
111003760009       111003962609       111004183425       111004372177      
111004541131       111004726990       111004901119       111005089993      
111005258553       111005432670       111005590697       111005859381      
111006048102       111006239104       111006446115       111006676671    
111001121266       111003176998       111003382751       111003567510      
111003760032       111003962766       111004183481       111004372188      
111004541197       111004727036       111004901131       111005090029      
111005258586       111005432704       111005590709       111005859437      
111006048292       111006239159       111006446205       111006676738    
111001121536       111003177078       111003382829       111003567565      
111003760100       111003962777       111004183627       111004372223      
111004541265       111004727047       111004901175       111005090096      
111005258597       111005432748       111005590710       111005859527      
111006048315       111006239182       111006446283       111006676794    
111001121996       111003177146       111003382920       111003567576      
111003760122       111003962889       111004183661       111004372290      
111004541333       111004727070       111004901434       111005090108      
111005258621       111005432793       111005590743       111005859718      
111006048450       111006239216       111006446430       111006676996    
111001122313       111003177157       111003382931       111003567587      
111003760201       111003962968       111004183672       111004372302      
111004541355       111004727159       111004901467       111005090210      
111005258643       111005432816       111005590754       111005859954      
111006048674       111006239227       111006446441       111006677009    
111001122380       111003177292       111003382953       111003567789      
111003760212       111003963026       111004183706       111004372357      
111004541377       111004727261       111004901490       111005090254      
111005258687       111005432850       111005590787       111005860091      
111006048720       111006239283       111006446452       111006677032    
111001122942       111003177326       111003383011       111003567835      
111003760267       111003963138       111004183773       111004372368      
111004541412       111004727340       111004901591       111005090311      
111005258698       111005432928       111005590798       111005860125      
111006048786       111006239384       111006446496       111006677065    
111001122964       111003177551       111003383189       111003567846      
111003760346       111003963206       111004183841       111004372379      
111004541489       111004727351       111004901692       111005090366      
111005258711       111005432939       111005590811       111005860169      
111006048821       111006239418       111006446508       111006677290    
111001123280       111003177708       111003383325       111003567914      
111003760694       111003963240       111004183885       111004372403      
111004541535       111004727407       111004901771       111005090388      
111005258744       111005432951       111005590822       111005860204      
111006048832       111006239430       111006446610       111006677335    
111001123482       111003177720       111003383347       111003567981      
111003760717       111003963273       111004184167       111004372414      
111004541546       111004727463       111004901805       111005090467      
111005258755       111005432962       111005590833       111005860305      
111006048966       111006239519       111006446632       111006677357    
111001123695       111003177775       111003383426       111003568027      
111003760740       111003963408       111004184224       111004372425      
111004541580       111004727586       111004901850       111005090524      
111005258777       111005433031       111005590855       111005860372      
111006048988       111006239531       111006446654       111006677391    
111001124304       111003177786       111003383437       111003568106      
111003760818       111003963565       111004184246       111004372458      
111004541591       111004727610       111004902031       111005090681      
111005258823       111005433064       111005590866       111005860428      
111006049080       111006239553       111006446711       111006677403    
111001124315       111003177797       111003383505       111003568308      
111003760829       111003963824       111004184370       111004372762      
111004541614       111004727654       111004902064       111005090715      
111005258878       111005433143       111005590945       111005860440      
111006049125       111006239621       111006446744       111006677447    
111001124720       111003177911       111003383640       111003568397      
111003760863       111003963891       111004184549       111004372773      
111004541625       111004727722       111004902165       111005090849      
111005258979       111005433165       111005590956       111005860518      
111006049259       111006239643       111006446924       111006677504    
111001124832       111003177966       111003383707       111003568421      
111003760919       111003964140       111004184550       111004372896      
111004541647       111004727733       111004902211       111005090894      
111005259116       111005433299       111005590989       111005860552      
111006049260       111006239711       111006446957       111006677559    
111001125125       111003177999       111003383730       111003568443      
111003760986       111003964241       111004184561       111004373055      
111004541670       111004727766       111004902312       111005090917      
111005259172       111005433301       111005591014       111005860675      
111006049338       111006239856       111006447026       111006677975    
111001126160       111003178002       111003383853       111003568757      
111003761167       111003964296       111004184718       111004373066      
111004541715       111004727834       111004902323       111005090940      
111005259194       111005433323       111005591070       111005860710      
111006049350       111006239878       111006447240       111006677997    
111001126744       111003178013       111003383875       111003569107      
111003761202       111003964410       111004184774       111004373123      
111004541748       111004727856       111004902389       111005091008      
111005259217       111005433435       111005591104       111005860776      
111006049563       111006239980       111006447284       111006678112    
111001126788       111003178024       111003384348       111003569253      
111003761213       111003964498       111004184819       111004373145      
111004541759       111004727889       111004902435       111005091020      
111005259240       111005433457       111005591126       111005860877      
111006049798       111006239991       111006447318       111006678123    
111001127396       111003178035       111003384450       111003569343      
111003761369       111003964702       111004184886       111004373336      
111004541816       111004728149       111004902468       111005091198      
111005259251       111005433491       111005591137       111005860912      
111006049855       111006240016       111006447475       111006678167    
111001128645       111003178046       111003384472       111003569455      
111003761370       111003964713       111004184965       111004373369      
111004541827       111004728161       111004902491       111005091233      
111005259396       111005433525       111005591205       111005860934      
111006049945       111006240072       111006447565       111006678202    
111001128791       111003178079       111003384483       111003569477      
111003761471       111003964847       111004185001       111004373426      
111004541973       111004728240       111004902604       111005091288      
111005259419       111005433615       111005591238       111005860978      
111006050015       111006240195       111006447611       111006678224    
111001128904       111003178080       111003384539       111003569512      
111003761561       111003964948       111004185067       111004373448      
111004541995       111004728284       111004902705       111005091491      
111005259464       111005433738       111005591250       111005860989      
111006050127       111006240241       111006447622       111006678235    
111001129589       111003178125       111003384551       111003569613      
111003761695       111003964959       111004185315       111004373460      
111004542301       111004728295       111004902761       111005091525      
111005259510       111005433873       111005591272       111005861014      
111006050150       111006240252       111006447824       111006678448    
111001131177       111003178147       111003384629       111003569758      
111003761910       111003964960       111004185348       111004373482      
111004542312       111004728318       111004902828       111005091570      
111005259677       111005433895       111005591283       111005861036      
111006050307       111006240320       111006447835       111006678505    
111001131728       111003178204       111003384641       111003569882      
111003761965       111003965040       111004185494       111004373695      
111004542345       111004728374       111004902840       111005091659      
111005259701       111005433974       111005591306       111005861069      
111006050464       111006240331       111006447857       111006678561    
111001131751       111003178215       111003384652       111003570042      
111003761976       111003965051       111004185539       111004373707      
111004542424       111004728408       111004902941       111005091671      
111005259789       111005434100       111005591328       111005861115      
111006050543       111006240342       111006448117       111006678572    
111001131784       111003178260       111003384786       111003570233      
111003762012       111003965095       111004185720       111004373752      
111004542435       111004728453       111004902963       111005091772      
111005259813       111005434133       111005591418       111005861249      
111006050598       111006240498       111006448184       111006678639    
111001131931       111003178327       111003384854       111003570356      
111003762135       111003965129       111004185977       111004373785      
111004542468       111004728543       111004903009       111005091783      
111005259824       111005434289       111005591430       111005861283      
111006050600       111006240522       111006448229       111006678820    
111001132112       111003178349       111003384865       111003570468      
111003762168       111003965152       111004186091       111004373864      
111004542570       111004728576       111004903087       111005091840      
111005259857       111005434313       111005591452       111005861294      
111006050767       111006240533       111006448285       111006678842    
111001133258       111003178350       111003384911       111003570907      
111003762258       111003965220       111004186125       111004373897      
111004542637       111004728587       111004903098       111005091873      
111005259891       111005434346       111005591496       111005861328      
111006051027       111006240544       111006448342       111006678910    
111001133584       111003178372       111003384988       111003570918      
111003762281       111003965253       111004186192       111004373909      
111004542648       111004728712       111004903100       111005091918      
111005259947       111005434425       111005591542       111005861384      
111006051229       111006240555       111006448409       111006679179    
111001134406       111003178406       111003385068       111003570952      
111003762304       111003965343       111004186204       111004374023      
111004542659       111004728745       111004903290       111005091930      
111005259958       111005434436       111005591597       111005861632      
111006051263       111006240588       111006448421       111006679247    
111001134776       111003178417       111003385091       111003570974      
111003762315       111003965512       111004186226       111004374045      
111004542671       111004728767       111004903469       111005092021      
111005260040       111005434661       111005591643       111005861643      
111006051274       111006240689       111006448544       111006679292    
111001135317       111003178440       111003385181       111003571076      
111003762337       111003965589       111004186260       111004374056      
111004542817       111004728778       111004903492       111005092087      
111005260051       111005434717       111005591654       111005861812      
111006051421       111006240735       111006448566       111006679304    
111001135946       111003178484       111003385204       111003571111      
111003762359       111003965602       111004186316       111004374067      
111004542895       111004728790       111004903548       111005092111      
111005260062       111005434728       111005591665       111005861834      
111006051500       111006240757       111006448869       111006679393    
111001137139       111003178529       111003385215       111003571122      
111003762438       111003965624       111004186541       111004374078      
111004542907       111004728813       111004903571       111005092144      
111005260073       111005434841       111005591676       111005861867      
111006051511       111006240791       111006448870       111006679607    
111001137230       111003178530       111003385248       111003571166      
111003762573       111003965770       111004186574       111004374089      
111004542974       111004728824       111004903593       111005092188      
111005260084       111005434885       111005591687       111005861968      
111006051577       111006240892       111006448993       111006679630    
111001137410       111003178563       111003385259       111003571492      
111003762685       111003965815       111004186585       111004374090      
111004543087       111004728835       111004903706       111005092256      
111005260118       111005434953       111005591766       111005862037      
111006051599       111006241084       111006449051       111006679652    
111001138523       111003178596       111003385282       111003571571      
111003762708       111003965994       111004186721       111004374102      
111004543098       111004728857       111004904066       111005092267      
111005260387       111005435088       111005591812       111005862093      
111006051601       111006241107       111006449242       111006679887    
111001138972       111003178620       111003385327       111003571638      
111003762720       111003966210       111004186754       111004374270      
111004543100       111004728925       111004904145       111005092379      
111005260398       111005435246       111005591834       111005862116      
111006051612       111006241208       111006449556       111006680025    
111001139210       111003178631       111003385574       111003571650      
111003762797       111003966221       111004186765       111004374326      
111004543144       111004728992       111004904156       111005092458      
111005260400       111005435426       111005591867       111005862138      
111006051702       111006241253       111006449646       111006680070    
111001140032       111003178664       111003385585       111003571706      
111003762809       111003966300       111004186866       111004374337      
111004543201       111004729016       111004904213       111005092481      
111005260545       111005435437       111005591889       111005862307      
111006051713       111006241286       111006449657       111006680104    
111001140807       111003178675       111003385619       111003571717      
111003762810       111003966399       111004186945       111004374359      
111004543234       111004729049       111004904279       111005092571      
111005260668       111005435460       111005591913       111005862318      
111006051937       111006241310       111006449703       111006680148    
111001141145       111003178709       111003385787       111003571740      
111003762821       111003966546       111004187014       111004374382      
111004543245       111004729050       111004904314       111005092593      
111005260758       111005435493       111005591991       111005862330      
111006051971       111006241343       111006449747       111006680159    
111001141459       111003178732       111003385822       111003571919      
111003762832       111003966579       111004187137       111004374416      
111004543267       111004729117       111004904404       111005092605      
111005260770       111005435505       111005592015       111005862363      
111006052051       111006241725       111006449859       111006680418    
111001142124       111003178765       111003385866       111003571942      
111003762843       111003966614       111004187148       111004374427      
111004543278       111004729139       111004904550       111005092773      
111005260792       111005435549       111005592026       111005862374      
111006052062       111006241905       111006449893       111006680429    
111001142269       111003178800       111003385956       111003571975      
111003762854       111003966692       111004187159       111004374450      
111004543290       111004729162       111004904594       111005092784      
111005260837       111005435572       111005592048       111005862497      
111006052129       111006241961       111006449916       111006680542    
111001142472       111003178855       111003385978       111003572088      
111003762900       111003966748       111004187317       111004374472      
111004543324       111004729195       111004904617       111005092852      
111005260882       111005435684       111005592071       111005862554      
111006052275       111006242030       111006449938       111006680744    
111001142797       111003178899       111003385989       111003572189      
111003762922       111003966760       111004187384       111004374494      
111004543346       111004729229       111004904730       111005092896      
111005260905       111005435730       111005592093       111005862565      
111006052309       111006242153       111006450121       111006680799    
111001144845       111003178901       111003386092       111003572235      
111003762944       111003966782       111004187463       111004374506      
111004543526       111004729230       111004904763       111005093011      
111005260927       111005435820       111005592127       111005863016      
111006052310       111006242197       111006450187       111006681183    
111001146689       111003178934       111003386104       111003572303      
111003762955       111003966984       111004187520       111004374528      
111004543616       111004729263       111004904909       111005093099      
111005260938       111005435886       111005592138       111005863072      
111006052488       111006242704       111006450266       111006681239    
111001146690       111003178945       111003386205       111003572460      
111003762966       111003967097       111004187665       111004374539      
111004543627       111004729274       111004904965       111005093112      
111005261018       111005435909       111005592206       111005863139      
111006052635       111006242759       111006450299       111006681318  

 

SCH-A-7



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001146904       111003179003       111003386238       111003572752      
111003762999       111003967132       111004187755       111004374584      
111004543717       111004729308       111004905045       111005093123      
111005261052       111005436102       111005592284       111005863173      
111006052680       111006242793       111006450312       111006681363    
111001147950       111003179036       111003386249       111003572819      
111003763013       111003967187       111004188004       111004374607      
111004543728       111004729353       111004905551       111005093134      
111005261096       111005436135       111005592295       111005863386      
111006052781       111006242951       111006450604       111006681385    
111001148119       111003179047       111003386294       111003572831      
111003763024       111003967211       111004188015       111004374618      
111004543795       111004729476       111004905607       111005093178      
111005261131       111005436168       111005592352       111005863409      
111006052950       111006243233       111006450749       111006681497    
111001148524       111003179069       111003386328       111003572853      
111003763035       111003967222       111004188273       111004374641      
111004543830       111004729522       111004905685       111005093213      
111005261300       111005436304       111005592363       111005863443      
111006052961       111006243301       111006450895       111006681510    
111001148580       111003179148       111003386340       111003572909      
111003763046       111003967277       111004188318       111004374652      
111004543852       111004729544       111004905720       111005093257      
111005261366       111005436326       111005592374       111005863498      
111006052983       111006243323       111006450930       111006681521    
111001149031       111003179159       111003386373       111003573214      
111003763080       111003967312       111004188329       111004374674      
111004543874       111004729588       111004905742       111005093314      
111005261388       111005436371       111005592419       111005863522      
111006053007       111006243334       111006451032       111006681543    
111001149288       111003179182       111003386384       111003573236      
111003763136       111003967413       111004188385       111004374685      
111004543885       111004729599       111004905786       111005093370      
111005261399       111005436393       111005592464       111005863577      
111006053074       111006243367       111006451100       111006681554    
111001149828       111003179205       111003386395       111003573269      
111003763192       111003967457       111004188611       111004374696      
111004543896       111004729623       111004905854       111005093796      
111005261579       111005436405       111005592497       111005863702      
111006053153       111006243390       111006451144       111006681565    
111001149929       111003179238       111003386407       111003573506      
111003763215       111003967479       111004188633       111004374764      
111004543920       111004729634       111004906215       111005093831      
111005261647       111005436416       111005592510       111005863780      
111006053287       111006243402       111006451155       111006681576    
111001150325       111003179272       111003386418       111003573517      
111003763248       111003967480       111004188644       111004374775      
111004543931       111004729656       111004906316       111005093909      
111005261704       111005436438       111005592565       111005864006      
111006053322       111006243457       111006451166       111006681598    
111001150561       111003179294       111003386441       111003573652      
111003763260       111003967491       111004188903       111004374786      
111004543942       111004729689       111004906787       111005093932      
111005261726       111005436506       111005592598       111005864174      
111006053412       111006243468       111006451177       111006681600    
111001151078       111003179317       111003386452       111003573663      
111003763282       111003967547       111004189117       111004374797      
111004543964       111004729702       111004906811       111005093965      
111005261771       111005436528       111005592600       111005864196      
111006053456       111006243514       111006451223       111006681633    
111001152260       111003179362       111003386520       111003574079      
111003763293       111003967592       111004189173       111004374810      
111004543975       111004729892       111004906822       111005094023      
111005261793       111005436630       111005592633       111005864242      
111006053782       111006243547       111006451278       111006681778    
111001152877       111003179430       111003386610       111003574091      
111003763305       111003967783       111004189184       111004374821      
111004543986       111004729926       111004906901       111005094146      
111005261850       111005436685       111005592666       111005864398      
111006053973       111006243570       111006451414       111006681880    
111001153553       111003179485       111003386676       111003574181      
111003763316       111003967839       111004189410       111004374887      
111004543997       111004729948       111004906967       111005094236      
111005261939       111005436742       111005592688       111005864477      
111006053995       111006243682       111006451537       111006681992    
111001153867       111003179508       111003386698       111003574192      
111003763327       111003967873       111004189421       111004374933      
111004544055       111004730074       111004907047       111005094696      
111005261962       111005436832       111005592701       111005864556      
111006054020       111006243806       111006451593       111006682083    
111001153913       111003179519       111003386744       111003574259      
111003763350       111003968032       111004189588       111004374977      
111004544088       111004730175       111004907081       111005094720      
111005262042       111005436843       111005592712       111005864589      
111006054064       111006244100       111006451694       111006682230    
111001154701       111003179564       111003386878       111003574350      
111003763372       111003968166       111004189702       111004375057      
111004544101       111004730210       111004907238       111005094731      
111005262187       111005436900       111005592734       111005864602      
111006054110       111006244133       111006451740       111006682252    
111001154835       111003179575       111003387127       111003574361      
111003763394       111003968290       111004189768       111004375158      
111004544123       111004730355       111004907373       111005094821      
111005262200       111005436944       111005592778       111005864613      
111006054165       111006244199       111006451784       111006682308    
111001155117       111003179586       111003387341       111003574406      
111003763428       111003968627       111004189791       111004375327      
111004544167       111004730434       111004907430       111005094955      
111005262211       111005437002       111005592802       111005864635      
111006054301       111006244201       111006451986       111006682375    
111001155128       111003179609       111003387420       111003574798      
111003763439       111003968650       111004189825       111004375439      
111004544370       111004730456       111004907441       111005094966      
111005262233       111005437035       111005592824       111005864680      
111006054312       111006244223       111006451997       111006682511    
111001155667       111003179610       111003387431       111003574800      
111003763440       111003968762       111004189847       111004375451      
111004544381       111004730467       111004907520       111005094977      
111005262244       111005437350       111005592846       111005864769      
111006054356       111006244346       111006452066       111006682588    
111001155960       111003179621       111003387442       111003574934      
111003763451       111003968818       111004189870       111004375484      
111004544392       111004730478       111004907632       111005095192      
111005262288       111005437406       111005592969       111005864826      
111006054402       111006244436       111006452101       111006682599    
111001158435       111003179654       111003387510       111003575115      
111003763473       111003968841       111004189892       111004375923      
111004544404       111004730489       111004907687       111005095259      
111005262345       111005437462       111005592981       111005864927      
111006054446       111006244458       111006452145       111006682601    
111001158479       111003179711       111003387543       111003575126      
111003763495       111003968852       111004189915       111004375945      
111004544459       111004730524       111004907698       111005095260      
111005262367       111005437484       111005593016       111005865029      
111006054503       111006244470       111006452224       111006682757    
111001158480       111003179766       111003387587       111003575205      
111003763507       111003968920       111004189937       111004376003      
111004544471       111004730759       111004907799       111005095282      
111005262390       111005437541       111005593049       111005865030      
111006054536       111006244504       111006452336       111006682780    
111001158637       111003179777       111003387677       111003575227      
111003763574       111003968997       111004189948       111004376014      
111004544482       111004730760       111004907980       111005095338      
111005262648       111005437563       111005593050       111005865041      
111006054581       111006244515       111006452392       111006682858    
111001158794       111003179788       111003387802       111003575272      
111003763585       111003969055       111004189960       111004376058      
111004544549       111004730782       111004908004       111005095462      
111005262705       111005437619       111005593072       111005865287      
111006054604       111006244605       111006452471       111006682869    
111001158907       111003179801       111003387813       111003575395      
111003763596       111003969077       111004189971       111004376148      
111004544561       111004730816       111004908059       111005095473      
111005262851       111005437743       111005593083       111005865322      
111006054659       111006244616       111006452493       111006682948    
111001159076       111003179823       111003387891       111003575520      
111003763620       111003969088       111004190007       111004376160      
111004544572       111004730917       111004908161       111005095484      
111005262918       111005437754       111005593106       111005865333      
111006054660       111006244649       111006452572       111006683095    
111001159414       111003179845       111003387914       111003575799      
111003763664       111003969101       111004190074       111004376216      
111004544594       111004730940       111004908341       111005095552      
111005262929       111005437765       111005593139       111005865366      
111006054750       111006244661       111006452583       111006683174    
111001161620       111003179902       111003387936       111003575801      
111003763686       111003969112       111004190108       111004376429      
111004544606       111004731086       111004908475       111005095585      
111005262996       111005437822       111005593140       111005865401      
111006054761       111006244706       111006452741       111006683185    
111001163374       111003179935       111003387947       111003575812      
111003763709       111003969134       111004190131       111004376441      
111004544673       111004731143       111004908554       111005095798      
111005263009       111005437899       111005593151       111005865412      
111006054840       111006244818       111006452785       111006683208    
111001164094       111003179968       111003387981       111003575867      
111003763710       111003969213       111004190232       111004376520      
111004544718       111004731165       111004908655       111005095800      
111005263065       111005437989       111005593162       111005865489      
111006054851       111006244852       111006452796       111006683365    
111001164858       111003179991       111003388005       111003575957      
111003763721       111003969325       111004190366       111004376575      
111004544729       111004731211       111004908723       111005095877      
111005263100       111005438081       111005593173       111005865535      
111006054862       111006244896       111006452808       111006683578    
111001164892       111003180005       111003388027       111003576059      
111003763732       111003969460       111004190423       111004376597      
111004544730       111004731491       111004908802       111005095888      
111005263155       111005438137       111005593184       111005865546      
111006054930       111006244920       111006452819       111006683590    
111001165286       111003180016       111003388038       111003576217      
111003763743       111003969516       111004190502       111004376632      
111004544741       111004731536       111004908879       111005095934      
111005263256       111005438193       111005593195       111005865647      
111006054963       111006244931       111006452853       111006683635    
111001165747       111003180027       111003388061       111003576262      
111003763754       111003969538       111004190579       111004377015      
111004544752       111004731570       111004909016       111005096069      
111005263267       111005438339       111005593207       111005865872      
111006055087       111006245022       111006452875       111006683680    
111001166287       111003180038       111003388083       111003576385      
111003763765       111003969741       111004190816       111004377093      
111004544774       111004731581       111004909173       111005096081      
111005263324       111005438463       111005593218       111005865917      
111006055111       111006245088       111006452886       111006683703    
111001166849       111003180050       111003388106       111003576532      
111003763776       111003969808       111004190906       111004377161      
111004544785       111004731615       111004909230       111005096216      
111005263368       111005438698       111005593229       111005865973      
111006055212       111006245202       111006452998       111006683725    
111001168223       111003180061       111003388151       111003576600      
111003763800       111003969954       111004190962       111004377172      
111004544796       111004731682       111004909308       111005096362      
111005263391       111005438733       111005593230       111005865984      
111006055267       111006245459       111006453023       111006683758    
111001168627       111003180083       111003388184       111003576958      
111003763822       111003969965       111004190995       111004377262      
111004544808       111004731738       111004909320       111005096395      
111005263403       111005438744       111005593241       111005866121      
111006055324       111006245550       111006453056       111006683848    
111001168706       111003180094       111003388320       111003576970      
111003763833       111003970013       111004191121       111004377655      
111004544819       111004731783       111004909465       111005096407      
111005263469       111005438766       111005593274       111005866132      
111006055357       111006245561       111006453113       111006683950    
111001169516       111003180128       111003388331       111003576992      
111003763844       111003970103       111004191132       111004377790      
111004544864       111004731794       111004909487       111005096519      
111005263683       111005438867       111005593285       111005866154      
111006055391       111006245572       111006453124       111006683972    
111001169606       111003180162       111003388364       111003577049      
111003763877       111003970226       111004191187       111004377947      
111004544886       111004731817       111004909588       111005096621      
111005263841       111005438902       111005593375       111005866200      
111006055436       111006245583       111006453157       111006683994    
111001169842       111003180173       111003388397       111003577083      
111003763888       111003970305       111004191301       111004378005      
111004544909       111004731851       111004909599       111005096632      
111005263997       111005439060       111005593409       111005866211      
111006055492       111006245617       111006453214       111006684096    
111001169875       111003180218       111003388454       111003577128      
111003763934       111003970440       111004191435       111004378027      
111004544943       111004731873       111004909791       111005096698      
111005264022       111005439251       111005593410       111005866288      
111006055504       111006245819       111006453247       111006684119    
111001170024       111003180241       111003388465       111003577274      
111003763945       111003970451       111004191491       111004378061      
111004544954       111004731907       111004909915       111005096823      
111005264055       111005439273       111005593421       111005866301      
111006055526       111006245853       111006453258       111006684164    
111001170282       111003180274       111003388500       111003577375      
111003764182       111003970495       111004191514       111004378106      
111004544965       111004731918       111004909937       111005096878      
111005264099       111005439284       111005593454       111005866334      
111006055728       111006245897       111006453292       111006684232    
111001170563       111003180296       111003388566       111003577432      
111003764227       111003970664       111004191525       111004378162      
111004545214       111004731996       111004909959       111005096889      
111005264224       111005439464       111005593487       111005866367      
111006055773       111006245921       111006453337       111006684265    
111001170776       111003180319       111003388634       111003577544      
111003764283       111003970732       111004191536       111004378218      
111004545225       111004732010       111004909960       111005096946      
111005264437       111005439509       111005593533       111005866525      
111006055795       111006245954       111006453348       111006684276    
111001170800       111003180342       111003388779       111003577577      
111003764542       111003970899       111004191569       111004378229      
111004545258       111004732133       111004910186       111005097004      
111005264448       111005439576       111005593544       111005866659      
111006055874       111006245998       111006453360       111006684287    
111001172509       111003180364       111003388803       111003577869      
111003764610       111003970912       111004191952       111004378342      
111004545315       111004732155       111004910210       111005097105      
111005264516       111005439598       111005593566       111005866727      
111006055885       111006246012       111006453461       111006684322    
111001173689       111003180375       111003388870       111003578006      
111003764889       111003970923       111004191985       111004378397      
111004545348       111004732199       111004910287       111005097206      
111005264549       111005439611       111005593577       111005866749      
111006056000       111006246078       111006453472       111006684333    
111001173881       111003180397       111003388915       111003578039      
111003765138       111003971148       111004192087       111004378476      
111004545416       111004732267       111004910298       111005097262      
111005264550       111005439813       111005593601       111005866985      
111006056178       111006246124       111006453494       111006684489    
111001174433       111003180410       111003388937       111003578062      
111003765239       111003971306       111004192155       111004378500      
111004545472       111004732290       111004910300       111005097295      
111005264730       111005439846       111005593634       111005867021      
111006056202       111006246236       111006453562       111006684502    
111001175322       111003180421       111003388948       111003578219      
111003765273       111003971407       111004192324       111004378533      
111004545483       111004732346       111004910377       111005097329      
111005265067       111005439958       111005593656       111005867133      
111006056213       111006246269       111006453584       111006684579    
111001175940       111003180432       111003389118       111003578398      
111003765453       111003971520       111004192335       111004378601      
111004545494       111004732357       111004910388       111005097330      
111005265113       111005439969       111005593678       111005867166      
111006056303       111006246292       111006453607       111006684669    
111001176671       111003180465       111003389141       111003578400      
111003765688       111003971564       111004192346       111004378768      
111004545539       111004732481       111004910401       111005097374      
111005265157       111005440084       111005593690       111005867278      
111006056404       111006246551       111006453629       111006684692    
111001177100       111003180487       111003389174       111003578455      
111003765846       111003971687       111004192425       111004378881      
111004545696       111004732492       111004910614       111005097453      
111005265180       111005440163       111005593713       111005867289      
111006056482       111006246641       111006453641       111006684816    
111001177133       111003180498       111003389220       111003578466      
111003766050       111003971733       111004192458       111004378915      
111004545731       111004732515       111004910748       111005097475      
111005265214       111005440231       111005593724       111005867683      
111006056516       111006246731       111006453674       111006684906    
111001177313       111003180500       111003389242       111003578792      
111003766139       111003971812       111004192481       111004378960      
111004545809       111004732548       111004910849       111005097497      
111005265348       111005440400       111005593791       111005867795      
111006056639       111006246810       111006453731       111006684940    
111001177346       111003180511       111003389309       111003578815      
111003766140       111003971823       111004192537       111004378971      
111004545843       111004732559       111004910906       111005097509      
111005265371       111005440422       111005593803       111005867829      
111006056741       111006246832       111006453775       111006685020    
111001177661       111003180533       111003389321       111003578826      
111003766342       111003971889       111004192605       111004379129      
111004545876       111004732582       111004910962       111005097688      
111005265405       111005440635       111005593814       111005867830      
111006056752       111006246988       111006453832       111006685109  

 

SCH-A-8



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001177762       111003180555       111003389343       111003578837      
111003766702       111003971980       111004192616       111004379297      
111004545900       111004732649       111004911097       111005097745      
111005265438       111005440736       111005593847       111005867863      
111006056819       111006247046       111006453876       111006685143    
111001178336       111003180566       111003389501       111003578893      
111003766724       111003972015       111004192650       111004379332      
111004545933       111004732694       111004911299       111005097789      
111005265449       111005440758       111005593869       111005867908      
111006057090       111006247091       111006454002       111006685615    
111001178998       111003180623       111003389578       111003578949      
111003766825       111003972037       111004192694       111004379376      
111004545966       111004732740       111004911389       111005097824      
111005265595       111005440882       111005593915       111005868101      
111006057203       111006247125       111006454046       111006685727    
111001179135       111003180667       111003389590       111003578972      
111003766847       111003972060       111004192739       111004379815      
111004546002       111004732773       111004911468       111005097947      
111005265663       111005440905       111005593926       111005868112      
111006057348       111006247259       111006454091       111006685738    
111001179955       111003180678       111003389680       111003579018      
111003766926       111003972093       111004192807       111004379860      
111004546170       111004732795       111004911525       111005098038      
111005265674       111005440927       111005593971       111005868123      
111006057405       111006247282       111006454103       111006685884    
111001180441       111003180690       111003389725       111003579029      
111003766960       111003972116       111004192953       111004379905      
111004546181       111004732807       111004911648       111005098410      
111005265719       111005441007       111005594006       111005868471      
111006057450       111006247361       111006454125       111006685895    
111001181947       111003180713       111003389837       111003579041      
111003767039       111003972295       111004193033       111004379927      
111004546237       111004732818       111004911738       111005098500      
111005265720       111005441085       111005594062       111005868493      
111006057528       111006247428       111006454147       111006685930    
111001182241       111003180825       111003389950       111003579085      
111003767242       111003972307       111004193190       111004380110      
111004546271       111004732885       111004911941       111005098522      
111005265731       111005441120       111005594084       111005868673      
111006057618       111006247439       111006454260       111006685952    
111001182892       111003180847       111003389994       111003579153      
111003767354       111003972510       111004193336       111004380154      
111004546417       111004732975       111004911985       111005098599      
111005265786       111005441142       111005594095       111005868718      
111006057775       111006247518       111006454316       111006686043    
111001182959       111003180858       111003390020       111003579243      
111003767590       111003972699       111004193347       111004380165      
111004546462       111004733022       111004912054       111005098656      
111005265854       111005441221       111005594107       111005868729      
111006057809       111006247631       111006454338       111006686122    
111001183286       111003180982       111003390143       111003579311      
111003767668       111003972879       111004193392       111004380176      
111004546529       111004733044       111004912144       111005098678      
111005265876       111005441377       111005594130       111005868796      
111006057955       111006247732       111006454350       111006686155    
111001183433       111003181141       111003390198       111003579333      
111003767703       111003972936       111004193516       111004380211      
111004546585       111004733088       111004912256       111005098702      
111005265887       111005441401       111005594152       111005868808      
111006058125       111006247754       111006454406       111006686166    
111001183646       111003181185       111003390200       111003579434      
111003767804       111003973195       111004193527       111004380277      
111004546619       111004733145       111004912267       111005098757      
111005265898       111005441412       111005594163       111005868897      
111006058237       111006247833       111006454428       111006686199    
111001183826       111003181758       111003390233       111003579748      
111003767826       111003973229       111004193561       111004380312      
111004546631       111004733235       111004912380       111005098779      
111005265944       111005441568       111005594208       111005868921      
111006058259       111006247877       111006454440       111006686289    
111001184221       111003181949       111003390244       111003579838      
111003767927       111003973230       111004193583       111004380413      
111004546653       111004733279       111004912447       111005098926      
111005266002       111005441591       111005594220       111005868987      
111006058361       111006247888       111006454462       111006686414    
111001184692       111003182276       111003390299       111003579849      
111003767949       111003973577       111004194034       111004380491      
111004546855       111004733314       111004912548       111005098971      
111005266046       111005441614       111005594310       111005868998      
111006058451       111006247967       111006454507       111006686447    
111001185301       111003182300       111003390323       111003579984      
111003768029       111003973768       111004194045       111004380536      
111004547104       111004733325       111004912649       111005099084      
111005266114       111005441669       111005594365       111005869102      
111006058530       111006248047       111006454530       111006686481    
111001185367       111003182355       111003390367       111003580199      
111003768085       111003973814       111004194269       111004380604      
111004547159       111004733369       111004912683       111005099219      
111005266181       111005441704       111005594376       111005869157      
111006058563       111006248159       111006454619       111006686492    
111001185468       111003182579       111003390378       111003580425      
111003768119       111003974073       111004194304       111004380637      
111004547182       111004733370       111004912739       111005099321      
111005266226       111005441748       111005594433       111005869270      
111006058574       111006248160       111006454631       111006686515    
111001185705       111003182603       111003390389       111003580447      
111003768265       111003974141       111004194348       111004380895      
111004547283       111004733437       111004912751       111005099387      
111005266248       111005441793       111005594444       111005869360      
111006058585       111006248171       111006454642       111006686582    
111001186155       111003182647       111003390413       111003580469      
111003768490       111003974309       111004194382       111004380918      
111004547317       111004733684       111004912908       111005099422      
111005266260       111005441816       111005594455       111005869427      
111006058675       111006248205       111006454697       111006686661    
111001186908       111003182737       111003390435       111003580537      
111003768535       111003974534       111004194416       111004381009      
111004547340       111004733730       111004912920       111005099578      
111005266316       111005441827       111005594488       111005869517      
111006058765       111006248216       111006454709       111006686672    
111001186953       111003182771       111003390468       111003580571      
111003768568       111003974613       111004194427       111004381199      
111004547441       111004733741       111004913000       111005099679      
111005266327       111005441883       111005594512       111005869551      
111006058844       111006248238       111006454721       111006686683    
111001186964       111003182782       111003390479       111003580582      
111003768669       111003974646       111004194450       111004381234      
111004547575       111004733897       111004913077       111005099714      
111005266417       111005441962       111005594545       111005869562      
111006058866       111006248272       111006454732       111006686694    
111001187178       111003182838       111003390503       111003580683      
111003768681       111003974679       111004194461       111004381245      
111004547586       111004733943       111004913213       111005099769      
111005266495       111005442110       111005594578       111005869595      
111006058912       111006248306       111006454765       111006686728    
111001187358       111003182861       111003390514       111003580739      
111003768759       111003974747       111004194483       111004381256      
111004547722       111004733954       111004913235       111005099770      
111005266563       111005442143       111005594613       111005869618      
111006058934       111006248418       111006454800       111006686920    
111001187561       111003183075       111003390659       111003580762      
111003768995       111003974859       111004194719       111004381267      
111004547878       111004733965       111004913369       111005099860      
111005266596       111005442187       111005594624       111005869708      
111006058990       111006248430       111006454833       111006687000    
111001187820       111003183121       111003390660       111003580896      
111003769064       111003974927       111004194977       111004381414      
111004547935       111004734045       111004913404       111005099882      
111005266619       111005442288       111005594668       111005869731      
111006059070       111006248474       111006454866       111006687033    
111001189732       111003183143       111003390682       111003580964      
111003769211       111003974938       111004195057       111004381504      
111004548026       111004734067       111004913437       111005100021      
111005266620       111005442378       111005594758       111005869753      
111006059148       111006248485       111006454945       111006687145    
111001190150       111003183222       111003390750       111003581055      
111003769356       111003975074       111004195080       111004381537      
111004548059       111004734090       111004913460       111005100043      
111005266631       111005442389       111005594770       111005870025      
111006059171       111006248531       111006454967       111006687178    
111001191117       111003183277       111003390783       111003581101      
111003769390       111003975085       111004195125       111004381627      
111004548116       111004734124       111004913785       111005100302      
111005266743       111005442402       111005594804       111005870070      
111006059249       111006248564       111006455003       111006687202    
111001191702       111003183323       111003390794       111003581178      
111003769468       111003975434       111004195147       111004381717      
111004548138       111004734247       111004913842       111005100324      
111005266800       111005442480       111005594826       111005870081      
111006059261       111006248575       111006455014       111006687224    
111001192163       111003183682       111003390839       111003581189      
111003769547       111003975456       111004195440       111004381751      
111004548363       111004734360       111004913909       111005100357      
111005266912       111005442491       111005594837       111005870092      
111006059339       111006248621       111006455069       111006687235    
111001193018       111003184009       111003390862       111003581224      
111003769929       111003975513       111004195462       111004381762      
111004548431       111004734438       111004913987       111005100403      
111005267058       111005442660       111005594848       111005870115      
111006059340       111006248845       111006455092       111006687347    
111001193793       111003184100       111003390884       111003581314      
111003769930       111003975535       111004195495       111004381852      
111004548688       111004734450       111004913998       111005100447      
111005267092       111005442727       111005594882       111005870452      
111006059373       111006248856       111006455104       111006687369    
111001194918       111003184278       111003390941       111003581358      
111003770145       111003975591       111004195574       111004381863      
111004548712       111004734539       111004914135       111005100650      
111005267115       111005443144       111005594893       111005870520      
111006059395       111006248935       111006455115       111006687381    
111001195234       111003184335       111003391087       111003581426      
111003770190       111003975625       111004195585       111004382088      
111004549173       111004734618       111004914371       111005100740      
111005267126       111005443234       111005594905       111005870609      
111006059429       111006249116       111006455126       111006687404    
111001196561       111003184380       111003391111       111003581448      
111003770224       111003975704       111004195855       111004382112      
111004549184       111004734652       111004914416       111005100795      
111005267238       111005443290       111005594949       111005870610      
111006059474       111006249161       111006455148       111006687459    
111001196954       111003184414       111003391133       111003581459      
111003770268       111003975726       111004195912       111004382123      
111004549195       111004734663       111004914551       111005101000      
111005267261       111005443368       111005594961       111005870856      
111006059508       111006249172       111006455159       111006687460    
111001197720       111003184470       111003391155       111003581561      
111003770471       111003975816       111004195956       111004382235      
111004549241       111004734674       111004914663       111005101077      
111005267283       111005443403       111005594972       111005871071      
111006059531       111006249183       111006455160       111006687482    
111001198260       111003184559       111003391166       111003581583      
111003770493       111003975883       111004196092       111004382493      
111004549319       111004734720       111004914696       111005101123      
111005267362       111005443414       111005594983       111005871138      
111006059665       111006249206       111006455171       111006687493    
111001198361       111003184571       111003391223       111003581594      
111003770505       111003976176       111004196160       111004382538      
111004549342       111004734742       111004914786       111005101167      
111005267384       111005443458       111005595018       111005871622      
111006059733       111006249318       111006455182       111006687516    
111001198653       111003184616       111003391267       111003581606      
111003770820       111003976187       111004196227       111004382594      
111004549432       111004734753       111004914865       111005101224      
111005267395       111005443515       111005595029       111005871633      
111006059777       111006249330       111006455193       111006687561    
111001198888       111003184728       111003391313       111003581651      
111003770897       111003976222       111004196351       111004382640      
111004549544       111004734786       111004914922       111005101257      
111005267700       111005443706       111005595030       111005871802      
111006059834       111006249464       111006455205       111006687572    
111001199317       111003184739       111003391324       111003581684      
111003770932       111003976323       111004196463       111004382651      
111004549612       111004734854       111004914988       111005101314      
111005267845       111005443717       111005595041       111005871891      
111006059878       111006249509       111006455238       111006687594    
111001199711       111003184795       111003391380       111003581707      
111003770998       111003976334       111004196474       111004382662      
111004549645       111004734922       111004915169       111005101358      
111005267878       111005443751       111005595052       111005871992      
111006059924       111006249532       111006455249       111006687662    
111001199980       111003184818       111003391391       111003581729      
111003771023       111003976356       111004196531       111004382718      
111004549690       111004734933       111004915237       111005101437      
111005267913       111005443896       111005595096       111005872241      
111006060050       111006249543       111006455261       111006687707    
111001200006       111003185101       111003391403       111003581763      
111003771113       111003976390       111004196542       111004382752      
111004549702       111004735136       111004915260       111005101459      
111005267924       111005443908       111005595119       111005872285      
111006060106       111006249598       111006455340       111006687752    
111001200073       111003185336       111003391414       111003581819      
111003771124       111003976491       111004196553       111004382763      
111004549713       111004735158       111004915383       111005101673      
111005268048       111005443920       111005595120       111005872296      
111006060128       111006249633       111006455362       111006687763    
111001200354       111003185347       111003391425       111003581853      
111003771146       111003976503       111004196586       111004382820      
111004549746       111004735237       111004915473       111005101729      
111005268082       111005443931       111005595164       111005872364      
111006060320       111006249677       111006455384       111006687831    
111001200400       111003185819       111003391469       111003581910      
111003771168       111003976682       111004196654       111004382853      
111004549757       111004735271       111004915541       111005101730      
111005268105       111005443953       111005595210       111005872375      
111006060331       111006249734       111006455407       111006687897    
111001201131       111003185853       111003391504       111003581943      
111003771315       111003976727       111004196698       111004382998      
111004550120       111004735305       111004915608       111005101741      
111005268116       111005443975       111005595221       111005872522      
111006060342       111006250141       111006455429       111006687954    
111001201849       111003185897       111003391515       111003581954      
111003771348       111003976750       111004196788       111004383078      
111004550142       111004735316       111004915619       111005101752      
111005268172       111005444055       111005595243       111005872566      
111006060397       111006250196       111006455430       111006688056    
111001202334       111003185921       111003391526       111003581987      
111003771371       111003976761       111004196890       111004383090      
111004550287       111004735372       111004915800       111005101763      
111005268228       111005444088       111005595276       111005872577      
111006060409       111006250208       111006455485       111006688102    
111001202839       111003185998       111003391537       111003581998      
111003771528       111003976839       111004196979       111004383124      
111004550298       111004735383       111004915945       111005101875      
111005268240       111005444145       111005595298       111005872588      
111006060634       111006250309       111006455531       111006688124    
111001203100       111003186078       111003391582       111003582001      
111003771629       111003976907       111004197060       111004383258      
111004550311       111004735495       111004916003       111005101987      
111005268273       111005444213       111005595366       111005872689      
111006060645       111006250365       111006455575       111006688135    
111001203133       111003186135       111003391672       111003582012      
111003771685       111003976941       111004197093       111004383382      
111004550377       111004735608       111004916104       111005102078      
111005268295       111005444404       111005595423       111005872702      
111006060656       111006250422       111006455722       111006688157    
111001203313       111003186214       111003391706       111003582067      
111003771731       111003977076       111004197330       111004383405      
111004550456       111004735619       111004916171       111005102089      
111005268352       111005444426       111005595445       111005872724      
111006060689       111006250488       111006455744       111006688168    
111001204112       111003186236       111003391740       111003582078      
111003771742       111003977087       111004197352       111004383427      
111004550513       111004735642       111004916182       111005102090      
111005268497       111005444538       111005595456       111005872780      
111006060768       111006250499       111006455890       111006688179    
111001204156       111003186258       111003391751       111003582089      
111003771854       111003977100       111004197385       111004383461      
111004550704       111004735721       111004916216       111005102157      
111005268509       111005444594       111005595535       111005872915      
111006060869       111006250534       111006456059       111006688191    
111001204538       111003186270       111003391773       111003582090      
111003771966       111003977111       111004197453       111004383517      
111004550760       111004735732       111004916227       111005102168      
111005268521       111005444763       111005595557       111005872971      
111006060870       111006250556       111006456262       111006688236    
111001204886       111003186304       111003391807       111003582124      
111003772002       111003977201       111004197486       111004383540      
111004550805       111004735866       111004916250       111005102203      
111005268587       111005444774       111005595579       111005873017      
111006061129       111006250578       111006456307       111006688304    
111001204910       111003186348       111003391986       111003582179      
111003772091       111003977492       111004197521       111004383630      
111004550816       111004735945       111004916362       111005102214      
111005268655       111005444785       111005595591       111005873028      
111006061141       111006250613       111006456330       111006688315    
111001205562       111003186416       111003392044       111003582180      
111003772316       111003977537       111004197576       111004383720      
111004550849       111004736069       111004916384       111005102269      
111005268824       111005445023       111005595614       111005873208      
111006061163       111006250668       111006456374       111006688360  

 

SCH-A-9



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001207328       111003186461       111003392055       111003582236      
111003772338       111003977559       111004197611       111004383753      
111004550928       111004736115       111004916485       111005102281      
111005269072       111005445034       111005595636       111005873219      
111006061196       111006250714       111006456420       111006688371    
111001208149       111003186528       111003392066       111003582292      
111003772440       111003977751       111004197633       111004383797      
111004550939       111004736261       111004916700       111005102292      
111005269128       111005445124       111005595647       111005873321      
111006061264       111006250747       111006456453       111006688382    
111001208329       111003186584       111003392077       111003582382      
111003772451       111003978044       111004197712       111004383876      
111004550940       111004736294       111004916744       111005102371      
111005269139       111005445135       111005595669       111005873354      
111006061297       111006250792       111006456464       111006688438    
111001208767       111003186618       111003392156       111003582472      
111003772541       111003978099       111004197778       111004383898      
111004550984       111004736306       111004916924       111005102393      
111005269184       111005445270       111005595670       111005873422      
111006061387       111006250826       111006456510       111006688450    
111001209331       111003186629       111003392202       111003582528      
111003772619       111003978550       111004197789       111004383900      
111004551042       111004736317       111004917059       111005102416      
111005269207       111005445281       111005595726       111005873679      
111006061477       111006250860       111006456611       111006688494    
111001209803       111003186876       111003392213       111003582573      
111003772620       111003978583       111004197813       111004383922      
111004551086       111004736373       111004917060       111005102483      
111005269410       111005445326       111005595737       111005873680      
111006061499       111006250916       111006456633       111006688573    
111001209836       111003186922       111003392257       111003582630      
111003772686       111003978954       111004197857       111004383966      
111004551154       111004736519       111004917329       111005102528      
111005269421       111005445450       111005595816       111005873691      
111006061545       111006250961       111006456701       111006688584    
111001209892       111003186977       111003392279       111003582641      
111003772811       111003979056       111004197891       111004383977      
111004551244       111004736542       111004917374       111005102573      
111005269432       111005445540       111005595838       111005873781      
111006061567       111006251007       111006456824       111006688630    
111001210861       111003187271       111003392291       111003582719      
111003772833       111003979124       111004198061       111004384125      
111004551378       111004736564       111004917431       111005102630      
111005269476       111005445652       111005595861       111005873949      
111006061589       111006251030       111006456925       111006688663    
111001211288       111003187327       111003392325       111003582775      
111003772855       111003979157       111004198117       111004384428      
111004551547       111004736632       111004917442       111005102696      
111005269533       111005445719       111005595872       111005874052      
111006061736       111006251085       111006456936       111006688696    
111001211345       111003187406       111003392336       111003582797      
111003772866       111003979292       111004198296       111004384697      
111004551716       111004736665       111004917464       111005102720      
111005269667       111005445764       111005595883       111005874535      
111006061837       111006251186       111006456992       111006688753    
111001211435       111003187462       111003392415       111003582944      
111003773069       111003979337       111004198331       111004384710      
111004551727       111004736687       111004917622       111005102742      
111005269689       111005445843       111005595906       111005874546      
111006061848       111006251221       111006457016       111006688786    
111001211637       111003187552       111003392471       111003583024      
111003773238       111003979427       111004198522       111004384743      
111004551761       111004736722       111004917633       111005102764      
111005269724       111005445865       111005595917       111005874614      
111006061893       111006251232       111006457061       111006688821    
111001212548       111003187563       111003392482       111003583046      
111003773496       111003979539       111004198601       111004384765      
111004551783       111004736777       111004917666       111005102900      
111005269768       111005445900       111005595940       111005874625      
111006061927       111006251287       111006457072       111006688843    
111001213257       111003187653       111003392493       111003583181      
111003773531       111003979629       111004198623       111004384811      
111004551840       111004736799       111004917723       111005103080      
111005269780       111005445911       111005595984       111005874647      
111006061938       111006251333       111006457094       111006688900    
111001213538       111003187697       111003392505       111003583215      
111003773553       111003979810       111004198780       111004384833      
111004551851       111004736946       111004917824       111005103158      
111005269803       111005445922       111005596008       111005874670      
111006062142       111006251377       111006457151       111006688966    
111001213820       111003187787       111003392516       111003583248      
111003773665       111003979887       111004198971       111004384888      
111004551963       111004737004       111004917846       111005103226      
111005269904       111005445933       111005596031       111005874715      
111006062254       111006251445       111006457353       111006688999    
111001214225       111003187798       111003392527       111003583271      
111003773687       111003980047       111004199107       111004384978      
111004551974       111004737206       111004917857       111005103282      
111005269948       111005446068       111005596053       111005874838      
111006062287       111006251603       111006457410       111006689002    
111001214876       111003187844       111003392549       111003583394      
111003773698       111003980137       111004199141       111004385069      
111004552065       111004737228       111004917880       111005103293      
111005270052       111005446125       111005596064       111005874849      
111006062300       111006251614       111006457487       111006689013    
111001216711       111003187945       111003392583       111003583473      
111003773889       111003980148       111004199309       111004385104      
111004552122       111004737341       111004917903       111005103327      
111005270131       111005446169       111005596097       111005874984      
111006062322       111006251636       111006457522       111006689068    
111001216935       111003187990       111003392628       111003583495      
111003773946       111003980193       111004199321       111004385160      
111004552234       111004737374       111004918128       111005103361      
111005270153       111005446181       111005596110       111005875109      
111006062524       111006251692       111006457645       111006689091    
111001216991       111003188003       111003392640       111003583596      
111003774004       111003980250       111004199466       111004385216      
111004552245       111004737420       111004918140       111005103440      
111005270164       111005446338       111005596176       111005875110      
111006062669       111006251726       111006457836       111006689169    
111001217554       111003188160       111003392673       111003583743      
111003774228       111003980340       111004199477       111004385238      
111004552289       111004737464       111004918207       111005103585      
111005270232       111005446541       111005596244       111005875200      
111006062692       111006251759       111006457847       111006689204    
111001217947       111003188227       111003392684       111003583798      
111003774262       111003980373       111004199859       111004385339      
111004552290       111004737486       111004918218       111005103608      
111005270311       111005446631       111005596277       111005875222      
111006062827       111006251771       111006457926       111006689248    
111001218702       111003188250       111003392695       111003583855      
111003774307       111003980395       111004199871       111004385351      
111004552346       111004737622       111004918229       111005103619      
111005270344       111005446721       111005596389       111005875301      
111006062951       111006251782       111006457982       111006689305    
111001218825       111003188272       111003392718       111003583899      
111003774329       111003980429       111004199916       111004385407      
111004552380       111004737699       111004918263       111005103642      
111005270355       111005447104       111005596390       111005875648      
111006063031       111006251827       111006457993       111006689361    
111001218948       111003188328       111003392886       111003584104      
111003774576       111003980485       111004199950       111004385418      
111004552469       111004737969       111004918296       111005103743      
111005270423       111005447216       111005596424       111005875682      
111006063042       111006251850       111006458062       111006689383    
111001219792       111003188407       111003392909       111003584182      
111003774666       111003980687       111004199983       111004385429      
111004552649       111004737992       111004918320       111005103866      
111005270658       111005447261       111005596569       111005875895      
111006063110       111006251894       111006458130       111006689428    
111001219893       111003188496       111003392932       111003584261      
111003774723       111003980766       111004200188       111004385430      
111004552807       111004738027       111004918342       111005103945      
111005270816       111005447340       111005596581       111005876032      
111006063121       111006251917       111006458141       111006689439    
111001220020       111003188508       111003392987       111003584351      
111003774745       111003980788       111004200223       111004385474      
111004552863       111004738038       111004918386       111005104081      
111005270827       111005447351       111005596604       111005876144      
111006063222       111006251928       111006458242       111006689440    
111001220839       111003188586       111003393012       111003584384      
111003774992       111003980845       111004200256       111004385575      
111004552986       111004738083       111004918397       111005104092      
111005270861       111005447362       111005596615       111005876245      
111006063323       111006251939       111006458332       111006689451    
111001221010       111003188610       111003393023       111003584407      
111003775083       111003980878       111004200324       111004385609      
111004553077       111004738139       111004918410       111005104171      
111005270962       111005447407       111005596626       111005876302      
111006063435       111006251951       111006458444       111006689552    
111001221706       111003188812       111003393045       111003584418      
111003775184       111003980902       111004200335       111004385610      
111004553099       111004738229       111004918500       111005104182      
111005270984       111005447418       111005596637       111005876379      
111006063446       111006252008       111006458499       111006689619    
111001221863       111003188867       111003393078       111003584586      
111003775409       111003981015       111004200605       111004385621      
111004553314       111004738320       111004918588       111005104249      
111005271165       111005447429       111005596659       111005876481      
111006063569       111006252042       111006458567       111006689620    
111001221874       111003188878       111003393124       111003584609      
111003775421       111003981037       111004200740       111004385632      
111004553325       111004738498       111004918599       111005104317      
111005271435       111005447441       111005596705       111005876492      
111006063615       111006252086       111006458679       111006689631    
111001222202       111003188913       111003393135       111003584654      
111003775476       111003981082       111004201101       111004385687      
111004553347       111004738612       111004918612       111005104339      
111005271547       111005447452       111005596727       111005876616      
111006063637       111006252097       111006458769       111006689653    
111001222583       111003188957       111003393179       111003584676      
111003775487       111003981105       111004201123       111004385698      
111004553369       111004738690       111004918634       111005104373      
111005271738       111005447553       111005596738       111005876683      
111006063648       111006252121       111006458893       111006689811    
111001222886       111003188979       111003393191       111003584744      
111003775656       111003981284       111004201291       111004385744      
111004553404       111004738702       111004918667       111005104429      
111005271895       111005447632       111005596749       111005876740      
111006063794       111006252132       111006458938       111006689822    
111001223168       111003189093       111003393214       111003584788      
111003775689       111003981408       111004201370       111004385788      
111004553459       111004738791       111004918713       111005104474      
111005271929       111005447698       111005596750       111005876829      
111006063839       111006252143       111006459131       111006689833    
111001223843       111003189475       111003393326       111003584801      
111003775960       111003981420       111004201404       111004385867      
111004553730       111004738825       111004918735       111005104520      
111005271952       111005447890       111005596761       111005876896      
111006063895       111006252154       111006459164       111006689899    
111001224013       111003189497       111003393348       111003584856      
111003776040       111003981453       111004201561       111004385924      
111004553932       111004738836       111004918757       111005104531      
111005271963       111005447902       111005596794       111005877044      
111006063974       111006252165       111006459311       111006689967    
111001224912       111003189510       111003393416       111003584889      
111003776152       111003981497       111004201606       111004385946      
111004554045       111004739039       111004918791       111005104777      
111005272009       111005448004       111005596828       111005877066      
111006063985       111006252176       111006459355       111006689978    
111001225418       111003189633       111003393449       111003584890      
111003776220       111003981633       111004201729       111004385980      
111004554078       111004739040       111004918836       111005104867      
111005272021       111005448161       111005596839       111005877167      
111006064100       111006252187       111006459434       111006689989    
111001225733       111003189701       111003393472       111003584913      
111003776242       111003981644       111004201763       111004386015      
111004554191       111004739130       111004918847       111005104924      
111005272076       111005448217       111005596862       111005877224      
111006064245       111006252211       111006459580       111006690004    
111001226880       111003189767       111003393551       111003584924      
111003776310       111003981745       111004201820       111004386048      
111004554236       111004739286       111004918904       111005104968      
111005272087       111005448251       111005596884       111005877426      
111006064324       111006252222       111006459850       111006690026    
111001226970       111003189778       111003393562       111003585026      
111003776376       111003981756       111004201987       111004386059      
111004554326       111004739297       111004918915       111005104980      
111005272122       111005448295       111005596895       111005877572      
111006064458       111006252299       111006459917       111006690138    
111001227005       111003189936       111003393573       111003585206      
111003776433       111003981925       111004202045       111004386071      
111004554382       111004739321       111004918948       111005105026      
111005272155       111005448341       111005596952       111005877774      
111006064492       111006252301       111006460021       111006690161    
111001227151       111003190095       111003393595       111003585217      
111003776501       111003981936       111004202056       111004386082      
111004554483       111004739343       111004918971       111005105071      
111005272458       111005448396       111005596996       111005877820      
111006064649       111006252323       111006460087       111006690172    
111001227780       111003190118       111003393652       111003585318      
111003776512       111003981970       111004202078       111004386105      
111004554506       111004739433       111004919006       111005105093      
111005272526       111005448486       111005597010       111005877943      
111006064650       111006252356       111006460122       111006690284    
111001228769       111003190130       111003393696       111003585396      
111003776792       111003981992       111004202236       111004386183      
111004554764       111004739545       111004919040       111005105116      
111005272559       111005448521       111005597054       111005878012      
111006064728       111006252389       111006460201       111006690295    
111001229254       111003190141       111003393708       111003585622      
111003776815       111003982038       111004202269       111004386341      
111004554809       111004739691       111004919084       111005105273      
111005272638       111005448554       111005597065       111005878056      
111006064829       111006252390       111006460212       111006690352    
111001230098       111003190208       111003393719       111003585688      
111003776826       111003982162       111004202337       111004386554      
111004554887       111004739747       111004919095       111005105295      
111005272728       111005448699       111005597100       111005878124      
111006064830       111006252424       111006460278       111006690374    
111001230357       111003190220       111003393955       111003585701      
111003776860       111003982319       111004202854       111004386600      
111004554900       111004739769       111004919107       111005105318      
111005272751       111005448712       111005597245       111005878236      
111006064874       111006252435       111006460335       111006690453    
111001231213       111003190275       111003393977       111003585734      
111003777063       111003982331       111004202966       111004386723      
111004554911       111004739837       111004919219       111005105408      
111005272773       111005448846       111005597267       111005878270      
111006064986       111006252738       111006460379       111006690464    
111001231897       111003190488       111003394002       111003585790      
111003777120       111003982443       111004202977       111004386767      
111004554977       111004739848       111004919220       111005105419      
111005272818       111005448880       111005597313       111005878472      
111006064997       111006252840       111006460616       111006690486    
111001233608       111003190646       111003394035       111003585802      
111003777164       111003982465       111004203259       111004386790      
111004555002       111004739882       111004919242       111005105420      
111005272829       111005448925       111005597324       111005878528      
111006065000       111006252907       111006460649       111006690497    
111001233866       111003190781       111003394057       111003585868      
111003777311       111003982476       111004203260       111004386802      
111004555057       111004739905       111004919275       111005105431      
111005272919       111005449049       111005597357       111005878539      
111006065011       111006253504       111006460694       111006690509    
111001233899       111003191096       111003394091       111003585936      
111003777377       111003982498       111004203350       111004386969      
111004555079       111004740053       111004919297       111005105565      
111005273000       111005449061       111005597368       111005878573      
111006065189       111006253582       111006460919       111006690521    
111001234339       111003191119       111003394136       111003585947      
111003777489       111003982522       111004203394       111004386981      
111004555080       111004740109       111004919310       111005105576      
111005273022       111005449128       111005597380       111005878764      
111006065235       111006253616       111006460997       111006690532    
111001235150       111003191131       111003394147       111003585970      
111003777625       111003982544       111004203406       111004387038      
111004555103       111004740165       111004919332       111005105587      
111005273077       111005449184       111005597403       111005878832      
111006065358       111006253672       111006461077       111006690565    
111001235419       111003191197       111003394215       111003586094      
111003777782       111003982599       111004203428       111004387173      
111004555125       111004740198       111004919411       111005105598      
111005273099       111005449230       111005597414       111005878900      
111006065505       111006253795       111006461336       111006690576    
111001235981       111003191333       111003394316       111003586421      
111003777793       111003982667       111004203451       111004387207      
111004555147       111004740266       111004919422       111005105633      
111005273101       111005449454       111005597425       111005879114      
111006065527       111006253830       111006461369       111006690587    
111001236397       111003191579       111003394473       111003586465      
111003777849       111003982713       111004203473       111004387500      
111004555169       111004740312       111004919433       111005105802      
111005273145       111005449533       111005597436       111005879215      
111006065651       111006253919       111006461505       111006690633    
111001237129       111003191603       111003394563       111003586487      
111003777872       111003982735       111004203552       111004387522      
111004555204       111004740334       111004919444       111005105857      
111005273189       111005449803       111005597447       111005879226      
111006065718       111006254055       111006461729       111006690655  

 

SCH-A-10



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001237286       111003191636       111003394596       111003586500      
111003777984       111003983006       111004203710       111004387588      
111004555260       111004740345       111004919545       111005105891      
111005273370       111005449904       111005597469       111005879259      
111006065864       111006254190       111006461831       111006690666    
111001237499       111003191704       111003394608       111003586566      
111003778109       111003983028       111004203765       111004387601      
111004555338       111004740378       111004919567       111005106005      
111005273426       111005449926       111005597470       111005879350      
111006065875       111006254279       111006461909       111006690712    
111001237501       111003191715       111003394620       111003586623      
111003778187       111003983039       111004203787       111004387623      
111004555440       111004740402       111004919657       111005106038      
111005273516       111005450007       111005597504       111005879530      
111006065987       111006254471       111006461943       111006690734    
111001237961       111003191759       111003394664       111003586904      
111003778200       111003983040       111004203833       111004387634      
111004555530       111004740514       111004919668       111005106117      
111005273538       111005450018       111005597515       111005879585      
111006066078       111006254763       111006462203       111006690745    
111001238186       111003191782       111003394855       111003587051      
111003778299       111003983130       111004203855       111004388028      
111004555541       111004740525       111004919736       111005106162      
111005273549       111005450232       111005597548       111005879686      
111006066089       111006254976       111006462247       111006690767    
111001238377       111003191850       111003395126       111003587130      
111003778301       111003983185       111004203990       111004388073      
111004555631       111004740547       111004919781       111005106195      
111005273628       111005450265       111005597605       111005879754      
111006066203       111006255124       111006462258       111006690835    
111001238625       111003191939       111003395171       111003587163      
111003778424       111003983219       111004204069       111004388174      
111004555798       111004740569       111004919804       111005106218      
111005273651       111005450298       111005597638       111005879923      
111006066269       111006255236       111006462292       111006690857    
111001239020       111003191940       111003395407       111003587208      
111003778435       111003983231       111004204137       111004388208      
111004555866       111004740592       111004919826       111005106410      
111005273684       111005450388       111005597649       111005879967      
111006066315       111006255810       111006462304       111006690880    
111001239132       111003191984       111003395520       111003587332      
111003778569       111003983332       111004204160       111004388231      
111004555899       111004740840       111004919860       111005106432      
111005273729       111005450434       111005597694       111005879989      
111006066337       111006255865       111006462607       111006690903    
111001239637       111003192019       111003395632       111003587398      
111003778615       111003983343       111004204205       111004388310      
111004555934       111004740918       111004919950       111005106803      
111005273774       111005450568       111005597807       111005880048      
111006066427       111006256002       111006462629       111006690958    
111001240224       111003192266       111003395755       111003587488      
111003778828       111003983354       111004204362       111004388523      
111004556092       111004741032       111004919983       111005106847      
111005273785       111005450838       111005597818       111005880206      
111006066449       111006256439       111006462719       111006690970    
111001240910       111003192277       111003395946       111003587534      
111003778840       111003983400       111004204373       111004388534      
111004556104       111004741155       111004920075       111005106870      
111005273921       111005450850       111005597830       111005880240      
111006066540       111006256709       111006462731       111006691049    
111001241258       111003192402       111003396093       111003587545      
111003778918       111003983422       111004204384       111004388567      
111004556171       111004741188       111004920086       111005106904      
111005273998       111005450861       111005597841       111005880295      
111006066641       111006256978       111006462742       111006691050    
111001241977       111003192536       111003396116       111003587556      
111003778974       111003983433       111004204586       111004388578      
111004556182       111004741199       111004920110       111005106937      
111005274056       111005450906       111005597953       111005880374      
111006066797       111006257047       111006462753       111006691083    
111001242068       111003192558       111003396194       111003587646      
111003779087       111003983444       111004204609       111004388703      
111004556238       111004741223       111004920165       111005106948      
111005274067       111005450962       111005597975       111005880510      
111006066876       111006257294       111006462764       111006691106    
111001242147       111003192570       111003396262       111003587781      
111003779100       111003983455       111004204665       111004388848      
111004556261       111004741289       111004920345       111005107006      
111005274157       111005451008       111005597986       111005880532      
111006066933       111006257508       111006462955       111006691128    
111001242530       111003192671       111003396510       111003588030      
111003779290       111003983466       111004205105       111004388927      
111004556272       111004741290       111004920356       111005107073      
111005274179       111005451019       111005598000       111005880554      
111006066955       111006257564       111006463035       111006691139    
111001243036       111003192750       111003396734       111003588041      
111003779391       111003983488       111004205116       111004389029      
111004556407       111004741302       111004920413       111005107084      
111005274180       111005451053       111005598011       111005880633      
111006067002       111006257643       111006463079       111006691140    
111001243632       111003192806       111003396824       111003588164      
111003779403       111003983602       111004205138       111004389052      
111004556430       111004741379       111004920424       111005107129      
111005274247       111005451086       111005598022       111005880778      
111006067079       111006257755       111006463114       111006691151    
111001244307       111003192941       111003397151       111003588221      
111003779492       111003983635       111004205240       111004389063      
111004556654       111004741447       111004920446       111005107130      
111005274292       111005451109       111005598044       111005880813      
111006067091       111006258453       111006463181       111006691229    
111001246466       111003192974       111003397195       111003588412      
111003779504       111003983646       111004205273       111004389197      
111004556744       111004741548       111004920479       111005107174      
111005274360       111005451121       111005598077       111005880936      
111006067158       111006258486       111006463383       111006691241    
111001247221       111003193021       111003397285       111003588478      
111003779560       111003983657       111004205318       111004389209      
111004556777       111004741706       111004920480       111005107196      
111005274382       111005451233       111005598099       111005880969      
111006067170       111006259151       111006463394       111006691263    
111001247535       111003193122       111003397634       111003588524      
111003779582       111003983679       111004205442       111004389300      
111004556812       111004741740       111004920491       111005107219      
111005274405       111005451255       111005598101       111005887089      
111006067192       111006259409       111006463417       111006691308    
111001248110       111003193223       111003397702       111003588580      
111003779593       111003983680       111004205475       111004389311      
111004556856       111004741841       111004920783       111005107220      
111005274562       111005451299       111005598112       111005887102      
111006067282       111006259601       111006463484       111006691320    
111001248132       111003193256       111003397791       111003588603      
111003779931       111003983691       111004205510       111004389434      
111004556902       111004742167       111004920862       111005107253      
111005274595       111005451301       111005598134       111005887113      
111006067305       111006259612       111006463585       111006691397    
111001248244       111003193278       111003397892       111003588658      
111003779942       111003983736       111004205611       111004389478      
111004556935       111004742189       111004920963       111005107321      
111005274618       111005451367       111005598156       111005887124      
111006067338       111006259825       111006463686       111006691409    
111001249919       111003193290       111003398118       111003588737      
111003779986       111003983758       111004205633       111004389579      
111004557015       111004742213       111004921010       111005107365      
111005274719       111005451389       111005598178       111005887135      
111006067361       111006259937       111006463888       111006691421    
111001250427       111003193391       111003398253       111003588838      
111003780012       111003983769       111004205655       111004389636      
111004557048       111004742246       111004921021       111005107376      
111005274753       111005451402       111005598189       111005887157      
111006067417       111006260052       111006463990       111006691443    
111001251978       111003193403       111003398398       111003588849      
111003780045       111003983770       111004205677       111004389681      
111004557273       111004742257       111004921087       111005107400      
111005274764       111005451457       111005598190       111005887180      
111006067462       111006260063       111006464003       111006691454    
111001252227       111003193683       111003398499       111003588861      
111003780067       111003983781       111004205688       111004389906      
111004557374       111004742325       111004921122       111005107444      
111005274786       111005451479       111005598224       111005887191      
111006067495       111006260074       111006464025       111006691465    
111001252283       111003193830       111003398679       111003589053      
111003780102       111003983804       111004205756       111004390054      
111004557611       111004742370       111004921166       111005107589      
111005274821       111005451480       111005598246       111005887214      
111006067507       111006260108       111006464047       111006691498    
111001253060       111003193885       111003398680       111003589086      
111003780157       111003983837       111004206005       111004390065      
111004557666       111004742437       111004921313       111005107602      
111005274933       111005451503       111005598268       111005887247      
111006067552       111006260131       111006464193       111006691511    
111001253217       111003193908       111003398826       111003589109      
111003780180       111003983848       111004206061       111004390100      
111004557802       111004742538       111004921492       111005107613      
111005274999       111005451536       111005598314       111005887326      
111006067709       111006260355       111006464205       111006691522    
111001253251       111003193919       111003398837       111003589154      
111003780337       111003983859       111004206151       111004390245      
111004557846       111004742594       111004921515       111005107635      
111005275046       111005451569       111005598358       111005887360      
111006067743       111006260401       111006464328       111006691544    
111001253891       111003193986       111003398905       111003589165      
111003780405       111003983860       111004206342       111004390256      
111004557879       111004742606       111004921548       111005107668      
111005275125       111005451570       111005598370       111005887382      
111006067754       111006260434       111006464339       111006691577    
111001254072       111003194134       111003399041       111003589198      
111003780416       111003983871       111004206409       111004390380      
111004558005       111004742617       111004921616       111005107680      
111005275169       111005451592       111005598381       111005887405      
111006067787       111006260445       111006464351       111006691588    
111001254140       111003194189       111003399096       111003589200      
111003780449       111003983905       111004206577       111004390414      
111004558072       111004742673       111004921661       111005107691      
111005275204       111005451615       111005598415       111005887416      
111006067822       111006260478       111006464418       111006691612    
111001254904       111003194235       111003399221       111003589312      
111003780472       111003983916       111004206599       111004390436      
111004558083       111004742695       111004921773       111005107703      
111005275248       111005451626       111005598426       111005887427      
111006067833       111006260568       111006464429       111006691623    
111001255130       111003194268       111003399377       111003589323      
111003780483       111003983927       111004206612       111004390447      
111004558151       111004742763       111004921830       111005107736      
111005275316       111005451738       111005598448       111005887449      
111006068003       111006260614       111006464654       111006691634    
111001255231       111003194459       111003399399       111003589536      
111003780629       111003983949       111004206678       111004390458      
111004558195       111004742831       111004921841       111005107770      
111005275327       111005451749       111005598482       111005887450      
111006068014       111006260636       111006464733       111006691645    
111001255455       111003194538       111003399401       111003589581      
111003780674       111003983961       111004206689       111004390492      
111004558229       111004742864       111004921863       111005107792      
111005275484       111005451761       111005598505       111005887483      
111006068115       111006260759       111006464902       111006691689    
111001255499       111003194549       111003399434       111003589660      
111003780685       111003983972       111004206690       111004390504      
111004558308       111004742910       111004921885       111005107815      
111005275530       111005451783       111005598594       111005887494      
111006068193       111006260793       111006464924       111006691713    
111001255512       111003194561       111003399467       111003589761      
111003780786       111003983983       111004206780       111004390559      
111004558342       111004742943       111004921908       111005107859      
111005275697       111005451806       111005598640       111005887506      
111006068238       111006260816       111006464979       111006691735    
111001257154       111003194741       111003399546       111003589817      
111003780810       111003983994       111004206847       111004390560      
111004558353       111004742987       111004921920       111005107871      
111005275710       111005451828       111005598651       111005887562      
111006068306       111006260838       111006465004       111006691757    
111001257211       111003194785       111003399557       111003589828      
111003780955       111003984018       111004206858       111004390638      
111004558386       111004742998       111004921964       111005107882      
111005275945       111005451873       111005598684       111005887573      
111006068328       111006260861       111006465127       111006691779    
111001257648       111003194842       111003399670       111003589884      
111003780999       111003984029       111004206926       111004390717      
111004558432       111004743012       111004922022       111005107905      
111005275978       111005451907       111005598718       111005887595      
111006068351       111006260973       111006465688       111006691780    
111001259101       111003195078       111003399748       111003589918      
111003781013       111003984041       111004206948       111004390739      
111004558476       111004743034       111004922134       111005107916      
111005276036       111005451918       111005598729       111005887696      
111006068407       111006261008       111006465756       111006691803    
111001259156       111003195225       111003399759       111003589996      
111003781057       111003984063       111004207051       111004390773      
111004558511       111004743089       111004922246       111005107938      
111005276058       111005451929       111005598774       111005887731      
111006068586       111006261053       111006465778       111006691825    
111001259369       111003195270       111003399816       111003590077      
111003781248       111003984085       111004207095       111004390795      
111004558678       111004743135       111004922279       111005107950      
111005276137       111005451941       111005598796       111005887775      
111006068621       111006261097       111006465790       111006691836    
111001260631       111003195315       111003399849       111003590112      
111003781338       111003984096       111004207141       111004390885      
111004558768       111004743180       111004922392       111005107972      
111005276250       111005451952       111005598820       111005887809      
111006068913       111006261109       111006465824       111006691847    
111001260866       111003195382       111003399928       111003590190      
111003781383       111003984119       111004207343       111004390942      
111004558780       111004743191       111004922493       111005108018      
111005276283       111005451963       111005598831       111005887843      
111006068980       111006261255       111006465981       111006691858    
111001260899       111003195393       111003399984       111003590280      
111003781394       111003984120       111004207398       111004391011      
111004558814       111004743203       111004922538       111005108029      
111005276351       111005452009       111005598842       111005887876      
111006069004       111006261266       111006466218       111006691869    
111001261856       111003195494       111003400033       111003590370      
111003781451       111003984186       111004207422       111004391099      
111004558825       111004743472       111004922549       111005108052      
111005276676       111005452032       111005598864       111005887898      
111006069206       111006261288       111006466241       111006691892    
111001261878       111003195641       111003400088       111003590527      
111003781462       111003984197       111004207477       111004391112      
111004558858       111004743540       111004922594       111005108074      
111005276845       111005452054       111005598886       111005887900      
111006069217       111006261367       111006466409       111006691915    
111001262150       111003196057       111003400101       111003590549      
111003781530       111003984210       111004207499       111004391202      
111004558959       111004743551       111004922729       111005108085      
111005276867       111005452582       111005598897       111005887911      
111006069262       111006261479       111006466623       111006691926    
111001262464       111003196237       111003400167       111003590640      
111003781552       111003984221       111004207534       111004391268      
111004559051       111004743562       111004922897       111005108119      
111005276913       111005452706       111005598921       111005887955      
111006069307       111006261716       111006466690       111006691937    
111001262497       111003196248       111003400178       111003590651      
111003781563       111003984232       111004207602       111004391369      
111004559073       111004743618       111004922976       111005108120      
111005276935       111005452885       111005598943       111005887966      
111006069374       111006261839       111006466825       111006691948    
111001262734       111003196293       111003400190       111003590684      
111003781653       111003984243       111004207668       111004391392      
111004559107       111004743764       111004923089       111005108131      
111005276991       111005452896       111005598965       111005888079      
111006069396       111006261884       111006466836       111006691959    
111001263072       111003196316       111003400202       111003590808      
111003781844       111003984265       111004207804       111004391404      
111004559174       111004743809       111004923472       111005108142      
111005277093       111005453044       111005599001       111005888147      
111006069442       111006262267       111006466971       111006691960    
111001263465       111003196383       111003400279       111003590831      
111003781866       111003984298       111004207815       111004391448      
111004559219       111004743900       111004923641       111005108692      
111005277385       111005453088       111005599012       111005888158      
111006069475       111006262616       111006466993       111006691982    
111001263904       111003196394       111003400314       111003591012      
111003781923       111003984311       111004207950       111004391482      
111004559220       111004743933       111004923865       111005108726      
111005277396       111005453123       111005599023       111005888169      
111006069509       111006262638       111006467039       111006691993    
111001265614       111003196451       111003400336       111003591034      
111003781978       111003984322       111004207983       111004391505      
111004559286       111004744169       111004924013       111005108748      
111005277408       111005453167       111005599045       111005888215      
111006069521       111006262683       111006467152       111006692006    
111001265793       111003196495       111003400369       111003591045      
111003782003       111003984333       111004208108       111004391583      
111004559321       111004744170       111004924024       111005108827      
111005277431       111005453279       111005599056       111005888248      
111006069543       111006262942       111006467354       111006692017    
111001266064       111003196664       111003400370       111003591326      
111003782036       111003984344       111004208276       111004391729      
111004559365       111004744181       111004924035       111005108850      
111005277453       111005453404       111005610218       111005888260      
111006069565       111006263000       111006467365       111006692028  

 

SCH-A-11



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001266547       111003196686       111003400459       111003591337      
111003782171       111003984366       111004208300       111004391910      
111004559387       111004744428       111004924136       111005108940      
111005277509       111005453437       111005610296       111005888327      
111006069677       111006263134       111006467376       111006692039    
111001266862       111003196855       111003400482       111003591540      
111003782249       111003984388       111004208568       111004392012      
111004559411       111004744608       111004924147       111005108973      
111005277510       111005453549       111005610342       111005888394      
111006069712       111006263224       111006467680       111006692051    
111001266918       111003197036       111003400549       111003591630      
111003782261       111003984399       111004208658       111004392034      
111004559646       111004744653       111004924158       111005108995      
111005277543       111005453561       111005610364       111005888406      
111006069778       111006263235       111006467703       111006692062    
111001267391       111003197092       111003400583       111003591696      
111003782351       111003984412       111004208816       111004392089      
111004559736       111004744675       111004924282       111005109042      
111005277554       111005453628       111005610375       111005888428      
111006069802       111006263291       111006467725       111006692297    
111001268561       111003197104       111003400628       111003591786      
111003782700       111003984423       111004208883       111004392236      
111004559769       111004744686       111004924541       111005109132      
111005277598       111005453909       111005610409       111005888440      
111006069824       111006263314       111006467736       111006692477    
111001268594       111003197148       111003400651       111003592147      
111003782979       111003984434       111004208939       111004392304      
111004559770       111004744697       111004924574       111005109222      
111005277633       111005453954       111005610421       111005888451      
111006069880       111006263404       111006467792       111006692534    
111001268707       111003197160       111003400842       111003592338      
111003783004       111003984445       111004208940       111004392326      
111004559804       111004744776       111004924596       111005109277      
111005277824       111005454056       111005610443       111005888473      
111006069947       111006263437       111006467905       111006692589    
111001268886       111003197250       111003400976       111003592440      
111003783015       111003984478       111004209031       111004392348      
111004559871       111004744811       111004924642       111005109334      
111005278049       111005454146       111005610476       111005888541      
111006069969       111006263459       111006467916       111006692792    
111001269247       111003197294       111003401135       111003592473      
111003783082       111003984489       111004209075       111004392360      
111004559905       111004744833       111004924800       111005109435      
111005278072       111005454179       111005610487       111005888608      
111006070006       111006263460       111006467927       111006692859    
111001269775       111003197373       111003401203       111003592596      
111003783116       111003984490       111004209121       111004392483      
111004559927       111004744912       111004924934       111005109479      
111005278140       111005454203       111005610511       111005888619      
111006070017       111006263572       111006467938       111006692938    
111001269786       111003197384       111003401326       111003592664      
111003783149       111003984524       111004209198       111004392562      
111004560008       111004744945       111004924978       111005109480      
111005278308       111005454236       111005610522       111005888642      
111006070095       111006263594       111006467950       111006692961    
111001270531       111003197429       111003401337       111003592776      
111003783194       111003984535       111004209277       111004392641      
111004560053       111004744956       111004925069       111005109581      
111005278386       111005454258       111005610544       111005888664      
111006070130       111006263617       111006467972       111006693007    
111001270968       111003197531       111003401371       111003592822      
111003783408       111003984546       111004209390       111004392764      
111004560110       111004745014       111004925104       111005109626      
111005278409       111005454618       111005610566       111005888686      
111006070141       111006263718       111006468096       111006693052    
111001271082       111003197610       111003401427       111003593014      
111003783543       111003984591       111004209457       111004392775      
111004560288       111004745069       111004925216       111005109705      
111005278443       111005454652       111005610577       111005888709      
111006070185       111006263842       111006468153       111006693085    
111001271486       111003197801       111003401449       111003593025      
111003783633       111003984726       111004209503       111004392786      
111004560435       111004745092       111004925395       111005109806      
111005278465       111005454708       111005610623       111005888732      
111006070208       111006263897       111006468221       111006693096    
111001271598       111003197845       111003401461       111003593081      
111003783677       111003984759       111004209637       111004392809      
111004560457       111004745227       111004925441       111005109851      
111005278533       111005454898       111005610634       111005888743      
111006070231       111006263909       111006468333       111006693164    
111001271903       111003197924       111003401483       111003593104      
111003783723       111003984951       111004209750       111004392821      
111004560558       111004745238       111004925485       111005109941      
111005278599       111005454922       111005610689       111005888989      
111006070242       111006263965       111006468467       111006693197    
111001271947       111003198206       111003401539       111003593250      
111003783789       111003985266       111004209907       111004392876      
111004560659       111004745395       111004925621       111005109974      
111005278678       111005454944       111005610690       111005889047      
111006070264       111006264012       111006468658       111006693254    
111001272588       111003198228       111003401540       111003593328      
111003783879       111003985299       111004209963       111004393046      
111004560705       111004745519       111004925711       111005109996      
111005278689       111005454977       111005610724       111005889092      
111006070310       111006264236       111006468692       111006693265    
111001272645       111003198318       111003401551       111003593339      
111003783903       111003985491       111004209974       111004393068      
111004560828       111004745621       111004925788       111005110022      
111005278702       111005454999       111005610735       111005889193      
111006070354       111006264281       111006468759       111006693377    
111001272814       111003198408       111003401562       111003593430      
111003784038       111003985604       111004210156       111004393079      
111004560839       111004745632       111004925834       111005110044      
111005278948       111005455158       111005610757       111005889205      
111006070376       111006264326       111006468816       111006693401    
111001273220       111003198497       111003401630       111003593621      
111003784061       111003985615       111004210167       111004393080      
111004560918       111004745733       111004925935       111005110077      
111005278971       111005455237       111005610768       111005889283      
111006070387       111006264348       111006468872       111006693546    
111001273657       111003198699       111003401720       111003593676      
111003784106       111003985637       111004210257       111004393125      
111004560963       111004745744       111004925968       111005110099      
111005279141       111005455484       111005610779       111005889340      
111006070400       111006264450       111006468951       111006693580    
111001274636       111003198734       111003401742       111003593867      
111003784218       111003985716       111004210325       111004393169      
111004560985       111004745755       111004926004       111005110224      
111005279196       111005455530       111005610780       111005889351      
111006070433       111006264472       111006469121       111006693625    
111001276874       111003198756       111003401753       111003593935      
111003784263       111003985738       111004210336       111004393170      
111004561021       111004745801       111004926026       111005110235      
111005279220       111005455798       111005610825       111005889362      
111006070444       111006264540       111006469233       111006693647    
111001277763       111003198789       111003401764       111003593980      
111003784308       111003985783       111004210369       111004393215      
111004561100       111004746149       111004926138       111005110268      
111005279275       111005455800       111005610870       111005889373      
111006070477       111006264584       111006469323       111006693670    
111001278180       111003198891       111003401832       111003594037      
111003784319       111003985974       111004210381       111004393237      
111004561177       111004746161       111004926284       111005110280      
111005279286       111005455899       111005610881       111005889418      
111006070556       111006264595       111006469480       111006693692    
111001278584       111003198903       111003401887       111003594127      
111003784331       111003985985       111004210482       111004393293      
111004561245       111004746183       111004926295       111005110404      
111005279310       111005455901       111005610892       111005889429      
111006070567       111006264663       111006469491       111006693726    
111001278719       111003199027       111003401955       111003594161      
111003784533       111003986098       111004210493       111004393383      
111004561289       111004746206       111004926509       111005110459      
111005279321       111005455923       111005610915       111005889586      
111006070578       111006264731       111006469592       111006693759    
111001278898       111003199050       111003402013       111003594194      
111003784588       111003986166       111004210538       111004393406      
111004561290       111004746262       111004926510       111005110482      
111005279534       111005455956       111005610948       111005889665      
111006070590       111006264810       111006469648       111006693760    
111001279260       111003199106       111003402079       111003594217      
111003784599       111003986199       111004210572       111004393619      
111004561302       111004746341       111004926655       111005110505      
111005279657       111005456148       111005610960       111005889687      
111006070691       111006264876       111006469952       111006694110    
111001279361       111003199117       111003402204       111003594262      
111003784645       111003986324       111004210673       111004393642      
111004561481       111004746363       111004926677       111005110594      
111005279691       111005456159       111005610982       111005889777      
111006070736       111006264922       111006469974       111006694165    
111001280891       111003199151       111003402237       111003594385      
111003784667       111003986357       111004210695       111004393653      
111004561559       111004746419       111004926868       111005110842      
111005279725       111005456205       111005611006       111005889902      
111006070747       111006264966       111006470055       111006694176    
111001281814       111003199241       111003402293       111003594464      
111003784713       111003986537       111004210718       111004393787      
111004561739       111004746677       111004926880       111005110897      
111005279781       111005456216       111005611039       111005890027      
111006070758       111006264999       111006470099       111006694233    
111001283737       111003199285       111003402327       111003594475      
111003784779       111003986559       111004210741       111004393822      
111004561829       111004746767       111004927083       111005110910      
111005279804       111005456294       111005611051       111005890184      
111006070770       111006265057       111006470156       111006694299    
111001284648       111003199320       111003402462       111003594532      
111003784814       111003986593       111004210976       111004393877      
111004561874       111004746789       111004927094       111005110921      
111005279815       111005456430       111005611073       111005890218      
111006070804       111006265068       111006470178       111006694334    
111001285177       111003199386       111003402675       111003594778      
111003784825       111003986650       111004211157       111004393888      
111004561908       111004746903       111004927117       111005110965      
111005279927       111005456463       111005611084       111005890252      
111006070815       111006265259       111006470202       111006694480    
111001285470       111003199476       111003402754       111003594802      
111003785107       111003986717       111004211180       111004393901      
111004562066       111004746981       111004927241       111005110998      
111005279994       111005456485       111005611130       111005890263      
111006070860       111006265282       111006470235       111006694536    
111001285773       111003199689       111003402822       111003594824      
111003785219       111003986807       111004211315       111004394070      
111004562202       111004747038       111004927397       111005111001      
111005280053       111005456520       111005611152       111005890274      
111006070871       111006265439       111006470246       111006694581    
111001287124       111003199746       111003402855       111003594947      
111003785321       111003986874       111004211337       111004394081      
111004562280       111004747072       111004927454       111005111045      
111005280097       111005456542       111005611163       111005890397      
111006070893       111006265574       111006470291       111006694604    
111001287933       111003199825       111003402888       111003595016      
111003785365       111003986908       111004211382       111004394249      
111004562291       111004747207       111004927498       111005111078      
111005280143       111005456643       111005611253       111005890432      
111006070905       111006265765       111006470415       111006694637    
111001288079       111003199904       111003402967       111003595128      
111003785376       111003986953       111004211449       111004394250      
111004562336       111004747263       111004927511       111005111089      
111005280154       111005456654       111005611365       111005890454      
111006070916       111006265822       111006470460       111006694761    
111001290106       111003199959       111003403036       111003595263      
111003785433       111003987011       111004211775       111004394272      
111004562628       111004747410       111004927566       111005111090      
111005280211       111005456700       111005611376       111005890511      
111006070927       111006265899       111006470482       111006694772    
111001293288       111003200008       111003403047       111003595454      
111003785499       111003987055       111004211786       111004394328      
111004562639       111004747555       111004927645       111005111102      
111005280222       111005456722       111005611387       111005890555      
111006070938       111006265912       111006470527       111006694783    
111001294087       111003200020       111003403159       111003595498      
111003785534       111003987538       111004211821       111004394340      
111004562651       111004747634       111004927713       111005111113      
111005280244       111005456834       111005611400       111005890577      
111006070950       111006265989       111006470549       111006694794    
111001294616       111003200042       111003403205       111003595522      
111003785567       111003987550       111004211832       111004394362      
111004562684       111004747937       111004927791       111005111146      
111005280255       111005456889       111005611411       111005890588      
111006070961       111006266092       111006470998       111006694806    
111001295112       111003200064       111003403621       111003595612      
111003785578       111003987561       111004211887       111004394395      
111004562707       111004748051       111004927847       111005111180      
111005280301       111005456979       111005611433       111005890667      
111006071007       111006266238       111006471023       111006694996    
111001296315       111003200086       111003403687       111003595904      
111003785613       111003987583       111004211898       111004394418      
111004562718       111004748242       111004927869       111005111214      
111005280334       111005457004       111005611444       111005890803      
111006071029       111006266351       111006471337       111006695021    
111001297349       111003200277       111003403700       111003595915      
111003785646       111003987594       111004212080       111004394508      
111004562965       111004748297       111004927971       111005111359      
111005280446       111005457037       111005611455       111005890814      
111006071030       111006266474       111006471449       111006695054    
111001298294       111003200378       111003403867       111003595971      
111003785679       111003987606       111004212103       111004394531      
111004562998       111004748376       111004927993       111005111573      
111005280536       111005457059       111005611466       111005890825      
111006071085       111006266485       111006471494       111006695267    
111001298766       111003200424       111003403889       111003596006      
111003785703       111003987673       111004212170       111004394542      
111004563034       111004748398       111004928039       111005111708      
111005280558       111005457071       111005611477       111005890881      
111006071164       111006266520       111006471540       111006695278    
111001298878       111003200446       111003403924       111003596118      
111003785792       111003987718       111004212237       111004394575      
111004563078       111004748545       111004928242       111005111911      
111005280615       111005457082       111005611501       111005890971      
111006071186       111006266531       111006471663       111006695313    
111001299543       111003200479       111003403991       111003596152      
111003785927       111003987909       111004212259       111004394698      
111004563124       111004748714       111004928275       111005111944      
111005280671       111005457105       111005611512       111005890993      
111006071254       111006266586       111006471786       111006695559    
111001300175       111003200592       111003404093       111003596185      
111003786119       111003987987       111004212271       111004394777      
111004563135       111004748804       111004928286       111005112215      
111005280716       111005457116       111005611523       111005891028      
111006071265       111006266597       111006472057       111006695650    
111001300377       111003200637       111003404206       111003596219      
111003786120       111003988102       111004212282       111004394867      
111004563247       111004748950       111004928376       111005112338      
111005280738       111005457149       111005611545       111005891039      
111006071298       111006266609       111006472068       111006695706    
111001300388       111003200716       111003404497       111003596275      
111003786366       111003988179       111004212293       111004394878      
111004563292       111004749018       111004928387       111005112798      
111005280794       111005457262       111005611556       111005891095      
111006071377       111006266654       111006472114       111006695728    
111001301772       111003200817       111003404510       111003596286      
111003786490       111003988203       111004212305       111004394889      
111004563472       111004749029       111004928411       111005112833      
111005280839       111005457295       111005611578       111005891107      
111006071388       111006266722       111006472125       111006695773    
111001301783       111003200839       111003404565       111003596433      
111003786546       111003988359       111004212338       111004394902      
111004563483       111004749074       111004928589       111005112888      
111005280941       111005457329       111005611635       111005891118      
111006071399       111006266788       111006472147       111006695829    
111001301963       111003200851       111003404745       111003596488      
111003786603       111003988450       111004212394       111004394979      
111004563494       111004749085       111004928590       111005112956      
111005281267       111005457330       111005611657       111005891129      
111006071412       111006266878       111006472204       111006695841    
111001302504       111003200952       111003404789       111003596635      
111003786704       111003988517       111004212406       111004395004      
111004563506       111004749096       111004928680       111005112989      
111005281616       111005457442       111005611668       111005891208      
111006071423       111006266924       111006472237       111006695931    
111001303897       111003201021       111003404824       111003596657      
111003786827       111003988539       111004212417       111004395026      
111004563584       111004749108       111004928691       111005113003      
111005281627       111005457464       111005611680       111005891220      
111006071445       111006267026       111006472271       111006695953    
111001304191       111003201054       111003404868       111003596703      
111003786939       111003988573       111004212484       111004395059      
111004563719       111004749287       111004928703       111005113182      
111005281650       111005457486       111005611714       111005891242      
111006071456       111006267060       111006472350       111006696088    
111001304270       111003201324       111003404891       111003596848      
111003786995       111003988584       111004212518       111004395262      
111004563786       111004749311       111004928804       111005113238      
111005281706       111005457598       111005611769       111005891309      
111006071502       111006267082       111006472541       111006696145    
111001304461       111003201357       111003404925       111003596882      
111003787008       111003988809       111004212541       111004395385      
111004563810       111004749344       111004928826       111005113395      
111005281795       111005457723       111005611781       111005891310      
111006071524       111006267105       111006472620       111006696167  

 

SCH-A-12



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001304821       111003201403       111003404969       111003596949      
111003787042       111003988832       111004212552       111004395464      
111004563876       111004749377       111004928859       111005113508      
111005281830       111005457767       111005611804       111005891332      
111006071535       111006267149       111006472776       111006696369    
111001304898       111003201481       111003405050       111003596983      
111003787109       111003989080       111004212574       111004395543      
111004563900       111004749401       111004928905       111005113687      
111005281852       111005457790       111005611815       111005891343      
111006071568       111006267206       111006472811       111006696381    
111001305035       111003201515       111003405229       111003597018      
111003787143       111003989125       111004212608       111004395554      
111004563944       111004749490       111004929007       111005113834      
111005281931       111005457846       111005611893       111005891400      
111006071579       111006267240       111006472923       111006696415    
111001306395       111003201683       111003405241       111003597030      
111003787277       111003989192       111004212675       111004395644      
111004564260       111004749625       111004929041       111005113845      
111005282011       111005457879       111005611949       111005891433      
111006071580       111006267329       111006472978       111006696426    
111001306834       111003201863       111003405252       111003597041      
111003787299       111003989271       111004212686       111004395666      
111004564293       111004749782       111004929186       111005113890      
111005282077       111005458016       111005611972       111005891556      
111006071591       111006267363       111006472989       111006696527    
111001308016       111003201885       111003405285       111003597153      
111003787424       111003989406       111004212877       111004395723      
111004564327       111004749838       111004929287       111005113913      
111005282145       111005458027       111005612041       111005891602      
111006071940       111006267408       111006473115       111006696550    
111001310121       111003201953       111003405320       111003597197      
111003787435       111003989440       111004212989       111004395789      
111004564383       111004749928       111004929445       111005114026      
111005282235       111005458050       111005612052       111005891703      
111006071951       111006267509       111006473193       111006696639    
111001310884       111003202022       111003405634       111003597243      
111003787468       111003989529       111004213182       111004395868      
111004564440       111004749939       111004929580       111005114037      
111005282246       111005458061       111005612063       111005891804      
111006072008       111006267510       111006473205       111006696640    
111001311335       111003202077       111003405689       111003597287      
111003787480       111003989631       111004213733       111004395879      
111004564495       111004749951       111004929614       111005114059      
111005282336       111005458106       111005612074       111005891905      
111006072064       111006267532       111006473283       111006696662    
111001311672       111003202190       111003405757       111003597399      
111003787503       111003989709       111004213801       111004395891      
111004564631       111004749962       111004929669       111005114510      
111005282415       111005458195       111005612085       111005891949      
111006072187       111006267587       111006473373       111006696820    
111001311706       111003202246       111003405780       111003597401      
111003787525       111003989800       111004214059       111004395958      
111004564664       111004750470       111004929715       111005114521      
111005282426       111005458207       111005612096       111005891961      
111006072255       111006267598       111006473384       111006696853    
111001311975       111003202369       111003405847       111003597456      
111003787558       111003989811       111004214060       111004395970      
111004564686       111004750627       111004930009       111005114622      
111005282437       111005458274       111005612108       111005891994      
111006072266       111006267655       111006473430       111006697023    
111001313630       111003202493       111003406107       111003597580      
111003787626       111003989899       111004214093       111004396050      
111004564697       111004750650       111004930032       111005114644      
111005282583       111005458285       111005612119       111005892030      
111006072299       111006267734       111006473520       111006697089    
111001316105       111003202550       111003406163       111003597658      
111003787637       111003989945       111004214105       111004396061      
111004564901       111004750706       111004930076       111005114688      
111005282617       111005458308       111005612120       111005892096      
111006072323       111006267868       111006473542       111006697102    
111001316161       111003202572       111003406174       111003597669      
111003787659       111003989989       111004214183       111004396184      
111004564934       111004750751       111004930087       111005114734      
111005282718       111005458342       111005612131       111005892119      
111006072480       111006267880       111006473553       111006697157    
111001316611       111003202639       111003406208       111003597748      
111003787705       111003990116       111004214194       111004396476      
111004564956       111004750807       111004930177       111005114813      
111005282785       111005458623       111005612164       111005892221      
111006072626       111006268049       111006473586       111006697214    
111001319412       111003202695       111003406253       111003597894      
111003787749       111003990194       111004214239       111004396498      
111004565069       111004750829       111004930199       111005114846      
111005282886       111005458645       111005612175       111005892265      
111006072648       111006268218       111006473698       111006697405    
111001319478       111003202831       111003406297       111003597906      
111003787794       111003990329       111004214408       111004396511      
111004565104       111004750920       111004930201       111005114857      
111005282910       111005458768       111005612209       111005892311      
111006072660       111006268375       111006473700       111006697427    
111001320009       111003202842       111003406310       111003597940      
111003787840       111003990385       111004214442       111004396566      
111004565137       111004750964       111004930447       111005114879      
111005282943       111005458814       111005612210       111005892322      
111006072682       111006268500       111006473733       111006697472    
111001320111       111003202897       111003406455       111003597962      
111003787862       111003990486       111004214475       111004396735      
111004565249       111004750986       111004930515       111005114903      
111005282987       111005458881       111005612221       111005892377      
111006072761       111006268511       111006473777       111006697719    
111001321864       111003202954       111003406512       111003597973      
111003788098       111003990554       111004214688       111004396779      
111004565339       111004750997       111004930526       111005114947      
111005282998       111005458915       111005612254       111005892399      
111006072772       111006268533       111006473812       111006697832    
111001321987       111003203012       111003406523       111003598558      
111003788223       111003990677       111004214734       111004396803      
111004565395       111004751000       111004930571       111005115050      
111005283023       111005458959       111005612276       111005892401      
111006072828       111006268566       111006473856       111006697876    
111001322269       111003203034       111003406590       111003598783      
111003788256       111003990701       111004214802       111004396836      
111004565418       111004751022       111004930762       111005115140      
111005283090       111005458960       111005612300       111005892478      
111006072884       111006268678       111006473890       111006697900    
111001322315       111003203135       111003406691       111003598907      
111003788289       111003990835       111004214936       111004396858      
111004565430       111004751134       111004930852       111005115184      
111005283191       111005459028       111005612344       111005892535      
111006072974       111006268724       111006473935       111006697922    
111001322393       111003203157       111003406949       111003599032      
111003788379       111003990891       111004215005       111004396869      
111004565463       111004751145       111004931145       111005115308      
111005283258       111005459051       111005612377       111005892568      
111006073010       111006268836       111006473946       111006698215    
111001323080       111003203203       111003407243       111003599155      
111003788469       111003990970       111004215072       111004397028      
111004565553       111004751156       111004931426       111005115319      
111005283449       111005459084       111005612388       111005892579      
111006073043       111006268971       111006474240       111006698440    
111001323473       111003203337       111003407399       111003599177      
111003788470       111003990981       111004215128       111004397141      
111004565632       111004751167       111004931448       111005115443      
111005283450       111005459477       111005612399       111005892636      
111006073290       111006269051       111006474262       111006698462    
111001324980       111003203382       111003407445       111003599212      
111003788526       111003991038       111004215151       111004397286      
111004565654       111004751202       111004931550       111005115476      
111005283528       111005459534       111005612423       111005892669      
111006073313       111006269174       111006474341       111006698495    
111001325789       111003203438       111003407456       111003599234      
111003788649       111003991049       111004215230       111004397310      
111004565665       111004751246       111004931819       111005115498      
111005283786       111005459556       111005612478       111005892670      
111006073357       111006269185       111006474352       111006698507    
111001325868       111003203562       111003407489       111003599245      
111003788829       111003991050       111004215263       111004397332      
111004565698       111004751291       111004931875       111005115500      
111005283854       111005459567       111005612489       111005892681      
111006073537       111006269242       111006474363       111006698541    
111001327927       111003203641       111003407524       111003599481      
111003788863       111003991072       111004215285       111004397343      
111004565700       111004751392       111004931910       111005115577      
111005283900       111005459578       111005612535       111005892917      
111006073650       111006269376       111006474532       111006698620    
111001328681       111003203775       111003407580       111003599560      
111003788874       111003991094       111004215397       111004397365      
111004565711       111004751415       111004931987       111005115588      
111005283911       111005459646       111005612546       111005893008      
111006073661       111006269488       111006474880       111006698697    
111001329110       111003203999       111003407591       111003599571      
111003788953       111003991140       111004215443       111004397501      
111004565744       111004751538       111004931998       111005115689      
111005283988       111005459725       111005612568       111005893020      
111006073717       111006269556       111006475072       111006698866    
111001329378       111003204024       111003407692       111003599593      
111003788964       111003991195       111004215487       111004397578      
111004565755       111004751628       111004932023       111005115702      
111005284013       111005459758       111005612579       111005893031      
111006073885       111006269624       111006475173       111006698956    
111001329547       111003204057       111003407748       111003599672      
111003789280       111003991443       111004215511       111004397680      
111004565834       111004751684       111004932090       111005115713      
111005284046       111005459826       111005612603       111005893132      
111006073908       111006269679       111006475263       111006698990    
111001330897       111003204080       111003407771       111003599717      
111003789347       111003991487       111004215599       111004397770      
111004565856       111004751730       111004932214       111005115768      
111005284079       111005459837       111005612614       111005893154      
111006073942       111006269747       111006475409       111006699014    
111001330954       111003204103       111003407849       111003599896      
111003789370       111003991511       111004215612       111004397837      
111004565878       111004751864       111004932281       111005115780      
111005284091       111005459949       111005612669       111005893255      
111006074077       111006269758       111006475421       111006699126    
111001331955       111003204147       111003407928       111003600057      
111003789448       111003991522       111004215667       111004397882      
111004566048       111004751932       111004932326       111005115926      
111005284114       111005459961       111005612692       111005893288      
111006074415       111006269848       111006475533       111006699182    
111001332529       111003204169       111003407951       111003600114      
111003789493       111003991599       111004215689       111004397994      
111004566138       111004751987       111004932337       111005115971      
111005284226       111005460008       111005612704       111005893503      
111006074549       111006270143       111006475601       111006699283    
111001332844       111003204282       111003407984       111003600125      
111003789516       111003991847       111004215724       111004398142      
111004566183       111004752056       111004932472       111005116006      
111005284349       111005460042       111005612715       111005893547      
111006074561       111006270154       111006475623       111006699306    
111001332923       111003204327       111003408031       111003600237      
111003789549       111003991993       111004215814       111004398197      
111004566240       111004752089       111004932573       111005116073      
111005284440       111005460132       111005612782       111005893626      
111006074594       111006270266       111006475814       111006699508    
111001333092       111003204507       111003408042       111003600259      
111003789606       111003992028       111004215825       111004398243      
111004566251       111004752135       111004932719       111005116107      
111005284484       111005460154       111005612850       111005893659      
111006074741       111006270390       111006475937       111006699542    
111001334925       111003204541       111003408064       111003600260      
111003789763       111003992107       111004215948       111004398265      
111004566464       111004752157       111004932731       111005116129      
111005284574       111005460200       111005612861       111005893693      
111006074796       111006270402       111006475948       111006699564    
111001334936       111003204552       111003408132       111003600293      
111003789796       111003992118       111004215959       111004398276      
111004566554       111004752179       111004932786       111005116174      
111005284675       111005460211       111005612917       111005893738      
111006074897       111006270626       111006476118       111006699575    
111001335140       111003204574       111003408154       111003600394      
111003789875       111003992220       111004216028       111004398300      
111004566600       111004752225       111004932900       111005116185      
111005284721       111005460299       111005612928       111005893839      
111006074921       111006270705       111006476141       111006699597    
111001336084       111003204934       111003408200       111003600495      
111003789987       111003992703       111004216073       111004398333      
111004566790       111004752236       111004933361       111005116196      
111005284899       111005460301       111005613020       111005893873      
111006075067       111006270907       111006476174       111006699687    
111001337344       111003204956       111003408211       111003600596      
111003790103       111003992747       111004216107       111004398344      
111004566835       111004752247       111004933394       111005116286      
111005285058       111005460312       111005613042       111005893918      
111006075102       111006270929       111006476365       111006699700    
111001337681       111003205003       111003408255       111003600631      
111003790248       111003992770       111004216130       111004398377      
111004567140       111004752258       111004933439       111005116477      
111005285148       111005460390       111005613064       111005893996      
111006075124       111006270963       111006476387       111006699733    
111001337737       111003205104       111003408266       111003600686      
111003790439       111003992938       111004216152       111004398579      
111004567151       111004752270       111004933462       111005116512      
111005285182       111005460536       111005613075       111005894481      
111006075179       111006270996       111006476400       111006699823    
111001337771       111003205126       111003408299       111003600721      
111003790530       111003992994       111004216297       111004398603      
111004567274       111004752292       111004933710       111005116848      
111005285249       111005460569       111005613086       111005894492      
111006075292       111006271425       111006476477       111006699979    
111001338479       111003205137       111003408402       111003600798      
111003790620       111003993119       111004216365       111004398906      
111004567319       111004752348       111004933776       111005116860      
111005285261       111005460604       111005613097       111005894672      
111006075304       111006271515       111006476556       111006699980    
111001338806       111003205160       111003408468       111003600855      
111003790754       111003993197       111004216444       111004398984      
111004567409       111004752359       111004933787       111005116927      
111005285328       111005460615       111005613109       111005894694      
111006075359       111006271526       111006476950       111006700040    
111001338929       111003205171       111003408480       111003600899      
111003790956       111003993388       111004216488       111004399008      
111004567410       111004752382       111004933798       111005117018      
111005285362       111005460659       111005613110       111005894706      
111006075360       111006271537       111006477018       111006700062    
111001339458       111003205519       111003408491       111003601003      
111003790978       111003993399       111004216501       111004399064      
111004567612       111004752393       111004933822       111005117052      
111005285418       111005460727       111005613143       111005894717      
111006075506       111006271638       111006477063       111006700141    
111001339469       111003205531       111003408525       111003601137      
111003791036       111003993490       111004216512       111004399097      
111004567836       111004752405       111004933877       111005117085      
111005285441       111005460772       111005613165       111005894739      
111006075584       111006271672       111006477119       111006700152    
111001342429       111003205665       111003408536       111003601508      
111003791069       111003993546       111004216589       111004399109      
111004567858       111004752427       111004933989       111005117153      
111005285733       111005460806       111005613176       111005894751      
111006075618       111006271683       111006477355       111006700185    
111001342700       111003205766       111003408581       111003601575      
111003791070       111003993557       111004216602       111004399110      
111004567937       111004752539       111004934003       111005117186      
111005285788       111005460884       111005613255       111005894829      
111006075652       111006271874       111006477399       111006700220    
111001343071       111003205856       111003408592       111003601609      
111003791182       111003993591       111004216781       111004399187      
111004568062       111004752562       111004934238       111005117265      
111005285834       111005460963       111005613266       111005894885      
111006075685       111006271908       111006477490       111006700242    
111001343756       111003205924       111003408604       111003601632      
111003791306       111003993805       111004216961       111004399200      
111004568130       111004752674       111004934283       111005117276      
111005285867       111005460974       111005613277       111005894919      
111006075753       111006271942       111006477502       111006700275    
111001343824       111003205968       111003408637       111003601711      
111003791340       111003994143       111004217029       111004399233      
111004568208       111004752854       111004934463       111005117377      
111005285889       111005461009       111005613301       111005895000      
111006075764       111006271953       111006477524       111006700310    
111001343903       111003206026       111003408749       111003601777      
111003791429       111003994176       111004217210       111004399244      
111004568253       111004752865       111004934531       111005117412      
111005286194       111005461010       111005613334       111005895011      
111006075797       111006272190       111006477568       111006700400    
111001345556       111003206194       111003408772       111003601968      
111003791665       111003994211       111004217221       111004399288      
111004568275       111004752900       111004934755       111005117478      
111005286240       111005461144       111005613345       111005895033      
111006075898       111006272202       111006477591       111006700433    
111001345590       111003206330       111003408783       111003601979      
111003791687       111003994222       111004217232       111004399334      
111004568444       111004752955       111004934799       111005117669      
111005286329       111005461245       111005613356       111005895066      
111006075911       111006272257       111006477603       111006700512    
111001345927       111003206363       111003408806       111003601991      
111003791700       111003994288       111004217287       111004399389      
111004568488       111004752999       111004934812       111005117827      
111005286330       111005461302       111005613367       111005895123      
111006075922       111006272314       111006477636       111006700556  

 

SCH-A-13



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001346041       111003206419       111003408817       111003602026      
111003791777       111003994378       111004217355       111004399402      
111004568624       111004753046       111004934957       111005117917      
111005286341       111005461346       111005613413       111005895145      
111006076103       111006272606       111006477658       111006700624    
111001346513       111003206442       111003408840       111003602071      
111003791801       111003994389       111004217388       111004399413      
111004568646       111004753080       111004934979       111005118020      
111005286396       111005461368       111005613446       111005895178      
111006076125       111006272673       111006477681       111006700657    
111001346771       111003206497       111003408851       111003602127      
111003791834       111003994390       111004217399       111004399457      
111004568657       111004753091       111004935071       111005118075      
111005286431       111005461425       111005613479       111005895213      
111006076259       111006272684       111006477760       111006700769    
111001347503       111003206734       111003408873       111003602161      
111003791890       111003994525       111004217456       111004399547      
111004568769       111004753125       111004935149       111005118154      
111005286464       111005461447       111005613480       111005895257      
111006076327       111006272718       111006477861       111006700826    
111001347604       111003206824       111003408884       111003602251      
111003791902       111003994569       111004217489       111004399626      
111004568792       111004753158       111004935240       111005118299      
111005286475       111005461469       111005613503       111005895291      
111006076417       111006272774       111006477917       111006700859    
111001348144       111003206903       111003408895       111003602307      
111003791924       111003994637       111004217535       111004399682      
111004568826       111004753192       111004935341       111005118424      
111005286486       111005461526       111005613536       111005895303      
111006076484       111006272785       111006477939       111006700871    
111001348975       111003207027       111003408907       111003602363      
111003791957       111003994659       111004217557       111004399761      
111004568927       111004753338       111004935475       111005118435      
111005286497       111005461582       111005613570       111005895314      
111006076530       111006272808       111006478390       111006700905    
111001349077       111003207072       111003408918       111003602408      
111003791980       111003994671       111004217579       111004399952      
111004568950       111004753350       111004935576       111005118592      
111005286587       111005461616       111005613604       111005895392      
111006076541       111006272819       111006478402       111006700949    
111001349471       111003207218       111003408930       111003602543      
111003792026       111003994682       111004217681       111004400113      
111004568983       111004753383       111004935790       111005118716      
111005286644       111005461650       111005613626       111005895415      
111006076697       111006272897       111006478424       111006701232    
111001350125       111003207320       111003408963       111003602914      
111003792037       111003994693       111004217692       111004400168      
111004569018       111004753462       111004935868       111005118840      
111005286868       111005461717       111005613637       111005895516      
111006076822       111006272910       111006478457       111006701366    
111001350192       111003207331       111003408985       111003602947      
111003792082       111003994727       111004217726       111004400270      
111004569030       111004753473       111004936094       111005118862      
111005287049       111005461739       111005613648       111005895549      
111006076855       111006272921       111006478705       111006701412    
111001352408       111003207487       111003409009       111003602981      
111003792093       111003994817       111004217737       111004400304      
111004569085       111004753495       111004936140       111005118873      
111005287061       111005461751       111005613660       111005895561      
111006076956       111006273001       111006478727       111006701467    
111001352600       111003207588       111003409010       111003603049      
111003792374       111003994839       111004217782       111004400359      
111004569096       111004753518       111004936308       111005118929      
111005287094       111005461762       111005613772       111005895594      
111006076989       111006273023       111006478817       111006701478    
111001352846       111003207678       111003409065       111003603106      
111003792486       111003994895       111004217838       111004400405      
111004569120       111004753530       111004936319       111005118963      
111005287117       111005461807       111005613783       111005895640      
111006077036       111006273067       111006478851       111006701647    
111001353229       111003207791       111003409111       111003603151      
111003792576       111003995010       111004217850       111004400449      
111004569164       111004753620       111004936397       111005118996      
111005287173       111005461818       111005613817       111005895662      
111006077104       111006273157       111006478873       111006701670    
111001354141       111003208084       111003409133       111003603173      
111003792666       111003995065       111004217861       111004400506      
111004569322       111004753653       111004936689       111005119010      
111005287195       111005461830       111005613828       111005895965      
111006077171       111006273236       111006479009       111006701681    
111001354770       111003208152       111003409155       111003603195      
111003792701       111003995155       111004217883       111004400539      
111004569489       111004753686       111004936735       111005119100      
111005287207       111005461874       111005613873       111005896001      
111006077249       111006273304       111006479201       111006701748    
111001357504       111003208220       111003409177       111003603397      
111003792790       111003995166       111004217906       111004400551      
111004569603       111004753732       111004936803       111005119122      
111005287263       111005461920       111005613884       111005896023      
111006077283       111006273348       111006479245       111006701816    
111001358077       111003208264       111003409201       111003603443      
111003792824       111003995302       111004217917       111004400607      
111004569625       111004753754       111004936982       111005119144      
111005287331       111005462000       111005613895       111005896045      
111006077328       111006273371       111006479289       111006701883    
111001358246       111003208321       111003409212       111003603476      
111003792970       111003995616       111004217973       111004400708      
111004569636       111004753765       111004937006       111005119155      
111005287342       111005462022       111005613929       111005896056      
111006077384       111006273416       111006479379       111006701951    
111001358954       111003208376       111003409234       111003603522      
111003792992       111003995627       111004218019       111004400775      
111004569681       111004753776       111004937039       111005119199      
111005287353       111005462123       111005613930       111005896102      
111006077485       111006273584       111006479492       111006702053    
111001359506       111003208433       111003409245       111003603566      
111003793050       111003995706       111004218031       111004400809      
111004569760       111004753798       111004937095       111005119302      
111005287397       111005462167       111005613996       111005896168      
111006077508       111006273629       111006479616       111006702288    
111001359966       111003208523       111003409278       111003603667      
111003793218       111003995740       111004218042       111004400876      
111004569793       111004753811       111004937220       111005119391      
111005287487       111005462358       111005614010       111005896180      
111006077643       111006273652       111006479627       111006702390    
111001360946       111003208602       111003409302       111003603836      
111003793285       111003995874       111004218110       111004400933      
111004569917       111004753833       111004937242       111005119571      
111005287601       111005462370       111005614043       111005896203      
111006077722       111006273810       111006479795       111006702402    
111001361138       111003208613       111003409313       111003603847      
111003793397       111003995997       111004218154       111004400977      
111004569984       111004753877       111004937286       111005119582      
111005287634       111005462785       111005614098       111005896225      
111006077755       111006273832       111006479997       111006702413    
111001361239       111003208680       111003409324       111003603960      
111003793432       111003996033       111004218198       111004401013      
111004570201       111004753899       111004937297       111005119739      
111005287689       111005462819       111005614133       111005896247      
111006077812       111006273876       111006480001       111006702424    
111001361385       111003208848       111003409357       111003604017      
111003793511       111003996134       111004218200       111004401114      
111004570212       111004753912       111004937365       111005119751      
111005287724       111005462853       111005614144       111005896269      
111006077856       111006273955       111006480012       111006702435    
111001362140       111003209041       111003409379       111003604073      
111003793533       111003996178       111004218255       111004401316      
111004570458       111004753990       111004937387       111005119818      
111005287757       111005462943       111005614177       111005896270      
111006077878       111006273977       111006480179       111006702446    
111001362926       111003209096       111003409380       111003604118      
111003793690       111003996303       111004218266       111004401383      
111004570470       111004754036       111004937499       111005119964      
111005287768       111005463045       111005614188       111005896292      
111006077924       111006273999       111006480191       111006702693    
111001363095       111003209221       111003409391       111003604185      
111003793780       111003996358       111004218301       111004401417      
111004570537       111004754058       111004937635       111005119997      
111005287779       111005463090       111005614201       111005896315      
111006077979       111006274013       111006480360       111006702884    
111001364524       111003209265       111003409403       111003604196      
111003793791       111003996572       111004218312       111004401529      
111004570548       111004754081       111004937679       111005120225      
111005287803       111005463102       111005614212       111005896337      
111006078004       111006274080       111006480371       111006702963    
111001365424       111003209344       111003409425       111003604220      
111003793858       111003996639       111004218323       111004401552      
111004570559       111004754104       111004937714       111005120315      
111005287881       111005463348       111005614223       111005896348      
111006078071       111006274125       111006480450       111006703010    
111001365604       111003209355       111003409436       111003604231      
111003793959       111003996909       111004218334       111004401631      
111004570762       111004754137       111004937769       111005120326      
111005288062       111005463382       111005614234       111005896359      
111006078183       111006274271       111006480539       111006703043    
111001365693       111003209412       111003409447       111003604297      
111003793960       111003996921       111004218345       111004401710      
111004570773       111004754182       111004937916       111005120348      
111005288208       111005463449       111005614245       111005896360      
111006078217       111006274372       111006480540       111006703065    
111001366199       111003209748       111003409470       111003604332      
111003793982       111003996998       111004218424       111004401721      
111004570784       111004754193       111004938096       111005120382      
111005288275       111005463618       111005614256       111005896371      
111006078295       111006274406       111006480764       111006703290    
111001366223       111003209827       111003409481       111003604613      
111003794084       111003997012       111004218435       111004401743      
111004570885       111004754216       111004938119       111005120416      
111005288422       111005463629       111005614267       111005896393      
111006078318       111006274495       111006480775       111006703313    
111001366346       111003209838       111003409504       111003604624      
111003794163       111003997539       111004218457       111004401765      
111004570920       111004754249       111004938186       111005120674      
111005288433       111005463708       111005614289       111005896405      
111006078374       111006274697       111006480797       111006703368    
111001366975       111003209861       111003409526       111003604635      
111003794275       111003997540       111004218525       111004401800      
111004570931       111004754250       111004938377       111005120719      
111005288589       111005463821       111005614302       111005896438      
111006078521       111006274721       111006480977       111006703379    
111001368393       111003210234       111003409537       111003604646      
111003794343       111003997674       111004218536       111004401844      
111004571213       111004754283       111004938513       111005120775      
111005288635       111005463898       111005614335       111005896449      
111006078554       111006274866       111006480988       111006703560    
111001369585       111003210289       111003409548       111003604714      
111003794433       111003997708       111004218569       111004401888      
111004571358       111004754306       111004938636       111005120809      
111005288657       111005463955       111005614346       111005896461      
111006078565       111006274967       111006481170       111006703672    
111001369596       111003210290       111003409559       111003604781      
111003794613       111003997753       111004218570       111004401899      
111004571370       111004754317       111004938647       111005120843      
111005288769       111005464024       111005614357       111005896506      
111006078598       111006274978       111006481215       111006703706    
111001371083       111003210324       111003409560       111003604792      
111003794635       111003997786       111004218716       111004401923      
111004571493       111004754328       111004938692       111005121068      
111005288804       111005464035       111005614391       111005896528      
111006078622       111006274989       111006481316       111006703919    
111001371230       111003210335       111003409582       111003604860      
111003794747       111003997898       111004218749       111004401978      
111004571538       111004754339       111004938726       111005121170      
111005288848       111005464080       111005614403       111005896539      
111006078666       111006275047       111006481327       111006703931    
111001371386       111003210380       111003409627       111003604938      
111003794826       111003997911       111004218750       111004402036      
111004571628       111004754395       111004938962       111005121259      
111005288871       111005464114       111005614436       111005896551      
111006078813       111006275115       111006481967       111006704055    
111001371533       111003210425       111003409649       111003604961      
111003795029       111003997944       111004218772       111004402070      
111004571774       111004754474       111004939031       111005121305      
111005288893       111005464260       111005614458       111005896573      
111006078903       111006275182       111006482014       111006704145    
111001374154       111003210470       111003409650       111003605030      
111003795085       111003997977       111004218794       111004402092      
111004571897       111004754485       111004939086       111005121473      
111005288938       111005464327       111005614481       111005896584      
111006078925       111006275384       111006482294       111006704167    
111001374525       111003210593       111003409683       111003605108      
111003795209       111003997988       111004218817       111004402159      
111004571932       111004754733       111004939097       111005121541      
111005288961       111005464338       111005614492       111005896641      
111006078958       111006275441       111006482531       111006704189    
111001375425       111003210627       111003409694       111003605119      
111003795221       111003998013       111004218839       111004402205      
111004571954       111004754755       111004939154       111005121574      
111005288983       111005464417       111005614504       111005896652      
111006078981       111006275508       111006482621       111006704347    
111001375896       111003210885       111003409706       111003605221      
111003795366       111003998035       111004218851       111004402294      
111004572001       111004754777       111004939198       111005121631      
111005289074       111005464585       111005614515       111005896685      
111006079106       111006275632       111006482777       111006704426    
111001375920       111003210931       111003409717       111003605232      
111003795377       111003998103       111004218862       111004402317      
111004572023       111004754812       111004939468       111005121675      
111005289175       111005464642       111005614526       111005896696      
111006079375       111006275845       111006483116       111006704460    
111001375953       111003210997       111003409728       111003605265      
111003795478       111003998181       111004218873       111004402339      
111004572090       111004754845       111004939547       111005121710      
111005289300       111005464710       111005614559       111005896809      
111006079421       111006275890       111006483127       111006704527    
111001376921       111003211077       111003409739       111003605287      
111003795591       111003998259       111004218884       111004402384      
111004572168       111004754957       111004939648       111005121787      
111005289401       111005464743       111005614560       111005896821      
111006079465       111006276307       111006483149       111006704673    
111001377584       111003211123       111003409740       111003605311      
111003795681       111003998282       111004218929       111004402407      
111004572179       111004755071       111004939660       111005121866      
111005289513       111005464765       111005614571       111005896843      
111006079498       111006276341       111006483318       111006704785    
111001377775       111003211404       111003409807       111003605355      
111003795748       111003998316       111004218930       111004402429      
111004572203       111004755149       111004939671       111005121877      
111005289546       111005464798       111005614593       111005896876      
111006079566       111006276352       111006483396       111006704796    
111001378440       111003211448       111003409830       111003605412      
111003795838       111003998372       111004218963       111004402463      
111004572269       111004755228       111004939783       111005121923      
111005289737       111005464888       111005614605       111005896900      
111006079768       111006276510       111006483431       111006705001    
111001378473       111003211527       111003409908       111003605423      
111003796020       111003998383       111004219009       111004402496      
111004572292       111004755363       111004939839       111005121956      
111005290201       111005464901       111005614638       111005896911      
111006079948       111006276532       111006483475       111006705034    
111001378754       111003211651       111003409931       111003605490      
111003796031       111003998439       111004219010       111004402508      
111004572337       111004755419       111004939840       111005121990      
111005290278       111005465014       111005614650       111005896933      
111006080120       111006276712       111006483611       111006705292    
111001379564       111003211842       111003409986       111003605513      
111003796132       111003998495       111004219043       111004402867      
111004572348       111004755532       111004939918       111005122003      
111005290379       111005465070       111005614672       111005897035      
111006080153       111006276756       111006483688       111006705304    
111001380218       111003211909       111003410270       111003605535      
111003796187       111003998574       111004219166       111004402878      
111004572371       111004755554       111004940178       111005122205      
111005290504       111005465115       111005614706       111005897046      
111006080210       111006276891       111006483756       111006705337    
111001380252       111003211943       111003410900       111003605636      
111003796266       111003998596       111004219188       111004403037      
111004572461       111004755611       111004940189       111005122227      
111005290582       111005465148       111005614728       111005897114      
111006080276       111006277061       111006483879       111006705438    
111001381578       111003212135       111003410933       111003605715      
111003796367       111003998619       111004219245       111004403149      
111004572551       111004755677       111004940235       111005122249      
111005290605       111005465306       111005614739       111005897170      
111006080366       111006277072       111006483947       111006705461    
111001381769       111003212191       111003411002       111003605726      
111003796424       111003998675       111004219256       111004403172      
111004572630       111004755789       111004940437       111005122250      
111005290627       111005465339       111005614740       111005897215      
111006080445       111006277083       111006484094       111006705483    
111001382478       111003212236       111003411305       111003605748      
111003796570       111003998787       111004219267       111004403194      
111004572898       111004755992       111004940606       111005122272      
111005290661       111005465452       111005614751       111005897248      
111006080478       111006277094       111006484229       111006705528    
111001384751       111003212382       111003411316       111003605793      
111003796615       111003998844       111004219324       111004403262      
111004572955       111004756016       111004940640       111005122340      
111005290706       111005465474       111005614852       111005897293      
111006080490       111006277117       111006484443       111006705607  

 

SCH-A-14



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001385651       111003212584       111003411349       111003605816      
111003796840       111003998866       111004219368       111004403307      
111004573035       111004756061       111004940662       111005122351      
111005290818       111005465531       111005614920       111005897338      
111006080524       111006277140       111006484555       111006705652    
111001386528       111003212629       111003411473       111003605838      
111003796862       111003999036       111004219379       111004403363      
111004573181       111004756151       111004940774       111005122362      
111005291123       111005465609       111005614953       111005897349      
111006080704       111006277320       111006484746       111006705663    
111001386944       111003212753       111003411833       111003605928      
111003796952       111003999092       111004219380       111004403509      
111004573259       111004756162       111004940886       111005122407      
111005291189       111005465621       111005615022       111005897484      
111006080726       111006277353       111006484814       111006705720    
111001387169       111003212764       111003412126       111003605951      
111003797166       111003999182       111004219414       111004403554      
111004573271       111004756207       111004940932       111005122519      
111005291370       111005465676       111005615033       111005897574      
111006080782       111006277421       111006484881       111006706002    
111001387192       111003212821       111003412160       111003605984      
111003797199       111003999193       111004219481       111004403598      
111004573327       111004756218       111004940943       111005122597      
111005291392       111005465711       111005615044       111005897585      
111006080962       111006277544       111006485275       111006706035    
111001387327       111003212832       111003412238       111003606008      
111003797201       111003999249       111004219504       111004403666      
111004573383       111004756252       111004940976       111005122654      
111005291404       111005465834       111005615099       111005897710      
111006081244       111006277555       111006485343       111006706091    
111001387406       111003212966       111003412317       111003606042      
111003797212       111003999261       111004219593       111004403688      
111004573462       111004756263       111004941214       111005122700      
111005291527       111005465845       111005615145       111005897754      
111006081299       111006277690       111006485589       111006706147    
111001387596       111003213046       111003412519       111003606075      
111003797256       111003999395       111004219638       111004403734      
111004573529       111004756342       111004941371       111005122744      
111005291572       111005465902       111005615167       111005897912      
111006081536       111006277746       111006485646       111006706260    
111001391748       111003213181       111003412586       111003606110      
111003797593       111003999418       111004219649       111004403778      
111004573619       111004756409       111004941461       111005122834      
111005291651       111005465957       111005615189       111005897989      
111006081570       111006277791       111006485657       111006706293    
111001391805       111003213204       111003412801       111003606121      
111003797627       111003999430       111004219683       111004403835      
111004573721       111004756511       111004941562       111005122878      
111005291741       111005465979       111005615190       111005898081      
111006081648       111006277869       111006485983       111006706383    
111001392862       111003213563       111003412902       111003606143      
111003797661       111003999496       111004219694       111004403891      
111004573765       111004756713       111004941663       111005122946      
111005291819       111005466026       111005615202       111005898115      
111006081705       111006277870       111006486298       111006706428    
111001393368       111003213574       111003412980       111003606187      
111003797740       111003999722       111004219728       111004403914      
111004573923       111004756892       111004941674       111005123015      
111005291820       111005466059       111005615213       111005898126      
111006081738       111006277892       111006486412       111006706439    
111001394358       111003213619       111003413554       111003606222      
111003797751       111003999856       111004219751       111004403925      
111004573956       111004756926       111004941753       111005123093      
111005291831       111005466093       111005615257       111005898182      
111006081750       111006277904       111006486423       111006706518    
111001394561       111003213664       111003413598       111003606255      
111003797852       111003999867       111004219762       111004404005      
111004573967       111004757017       111004941775       111005123228      
111005291864       111005466105       111005615268       111005898238      
111006081828       111006277960       111006486669       111006706563    
111001395720       111003213822       111003413767       111003606288      
111003797863       111003999878       111004219773       111004404083      
111004574081       111004757084       111004941810       111005123239      
111005291909       111005466127       111005615279       111005898339      
111006081952       111006278017       111006486782       111006706574    
111001396271       111003213855       111003413802       111003606424      
111003798022       111004000030       111004219784       111004404139      
111004574205       111004757107       111004941933       111005123273      
111005291910       111005466262       111005615280       111005898373      
111006081985       111006278242       111006486973       111006706619    
111001397069       111003213866       111003414106       111003606435      
111003798224       111004000085       111004219807       111004404151      
111004574294       111004757242       111004941944       111005123295      
111005291976       111005466330       111005615291       111005898407      
111006082021       111006278264       111006487019       111006706754    
111001398048       111003213888       111003414117       111003606491      
111003798246       111004000131       111004219830       111004404195      
111004574373       111004757253       111004942192       111005123330      
111005291998       111005466396       111005615314       111005898429      
111006082032       111006278499       111006487020       111006706899    
111001398587       111003213956       111003414342       111003606569      
111003798369       111004000153       111004219863       111004404229      
111004574430       111004757286       111004942316       111005123385      
111005292078       111005466408       111005615369       111005898441      
111006082043       111006278590       111006487222       111006706934    
111001400570       111003214249       111003414500       111003606570      
111003798538       111004000186       111004219874       111004404320      
111004574485       111004757321       111004942439       111005123431      
111005292180       111005466655       111005615392       111005898508      
111006082122       111006278613       111006487356       111006706945    
111001401245       111003214272       111003414667       111003606581      
111003798695       111004000209       111004219920       111004404409      
111004574508       111004757387       111004942462       111005123453      
111005292258       111005466688       111005615415       111005898643      
111006082177       111006278714       111006487390       111006707148    
111001401313       111003214306       111003414735       111003606615      
111003798730       111004000243       111004219931       111004404410      
111004574564       111004757400       111004942563       111005123509      
111005292326       111005466712       111005615448       111005898856      
111006082212       111006278848       111006487503       111006707160    
111001401346       111003214339       111003414757       111003606626      
111003798796       111004000366       111004219942       111004404421      
111004574575       111004757455       111004942608       111005123644      
111005292360       111005466723       111005615459       111005898889      
111006082234       111006278859       111006487569       111006707227    
111001401661       111003214407       111003415152       111003606637      
111003799168       111004000401       111004219975       111004404432      
111004574643       111004757499       111004942642       111005123767      
111005292416       111005466891       111005615550       111005898935      
111006082302       111006279074       111006487671       111006707317    
111001402729       111003214418       111003415286       111003606648      
111003799269       111004000467       111004219997       111004404443      
111004574676       111004757523       111004942686       111005123778      
111005292584       111005466925       111005615594       111005899105      
111006082357       111006279131       111006487828       111006707373    
111001403506       111003214430       111003415501       111003606660      
111003799270       111004000489       111004220001       111004404454      
111004574722       111004757534       111004942697       111005123857      
111005292618       111005466947       111005615628       111005899138      
111006082368       111006279153       111006487873       111006707463    
111001405474       111003214531       111003415680       111003606671      
111003799326       111004000670       111004220056       111004404500      
111004574733       111004757567       111004942787       111005123914      
111005292630       111005466981       111005615639       111005899150      
111006082403       111006279175       111006487963       111006707485    
111001406037       111003214597       111003415815       111003606682      
111003799427       111004000759       111004220146       111004404522      
111004574766       111004757680       111004942901       111005123925      
111005292652       111005467027       111005615662       111005899217      
111006082436       111006279265       111006488076       111006707520    
111001406082       111003215093       111003415972       111003606693      
111003799438       111004000793       111004220203       111004404599      
111004574980       111004758074       111004943014       111005123958      
111005292663       111005467038       111005615707       111005899251      
111006082537       111006279300       111006488111       111006707575    
111001406150       111003215105       111003415983       111003606705      
111003799494       111004000917       111004220618       111004404634      
111004575082       111004758085       111004943070       111005123969      
111005292674       111005467173       111005615718       111005899341      
111006082571       111006279333       111006488212       111006707654    
111001408310       111003215161       111003416041       111003606716      
111003799528       111004001255       111004220674       111004404645      
111004575149       111004758164       111004943160       111005124094      
111005292708       111005467319       111005615729       111005899475      
111006082582       111006279591       111006488290       111006707665    
111001409232       111003215228       111003416164       111003606727      
111003799618       111004001266       111004221068       111004404678      
111004575206       111004758243       111004943182       111005124117      
111005292786       111005467397       111005615730       111005899565      
111006082593       111006279647       111006488346       111006707700    
111001410469       111003215295       111003416197       111003606738      
111003799786       111004001299       111004221125       111004404689      
111004575363       111004758276       111004943294       111005124128      
111005292809       111005467498       111005615741       111005899576      
111006082841       111006279726       111006488379       111006707722    
111001411268       111003215307       111003416243       111003606749      
111003799922       111004001312       111004221181       111004404735      
111004575464       111004758311       111004943317       111005124140      
111005292821       111005467533       111005615752       111005899600      
111006082997       111006279827       111006488469       111006707788    
111001412427       111003215318       111003416287       111003606761      
111003800161       111004001402       111004221259       111004404746      
111004575521       111004758355       111004943351       111005124151      
111005292843       111005467544       111005615763       111005899622      
111006083022       111006279984       111006488728       111006707823    
111001415509       111003215329       111003416322       111003606772      
111003800206       111004001457       111004221282       111004404791      
111004575532       111004758366       111004943485       111005124184      
111005292876       111005467612       111005615774       111005899633      
111006083101       111006279995       111006488740       111006707889    
111001415958       111003215330       111003416412       111003606783      
111003800239       111004001491       111004221305       111004404836      
111004575543       111004758502       111004943564       111005124320      
111005292898       111005467746       111005615796       111005899666      
111006083303       111006280100       111006488874       111006707913    
111001417747       111003215442       111003416467       111003606794      
111003800385       111004001514       111004221327       111004404870      
111004575587       111004758737       111004943643       111005124342      
111005292900       111005467847       111005615819       111005899734      
111006083370       111006280166       111006489145       111006707924    
111001418502       111003215587       111003416524       111003606817      
111003800408       111004001525       111004221338       111004404993      
111004575598       111004758760       111004943698       111005124364      
111005292988       111005467870       111005615864       111005899789      
111006083471       111006280201       111006489583       111006707935    
111001422260       111003215644       111003416568       111003606828      
111003800464       111004001536       111004221361       111004405006      
111004575756       111004758771       111004943700       111005124421      
111005293013       111005468039       111005615886       111005899802      
111006083527       111006280335       111006489763       111006708004    
111001422530       111003215813       111003416692       111003606839      
111003800576       111004001569       111004221417       111004405107      
111004575802       111004758793       111004944026       111005124645      
111005293068       111005468040       111005615897       111005899958      
111006083550       111006280436       111006489842       111006708037    
111001422811       111003215824       111003416928       111003606851      
111003800598       111004001581       111004221428       111004405354      
111004575868       111004758928       111004944093       111005124678      
111005293079       111005468051       111005615909       111005899969      
111006083594       111006280470       111006489886       111006708172    
111001422866       111003215857       111003416940       111003606862      
111003800633       111004001604       111004221439       111004405365      
111004575936       111004758962       111004944217       111005124904      
111005293080       111005468073       111005615910       111005900018      
111006083639       111006280740       111006489987       111006708206    
111001424093       111003215969       111003416951       111003606873      
111003800712       111004001783       111004221518       111004405387      
111004575992       111004758984       111004944240       111005124959      
111005293114       111005468095       111005615921       111005900029      
111006083673       111006280773       111006490114       111006708217    
111001424633       111003216072       111003417020       111003606918      
111003800903       111004001817       111004221541       111004405398      
111004576331       111004759109       111004944329       111005124960      
111005293136       111005468141       111005615954       111005900041      
111006083684       111006280829       111006490215       111006708240    
111001425926       111003216083       111003417075       111003606929      
111003800914       111004001840       111004221675       111004405466      
111004576410       111004759233       111004944419       111005124982      
111005293181       111005468152       111005616034       111005900344      
111006083752       111006280874       111006490237       111006708329    
111001427827       111003216094       111003417187       111003606930      
111003801229       111004001895       111004221721       111004405477      
111004576500       111004759255       111004944442       111005125006      
111005293226       111005468163       111005616056       111005900366      
111006083763       111006280896       111006490383       111006708330    
111001428301       111003216106       111003417255       111003606941      
111003801410       111004001918       111004221765       111004405523      
111004576522       111004759367       111004944521       111005125073      
111005293248       111005468208       111005616089       111005900377      
111006083831       111006280908       111006490518       111006708341    
111001429267       111003216218       111003417301       111003606952      
111003801454       111004001930       111004221923       111004405534      
111004576555       111004759424       111004944532       111005125118      
111005293259       111005468264       111005616113       111005900399      
111006083853       111006280931       111006490620       111006708374    
111001431743       111003216229       111003417390       111003606963      
111003801533       111004001974       111004221990       111004405679      
111004576959       111004759480       111004944565       111005125129      
111005293260       111005468275       111005616179       111005900423      
111006084056       111006281033       111006490743       111006708396    
111001432564       111003216263       111003417424       111003606985      
111003801599       111004002043       111004222137       111004405725      
111004576993       111004759514       111004944587       111005125152      
111005293271       111005468286       111005616214       111005900445      
111006084102       111006281156       111006490798       111006708475    
111001432856       111003216375       111003417862       111003607009      
111003801645       111004002212       111004222148       111004405747      
111004577107       111004759547       111004944600       111005125196      
111005293282       111005468309       111005616269       111005900580      
111006084146       111006281189       111006490800       111006708576    
111001433149       111003216588       111003417930       111003607021      
111003801656       111004002289       111004222159       111004405804      
111004577130       111004759604       111004944688       111005125208      
111005293305       111005468444       111005616281       111005900669      
111006084269       111006281190       111006490855       111006708666    
111001433374       111003216612       111003417974       111003607032      
111003801724       111004002313       111004222238       111004405837      
111004577242       111004759626       111004944789       111005125264      
111005293406       111005468455       111005616292       111005900670      
111006084371       111006281246       111006490956       111006708835    
111001433802       111003216825       111003418111       111003607144      
111003801915       111004002335       111004222261       111004405949      
111004577309       111004759794       111004944891       111005125354      
111005293417       111005468499       111005616304       111005900726      
111006084595       111006281268       111006491014       111006708880    
111001434173       111003216870       111003418155       111003607201      
111003801937       111004002379       111004222283       111004405950      
111004577343       111004759895       111004944947       111005125387      
111005293428       111005468602       111005616348       111005900759      
111006084696       111006281336       111006491160       111006708925    
111001434320       111003216904       111003418234       111003607335      
111003802006       111004002380       111004222306       111004405983      
111004577422       111004759963       111004945050       111005125398      
111005293451       111005468635       111005616359       111005900793      
111006084708       111006281347       111006491249       111006708947    
111001434409       111003216982       111003418289       111003607537      
111003802017       111004002403       111004222328       111004405994      
111004577477       111004760077       111004945083       111005125590      
111005293462       111005468646       111005616371       111005900883      
111006084753       111006281358       111006491283       111006709106    
111001434599       111003217185       111003418313       111003607706      
111003802062       111004002447       111004222373       111004406029      
111004577499       111004760099       111004945106       111005125691      
111005293484       111005468679       111005616382       111005900894      
111006085035       111006281426       111006491317       111006709139    
111001435826       111003217297       111003418458       111003607830      
111003802095       111004002469       111004222384       111004406052      
111004577523       111004760167       111004945140       111005125792      
111005293529       111005468736       111005616405       111005900973      
111006085125       111006281459       111006491418       111006709207    
111001436401       111003217376       111003418481       111003608145      
111003802208       111004002470       111004222485       111004406063      
111004577545       111004760213       111004945151       111005125905      
111005293574       111005468882       111005616416       111005901042      
111006085169       111006281471       111006491610       111006709263    
111001438223       111003217400       111003418492       111003608280      
111003802297       111004002492       111004222496       111004406119      
111004577578       111004760336       111004945162       111005125983      
111005293631       111005468893       111005616449       111005901176      
111006085170       111006281662       111006491700       111006709296    
111001438762       111003217545       111003418874       111003608673      
111003802332       111004002605       111004222520       111004406142      
111004577590       111004760358       111004945173       111005125994      
111005293721       111005468949       111005616472       111005901187      
111006085215       111006281808       111006491722       111006709308    
111001439370       111003217556       111003419145       111003609078      
111003802354       111004002694       111004223431       111004406221      
111004577668       111004760370       111004945320       111005126029      
111005293776       111005468950       111005616483       111005901288      
111006085248       111006281875       111006492239       111006709319  

 

SCH-A-15



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001440349       111003217736       111003419314       111003609089      
111003802422       111004002807       111004223486       111004406276      
111004577859       111004760538       111004945364       111005126074      
111005293833       111005468994       111005616494       111005901312      
111006085271       111006281976       111006492486       111006709320    
111001440934       111003217815       111003419460       111003609124      
111003802488       111004002841       111004223666       111004406591      
111004577994       111004760684       111004945454       111005126164      
111005293866       111005469030       111005616517       111005901323      
111006085316       111006282045       111006492509       111006709331    
111001441610       111003217848       111003419471       111003609157      
111003802545       111004002908       111004223701       111004406669      
111004578029       111004760730       111004945544       111005126175      
111005294014       111005469074       111005616540       111005901334      
111006085440       111006282135       111006492600       111006709353    
111001441957       111003217859       111003419505       111003609281      
111003802567       111004002942       111004223712       111004406681      
111004578108       111004760741       111004945588       111005126197      
111005294036       111005469108       111005616551       111005901367      
111006085529       111006282214       111006492936       111006709364    
111001442082       111003217905       111003419572       111003609315      
111003802578       111004003167       111004223745       111004406827      
111004578388       111004760853       111004945601       111005126232      
111005294104       111005469175       111005616562       111005901378      
111006085563       111006282269       111006493005       111006709375    
111001442688       111003217994       111003419684       111003609449      
111003802668       111004003235       111004223767       111004406872      
111004578434       111004760987       111004945656       111005126265      
111005294205       111005469186       111005616573       111005901413      
111006085585       111006282540       111006493072       111006709409    
111001442846       111003218153       111003420226       111003609483      
111003802679       111004003246       111004223802       111004406906      
111004578445       111004760998       111004945667       111005126322      
111005294328       111005469210       111005616584       111005901435      
111006085877       111006282551       111006493117       111006709421    
111001443050       111003218164       111003420260       111003609540      
111003802792       111004003268       111004223857       111004407042      
111004578456       111004761067       111004945746       111005126377      
111005294418       111005469265       111005616607       111005901457      
111006085934       111006282607       111006493184       111006709443    
111001444309       111003218568       111003420383       111003609584      
111003802927       111004003280       111004223868       111004407200      
111004578489       111004761078       111004945847       111005126434      
111005294430       111005469300       111005616618       111005901514      
111006086081       111006282618       111006493331       111006709465    
111001445119       111003218580       111003420451       111003609775      
111003802961       111004003314       111004223903       111004407211      
111004578513       111004761090       111004945869       111005126625      
111005294463       111005469311       111005616652       111005901592      
111006086159       111006282674       111006493454       111006709678    
111001445894       111003218670       111003420530       111003609797      
111003802983       111004003673       111004223958       111004407233      
111004578557       111004761214       111004945881       111005126658      
111005294474       111005469401       111005616663       111005901626      
111006086238       111006282685       111006493476       111006709746    
111001446064       111003218737       111003420574       111003609810      
111003803018       111004003729       111004224027       111004407266      
111004578568       111004761258       111004945948       111005126681      
111005294519       111005469456       111005616775       111005901648      
111006086339       111006282696       111006493588       111006709869    
111001446312       111003218928       111003420585       111003609887      
111003803119       111004003752       111004224038       111004407277      
111004578579       111004761315       111004945982       111005126692      
111005294575       111005469513       111005616786       111005901761      
111006086373       111006282719       111006493612       111006709971    
111001447177       111003218939       111003420596       111003609898      
111003803502       111004003853       111004224094       111004407323      
111004578591       111004761618       111004946062       111005126726      
111005294665       111005469546       111005616797       111005901839      
111006086384       111006282753       111006493814       111006710030    
111001447256       111003218984       111003420608       111003609977      
111003803568       111004003932       111004224139       111004407390      
111004578603       111004761663       111004946129       111005126838      
111005294766       111005469636       111005616821       111005901884      
111006086429       111006282786       111006493915       111006710120    
111001447683       111003218995       111003420619       111003610003      
111003803827       111004004135       111004224184       111004407446      
111004578614       111004761674       111004946400       111005126849      
111005294902       111005469647       111005616843       111005901985      
111006086597       111006282944       111006493937       111006710232    
111001448640       111003219020       111003420620       111003610014      
111003803906       111004004236       111004224263       111004407480      
111004578625       111004761810       111004946411       111005126894      
111005294924       111005469704       111005616854       111005902054      
111006086654       111006282955       111006493960       111006710265    
111001450205       111003219042       111003420800       111003610036      
111003804042       111004004539       111004224375       111004407547      
111004578704       111004761865       111004946512       111005126906      
111005294957       111005469715       111005616911       111005902177      
111006086665       111006283035       111006494297       111006710298    
111001450216       111003219154       111003420888       111003610047      
111003804323       111004004584       111004224588       111004407615      
111004578726       111004761898       111004946556       111005126928      
111005294980       111005469760       111005616933       111005902199      
111006086698       111006283046       111006494365       111006710355    
111001450878       111003219222       111003420945       111003610058      
111003804413       111004004629       111004224612       111004407659      
111004578748       111004761955       111004946624       111005126951      
111005295004       111005469793       111005616944       111005902201      
111006086801       111006283080       111006494422       111006710467    
111001451105       111003219255       111003420956       111003610092      
111003804424       111004004630       111004224623       111004407660      
111004578816       111004762024       111004946635       111005126962      
111005295048       111005469872       111005616966       111005902278      
111006086968       111006283125       111006494444       111006710478    
111001451701       111003219367       111003420989       111003610182      
111003804435       111004004786       111004224645       111004407671      
111004578838       111004762035       111004946646       111005127019      
111005295060       111005469906       111005616977       111005902290      
111006087059       111006283147       111006494578       111006710490    
111001452173       111003219637       111003421069       111003610205      
111003804468       111004004832       111004224814       111004407682      
111004578849       111004762079       111004946714       111005127086      
111005295116       111005469984       111005616999       111005902313      
111006087127       111006283215       111006494635       111006710513    
111001453118       111003219659       111003421126       111003610283      
111003804592       111004004966       111004224858       111004407705      
111004578861       111004762125       111004946961       111005127109      
111005295150       111005470010       111005617002       111005902436      
111006087150       111006283226       111006494679       111006710625    
111001453376       111003220033       111003421137       111003610294      
111003804783       111004004977       111004224870       111004407749      
111004578894       111004762226       111004947063       111005127154      
111005295172       111005470100       111005617013       111005902469      
111006087330       111006283237       111006494758       111006710669    
111001453556       111003220134       111003421429       111003610339      
111003804794       111004004999       111004224960       111004407840      
111004578906       111004762316       111004947153       111005127211      
111005295251       111005470155       111005617024       111005902728      
111006087396       111006283248       111006494769       111006710670    
111001454805       111003220369       111003421452       111003610351      
111003804974       111004005002       111004225051       111004407941      
111004578940       111004762327       111004947209       111005127244      
111005295419       111005470245       111005617046       111005902762      
111006087419       111006283350       111006494859       111006710805    
111001455424       111003220415       111003421665       111003610531      
111003805009       111004005147       111004225084       111004408021      
111004578962       111004762338       111004947513       111005127266      
111005295431       111005470481       111005617068       111005902773      
111006087611       111006283620       111006494882       111006710849    
111001457257       111003220459       111003421687       111003610553      
111003805425       111004005158       111004225095       111004408043      
111004579019       111004762451       111004947557       111005127323      
111005295453       111005470560       111005617080       111005902818      
111006087699       111006283631       111006494916       111006710861    
111001457426       111003220471       111003421722       111003610575      
111003805469       111004005181       111004225286       111004408076      
111004579031       111004762620       111004947591       111005127446      
111005295509       111005470616       111005617114       111005902841      
111006087745       111006283653       111006494994       111006710872    
111001458629       111003220550       111003421801       111003610597      
111003805515       111004005204       111004225365       111004408087      
111004579053       111004762664       111004947636       111005127480      
111005295813       111005470638       111005617125       111005902852      
111006087802       111006283664       111006495120       111006710894    
111001459811       111003220606       111003421913       111003610711      
111003805672       111004005215       111004225398       111004408098      
111004579110       111004762721       111004947669       111005127592      
111005295925       111005470672       111005617136       111005902920      
111006088128       111006283697       111006495142       111006710962    
111001459866       111003220639       111003421924       111003610733      
111003805694       111004005259       111004225400       111004408100      
111004579187       111004762754       111004947670       111005127604      
111005295970       111005470694       111005617158       111005903099      
111006088139       111006283923       111006495300       111006711019    
111001461027       111003220718       111003422026       111003610777      
111003805728       111004005271       111004225433       111004408302      
111004579198       111004762877       111004947681       111005127660      
111005295992       111005470739       111005617192       111005903101      
111006088184       111006283956       111006495456       111006711031    
111001461331       111003220774       111003422105       111003610823      
111003805762       111004005338       111004225444       111004408324      
111004579200       111004762934       111004947737       111005127727      
111005296049       111005470751       111005617215       111005903246      
111006088195       111006284081       111006495489       111006711154    
111001462871       111003220785       111003422116       111003610935      
111003805852       111004005394       111004225477       111004408346      
111004579211       111004762967       111004947816       111005127738      
111005296050       111005470773       111005617226       111005903279      
111006088230       111006284115       111006495502       111006711266    
111001464749       111003220831       111003422127       111003610979      
111003805896       111004005406       111004225635       111004408380      
111004579222       111004763069       111004947838       111005127828      
111005296229       111005470863       111005617260       111005903291      
111006088320       111006284126       111006495704       111006711299    
111001466640       111003220987       111003422138       111003611228      
111003805931       111004005417       111004225804       111004408391      
111004579536       111004763272       111004948020       111005127907      
111005296308       111005470885       111005617282       111005903303      
111006088409       111006284137       111006495715       111006711334    
111001467539       111003221001       111003422194       111003611385      
111003805953       111004005530       111004225916       111004408414      
111004579569       111004763373       111004948244       111005127918      
111005296432       111005470896       111005617350       111005903347      
111006088588       111006284160       111006495737       111006711468    
111001467551       111003221102       111003422442       111003611598      
111003805975       111004005574       111004225938       111004408436      
111004579738       111004763430       111004948266       111005127985      
111005296702       111005470942       111005617383       111005903369      
111006088645       111006284227       111006495849       111006711525    
111001468428       111003221180       111003422521       111003611655      
111003806055       111004005596       111004225950       111004408447      
111004579761       111004763485       111004948479       111005127996      
111005296724       111005470953       111005617406       111005903404      
111006088847       111006284238       111006495906       111006711547    
111001470375       111003221191       111003422745       111003611688      
111003806066       111004005721       111004225983       111004408470      
111004579952       111004763520       111004948480       111005128010      
111005296870       111005470986       111005617428       111005903471      
111006088948       111006284261       111006495928       111006711570    
111001470847       111003221225       111003422756       111003611734      
111003806077       111004005743       111004226030       111004408537      
111004579985       111004763542       111004948558       111005128021      
111005296937       111005471123       111005617439       111005903561      
111006088959       111006284272       111006496121       111006711604    
111001472322       111003221269       111003422846       111003611745      
111003806134       111004005787       111004226096       111004408548      
111004580000       111004763654       111004948716       111005128032      
111005297107       111005471189       111005617451       111005903594      
111006088960       111006284294       111006496211       111006711615    
111001472535       111003221292       111003422857       111003611925      
111003806202       111004005923       111004226108       111004408559      
111004580011       111004763687       111004948749       111005128054      
111005297152       111005471224       111005617462       111005903651      
111006089107       111006284362       111006496402       111006711637    
111001473143       111003221371       111003422947       111003611969      
111003806314       111004005934       111004226142       111004408571      
111004580088       111004763698       111004948929       111005128122      
111005297185       111005471246       111005617484       111005903662      
111006089152       111006284373       111006496413       111006711660    
111001475066       111003221393       111003422969       111003612623      
111003806392       111004006003       111004226197       111004408638      
111004580101       111004763722       111004948941       111005128133      
111005297310       111005471279       111005617507       111005903673      
111006089219       111006284429       111006496480       111006711682    
111001475088       111003221517       111003423005       111003612667      
111003806404       111004006014       111004226467       111004408649      
111004580202       111004763755       111004948952       111005128188      
111005297321       111005471336       111005617518       111005903684      
111006089231       111006284441       111006496536       111006711705    
111001475640       111003221641       111003423106       111003612713      
111003806415       111004006058       111004226478       111004408672      
111004580246       111004763788       111004948963       111005128245      
111005297354       111005471347       111005617529       111005903729      
111006089466       111006284452       111006496716       111006711727    
111001477226       111003221933       111003423128       111003612836      
111003806426       111004006137       111004226535       111004408683      
111004580279       111004763935       111004948974       111005128256      
111005297365       111005471437       111005617530       111005903730      
111006089578       111006284463       111006496873       111006711794    
111001477350       111003221955       111003423207       111003613208      
111003806606       111004006160       111004226692       111004408740      
111004580415       111004763980       111004948996       111005128289      
111005297398       111005471493       111005617541       111005903752      
111006089703       111006284474       111006496895       111006711806    
111001477945       111003221966       111003423342       111003613219      
111003806617       111004006238       111004226771       111004409145      
111004580572       111004764015       111004949009       111005128335      
111005297422       111005471505       111005617563       111005903763      
111006089725       111006284485       111006496907       111006712009    
111001477989       111003222046       111003423465       111003613275      
111003806796       111004006373       111004226793       111004409156      
111004580640       111004764138       111004949111       111005128357      
111005297534       111005471527       111005617574       111005903831      
111006089949       111006284519       111006496963       111006712032    
111001477990       111003222169       111003423476       111003613286      
111003806819       111004006474       111004226849       111004409280      
111004580662       111004764172       111004949155       111005128380      
111005297657       111005471572       111005617596       111005903932      
111006089950       111006284520       111006497021       111006712188    
111001479981       111003222181       111003423577       111003613365      
111003806842       111004006531       111004226995       111004409549      
111004580774       111004764183       111004949212       111005128458      
111005297714       111005471628       111005617608       111005904078      
111006090064       111006284542       111006497166       111006712201    
111001480736       111003222248       111003423735       111003613512      
111003806998       111004006687       111004227019       111004409550      
111004580785       111004764194       111004949256       111005128559      
111005297770       111005471640       111005617620       111005904113      
111006090176       111006284610       111006497256       111006712234    
111001480792       111003222282       111003423780       111003613668      
111003807067       111004006733       111004227143       111004409572      
111004580808       111004764330       111004949380       111005128571      
111005297826       111005471730       111005617631       111005904124      
111006090277       111006284632       111006497278       111006712245    
111001483470       111003222350       111003423791       111003613680      
111003807089       111004006889       111004227200       111004409684      
111004580831       111004764431       111004949414       111005128582      
111005297938       111005471932       111005617664       111005904382      
111006090288       111006284654       111006497346       111006712324    
111001484381       111003222428       111003423836       111003614243      
111003807090       111004006913       111004227222       111004409707      
111004581045       111004764475       111004949616       111005128616      
111005297949       111005471943       111005617675       111005904393      
111006090468       111006284687       111006497447       111006712357    
111001487474       111003222495       111003423904       111003614322      
111003807180       111004006924       111004227299       111004409752      
111004581124       111004764486       111004949650       111005128627      
111005297950       111005471954       111005617709       111005904472      
111006090772       111006284766       111006497469       111006712683    
111001489656       111003222507       111003423915       111003614355      
111003807326       111004007116       111004227356       111004409763      
111004581236       111004764576       111004949751       111005128751      
111005297961       111005471987       111005617732       111005904708      
111006090794       111006284834       111006497470       111006712953    
111001491738       111003222697       111003423959       111003614513      
111003807393       111004007183       111004227402       111004409808      
111004581247       111004764633       111004949896       111005128830      
111005297983       111005472034       111005617743       111005904809      
111006091076       111006284845       111006497504       111006712964    
111001492357       111003222721       111003423993       111003614535      
111003807438       111004007251       111004227446       111004409886      
111004581315       111004764699       111004949953       111005128874      
111005298030       111005472067       111005617754       111005904810      
111006091155       111006284902       111006497537       111006713000    
111001492616       111003222888       111003424118       111003614580      
111003807528       111004007352       111004227491       111004409954      
111004581360       111004764712       111004950045       111005128920      
111005298074       111005472102       111005617787       111005904843      
111006091166       111006284913       111006497762       111006713033  

 

SCH-A-16



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001492728       111003222934       111003424185       111003614591      
111003807753       111004007374       111004227514       111004409976      
111004581371       111004764723       111004950281       111005129066      
111005298120       111005472191       111005617798       111005904865      
111006091223       111006284924       111006497784       111006713066    
111001493505       111003223047       111003424196       111003614603      
111003807832       111004007509       111004228605       111004410013      
111004581449       111004764778       111004950348       111005129099      
111005298210       111005472258       111005617800       111005904933      
111006091289       111006285004       111006497874       111006713099    
111001494742       111003223126       111003424220       111003614625      
111003807898       111004007644       111004228650       111004410024      
111004581450       111004764857       111004950360       111005129123      
111005298344       111005472281       111005617822       111005904955      
111006091425       111006285026       111006497997       111006713268    
111001497060       111003223171       111003424275       111003614681      
111003807911       111004007903       111004228661       111004410114      
111004581641       111004764947       111004950416       111005129145      
111005298401       111005472315       111005617844       111005905013      
111006091470       111006285059       111006498112       111006713325    
111001497228       111003223339       111003424422       111003614715      
111003807955       111004007914       111004228841       111004410170      
111004581821       111004765027       111004950708       111005129189      
111005298412       111005472427       111005617855       111005905169      
111006091582       111006285093       111006498134       111006713437    
111001497600       111003223384       111003424455       111003614759      
111003808024       111004007969       111004228953       111004410372      
111004581843       111004765072       111004950720       111005129213      
111005298490       111005472506       111005617866       111005905226      
111006091751       111006285138       111006498178       111006713482    
111001497846       111003223418       111003424499       111003614760      
111003808046       111004007992       111004228964       111004410518      
111004581898       111004765117       111004950775       111005129235      
111005298524       111005472540       111005617877       111005905271      
111006091795       111006285149       111006498189       111006713527    
111001497879       111003223430       111003424534       111003614849      
111003808114       111004008038       111004229000       111004410529      
111004582215       111004765151       111004950911       111005129246      
111005298658       111005472618       111005617923       111005905282      
111006091986       111006285150       111006498268       111006713640    
111001498106       111003223485       111003424545       111003614850      
111003808248       111004008139       111004229033       111004410631      
111004582394       111004765162       111004951057       111005129257      
111005298669       111005472652       111005617945       111005905305      
111006092066       111006285161       111006498303       111006713684    
111001498296       111003223508       111003424589       111003614951      
111003808327       111004008421       111004229303       111004410642      
111004582439       111004765184       111004951147       111005129381      
111005298726       111005472674       111005617967       111005905327      
111006092077       111006285172       111006498347       111006713763    
111001498498       111003223586       111003424714       111003615042      
111003808350       111004008454       111004229482       111004410732      
111004582765       111004765207       111004951305       111005129426      
111005298737       111005472719       111005618036       111005905439      
111006092099       111006285183       111006498358       111006713774    
111001500065       111003223597       111003424758       111003615097      
111003808361       111004008533       111004229549       111004410822      
111004582776       111004765229       111004951451       111005129448      
111005298805       111005472809       111005618047       111005905574      
111006092134       111006285194       111006498718       111006713808    
111001500278       111003223744       111003424769       111003615244      
111003808406       111004008555       111004229561       111004410956      
111004582899       111004765308       111004951484       111005129493      
111005298816       111005472821       111005618092       111005905620      
111006092224       111006285240       111006498943       111006713853    
111001501279       111003223766       111003424815       111003615345      
111003808462       111004008612       111004229606       111004410967      
111004583137       111004765409       111004951530       111005129505      
111005298861       111005472832       111005618104       111005905631      
111006092279       111006285251       111006499012       111006713875    
111001501482       111003223777       111003424938       111003615446      
111003808484       111004008667       111004229695       111004411058      
111004583238       111004765443       111004951563       111005129516      
111005298872       111005472898       111005618137       111005905686      
111006092280       111006285284       111006499090       111006713897    
111001501493       111003223890       111003424949       111003615569      
111003808518       111004008702       111004229707       111004411069      
111004583340       111004765498       111004951574       111005129583      
111005298917       111005472900       111005618193       111005905732      
111006092392       111006285307       111006499203       111006713954    
111001501729       111003223935       111003424972       111003615592      
111003808563       111004008757       111004229718       111004411092      
111004583441       111004765522       111004951721       111005129695      
111005298939       111005472933       111005618205       111005905800      
111006092819       111006285330       111006499269       111006714023    
111001501987       111003224150       111003425041       111003615648      
111003808596       111004008779       111004229864       111004411160      
111004583485       111004765645       111004951945       111005129707      
111005298962       111005472999       111005618238       111005905888      
111006092831       111006285341       111006499450       111006714056    
111001502865       111003224183       111003425074       111003615727      
111003808608       111004008836       111004229943       111004411249      
111004583508       111004765713       111004952047       111005129729      
111005299031       111005473046       111005618249       111005905899      
111006092875       111006285363       111006499528       111006714135    
111001503327       111003224284       111003425276       111003616177      
111003808620       111004008926       111004229965       111004411306      
111004583542       111004766118       111004952159       111005129741      
111005299053       111005473079       111005618261       111005905912      
111006092921       111006285374       111006499551       111006714146    
111001503439       111003224295       111003425300       111003616201      
111003808631       111004008948       111004230035       111004411441      
111004583609       111004766152       111004952182       111005129785      
111005299075       111005473181       111005618272       111005905923      
111006092987       111006285385       111006499573       111006714214    
111001505149       111003224419       111003425333       111003616267      
111003808697       111004009017       111004230068       111004411474      
111004583621       111004766219       111004952249       111005129796      
111005299086       111005473192       111005618306       111005905934      
111006093034       111006285408       111006499584       111006714270    
111001505262       111003224509       111003425399       111003616278      
111003808732       111004009275       111004230114       111004411485      
111004583676       111004766264       111004952317       111005129842      
111005299143       111005473338       111005618317       111005905967      
111006093078       111006285419       111006499652       111006714382    
111001506207       111003224677       111003425412       111003616313      
111003808743       111004009310       111004230136       111004411519      
111004583755       111004766343       111004952452       111005129886      
111005299299       111005473349       111005618328       111005905978      
111006093090       111006285420       111006499696       111006714416    
111001506577       111003224789       111003425445       111003616414      
111003808754       111004009523       111004230204       111004411531      
111004583766       111004766455       111004952519       111005130013      
111005299378       111005473372       111005618340       111005906025      
111006093179       111006285431       111006499810       111006714438    
111001507219       111003224790       111003425490       111003616650      
111003808765       111004009556       111004230350       111004411597      
111004583924       111004766477       111004952564       111005130024      
111005299424       111005473428       111005618429       111005906036      
111006093180       111006285475       111006499922       111006714449    
111001507242       111003224813       111003425502       111003616706      
111003808811       111004009578       111004230361       111004411643      
111004583980       111004766602       111004952586       111005130079      
111005299592       111005473619       111005618430       111005906047      
111006093270       111006285486       111006500037       111006714494    
111001507310       111003224857       111003425568       111003616728      
111003808822       111004009714       111004230417       111004411665      
111004583991       111004766635       111004952700       111005130114      
111005299637       111005473620       111005618463       111005906081      
111006093326       111006285510       111006500172       111006714607    
111001507747       111003224879       111003425669       111003616818      
111003808833       111004009725       111004230653       111004411700      
111004584127       111004766646       111004952777       111005130125      
111005299648       111005473653       111005618485       111005906104      
111006093416       111006285521       111006500295       111006714652    
111001507837       111003224947       111003425670       111003617022      
111003808844       111004009804       111004230664       111004411788      
111004584150       111004766815       111004953307       111005130192      
111005299659       111005473675       111005618508       111005906205      
111006093438       111006285543       111006500329       111006714720    
111001508669       111003224969       111003425681       111003617156      
111003808956       111004009927       111004230709       111004411812      
111004584183       111004766859       111004953396       111005130204      
111005299671       111005473732       111005618519       111005906216      
111006093472       111006285598       111006500363       111006714876    
111001509299       111003225049       111003425715       111003617178      
111003808967       111004009961       111004230798       111004411856      
111004584206       111004766927       111004953475       111005130237      
111005299749       111005473776       111005618520       111005906441      
111006093506       111006285789       111006500374       111006714898    
111001509952       111003225050       111003425737       111003617303      
111003808989       111004010053       111004230844       111004411924      
111004584385       111004766949       111004953510       111005130293      
111005299750       111005473787       111005618531       111005906519      
111006093562       111006285824       111006500385       111006714922    
111001510178       111003225139       111003425872       111003617358      
111003809069       111004010075       111004230923       111004412015      
111004584419       111004766961       111004953532       111005130305      
111005299828       111005473798       111005618542       111005906687      
111006093618       111006285835       111006500408       111006714977    
111001513058       111003225173       111003425962       111003617415      
111003809081       111004010110       111004231238       111004412037      
111004584453       111004767029       111004953611       111005130417      
111005299851       111005473844       111005618553       111005906733      
111006093674       111006285903       111006500419       111006715013    
111001513182       111003225229       111003425973       111003617538      
111003809092       111004010132       111004231351       111004412048      
111004584475       111004767063       111004953891       111005130451      
111005299985       111005473989       111005618564       111005906744      
111006093821       111006286308       111006500420       111006715080    
111001513654       111003225241       111003426053       111003617639      
111003809104       111004010143       111004231485       111004412060      
111004584510       111004767096       111004954083       111005130608      
111005299996       111005474047       111005618597       111005906777      
111006093854       111006286386       111006500453       111006715204    
111001517164       111003225443       111003426345       111003617808      
111003809115       111004010165       111004231553       111004412206      
111004584576       111004767401       111004954151       111005130653      
111005300078       111005474227       111005618609       111005906799      
111006093876       111006286409       111006500464       111006715293    
111001518503       111003225454       111003426435       111003618124      
111003809159       111004010266       111004231609       111004412240      
111004584611       111004767412       111004954195       111005130697      
111005300089       111005474249       111005618621       111005906823      
111006093887       111006286500       111006500475       111006715305    
111001518963       111003225511       111003426468       111003618236      
111003809227       111004010592       111004231621       111004412307      
111004584633       111004767467       111004954263       111005130709      
111005300090       111005474351       111005618643       111005907037      
111006094057       111006286588       111006500543       111006715327    
111001519054       111003225825       111003426491       111003618292      
111003809249       111004010648       111004231755       111004412318      
111004584655       111004767490       111004954308       111005130754      
111005300102       111005474531       111005618676       111005907093      
111006094079       111006286599       111006500554       111006715361    
111001519100       111003226039       111003426525       111003618360      
111003809283       111004010671       111004232004       111004412486      
111004584666       111004767827       111004954375       111005130800      
111005300281       111005474553       111005618766       111005907431      
111006094080       111006286746       111006500598       111006715439    
111001520607       111003226095       111003426637       111003618405      
111003809306       111004010749       111004232059       111004412509      
111004584688       111004767872       111004954397       111005130822      
111005300292       111005474564       111005618801       111005907464      
111006094271       111006286825       111006500600       111006715440    
111001520674       111003226130       111003426693       111003618494      
111003809317       111004010772       111004232071       111004412622      
111004584699       111004767883       111004954410       111005130899      
111005300359       111005474609       111005618845       111005907587      
111006094473       111006286915       111006500677       111006715451    
111001521462       111003226163       111003426705       111003618573      
111003809407       111004010840       111004232150       111004412677      
111004584767       111004768008       111004954522       111005130934      
111005300360       111005474654       111005618856       111005907677      
111006094495       111006286971       111006500688       111006715462    
111001521844       111003226219       111003426783       111003618696      
111003809474       111004011009       111004232172       111004412790      
111004584813       111004768031       111004954599       111005131014      
111005300461       111005474845       111005618889       111005907745      
111006094574       111006286982       111006500789       111006715507    
111001522205       111003226220       111003426930       111003618786      
111003809485       111004011021       111004232240       111004412992      
111004584879       111004768132       111004954667       111005131058      
111005300506       111005474890       111005618890       111005907756      
111006094732       111006287017       111006500914       111006715620    
111001522632       111003226242       111003427111       111003618977      
111003809496       111004011043       111004232419       111004413050      
111004584925       111004768187       111004954689       111005131104      
111005300539       111005475048       111005618902       111005907778      
111006094967       111006287376       111006500936       111006715631    
111001523723       111003226534       111003427122       111003619103      
111003809687       111004011087       111004232475       111004413072      
111004585050       111004768244       111004954690       111005131193      
111005300540       111005475149       111005618935       111005907789      
111006095148       111006287400       111006501027       111006715721    
111001523846       111003226578       111003427133       111003619114      
111003809766       111004011212       111004232532       111004413117      
111004585072       111004768299       111004954779       111005131227      
111005300551       111005475194       111005618991       111005907790      
111006095171       111006287422       111006501061       111006715732    
111001525095       111003226714       111003427144       111003619125      
111003809788       111004011223       111004232554       111004413128      
111004585117       111004768301       111004954825       111005131249      
111005300562       111005475273       111005619015       111005907802      
111006095227       111006287499       111006501241       111006716014    
111001525938       111003226747       111003427313       111003619226      
111003809801       111004011234       111004232565       111004413162      
111004585218       111004768378       111004954881       111005131283      
111005300584       111005475330       111005619082       111005907824      
111006095272       111006287590       111006501364       111006716025    
111001527244       111003226770       111003427335       111003619338      
111003809867       111004011403       111004232633       111004413230      
111004585241       111004768424       111004954892       111005131306      
111005300652       111005475363       111005619116       111005907880      
111006095317       111006287646       111006501465       111006716058    
111001527974       111003226837       111003427346       111003619585      
111003809889       111004011425       111004232846       111004413241      
111004585263       111004768569       111004954948       111005131351      
111005300663       111005475497       111005619127       111005907891      
111006095328       111006287691       111006501500       111006716104    
111001529617       111003226893       111003427379       111003619608      
111003809968       111004011447       111004232947       111004413342      
111004585296       111004768659       111004955455       111005131395      
111005300843       111005475521       111005619149       111005907992      
111006095407       111006287736       111006501577       111006716159    
111001530541       111003226927       111003427526       111003619686      
111003810005       111004011470       111004232958       111004413375      
111004585342       111004768716       111004955499       111005131407      
111005300865       111005475532       111005619172       111005908050      
111006095496       111006287758       111006501599       111006716171    
111001530642       111003226994       111003427537       111003619754      
111003810027       111004011526       111004233027       111004413465      
111004585364       111004768794       111004955523       111005131430      
111005300876       111005475576       111005619183       111005908061      
111006095520       111006287815       111006501623       111006716317    
111001531193       111003227007       111003427559       111003619899      
111003810061       111004011560       111004233162       111004413476      
111004585375       111004768839       111004955680       111005131463      
111005300988       111005475677       111005619228       111005908072      
111006095609       111006287837       111006501634       111006716351    
111001531676       111003227063       111003427560       111003619912      
111003810094       111004011616       111004233263       111004413566      
111004585454       111004768963       111004955703       111005131474      
111005301057       111005475688       111005619239       111005908083      
111006095711       111006288018       111006501645       111006716407    
111001531946       111003227287       111003427582       111003619989      
111003810117       111004011717       111004233274       111004413612      
111004585465       111004768985       111004955848       111005131496      
111005301068       111005475712       111005619240       111005908117      
111006095799       111006288029       111006501667       111006716496    
111001532037       111003227333       111003427649       111003620082      
111003810128       111004011739       111004233410       111004413623      
111004585555       111004769144       111004955871       111005131531      
111005301114       111005475723       111005619262       111005908151      
111006096004       111006288276       111006501724       111006716508    
111001532295       111003227478       111003427661       111003620149      
111003810151       111004011818       111004234040       111004413678      
111004585623       111004769199       111004956030       111005131575      
111005301125       111005475891       111005619273       111005908173      
111006096059       111006288478       111006501735       111006716531    
111001533623       111003227535       111003427717       111003620161      
111003810184       111004011986       111004234130       111004413690      
111004585779       111004769201       111004956074       111005131687      
111005301260       111005475947       111005619329       111005908375      
111006096127       111006288490       111006501746       111006716553    
111001533814       111003227603       111003427740       111003620172      
111003810229       111004012178       111004234163       111004413735      
111004585791       111004769223       111004956142       111005131711      
111005301293       111005475958       111005619330       111005908409      
111006096172       111006288568       111006501779       111006716586  

 

SCH-A-17



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001534837       111003227670       111003427762       111003620183      
111003810230       111004012280       111004234354       111004413768      
111004586129       111004769403       111004956175       111005131744      
111005301316       111005475992       111005619385       111005908421      
111006096251       111006288603       111006501780       111006716610    
111001535579       111003227681       111003427773       111003620206      
111003810252       111004012347       111004234376       111004413803      
111004586130       111004769414       111004956322       111005131766      
111005301327       111005476005       111005619408       111005908498      
111006096295       111006288760       111006501825       111006716654    
111001535591       111003227771       111003427795       111003620352      
111003810274       111004012415       111004234398       111004413858      
111004586354       111004769470       111004956399       111005131788      
111005301361       111005476027       111005619419       111005908601      
111006096318       111006288838       111006501971       111006716722    
111001535995       111003227827       111003427807       111003620374      
111003810364       111004012651       111004234411       111004413870      
111004586411       111004769504       111004956489       111005131799      
111005301372       111005476038       111005619431       111005908623      
111006096330       111006288894       111006501993       111006716788    
111001536008       111003227850       111003427818       111003620431      
111003810409       111004012886       111004234455       111004413915      
111004586589       111004769526       111004956568       111005131823      
111005301451       111005476263       111005619464       111005908656      
111006096396       111006288917       111006502095       111006716889    
111001537605       111003227883       111003427830       111003620701      
111003810432       111004012954       111004234488       111004414039      
111004586590       111004769616       111004956591       111005132082      
111005301822       111005476274       111005619475       111005908713      
111006096475       111006289008       111006502220       111006716890    
111001537997       111003227894       111003427852       111003620723      
111003810465       111004012976       111004234657       111004414051      
111004586679       111004769650       111004956681       111005132127      
111005301923       111005476533       111005619521       111005908746      
111006096521       111006289086       111006502242       111006716957    
111001538325       111003227951       111003427885       111003620767      
111003810487       111004013001       111004234680       111004414185      
111004586691       111004769661       111004956715       111005132161      
111005301967       111005476566       111005619543       111005908768      
111006096846       111006289200       111006502253       111006716968    
111001538460       111003227973       111003427908       111003620824      
111003810498       111004013056       111004234691       111004414310      
111004586714       111004769773       111004956748       111005132486      
111005301978       111005476588       111005619554       111005908780      
111006096891       111006289222       111006502332       111006717015    
111001538549       111003228008       111003427975       111003620891      
111003810500       111004013090       111004234736       111004414398      
111004586770       111004769829       111004956760       111005132576      
111005301989       111005476634       111005619565       111005908836      
111006096925       111006289299       111006502343       111006717037    
111001540261       111003228121       111003427986       111003620903      
111003810511       111004013359       111004234781       111004414411      
111004586860       111004769997       111004956827       111005132587      
111005302104       111005476690       111005619587       111005908847      
111006096947       111006289446       111006502354       111006717127    
111001541734       111003228154       111003427997       111003620925      
111003810522       111004013652       111004234792       111004414444      
111004586882       111004770416       111004957020       111005132789      
111005302148       111005476724       111005619598       111005908869      
111006097140       111006289884       111006502455       111006717161    
111001543387       111003228244       111003428000       111003620936      
111003810533       111004013719       111004234905       111004414680      
111004586916       111004770584       111004957211       111005132857      
111005302216       111005476735       111005619600       111005908915      
111006097162       111006290011       111006502804       111006717172    
111001543444       111003228266       111003428099       111003621207      
111003810544       111004013731       111004234949       111004414736      
111004586972       111004770696       111004957233       111005132947      
111005302283       111005476791       111005619622       111005908959      
111006097173       111006290066       111006502848       111006717183    
111001544647       111003228402       111003428101       111003621218      
111003810566       111004013854       111004235119       111004414769      
111004587186       111004770821       111004957244       111005132970      
111005302384       111005476803       111005619655       111005909039      
111006097184       111006290077       111006502893       111006717240    
111001545266       111003228446       111003428123       111003621274      
111003810601       111004013876       111004235175       111004414837      
111004587265       111004771046       111004957266       111005132992      
111005302575       111005476847       111005619688       111005909073      
111006097195       111006290123       111006503030       111006717251    
111001545570       111003228479       111003428145       111003621296      
111003810623       111004013900       111004235412       111004414882      
111004587300       111004771091       111004957299       111005133005      
111005302609       111005476937       111005619701       111005909107      
111006097229       111006290145       111006503311       111006717295    
111001545750       111003228592       111003428156       111003621331      
111003810645       111004014035       111004235423       111004414938      
111004587311       111004771204       111004957301       111005133049      
111005302621       111005476960       111005619712       111005909152      
111006097252       111006290156       111006503322       111006717318    
111001546201       111003228682       111003428167       111003621353      
111003810656       111004014057       111004235434       111004414950      
111004587322       111004771215       111004957345       111005133263      
111005302744       111005476982       111005619745       111005909264      
111006097274       111006290213       111006503658       111006717341    
111001548168       111003228851       111003428190       111003621476      
111003810689       111004014091       111004235490       111004415030      
111004587333       111004771226       111004957503       111005133285      
111005302777       111005477051       111005619778       111005909309      
111006097285       111006290279       111006503759       111006717486    
111001548629       111003228862       111003428235       111003621498      
111003810690       111004014192       111004235726       111004415085      
111004587377       111004771248       111004957514       111005133353      
111005302834       111005477062       111005619790       111005909365      
111006097320       111006290369       111006504097       111006717846    
111001548898       111003228873       111003428246       111003621522      
111003810724       111004014237       111004235793       111004415153      
111004587434       111004771473       111004957592       111005133432      
111005302968       111005477084       111005619824       111005909501      
111006097353       111006290426       111006504109       111006717879    
111001549473       111003228918       111003428279       111003621645      
111003810746       111004014271       111004235805       111004415209      
111004587489       111004771495       111004957626       111005133601      
111005302979       111005477107       111005619868       111005909556      
111006097409       111006290482       111006504143       111006717891    
111001550880       111003228930       111003428303       111003621656      
111003810825       111004014440       111004235928       111004415221      
111004587502       111004771552       111004957660       111005133814      
111005303116       111005477130       111005619880       111005909657      
111006097443       111006290493       111006504187       111006717914    
111001550958       111003228952       111003428347       111003621746      
111003810892       111004014473       111004235940       111004415243      
111004587568       111004771664       111004957705       111005133870      
111005303239       111005477208       111005619891       111005909668      
111006097533       111006290617       111006504233       111006717947    
111001553614       111003228963       111003428415       111003621780      
111003810915       111004014507       111004236008       111004415355      
111004587579       111004771811       111004957738       111005133881      
111005303262       111005477219       111005619914       111005909679      
111006097566       111006290662       111006504367       111006717981    
111001555043       111003229009       111003428448       111003621869      
111003810948       111004014631       111004236143       111004415388      
111004587603       111004771912       111004957839       111005134130      
111005303284       111005477264       111005619925       111005909703      
111006097599       111006290684       111006504491       111006717992    
111001555267       111003229010       111003428459       111003621971      
111003810959       111004014697       111004236176       111004415478      
111004587614       111004772014       111004957996       111005134174      
111005303330       111005477297       111005619936       111005909837      
111006097757       111006290820       111006504570       111006718038    
111001555672       111003229021       111003428471       111003622006      
111003810960       111004014710       111004236200       111004415579      
111004587625       111004772025       111004958021       111005134624      
111005303341       111005477354       111005619970       111005909905      
111006097791       111006291056       111006504727       111006718061    
111001557292       111003229054       111003428505       111003622039      
111003810982       111004014912       111004236211       111004415614      
111004587658       111004772036       111004958043       111005134714      
111005303352       111005477422       111005619992       111005909938      
111006097836       111006291146       111006504783       111006718072    
111001557911       111003229098       111003428516       111003622196      
111003811084       111004015036       111004236288       111004415636      
111004587670       111004772047       111004958076       111005134859      
111005303419       111005477433       111005620006       111005910110      
111006097870       111006291203       111006504873       111006718094    
111001558103       111003229177       111003428527       111003622321      
111003811118       111004015104       111004236378       111004415692      
111004587692       111004772104       111004958188       111005134994      
111005303509       111005477466       111005620017       111005910121      
111006097881       111006291348       111006504929       111006718128    
111001558855       111003229290       111003428561       111003622354      
111003811152       111004015238       111004236468       111004415715      
111004587737       111004772148       111004958199       111005135063      
111005303565       111005477501       111005620039       111005910323      
111006097937       111006291416       111006505010       111006718139    
111001560274       111003229313       111003428583       111003622376      
111003811231       111004015407       111004236558       111004415759      
111004587759       111004772249       111004958267       111005135085      
111005303576       111005477523       111005620040       111005910334      
111006097982       111006291494       111006505032       111006718184    
111001560735       111003229335       111003428594       111003622455      
111003811242       111004015474       111004236569       111004415760      
111004587771       111004772294       111004958302       111005135164      
111005303600       111005477556       111005620051       111005910367      
111006097993       111006291539       111006505111       111006718207    
111001561208       111003229379       111003428695       111003622466      
111003811264       111004015496       111004236682       111004415805      
111004587849       111004772351       111004958447       111005135265      
111005303813       111005477567       111005620062       111005910389      
111006098152       111006291540       111006505122       111006718263    
111001561387       111003229425       111003428730       111003622477      
111003811286       111004015520       111004236738       111004415816      
111004587883       111004772407       111004958481       111005135344      
111005303891       111005477826       111005620095       111005910413      
111006098286       111006291674       111006505481       111006718285    
111001562164       111003229458       111003428774       111003622512      
111003811309       111004015553       111004236817       111004415984      
111004587894       111004772429       111004958515       111005135445      
111005303925       111005477837       111005620107       111005910581      
111006098343       111006291854       111006505492       111006718320    
111001562535       111003229470       111003428785       111003622646      
111003811321       111004015564       111004236895       111004416121      
111004588053       111004772441       111004958593       111005135490      
111005303969       111005477994       111005620118       111005910648      
111006098354       111006291865       111006505560       111006718364    
111001562603       111003229492       111003428796       111003622668      
111003811332       111004015610       111004236907       111004416198      
111004588176       111004772474       111004958616       111005135625      
111005303992       111005478029       111005620130       111005910705      
111006098376       111006291887       111006505650       111006718386    
111001563648       111003229616       111003428820       111003622680      
111003811354       111004015643       111004237009       111004416222      
111004588187       111004772496       111004958649       111005135636      
111005304049       111005478030       111005620163       111005910716      
111006098400       111006291933       111006505683       111006718410    
111001565673       111003229627       111003428853       111003622815      
111003811365       111004015687       111004237032       111004416266      
111004588299       111004772564       111004958650       111005135704      
111005304117       111005478120       111005620219       111005910750      
111006098433       111006292024       111006505841       111006718443    
111001567002       111003229694       111003428875       111003622826      
111003811387       111004015799       111004237076       111004416288      
111004588334       111004772586       111004958997       111005135715      
111005304140       111005478221       111005620220       111005910761      
111006098466       111006292068       111006505908       111006718465    
111001567530       111003229717       111003428886       111003622859      
111003811411       111004015834       111004237144       111004416312      
111004588378       111004772889       111004959044       111005135771      
111005304230       111005478287       111005620264       111005910772      
111006098488       111006292103       111006506000       111006718555    
111001568373       111003229739       111003428910       111003622994      
111003811433       111004015924       111004237256       111004416389      
111004588390       111004773004       111004959145       111005135939      
111005304241       111005478467       111005620275       111005910963      
111006098499       111006292125       111006506044       111006718566    
111001568889       111003229740       111003428921       111003623007      
111003811444       111004016082       111004237302       111004416491      
111004588468       111004773015       111004959156       111005136132      
111005304421       111005478524       111005620332       111005911289      
111006098578       111006292147       111006506099       111006718724    
111001569655       111003229751       111003428987       111003623018      
111003811455       111004016138       111004237335       111004416525      
111004588479       111004773060       111004959167       111005136222      
111005304432       111005478603       111005620365       111005911290      
111006098589       111006292158       111006506112       111006718803    
111001570499       111003229773       111003428998       111003623197      
111003811466       111004016149       111004237346       111004416570      
111004588480       111004773082       111004959178       111005136312      
111005304443       111005478669       111005620376       111005911313      
111006098613       111006292192       111006506189       111006718814    
111001570556       111003229784       111003429001       111003623254      
111003811499       111004016172       111004237537       111004416615      
111004588536       111004773105       111004959189       111005136402      
111005304498       111005478805       111005620387       111005911324      
111006098680       111006292226       111006506246       111006718858    
111001571175       111003229795       111003429012       111003623287      
111003811501       111004016341       111004237560       111004416648      
111004588569       111004773149       111004959202       111005136457      
111005304500       111005478940       111005620433       111005911380      
111006098905       111006292259       111006506325       111006718870    
111001571377       111003229829       111003429034       111003623399      
111003811512       111004016431       111004237650       111004416671      
111004588592       111004773284       111004959369       111005136468      
111005304588       111005478995       111005620455       111005911458      
111006099029       111006292260       111006506460       111006718948    
111001573223       111003229874       111003429056       111003623445      
111003811545       111004016453       111004238033       111004416693      
111004588682       111004773352       111004959392       111005136536      
111005304601       111005479176       111005620488       111005911469      
111006099063       111006292349       111006506549       111006718971    
111001574381       111003229885       111003429067       111003623467      
111003811556       111004016611       111004238055       111004416783      
111004588783       111004773509       111004959572       111005136547      
111005304702       111005479200       111005620499       111005911470      
111006099074       111006292372       111006506695       111006719039    
111001574404       111003229896       111003429078       111003623489      
111003811567       111004016699       111004238235       111004417009      
111004588918       111004773510       111004959651       111005136615      
111005304779       111005479211       111005620556       111005911481      
111006099096       111006292383       111006506707       111006719095    
111001574932       111003229931       111003429089       111003623546      
111003811578       111004016824       111004238257       111004417065      
111004588930       111004773611       111004959707       111005136794      
111005304836       111005479288       111005620602       111005911515      
111006099197       111006292394       111006506785       111006719107    
111001575157       111003229964       111003429090       111003623692      
111003811602       111004016868       111004238336       111004417087      
111004589065       111004773745       111004959853       111005136840      
111005304869       111005479402       111005620635       111005911593      
111006099221       111006292440       111006506808       111006719275    
111001575720       111003229975       111003429113       111003623704      
111003811646       111004017005       111004238347       111004417098      
111004589100       111004774061       111004959909       111005136851      
111005304881       111005479525       111005620679       111005911616      
111006099243       111006292484       111006506897       111006719365    
111001577373       111003229986       111003429168       111003623838      
111003811657       111004017184       111004238527       111004417100      
111004589155       111004774117       111004959943       111005136884      
111005304926       111005479558       111005620747       111005911661      
111006099322       111006292530       111006506976       111006719398    
111001578611       111003230012       111003429214       111003623849      
111003811679       111004017207       111004238561       111004417111      
111004589199       111004774128       111004960057       111005136907      
111005304960       111005479705       111005620758       111005911694      
111006099344       111006292563       111006506987       111006719411    
111001579454       111003230034       111003429269       111003624008      
111003811680       111004017218       111004238729       111004417122      
111004589212       111004774229       111004960068       111005136918      
111005304971       111005479828       111005620781       111005911706      
111006099478       111006292596       111006507359       111006719433    
111001580401       111003230045       111003429281       111003624053      
111003811691       111004017230       111004238730       111004417223      
111004589313       111004774230       111004960114       111005136929      
111005304993       111005480033       111005620826       111005911728      
111006099546       111006292675       111006507371       111006719444    
111001580434       111003230056       111003429337       111003624198      
111003811703       111004017296       111004239179       111004417234      
111004589346       111004774252       111004960204       111005136974      
111005305062       111005480066       111005620848       111005911751      
111006099614       111006292800       111006507382       111006719466    
111001580669       111003230089       111003429348       111003624233      
111003811837       111004017498       111004239191       111004417278      
111004589357       111004774296       111004960237       111005136985      
111005305073       111005480279       111005620871       111005911762      
111006099805       111006292811       111006507393       111006719477    
111001581288       111003230090       111003429371       111003624323      
111003811972       111004017555       111004239214       111004417302      
111004589436       111004774308       111004960260       111005137065      
111005305095       111005480347       111005620882       111005911773      
111006099827       111006292822       111006507449       111006719501  

 

SCH-A-18



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001581547       111003230135       111003429405       111003624345      
111003812007       111004017588       111004239382       111004417414      
111004589515       111004774410       111004960406       111005137098      
111005305129       111005480369       111005620893       111005911829      
111006099838       111006292967       111006507539       111006719534    
111001581558       111003230179       111003429438       111003624491      
111003812029       111004017746       111004239450       111004417436      
111004589560       111004774443       111004960451       111005137122      
111005305196       111005480426       111005620916       111005911919      
111006099883       111006293058       111006507562       111006719578    
111001581615       111003230191       111003429461       111003624738      
111003812041       111004017779       111004239483       111004417469      
111004589683       111004774465       111004960473       111005137144      
111005305208       111005480583       111005620949       111005911942      
111006099939       111006293081       111006507685       111006719635    
111001581738       111003230225       111003429472       111003624749      
111003812939       111004017825       111004239539       111004417571      
111004589739       111004774476       111004960507       111005137199      
111005305253       111005480640       111005620972       111005912088      
111006099995       111006293126       111006507753       111006719725    
111001581806       111003230236       111003429483       111003624772      
111003812951       111004017937       111004239595       111004417649      
111004589751       111004774498       111004960574       111005137245      
111005305422       111005480673       111005621063       111005912099      
111006100022       111006293171       111006508024       111006719769    
111001582560       111003230247       111003429494       111003624851      
111003813097       111004017948       111004239999       111004417650      
111004589773       111004774690       111004960608       111005137267      
111005305488       111005480707       111005621074       111005912101      
111006100088       111006293182       111006508383       111006719837    
111001583044       111003230258       111003429528       111003625032      
111003813187       111004018095       111004240014       111004417807      
111004589784       111004774735       111004960620       111005137616      
111005305567       111005480774       111005621142       111005912235      
111006100123       111006293216       111006508440       111006719860    
111001583426       111003230270       111003429607       111003625087      
111003813211       111004018411       111004240092       111004417852      
111004589829       111004774780       111004960697       111005137627      
111005305770       111005480808       111005621209       111005912280      
111006100246       111006293238       111006508462       111006719893    
111001583639       111003230292       111003429652       111003625122      
111003813244       111004018444       111004240104       111004417885      
111004589863       111004774960       111004960721       111005137649      
111005305804       111005480842       111005621322       111005912426      
111006100303       111006293261       111006508776       111006719905    
111001583729       111003230304       111003429685       111003625245      
111003813334       111004018512       111004240115       111004417997      
111004590012       111004775039       111004960754       111005137706      
111005305826       111005480853       111005621333       111005912460      
111006100314       111006293317       111006508800       111006720031    
111001584034       111003230315       111003429696       111003625357      
111003813479       111004018657       111004240159       111004418167      
111004590045       111004775208       111004960833       111005137739      
111005305848       111005480910       111005621377       111005912538      
111006100325       111006293340       111006508855       111006720042    
111001586294       111003230348       111003429708       111003625391      
111003813536       111004018714       111004240340       111004418392      
111004590056       111004775242       111004960990       111005137818      
111005305893       111005480932       111005621412       111005912943      
111006100369       111006293362       111006509047       111006720110    
111001586845       111003230360       111003429742       111003625481      
111003813648       111004018781       111004240429       111004418448      
111004590113       111004775624       111004961025       111005137830      
111005305916       111005480987       111005621490       111005913045      
111006100370       111006293373       111006509317       111006720121    
111001587600       111003230371       111003429753       111003625504      
111003813659       111004018871       111004240452       111004418460      
111004590135       111004775736       111004961092       111005137885      
111005306030       111005481045       111005621524       111005913078      
111006100392       111006293418       111006509744       111006720143    
111001588623       111003230427       111003429786       111003625515      
111003813682       111004018983       111004240564       111004418673      
111004590191       111004775961       111004961227       111005137942      
111005306041       111005481146       111005621579       111005913102      
111006100437       111006293429       111006509788       111006720154    
111001588982       111003230438       111003429854       111003625605      
111003813705       111004019085       111004240698       111004419180      
111004590203       111004776018       111004961317       111005137975      
111005306120       111005481191       111005621580       111005913146      
111006100448       111006293485       111006509845       111006720165    
111001590075       111003230449       111003429865       111003625649      
111003813716       111004019322       111004240766       111004419269      
111004590236       111004776063       111004961384       111005138145      
111005306210       111005481203       111005621591       111005913168      
111006100471       111006293508       111006509913       111006720187    
111001590794       111003230450       111003429876       111003625717      
111003813761       111004019388       111004240979       111004419326      
111004590304       111004776074       111004961429       111005138167      
111005306287       111005481214       111005621636       111005913348      
111006100538       111006293553       111006509935       111006720288    
111001590907       111003230472       111003429898       111003625728      
111003813772       111004019489       111004241059       111004419382      
111004590315       111004776164       111004961463       111005138178      
111005306298       111005481337       111005621647       111005913382      
111006100639       111006293586       111006509991       111006720334    
111001591795       111003230494       111003429911       111003625795      
111003813840       111004019580       111004241138       111004419461      
111004590405       111004776186       111004961531       111005138202      
111005306467       111005481449       111005621658       111005913393      
111006100752       111006293597       111006510083       111006720389    
111001592066       111003230517       111003429922       111003626044      
111003814166       111004019625       111004241408       111004419494      
111004590427       111004776254       111004961542       111005138279      
111005306478       111005481450       111005621726       111005913461      
111006100820       111006293610       111006510106       111006720390    
111001592785       111003230607       111003430003       111003626077      
111003814256       111004019670       111004241419       111004419506      
111004590438       111004776276       111004961755       111005138325      
111005306557       111005481472       111005621793       111005913674      
111006100886       111006293700       111006510117       111006720413    
111001593225       111003230618       111003430069       111003626268      
111003814335       111004019759       111004241981       111004419539      
111004590506       111004776300       111004961788       111005138336      
111005306568       111005481562       111005621827       111005913753      
111006100909       111006293801       111006510229       111006720446    
111001593292       111003230630       111003430159       111003626459      
111003814447       111004019850       111004242094       111004419540      
111004590539       111004776377       111004961823       111005138369      
111005306636       111005481641       111005621838       111005913786      
111006100965       111006293913       111006510274       111006720468    
111001594877       111003230641       111003430216       111003626572      
111003814458       111004019951       111004242162       111004419607      
111004590573       111004776399       111004961946       111005138370      
111005306760       111005481720       111005621906       111005913933      
111006100976       111006293935       111006510443       111006720479    
111001598398       111003230652       111003430249       111003626583      
111003814683       111004020054       111004242296       111004419618      
111004590584       111004776513       111004961979       111005138426      
111005306894       111005481742       111005621917       111005914046      
111006101012       111006293979       111006510555       111006720480    
111001598758       111003230663       111003430272       111003626639      
111003814795       111004020100       111004242320       111004419685      
111004590674       111004776557       111004962004       111005138505      
111005306940       111005481753       111005621928       111005914237      
111006101023       111006293991       111006510577       111006720491    
111001599254       111003230674       111003430294       111003626820      
111003814829       111004020111       111004242690       111004419696      
111004590708       111004776636       111004962015       111005138617      
111005307020       111005481764       111005621962       111005914338      
111006101034       111006294015       111006510825       111006720514    
111001599591       111003230696       111003430306       111003626853      
111003814908       111004020177       111004242724       111004419731      
111004590764       111004776669       111004962082       111005138651      
111005307075       111005481786       111005621984       111005914383      
111006101078       111006294026       111006510869       111006720536    
111001601517       111003230708       111003430340       111003626965      
111003814920       111004020256       111004242735       111004419843      
111004590775       111004776704       111004962194       111005138662      
111005307086       111005481809       111005621995       111005914417      
111006101113       111006294093       111006510870       111006720569    
111001602260       111003230720       111003430362       111003627012      
111003814942       111004020335       111004242847       111004419911      
111004590786       111004776827       111004962486       111005138695      
111005307154       111005481810       111005622031       111005914462      
111006101124       111006294138       111006510926       111006720570    
111001602507       111003230753       111003430373       111003627023      
111003815189       111004020346       111004242869       111004419944      
111004590797       111004776850       111004962543       111005138707      
111005307211       111005481821       111005622064       111005914507      
111006101135       111006294183       111006511130       111006720626    
111001602563       111003230764       111003430407       111003627089      
111003815235       111004020425       111004242971       111004419955      
111004590854       111004776894       111004962666       111005138729      
111005307244       111005481832       111005622109       111005914563      
111006101146       111006294228       111006511275       111006720637    
111001602709       111003230854       111003430418       111003627203      
111003815257       111004020436       111004243073       111004420003      
111004590887       111004776917       111004962677       111005138796      
111005307334       111005481854       111005622187       111005914620      
111006101157       111006294273       111006511422       111006720659    
111001602923       111003230865       111003430452       111003627304      
111003815303       111004020447       111004243141       111004420069      
111004590900       111004776928       111004962734       111005138853      
111005307390       111005481900       111005622198       111005914664      
111006101168       111006294408       111006511455       111006720671    
111001604745       111003230876       111003430485       111003627315      
111003815785       111004020582       111004243343       111004420115      
111004590922       111004776939       111004962846       111005138864      
111005307480       111005481988       111005622266       111005914776      
111006101203       111006294442       111006511477       111006720727    
111001604880       111003230887       111003430531       111003627371      
111003815820       111004020627       111004243477       111004420137      
111004590944       111004776995       111004962880       111005138909      
111005307547       111005482013       111005622277       111005914822      
111006101214       111006294453       111006511545       111006720772    
111001606680       111003230900       111003430542       111003627393      
111003815954       111004020694       111004243534       111004420250      
111004590966       111004777008       111004962969       111005138932      
111005307558       111005482035       111005622356       111005914901      
111006101225       111006294600       111006511680       111006720794    
111001607030       111003230988       111003430564       111003627438      
111003816089       111004020874       111004243545       111004420339      
111004591013       111004777019       111004963106       111005138998      
111005307648       111005482079       111005622367       111005914989      
111006101247       111006294891       111006511950       111006720839    
111001607580       111003230999       111003430575       111003627595      
111003816090       111004020919       111004243624       111004420597      
111004591068       111004777097       111004963184       111005139056      
111005307659       111005482114       111005622446       111005915003      
111006101270       111006295005       111006511972       111006720929    
111001608019       111003231080       111003430597       111003627753      
111003816180       111004020953       111004243747       111004420610      
111004591079       111004777132       111004963331       111005139089      
111005307660       111005482192       111005622480       111005915036      
111006101281       111006295027       111006512096       111006720952    
111001608042       111003231091       111003430609       111003627876      
111003816203       111004021022       111004243769       111004420632      
111004591136       111004777266       111004963386       111005139090      
111005307817       111005482215       111005622503       111005915070      
111006101304       111006295049       111006512131       111006720974    
111001608558       111003231440       111003430610       111003627900      
111003816214       111004021167       111004243848       111004420665      
111004591192       111004777345       111004963476       111005139180      
111005307851       111005482541       111005622525       111005915104      
111006101427       111006295061       111006512355       111006721009    
111001609571       111003231529       111003430621       111003628035      
111003816225       111004021190       111004243882       111004420676      
111004591215       111004777378       111004963487       111005139281      
111005307918       111005482743       111005622536       111005915126      
111006101461       111006295083       111006512591       111006721054    
111001609706       111003231743       111003430632       111003628068      
111003816427       111004021279       111004243938       111004420711      
111004591226       111004777457       111004963634       111005139360      
111005307941       111005482765       111005622558       111005915137      
111006101483       111006295128       111006512625       111006721065    
111001609885       111003231800       111003430643       111003628114      
111003816584       111004021370       111004243972       111004420766      
111004591259       111004777503       111004963735       111005139416      
111005308021       111005482776       111005622569       111005915227      
111006101494       111006295139       111006512759       111006721098    
111001609908       111003232407       111003430676       111003628125      
111003816607       111004021381       111004244074       111004420801      
111004591293       111004777659       111004963803       111005139562      
111005308043       111005482811       111005622581       111005915339      
111006101517       111006295162       111006512760       111006721122    
111001610977       111003232430       111003430698       111003628204      
111003817046       111004021516       111004244164       111004420878      
111004591305       111004777671       111004963960       111005139573      
111005308054       111005482822       111005622615       111005915441      
111006101573       111006295173       111006512928       111006721177    
111001611103       111003232441       111003430711       111003628260      
111003817057       111004021550       111004244311       111004420902      
111004591327       111004777783       111004963982       111005139663      
111005308065       111005482978       111005622626       111005915531      
111006101674       111006295195       111006512973       111006721335    
111001611631       111003232452       111003430733       111003628282      
111003817079       111004021628       111004244388       111004420935      
111004591338       111004777873       111004964051       111005139674      
111005308098       111005483081       111005622648       111005915564      
111006101708       111006295218       111006513008       111006721357    
111001612160       111003232474       111003430755       111003628338      
111003817080       111004021730       111004244513       111004420968      
111004591406       111004777895       111004964264       111005139685      
111005308144       111005483104       111005622659       111005915597      
111006101731       111006295285       111006513121       111006721379    
111001613172       111003232496       111003430766       111003628372      
111003817125       111004021774       111004244603       111004420980      
111004591428       111004777963       111004964310       111005139865      
111005308201       111005483126       111005622682       111005915610      
111006101742       111006295443       111006513154       111006721391    
111001613734       111003232610       111003430889       111003628451      
111003817170       111004021796       111004244670       111004421015      
111004591440       111004778010       111004964376       111005140182      
111005308346       111005483137       111005622716       111005915632      
111006101753       111006295454       111006513200       111006721436    
111001614218       111003232687       111003430935       111003628462      
111003817192       111004021808       111004244748       111004421149      
111004591451       111004778043       111004964387       111005140193      
111005308571       111005483160       111005622727       111005915665      
111006101764       111006295487       111006513367       111006721469    
111001615275       111003232777       111003430968       111003628473      
111003817440       111004021921       111004244771       111004421240      
111004591495       111004778100       111004964398       111005140306      
111005308920       111005483227       111005622749       111005915744      
111006101786       111006295533       111006513525       111006721504    
111001615770       111003232801       111003430979       111003628507      
111003817529       111004021954       111004244850       111004421352      
111004591518       111004778199       111004964444       111005140339      
111005309167       111005483294       111005622761       111005915755      
111006101797       111006295599       111006513884       111006721548    
111001616399       111003232845       111003431048       111003628620      
111003818058       111004021965       111004244995       111004421396      
111004591529       111004778201       111004964466       111005140418      
111005309268       111005483351       111005622806       111005915777      
111006101810       111006295612       111006514201       111006721582    
111001616670       111003232935       111003431071       111003628743      
111003818081       111004021998       111004245031       111004421453      
111004591552       111004778234       111004964512       111005140430      
111005309358       111005483429       111005622817       111005915799      
111006101821       111006295779       111006514481       111006721593    
111001625232       111003232991       111003431105       111003628866      
111003818395       111004022045       111004245042       111004421475      
111004591743       111004778290       111004964624       111005140463      
111005309370       111005483485       111005622851       111005915823      
111006101876       111006295904       111006514492       111006721605    
111001625467       111003233004       111003431116       111003628990      
111003818698       111004022179       111004245109       111004421521      
111004591754       111004778379       111004964657       111005140609      
111005309516       111005483531       111005622862       111005915845      
111006101887       111006295960       111006514661       111006721638    
111001625669       111003233127       111003431149       111003629115      
111003818700       111004022203       111004245132       111004421565      
111004591776       111004778403       111004964792       111005140867      
111005309572       111005483687       111005622873       111005915913      
111006101900       111006296017       111006514773       111006721706    
111001625771       111003233161       111003431262       111003629126      
111003818799       111004022304       111004245244       111004421644      
111004591822       111004778436       111004964837       111005140890      
111005309673       111005483722       111005622884       111005915924      
111006101922       111006296062       111006514829       111006721751    
111001625962       111003233251       111003431318       111003629160      
111003818823       111004022416       111004245402       111004421734      
111004591844       111004778470       111004964859       111005140935      
111005309808       111005483801       111005622907       111005915935      
111006101955       111006296219       111006514852       111006721773    
111001626165       111003233576       111003431374       111003629171      
111003818890       111004022584       111004245503       111004421824      
111004591855       111004778504       111004964905       111005140980      
111005309853       111005483856       111005622918       111005915979      
111006101966       111006296488       111006515729       111006721807  

 

SCH-A-19



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001626378       111003233745       111003431385       111003629294      
111003819004       111004022607       111004245558       111004421835      
111004591923       111004778548       111004964949       111005141059      
111005309875       111005483890       111005622941       111005916059      
111006101977       111006296501       111006515741       111006721852    
111001626402       111003233969       111003431396       111003629463      
111003819071       111004022652       111004245570       111004421981      
111004591956       111004778593       111004964950       111005141341      
111005310080       111005483913       111005622963       111005916138      
111006101988       111006296578       111006515943       111006721908    
111001626457       111003233981       111003431497       111003629519      
111003819127       111004022685       111004245592       111004422038      
111004591967       111004778650       111004965085       111005141385      
111005310125       111005484060       111005622974       111005916150      
111006101999       111006296613       111006515987       111006721931    
111001626569       111003234016       111003431521       111003629520      
111003819240       111004022731       111004245637       111004422050      
111004591989       111004778672       111004965131       111005141396      
111005310204       111005484093       111005622996       111005916172      
111006102002       111006296837       111006516034       111006722101    
111001627100       111003234274       111003431587       111003629586      
111003819262       111004022810       111004245693       111004422094      
111004592003       111004778739       111004965153       111005141442      
111005310394       111005484138       111005623032       111005916194      
111006102013       111006296859       111006516191       111006722112    
111001628358       111003234612       111003431598       111003629609      
111003819295       111004022821       111004245749       111004422162      
111004592014       111004778773       111004965647       111005141565      
111005310428       111005484239       111005623043       111005916228      
111006102046       111006296860       111006516517       111006722189    
111001628369       111003234623       111003431611       111003629711      
111003819352       111004022900       111004245817       111004422207      
111004592025       111004778784       111004965681       111005141644      
111005310451       111005484307       111005623054       111005916239      
111006102057       111006296871       111006516540       111006722246    
111001629595       111003234634       111003431644       111003629834      
111003819419       111004023574       111004245839       111004422229      
111004592081       111004778896       111004965704       111005141789      
111005310552       111005484318       111005623076       111005916251      
111006102080       111006296950       111006516652       111006722257    
111001630025       111003234702       111003431745       111003629867      
111003819453       111004023653       111004245873       111004422252      
111004592115       111004779077       111004965748       111005141880      
111005310709       111005484341       111005623087       111005916374      
111006102103       111006296961       111006516663       111006722280    
111001631116       111003234825       111003431767       111003629878      
111003819510       111004023664       111004245941       111004422308      
111004592126       111004779123       111004965951       111005141992      
111005310754       111005484420       111005623098       111005916385      
111006102136       111006297052       111006516731       111006722291    
111001631992       111003234847       111003431790       111003629889      
111003819532       111004023686       111004245996       111004422320      
111004592171       111004779213       111004965973       111005142005      
111005310798       111005484532       111005623100       111005916431      
111006102147       111006297131       111006516775       111006722314    
111001633129       111003234960       111003431824       111003629957      
111003819677       111004023721       111004246054       111004422421      
111004592182       111004779291       111004965995       111005142027      
111005310844       111005484734       111005623122       111005916644      
111006102181       111006297186       111006516786       111006722336    
111001634164       111003235084       111003431879       111003629968      
111003819688       111004023798       111004246188       111004422511      
111004592193       111004779303       111004966053       111005142117      
111005310855       111005484857       111005623144       111005916699      
111006102192       111006297209       111006516810       111006722358    
111001634984       111003235185       111003431891       111003630027      
111003819712       111004023800       111004246391       111004422544      
111004592249       111004779370       111004966165       111005142241      
111005310934       111005484868       111005623155       111005916734      
111006102204       111006297232       111006516821       111006722381    
111001637370       111003235208       111003431925       111003630072      
111003819824       111004023833       111004246403       111004422645      
111004592711       111004779381       111004966187       111005142263      
111005310956       111005485005       111005623166       111005916802      
111006102215       111006297276       111006516900       111006722426    
111001637752       111003235589       111003431947       111003630083      
111003819969       111004023901       111004246605       111004422656      
111004592722       111004779437       111004966323       111005142274      
111005310967       111005485061       111005623188       111005916879      
111006102237       111006297344       111006516922       111006722471    
111001638067       111003235613       111003431958       111003630263      
111003820084       111004023923       111004246841       111004422667      
111004592935       111004779448       111004966389       111005142320      
111005311003       111005485106       111005623201       111005916880      
111006102248       111006297423       111006516966       111006722482    
111001639473       111003235624       111003431981       111003630375      
111003820118       111004024025       111004246874       111004422768      
111004593060       111004779516       111004966424       111005142487      
111005311227       111005485139       111005623223       111005916891      
111006102259       111006297434       111006517103       111006722493    
111001640486       111003235635       111003432016       111003630397      
111003820499       111004024081       111004246986       111004422791      
111004593093       111004779561       111004966558       111005142577      
111005311250       111005485151       111005623234       111005916970      
111006102260       111006297490       111006517114       111006722505    
111001642219       111003235646       111003432038       111003630443      
111003820501       111004024104       111004247022       111004422870      
111004593105       111004779594       111004966604       111005142599      
111005311294       111005485162       111005623267       111005917027      
111006102293       111006297502       111006517169       111006722538    
111001645076       111003235679       111003432050       111003630454      
111003820691       111004024159       111004247088       111004422892      
111004593172       111004779606       111004966637       111005142656      
111005311340       111005485173       111005623289       111005917061      
111006102305       111006297546       111006517170       111006722549    
111001645391       111003235747       111003432083       111003630487      
111003820747       111004024171       111004247145       111004423264      
111004593217       111004779628       111004966671       111005142757      
111005311395       111005485319       111005623302       111005917162      
111006102316       111006297670       111006517563       111006722572    
111001645582       111003235983       111003432094       111003630544      
111003820769       111004024182       111004247189       111004423275      
111004593239       111004779640       111004966727       111005142825      
111005311418       111005485320       111005623324       111005917364      
111006102439       111006297692       111006517642       111006722583    
111001646280       111003236041       111003432106       111003630656      
111003820859       111004024272       111004247257       111004423343      
111004593262       111004779718       111004966806       111005142870      
111005311441       111005485375       111005623335       111005917476      
111006102697       111006297793       111006517822       111006722594    
111001648293       111003236119       111003432117       111003630667      
111003820950       111004024294       111004247336       111004423376      
111004593284       111004779808       111004966862       111005142948      
111005311463       111005485386       111005623346       111005917689      
111006102787       111006297805       111006517866       111006722606    
111001648428       111003236153       111003432139       111003630689      
111003821052       111004024429       111004247459       111004423433      
111004593352       111004779875       111004966996       111005142971      
111005311531       111005485498       111005623357       111005917713      
111006102811       111006297872       111006517912       111006722617    
111001649092       111003236175       111003432140       111003630713      
111003821131       111004024441       111004247482       111004423635      
111004593363       111004779910       111004967021       111005143006      
111005311632       111005485702       111005623368       111005917735      
111006102833       111006298110       111006517945       111006722684    
111001649407       111003236186       111003432151       111003630960      
111003821210       111004024531       111004247583       111004423680      
111004593374       111004780260       111004967100       111005143017      
111005311654       111005485724       111005623414       111005917847      
111006102899       111006298121       111006518036       111006722707    
111001649441       111003236344       111003432184       111003630971      
111003821322       111004024801       111004247617       111004423725      
111004593442       111004780338       111004967122       111005143084      
111005311665       111005485735       111005623425       111005917870      
111006102901       111006298154       111006518069       111006722730    
111001649711       111003236366       111003432207       111003630982      
111003821513       111004024823       111004247763       111004423736      
111004593453       111004780383       111004967199       111005143196      
111005311812       111005485803       111005623447       111005918040      
111006102990       111006298198       111006518070       111006722752    
111001649733       111003236445       111003432218       111003631095      
111003821647       111004024856       111004247785       111004423804      
111004593464       111004780406       111004967380       111005143220      
111005311979       111005485847       111005623458       111005918118      
111006103025       111006298233       111006518238       111006722763    
111001651455       111003236513       111003432263       111003631185      
111003821704       111004025071       111004247808       111004423860      
111004593521       111004780439       111004967414       111005143231      
111005312015       111005485869       111005623469       111005918264      
111006103070       111006298277       111006518328       111006722774    
111001655000       111003236636       111003432296       111003631242      
111003821748       111004025228       111004247842       111004423916      
111004593532       111004780451       111004967470       111005143275      
111005312048       111005486039       111005623481       111005918488      
111006103115       111006298345       111006518351       111006722785    
111001656214       111003236748       111003432331       111003631275      
111003821849       111004025262       111004247897       111004423938      
111004593565       111004780563       111004967537       111005143286      
111005312059       111005486084       111005623504       111005918512      
111006103159       111006298402       111006518441       111006722808    
111001657394       111003236849       111003432342       111003631376      
111003821894       111004025284       111004247910       111004423949      
111004593611       111004780574       111004967694       111005143332      
111005312183       111005486095       111005623515       111005918556      
111006103160       111006298750       111006518889       111006722831    
111001658025       111003236928       111003432353       111003631523      
111003821940       111004025307       111004247932       111004423972      
111004593633       111004780732       111004967818       111005143376      
111005312228       111005486107       111005623559       111005918590      
111006103205       111006298996       111006518902       111006722853    
111001658081       111003236939       111003432375       111003631589      
111003822121       111004025363       111004248023       111004424007      
111004593644       111004780743       111004967953       111005143400      
111005312374       111005486219       111005623560       111005918613      
111006103384       111006299009       111006518979       111006722864    
111001659093       111003236951       111003432443       111003631624      
111003822154       111004025385       111004248056       111004424018      
111004593677       111004780776       111004967964       111005143411      
111005312554       111005486321       111005623650       111005918725      
111006103395       111006299065       111006519048       111006722875    
111001659891       111003236962       111003432454       111003631680      
111003822187       111004025408       111004248315       111004424052      
111004593688       111004780811       111004968088       111005143466      
111005312846       111005486433       111005624707       111005918781      
111006103429       111006299548       111006519149       111006722886    
111001660635       111003236995       111003432476       111003631837      
111003822200       111004025442       111004248348       111004424063      
111004593701       111004780901       111004968123       111005143477      
111005312868       111005486488       111005624763       111005918792      
111006103519       111006299560       111006519217       111006722909    
111001662154       111003237097       111003432487       111003631848      
111003822323       111004025510       111004248540       111004424085      
111004593723       111004781058       111004968167       111005143501      
111005312914       111005486499       111005624864       111005918916      
111006103621       111006299616       111006519879       111006722910    
111001664729       111003237109       111003432533       111003632243      
111003822413       111004025543       111004248562       111004424096      
111004593745       111004781115       111004968189       111005143523      
111005312936       111005486501       111005624943       111005919030      
111006103665       111006299638       111006519903       111006722921    
111001665663       111003237200       111003432566       111003632311      
111003822716       111004025790       111004248629       111004424108      
111004593767       111004781148       111004968190       111005143534      
111005312992       111005486556       111005625337       111005919041      
111006103766       111006299661       111006519925       111006722932    
111001666002       111003237345       111003432623       111003632490      
111003822750       111004025813       111004248775       111004424120      
111004593835       111004781216       111004968235       111005143567      
111005313016       111005486624       111005625517       111005919063      
111006104026       111006299795       111006520174       111006722976    
111001666484       111003237378       111003432678       111003632614      
111003822817       111004025824       111004248810       111004424186      
111004593846       111004781227       111004968246       111005143578      
111005313106       111005486668       111005626080       111005919096      
111006104048       111006299829       111006520422       111006722998    
111001667889       111003237446       111003432702       111003632658      
111003822828       111004025846       111004249013       111004424232      
111004593981       111004781238       111004968268       111005143680      
111005313151       111005486691       111005626259       111005919108      
111006104082       111006299841       111006520433       111006723023    
111001668071       111003237480       111003432768       111003632670      
111003822985       111004025868       111004249057       111004424243      
111004594061       111004781272       111004968280       111005143703      
111005313195       111005486758       111005626338       111005919119      
111006104093       111006299953       111006520477       111006723067    
111001668521       111003237514       111003432791       111003632692      
111003822996       111004025879       111004249170       111004424287      
111004594094       111004781317       111004968325       111005143714      
111005313218       111005486837       111005626518       111005919175      
111006104105       111006300057       111006520534       111006723078    
111001669397       111003237558       111003432803       111003632726      
111003823100       111004025880       111004249226       111004424344      
111004594218       111004781373       111004968369       111005143725      
111005313263       111005486848       111005626529       111005919254      
111006104206       111006300259       111006520736       111006723102    
111001669432       111003237626       111003433040       111003632771      
111003823133       111004025891       111004249271       111004424388      
111004594230       111004781407       111004968426       111005143758      
111005313409       111005486905       111005626686       111005919298      
111006104431       111006300293       111006520859       111006723269    
111001670388       111003237659       111003433152       111003632793      
111003823144       111004025903       111004249282       111004424401      
111004594252       111004781441       111004968437       111005143769      
111005313500       111005486938       111005627339       111005919300      
111006104453       111006300305       111006520927       111006723775    
111001671503       111003237761       111003433163       111003632805      
111003823201       111004025936       111004249338       111004424478      
111004594274       111004781564       111004968448       111005143781      
111005313555       111005486949       111005627654       111005919388      
111006104497       111006300440       111006521007       111006723797    
111001671558       111003237794       111003433220       111003632827      
111003823302       111004025958       111004249440       111004424502      
111004594285       111004781698       111004968459       111005143792      
111005313566       111005486972       111005629803       111005919412      
111006104509       111006300518       111006521243       111006723809    
111001671772       111003238212       111003433253       111003633143      
111003823469       111004025970       111004249484       111004424513      
111004594320       111004781722       111004968493       111005143826      
111005313601       111005487018       111005629971       111005919423      
111006104600       111006300541       111006521412       111006723821    
111001672717       111003238313       111003433275       111003633503      
111003823492       111004026049       111004249563       111004424579      
111004594364       111004781777       111004968505       111005143860      
111005313678       111005487513       111005630355       111005919434      
111006104723       111006300563       111006521625       111006723832    
111001673347       111003238379       111003433310       111003633671      
111003823559       111004026083       111004249710       111004424748      
111004594409       111004781812       111004968561       111005143882      
111005313689       111005487535       111005630805       111005919478      
111006104767       111006300697       111006521748       111006723887    
111001674337       111003238650       111003433321       111003633716      
111003823616       111004026106       111004249822       111004424759      
111004594410       111004781902       111004968572       111005143961      
111005313836       111005487603       111005630962       111005919490      
111006104947       111006300866       111006521827       111006723911    
111001674528       111003238706       111003433332       111003633817      
111003823627       111004026128       111004249866       111004424760      
111004594443       111004782060       111004968583       111005143972      
111005313869       111005487625       111005631031       111005919524      
111006105005       111006300888       111006521883       111006723933    
111001675125       111003238920       111003433354       111003633929      
111003823694       111004026139       111004250015       111004424782      
111004594498       111004782161       111004968594       111005144063      
111005314017       111005487647       111005631154       111005919670      
111006105139       111006301025       111006522031       111006723999    
111001675754       111003238953       111003433365       111003633941      
111003823818       111004026140       111004250149       111004424850      
111004594511       111004782262       111004968639       111005144074      
111005314185       111005487681       111005631301       111005919782      
111006105173       111006301126       111006522121       111006724057    
111001677857       111003239033       111003433376       111003633952      
111003823885       111004026162       111004250161       111004424894      
111004594566       111004782273       111004968640       111005144085      
111005314208       111005487704       111005631323       111005919894      
111006105285       111006301137       111006522233       111006724091    
111001678173       111003239235       111003433400       111003633996      
111003824033       111004026285       111004250396       111004424906      
111004594577       111004782284       111004968774       111005144119      
111005314725       111005487760       111005631356       111005919940      
111006105342       111006301249       111006522277       111006724192    
111001679466       111003239325       111003433411       111003634009      
111003824044       111004026319       111004250464       111004424984      
111004594599       111004782341       111004968808       111005144175      
111005314770       111005487782       111005631424       111005920009      
111006105443       111006301272       111006522301       111006724282    
111001680693       111003239358       111003433512       111003634021      
111003824134       111004026331       111004250486       111004425053      
111004594656       111004782385       111004968820       111005144254      
111005314938       111005487805       111005631569       111005920188      
111006105522       111006301474       111006522569       111006724349  

 

SCH-A-20



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001681896       111003239594       111003433523       111003634054      
111003824202       111004026353       111004250510       111004425121      
111004594667       111004782431       111004968875       111005144298      
111005315085       111005487827       111005631604       111005920346      
111006105566       111006301508       111006522615       111006724585    
111001682314       111003239684       111003433556       111003634111      
111003824213       111004026364       111004250688       111004425176      
111004594678       111004782442       111004968886       111005144300      
111005315119       111005487951       111005631671       111005920368      
111006105689       111006301519       111006522873       111006724664    
111001684169       111003239808       111003433578       111003634177      
111003824279       111004026386       111004250745       111004425266      
111004594791       111004782453       111004968943       111005144311      
111005315120       111005488020       111005631738       111005920379      
111006105869       111006301520       111006523098       111006724697    
111001685069       111003239842       111003433589       111003634199      
111003824336       111004026409       111004250756       111004425277      
111004594836       111004782486       111004968954       111005144322      
111005315164       111005488109       111005631761       111005920706      
111006106039       111006301553       111006523302       111006724721    
111001685216       111003239875       111003433613       111003634234      
111003824471       111004026476       111004250778       111004425288      
111004594993       111004782532       111004968976       111005144366      
111005315197       111005488110       111005631772       111005920762      
111006106174       111006301610       111006523380       111006724732    
111001685362       111003239886       111003433624       111003634368      
111003824505       111004026500       111004250813       111004425299      
111004595006       111004782633       111004968987       111005144377      
111005315287       111005488299       111005631930       111005921055      
111006106253       111006301733       111006523526       111006724765    
111001685788       111003239897       111003433668       111003634379      
111003824572       111004026544       111004250846       111004425435      
111004595040       111004782699       111004969012       111005144388      
111005315423       111005488356       111005631952       111005921088      
111006106534       111006301755       111006523537       111006724776    
111001687410       111003239954       111003433679       111003634403      
111003824583       111004026588       111004251005       111004425525      
111004595084       111004782879       111004969023       111005144412      
111005315434       111005488367       111005632043       111005921189      
111006106556       111006301766       111006523571       111006724787    
111001688310       111003240057       111003433680       111003634481      
111003824606       111004026634       111004251083       111004425536      
111004595141       111004782970       111004969034       111005144423      
111005315456       111005488389       111005632065       111005921291      
111006106590       111006301799       111006523638       111006724798    
111001689962       111003240103       111003433725       111003634492      
111003824741       111004026656       111004251106       111004425569      
111004595219       111004782992       111004969056       111005144434      
111005315535       111005488402       111005632076       111005921437      
111006106668       111006301856       111006523694       111006724800    
111001690098       111003240596       111003433770       111003634537      
111003824796       111004026678       111004251117       111004425581      
111004595242       111004783061       111004969089       111005144490      
111005315557       111005488468       111005632111       111005921482      
111006106736       111006301867       111006523751       111006724844    
111001691000       111003240631       111003433826       111003634638      
111003824965       111004026713       111004251184       111004425604      
111004595343       111004783083       111004969180       111005144502      
111005315614       111005488480       111005632166       111005921505      
111006106769       111006301878       111006523784       111006724978    
111001691695       111003240754       111003433961       111003634751      
111003825023       111004026724       111004251421       111004425626      
111004595354       111004783094       111004969236       111005144535      
111005315669       111005488671       111005632223       111005921785      
111006106848       111006301889       111006523795       111006724989    
111001692427       111003240765       111003433972       111003634818      
111003825102       111004026780       111004251533       111004425660      
111004595376       111004783106       111004969247       111005144557      
111005315760       111005488749       111005632302       111005921921      
111006106950       111006301890       111006523829       111006725047    
111001692731       111003240901       111003433983       111003634830      
111003825157       111004026803       111004251601       111004425671      
111004595398       111004783128       111004969269       111005144636      
111005315782       111005488750       111005632380       111005921987      
111006107063       111006302048       111006523863       111006725104    
111001693158       111003241036       111003433994       111003634885      
111003825304       111004026847       111004251825       111004425693      
111004595455       111004783139       111004969359       111005144647      
111005315883       111005488761       111005632414       111005922113      
111006107074       111006302059       111006524033       111006725238    
111001694081       111003241069       111003434007       111003635099      
111003825326       111004026870       111004251858       111004425862      
111004595501       111004783140       111004969449       111005144894      
111005315973       111005488817       111005632447       111005922214      
111006107085       111006302071       111006524279       111006725474    
111001694643       111003241205       111003434030       111003635235      
111003825359       111004026881       111004252242       111004425895      
111004595657       111004783207       111004969450       111005144939      
111005316053       111005488828       111005632458       111005922281      
111006107153       111006302093       111006524280       111006725564    
111001695217       111003241283       111003434041       111003635426      
111003825427       111004026915       111004252343       111004425963      
111004595679       111004783230       111004969506       111005144940      
111005316097       111005488840       111005632469       111005922450      
111006107175       111006302105       111006524538       111006725632    
111001696443       111003241328       111003434063       111003635460      
111003825472       111004026960       111004252477       111004426032      
111004595815       111004783308       111004969540       111005145086      
111005316109       111005488884       111005632470       111005922506      
111006107186       111006302149       111006524808       111006725801    
111001697129       111003241722       111003434085       111003635673      
111003825663       111004026971       111004252624       111004426054      
111004595848       111004783353       111004969551       111005145097      
111005316323       111005488985       111005632740       111005922573      
111006107221       111006302183       111006524853       111006725890    
111001697286       111003241755       111003434131       111003636090      
111003825775       111004026982       111004252691       111004426155      
111004595905       111004783454       111004969573       111005145121      
111005316446       111005489032       111005632784       111005922663      
111006107298       111006302217       111006524965       111006725935    
111001698052       111003241924       111003434142       111003636135      
111003825854       111004027039       111004252747       111004426223      
111004595916       111004783487       111004969584       111005145165      
111005316480       111005489054       111005632807       111005922674      
111006107423       111006302239       111006524976       111006725991    
111001700214       111003242082       111003434153       111003636371      
111003825887       111004027051       111004252781       111004426403      
111004595938       111004783599       111004969595       111005145211      
111005316592       111005489098       111005632997       111005922821      
111006107445       111006302240       111006525012       111006726060    
111001701158       111003242127       111003434232       111003636663      
111003825900       111004027062       111004252815       111004426447      
111004595950       111004783645       111004969629       111005145277      
111005316783       111005489144       111005633178       111005922887      
111006107513       111006302262       111006525023       111006726071    
111001703284       111003242217       111003434265       111003636708      
111003825922       111004027084       111004252837       111004426481      
111004596018       111004783678       111004969641       111005145345      
111005316952       111005489166       111005633189       111005923114      
111006107692       111006302329       111006525067       111006726116    
111001705983       111003242363       111003434287       111003636797      
111003826080       111004027095       111004252871       111004426650      
111004596041       111004783768       111004969652       111005145367      
111005316996       111005489177       111005633370       111005923147      
111006107715       111006302374       111006525214       111006726138    
111001706445       111003242374       111003434344       111003637068      
111003826204       111004027130       111004253030       111004426694      
111004596074       111004783791       111004969719       111005145378      
111005317166       111005489223       111005633404       111005923192      
111006108019       111006302408       111006525607       111006726228    
111001708403       111003242442       111003434399       111003637103      
111003826282       111004027141       111004253085       111004426728      
111004596153       111004783847       111004969720       111005145389      
111005317234       111005489267       111005633606       111005923226      
111006108053       111006302419       111006525630       111006726251    
111001710305       111003242464       111003434636       111003637192      
111003826293       111004027163       111004253209       111004426997      
111004596175       111004784040       111004969775       111005145457      
111005317302       111005489289       111005633628       111005923293      
111006108097       111006302846       111006525764       111006726408    
111001711261       111003242509       111003434805       111003637282      
111003826305       111004027174       111004253221       111004427033      
111004596186       111004784275       111004969809       111005145570      
111005317324       111005489290       111005633673       111005923338      
111006108222       111006302857       111006525809       111006726420    
111001711542       111003242600       111003434928       111003637440      
111003826316       111004027185       111004253232       111004427077      
111004596197       111004784309       111004970058       111005145648      
111005317481       111005489302       111005634090       111005923439      
111006108255       111006302936       111006525832       111006726600    
111001712330       111003242701       111003434984       111003637596      
111003826462       111004027196       111004253243       111004427088      
111004596254       111004784321       111004972465       111005145750      
111005317504       111005489313       111005634348       111005923440      
111006108682       111006302969       111006526080       111006726745    
111001714310       111003242824       111003435222       111003637822      
111003826631       111004027231       111004253287       111004427101      
111004596298       111004784477       111004972667       111005145828      
111005317571       111005489504       111005634405       111005923451      
111006108794       111006302981       111006526103       111006726789    
111001715322       111003242835       111003435413       111003637934      
111003826642       111004027253       111004253412       111004427189      
111004596311       111004784499       111004972713       111005145918      
111005317593       111005489559       111005634416       111005923473      
111006108806       111006303184       111006526114       111006726802    
111001717425       111003242879       111003435468       111003638047      
111003826664       111004027275       111004253423       111004427268      
111004596377       111004784545       111004972779       111005145952      
111005317605       111005489593       111005634618       111005923495      
111006108873       111006303207       111006526293       111006726925    
111001718729       111003242947       111003435581       111003638193      
111003826697       111004027332       111004253434       111004427392      
111004596399       111004784635       111004972814       111005146032      
111005317638       111005489616       111005634629       111005923507      
111006109111       111006303229       111006526529       111006727229    
111001718886       111003242970       111003435604       111003638205      
111003826743       111004027354       111004253490       111004427404      
111004596434       111004784758       111004972869       111005146065      
111005317661       111005489627       111005634685       111005923620      
111006109166       111006303285       111006526585       111006727230    
111001718909       111003243061       111003435738       111003638249      
111003826822       111004027365       111004253669       111004427549      
111004596490       111004784994       111004973040       111005146188      
111005317672       111005489683       111005634742       111005923653      
111006109223       111006303375       111006526653       111006727308    
111001719023       111003243487       111003435783       111003638384      
111003826855       111004027376       111004253704       111004427561      
111004596658       111004785041       111004973152       111005146223      
111005317751       111005489728       111005635260       111005923675      
111006109289       111006303465       111006526664       111006727498    
111001719292       111003243511       111003435873       111003638430      
111003826888       111004027387       111004253816       111004427662      
111004596737       111004785197       111004973196       111005146414      
111005317818       111005489740       111005635406       111005923743      
111006109357       111006303566       111006526697       111006727500    
111001719630       111003243533       111003436166       111003638463      
111003826899       111004027400       111004253883       111004427741      
111004596748       111004785209       111004973242       111005146425      
111005317830       111005489762       111005635507       111005923800      
111006109403       111006303588       111006526833       111006727555    
111001721453       111003243566       111003436201       111003638586      
111003827014       111004027433       111004253940       111004427785      
111004596759       111004785221       111004973297       111005146504      
111005317953       111005489784       111005635664       111005923855      
111006109469       111006303612       111006526934       111006727623    
111001722038       111003243689       111003436234       111003638788      
111003827069       111004027444       111004253973       111004427875      
111004596782       111004785311       111004973309       111005146526      
111005317975       111005489829       111005635743       111005923899      
111006109504       111006303645       111006527373       111006727678    
111001723253       111003243690       111003436245       111003638878      
111003827249       111004027455       111004253984       111004428067      
111004596951       111004785423       111004973354       111005146706      
111005317986       111005489830       111005635945       111005923901      
111006109537       111006303667       111006527586       111006727803    
111001723343       111003243858       111003436458       111003638924      
111003827384       111004027534       111004254312       111004428113      
111004597042       111004785467       111004973365       111005146818      
111005317997       111005489896       111005636373       111005923967      
111006109559       111006303678       111006527597       111006727870    
111001725086       111003243869       111003436964       111003639015      
111003827418       111004027545       111004254468       111004428180      
111004597110       111004785502       111004973422       111005146920      
111005318044       111005489997       111005636520       111005924003      
111006109717       111006303847       111006527632       111006727926    
111001725828       111003244017       111003436986       111003639082      
111003827430       111004027589       111004254626       111004428292      
111004597176       111004785513       111004973444       111005147066      
111005318066       111005490012       111005636531       111005924025      
111006109829       111006303870       111006527733       111006728039    
111001726931       111003244062       111003437055       111003639116      
111003827441       111004027590       111004254637       111004428359      
111004597288       111004785546       111004973578       111005147280      
111005318178       111005490023       111005637273       111005924126      
111006109841       111006303881       111006527744       111006728219    
111001729631       111003244084       111003437099       111003639206      
111003827519       111004027624       111004254705       111004428382      
111004597323       111004785568       111004973590       111005147303      
111005318190       111005490113       111005637431       111005924148      
111006109852       111006303904       111006527979       111006728242    
111001730992       111003244208       111003437134       111003639239      
111003827766       111004027657       111004254862       111004428405      
111004597356       111004785580       111004973602       111005147527      
111005318303       111005490214       111005637846       111005924171      
111006109919       111006303915       111006528048       111006728297    
111001731825       111003244376       111003437190       111003639284      
111003827902       111004027679       111004254873       111004428483      
111004597389       111004785670       111004973613       111005147538      
111005318314       111005490225       111005638094       111005924182      
111006110023       111006303926       111006528161       111006728365    
111001732343       111003244398       111003437291       111003639341      
111003827935       111004027691       111004254907       111004428494      
111004597424       111004785692       111004973714       111005147549      
111005318358       111005490236       111005638162       111005924216      
111006110034       111006303982       111006528341       111006728477    
111001733669       111003244411       111003437347       111003639396      
111003828251       111004027703       111004254952       111004428876      
111004597468       111004785715       111004973815       111005147594      
111005318471       111005490258       111005638364       111005924227      
111006110067       111006304286       111006528363       111006728488    
111001738024       111003244523       111003437381       111003639408      
111003828273       111004027714       111004255032       111004428900      
111004597525       111004785726       111004973837       111005147673      
111005318505       111005490304       111005638689       111005924250      
111006110157       111006304309       111006528385       111006728589    
111001739823       111003244556       111003437505       111003639543      
111003828284       111004027725       111004255054       111004428911      
111004597592       111004785748       111004973916       111005147842      
111005318550       111005490337       111005638702       111005924463      
111006110168       111006304310       111006528420       111006728602    
111001740623       111003244602       111003437842       111003639644      
111003828363       111004027769       111004255098       111004428988      
111004597615       111004785793       111004973938       111005148090      
111005318606       111005490359       111005638993       111005924766      
111006110179       111006304332       111006528644       111006728613    
111001742771       111003244725       111003437886       111003639712      
111003828521       111004027770       111004255166       111004429248      
111004597761       111004785894       111004974131       111005148405      
111005318617       111005490360       111005639196       111005924823      
111006110292       111006304354       111006528789       111006728635    
111001743266       111003244848       111003437921       111003639778      
111003828756       111004027792       111004255201       111004429271      
111004597828       111004785940       111004974142       111005148450      
111005318718       111005490371       111005639411       111005924867      
111006110326       111006304433       111006528970       111006728950    
111001747822       111003244882       111003438113       111003639789      
111003828891       111004027848       111004255290       111004429349      
111004597895       111004785973       111004974153       111005148472      
111005318831       111005490416       111005639501       111005924889      
111006110393       111006304455       111006529094       111006729052    
111001748036       111003245007       111003438348       111003639868      
111003828958       111004027860       111004255302       111004429394      
111004597918       111004786097       111004974221       111005148506      
111005318921       111005490449       111005639534       111005924980      
111006110416       111006304466       111006529128       111006729164    
111001752110       111003245119       111003438359       111003639903      
111003829038       111004027871       111004255357       111004429473      
111004597963       111004786121       111004974344       111005148641      
111005318965       111005490494       111005639589       111005925194      
111006110449       111006304477       111006529151       111006729478    
111001752121       111003245164       111003438449       111003639947      
111003829050       111004027893       111004255470       111004429552      
111004598021       111004786233       111004974366       111005148652      
111005319045       111005490528       111005639792       111005925239      
111006110595       111006304499       111006529230       111006729568    
111001753201       111003245311       111003438450       111003639958      
111003829263       111004027905       111004255537       111004429596      
111004598032       111004786277       111004974388       111005148753      
111005319124       111005490573       111005639860       111005925240      
111006110685       111006304523       111006529241       111006729603  

 

SCH-A-21



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001755348       111003245355       111003438472       111003639992      
111003829342       111004027927       111004255638       111004429664      
111004598087       111004786323       111004974401       111005148786      
111005319258       111005490630       111005639871       111005925273      
111006110719       111006304589       111006529353       111006729771    
111001756743       111003245614       111003438641       111003640028      
111003829476       111004027972       111004255650       111004429754      
111004598098       111004786345       111004974478       111005148843      
111005319371       111005490641       111005640086       111005925363      
111006110786       111006304602       111006529410       111006730177    
111001757979       111003245704       111003438652       111003640163      
111003829634       111004027983       111004255706       111004429765      
111004598122       111004786390       111004974535       111005148854      
111005319494       111005490685       111005640121       111005925419      
111006110922       111006304646       111006529522       111006730212    
111001761547       111003245838       111003438753       111003640264      
111003829724       111004027994       111004255740       111004429776      
111004598155       111004786424       111004974546       111005148887      
111005319506       111005490753       111005640277       111005925510      
111006110933       111006304679       111006529667       111006730234    
111001763314       111003245940       111003438944       111003640297      
111003829803       111004028007       111004255762       111004429877      
111004598201       111004786503       111004974579       111005148955      
111005319517       111005490764       111005640390       111005925532      
111006111024       111006304691       111006529690       111006730560    
111001764584       111003246031       111003439608       111003640309      
111003829847       111004028030       111004255830       111004429990      
111004598346       111004786637       111004974625       111005148988      
111005319528       111005490775       111005640671       111005925598      
111006111035       111006304703       111006529724       111006730571    
111001766025       111003246143       111003439675       111003640376      
111003829881       111004028052       111004255874       111004430105      
111004598458       111004786682       111004974636       111005149057      
111005319663       111005490797       111005640761       111005925688      
111006111079       111006304781       111006529735       111006730616    
111001768454       111003246176       111003439800       111003640398      
111003829892       111004028096       111004255931       111004430149      
111004598650       111004786772       111004974670       111005149169      
111005319674       111005490810       111005641009       111005925699      
111006111125       111006304905       111006530085       111006730638    
111001776600       111003246334       111003439811       111003640578      
111003830085       111004028108       111004256044       111004430172      
111004598694       111004786783       111004974748       111005149181      
111005319854       111005490832       111005641289       111005925745      
111006111259       111006305018       111006530119       111006730649    
111001776970       111003246402       111003439866       111003640624      
111003830131       111004028119       111004256101       111004430307      
111004598728       111004786930       111004974838       111005149350      
111005319865       111005490876       111005641290       111005925813      
111006111305       111006305063       111006530120       111006730852    
111001783237       111003246424       111003439888       111003640725      
111003830142       111004028120       111004256178       111004430318      
111004599000       111004786941       111004974883       111005149574      
111005319933       111005491125       111005641346       111005925879      
111006111350       111006305120       111006530131       111006730942    
111001784294       111003246446       111003439899       111003640837      
111003830153       111004028131       111004256268       111004430352      
111004599022       111004786952       111004974939       111005149596      
111005320014       111005491136       111005641458       111005925914      
111006111417       111006305210       111006530232       111006730953    
111001785778       111003246558       111003439912       111003640961      
111003830298       111004028209       111004256325       111004430385      
111004599145       111004786996       111004975008       111005149608      
111005320036       111005491147       111005641504       111005926027      
111006111451       111006305254       111006530568       111006730964    
111001788456       111003246604       111003440037       111003640983      
111003830322       111004028276       111004256347       111004430532      
111004599167       111004787043       111004975019       111005149619      
111005320081       111005491169       111005641605       111005926049      
111006111507       111006305265       111006530669       111006730986    
111001788524       111003246648       111003440116       111003640994      
111003830478       111004028388       111004256505       111004430587      
111004599336       111004787054       111004975020       111005149620      
111005320148       111005491181       111005641616       111005926151      
111006111530       111006305287       111006530995       111006731022    
111001789749       111003246727       111003440127       111003641007      
111003830490       111004028399       111004256538       111004430857      
111004599381       111004787087       111004975031       111005149710      
111005320250       111005491204       111005641649       111005926173      
111006111608       111006305298       111006531008       111006731033    
111001790268       111003246750       111003440149       111003641030      
111003830580       111004028670       111004256550       111004430879      
111004599404       111004787122       111004975042       111005149732      
111005320429       111005491215       111005641650       111005926207      
111006111686       111006305300       111006531132       111006731156    
111001790617       111003246761       111003440217       111003641108      
111003830669       111004028872       111004256651       111004430880      
111004599482       111004787144       111004975064       111005149743      
111005320452       111005491259       111005641661       111005926218      
111006111721       111006305401       111006531200       111006731167    
111001791674       111003246839       111003440318       111003641164      
111003830681       111004028951       111004256965       111004430958      
111004599943       111004787155       111004975143       111005149765      
111005320542       111005491260       111005641728       111005926230      
111006111798       111006305423       111006531378       111006731189    
111001792620       111003246884       111003440396       111003641197      
111003830704       111004028962       111004257102       111004431173      
111004600003       111004787201       111004975198       111005149912      
111005320676       111005491282       111005641751       111005926252      
111006112047       111006305445       111006531402       111006731303    
111001796725       111003246895       111003440497       111003641300      
111003830838       111004029019       111004257225       111004431331      
111004600092       111004787289       111004975200       111005149990      
111005320766       111005491439       111005641784       111005926342      
111006112081       111006305513       111006531457       111006731325    
111001797434       111003247009       111003440554       111003641322      
111003830894       111004029200       111004257247       111004431375      
111004600193       111004787335       111004975266       111005150037      
111005320799       111005491484       111005641874       111005926353      
111006112351       111006305524       111006531648       111006731538    
111001797805       111003247155       111003440565       111003641490      
111003831008       111004029299       111004257348       111004431533      
111004600272       111004787346       111004975277       111005150082      
111005320801       111005491507       111005641885       111005926454      
111006112430       111006305546       111006531671       111006731549    
111001798996       111003247166       111003440633       111003641568      
111003831121       111004029378       111004257382       111004431566      
111004600283       111004787391       111004975288       111005150127      
111005320878       111005491530       111005641942       111005926623      
111006112463       111006305557       111006531705       111006731617    
111001801362       111003247177       111003440666       111003641658      
111003831154       111004029389       111004257449       111004431656      
111004600520       111004787481       111004975299       111005150138      
111005320890       111005491541       111005641953       111005926656      
111006112542       111006305568       111006531806       111006731729    
111001808134       111003247188       111003440701       111003641681      
111003831176       111004029525       111004257506       111004431690      
111004600553       111004787559       111004975301       111005150183      
111005320924       111005491574       111005641986       111005926713      
111006112597       111006305579       111006531963       111006731785    
111001811206       111003247223       111003440846       111003641838      
111003831233       111004029895       111004257528       111004431803      
111004600610       111004787616       111004975312       111005150295      
111005320935       111005491620       111005642044       111005926724      
111006112610       111006305591       111006532021       111006731943    
111001811824       111003247380       111003440936       111003641850      
111003831266       111004030099       111004257607       111004431836      
111004600755       111004787841       111004975480       111005150408      
111005320957       111005491664       111005642167       111005926779      
111006112621       111006305614       111006532302       111006732045    
111001813242       111003247391       111003440970       111003641872      
111003831367       111004030123       111004257911       111004431937      
111004600766       111004787874       111004975749       111005150442      
111005321037       111005491721       111005642268       111005927017      
111006112913       111006305669       111006532313       111006732067    
111001815716       111003247661       111003441083       111003642019      
111003831390       111004030156       111004257922       111004431948      
111004600878       111004787885       111004975895       111005150475      
111005321048       111005491754       111005642303       111005927152      
111006112935       111006305737       111006532458       111006732157    
111001816380       111003248022       111003441263       111003642020      
111003831424       111004030178       111004257933       111004431993      
111004600946       111004787931       111004975907       111005150789      
111005321059       111005491765       111005642471       111005927174      
111006113037       111006305748       111006532470       111006732168    
111001819260       111003248088       111003441274       111003642222      
111003831457       111004030189       111004257966       111004432062      
111004600979       111004788011       111004975929       111005150868      
111005321105       111005491776       111005642662       111005927208      
111006113251       111006305771       111006532559       111006732225    
111001819855       111003248112       111003441319       111003642345      
111003831659       111004030235       111004258079       111004432141      
111004601116       111004788123       111004976021       111005150947      
111005321284       111005491800       111005642820       111005927219      
111006113688       111006305861       111006532762       111006732304    
111001819990       111003248145       111003441353       111003642356      
111003831772       111004030268       111004258080       111004432231      
111004601150       111004788134       111004976043       111005150969      
111005321341       111005491866       111005642831       111005927231      
111006113723       111006305928       111006532919       111006732382    
111001820701       111003248189       111003441500       111003642367      
111003831918       111004030303       111004258169       111004432253      
111004601172       111004788291       111004976122       111005151139      
111005321464       111005491901       111005642943       111005927286      
111006113756       111006305984       111006533011       111006732405    
111001824693       111003248268       111003441511       111003642424      
111003831941       111004030415       111004258327       111004432321      
111004601251       111004788369       111004976133       111005151195      
111005321486       111005491978       111005643023       111005927354      
111006113914       111006305995       111006533033       111006732427    
111001825661       111003248279       111003441555       111003642457      
111003831952       111004030516       111004258394       111004432354      
111004601419       111004788426       111004976223       111005151230      
111005321509       111005492025       111005643034       111005927365      
111006113992       111006306042       111006533044       111006732506    
111001831668       111003248280       111003441656       111003642503      
111003831985       111004030561       111004258417       111004432400      
111004601600       111004788459       111004976256       111005151342      
111005321554       111005492047       111005643180       111005927387      
111006114094       111006306053       111006533448       111006732517    
111001834335       111003248303       111003441678       111003642570      
111003832010       111004030763       111004258428       111004432422      
111004601611       111004788763       111004976278       111005151410      
111005321587       111005492159       111005643898       111005927433      
111006114173       111006306075       111006533459       111006732663    
111001834560       111003248358       111003441757       111003642581      
111003832166       111004030842       111004258620       111004432466      
111004601712       111004788875       111004976290       111005151443      
111005321666       111005492227       111005644080       111005927455      
111006114229       111006306097       111006533482       111006732685    
111001835741       111003248415       111003441847       111003642637      
111003832199       111004030875       111004258642       111004432590      
111004601835       111004789023       111004976313       111005151487      
111005321677       111005492317       111005644215       111005927501      
111006114263       111006306109       111006533909       111006732696    
111001843931       111003248482       111003441937       111003642659      
111003832324       111004030943       111004258697       111004432613      
111004601947       111004789034       111004976379       111005151702      
111005321789       111005492340       111005644259       111005927523      
111006114274       111006306110       111006533965       111006732742    
111001843975       111003248516       111003441948       111003642817      
111003832403       111004031281       111004258743       111004432624      
111004602049       111004789045       111004976414       111005151746      
111005321880       111005492384       111005644440       111005927567      
111006114353       111006306132       111006534236       111006732809    
111001844921       111003248606       111003441971       111003642828      
111003832548       111004031337       111004258844       111004432668      
111004602320       111004789180       111004976458       111005151757      
111005321891       111005492395       111005644451       111005927590      
111006114454       111006306222       111006534281       111006732821    
111001848554       111003248639       111003442051       111003642839      
111003832627       111004031393       111004258934       111004432680      
111004602432       111004789191       111004976470       111005152231      
111005321914       111005492407       111005644473       111005927613      
111006114533       111006306288       111006534438       111006732887    
111001848925       111003248673       111003442185       111003642840      
111003832694       111004031438       111004259069       111004432691      
111004602500       111004789326       111004976515       111005152297      
111005322005       111005492418       111005644495       111005927646      
111006114623       111006306301       111006534461       111006732966    
111001853437       111003248831       111003442275       111003642895      
111003832885       111004031450       111004259294       111004432747      
111004602690       111004789461       111004976616       111005152433      
111005322173       111005492474       111005644721       111005927657      
111006114667       111006306356       111006534674       111006732988    
111001855596       111003248853       111003442343       111003642985      
111003833112       111004031551       111004259317       111004432758      
111004602735       111004789539       111004976649       111005152466      
111005322274       111005492496       111005644732       111005927736      
111006114735       111006306389       111006534720       111006733046    
111001856845       111003248864       111003442668       111003643009      
111003833202       111004031674       111004259340       111004432826      
111004602757       111004789641       111004976661       111005152556      
111005322353       111005492553       111005644754       111005927781      
111006114814       111006306435       111006534731       111006733079    
111001858937       111003249034       111003442680       111003643032      
111003833246       111004031696       111004259496       111004432949      
111004602780       111004789663       111004976762       111005152567      
111005322612       111005492632       111005644765       111005927804      
111006114915       111006306491       111006534900       111006733125    
111001859523       111003249225       111003442770       111003643087      
111003833314       111004031810       111004259531       111004433041      
111004602937       111004789786       111004976874       111005152680      
111005322757       111005492856       111005644776       111005927994      
111006115095       111006306503       111006534911       111006733204    
111001863146       111003249472       111003442848       111003643133      
111003833459       111004032091       111004259553       111004433063      
111004603095       111004789876       111004976964       111005152781      
111005322791       111005492957       111005644866       111005928029      
111006115163       111006306569       111006535091       111006733271    
111001868309       111003249483       111003442893       111003643199      
111003833505       111004032237       111004259597       111004433142      
111004603129       111004789887       111004976997       111005152792      
111005322847       111005493060       111005644899       111005928052      
111006115196       111006306660       111006535114       111006733316    
111001868635       111003249573       111003443030       111003643223      
111003833606       111004032394       111004259609       111004433333      
111004603185       111004789988       111004977011       111005152804      
111005322881       111005493071       111005644912       111005928153      
111006115343       111006306727       111006535147       111006733383    
111001870919       111003249584       111003443153       111003643267      
111003833707       111004032541       111004259610       111004433344      
111004603264       111004790014       111004977066       111005152916      
111005322971       111005493116       111005644923       111005928197      
111006115376       111006306828       111006535507       111006733428    
111001871291       111003249674       111003443265       111003643313      
111003833752       111004032934       111004259744       111004433377      
111004603309       111004790036       111004977202       111005152983      
111005323152       111005493183       111005644956       111005928311      
111006115411       111006307010       111006535530       111006733619    
111001876061       111003249719       111003443287       111003643380      
111003833785       111004032956       111004259799       111004433490      
111004603477       111004790092       111004977235       111005153018      
111005323163       111005493284       111005645025       111005928366      
111006115455       111006307076       111006535608       111006733721    
111001876207       111003249720       111003443322       111003643414      
111003833864       111004032990       111004259913       111004433502      
111004603512       111004790159       111004977257       111005153030      
111005323174       111005493295       111005645069       111005928513      
111006115602       111006307087       111006535697       111006733754    
111001876409       111003249832       111003443344       111003643425      
111003834023       111004033182       111004259991       111004433625      
111004603534       111004790362       111004977303       111005153254      
111005323578       111005493307       111005645249       111005928524      
111006115769       111006307111       111006535709       111006733877    
111001886400       111003249887       111003443388       111003643436      
111003834089       111004033249       111004260038       111004433669      
111004603714       111004790407       111004977392       111005153344      
111005323590       111005493318       111005645250       111005928535      
111006115770       111006307155       111006535721       111006733888    
111001891901       111003249900       111003443467       111003643447      
111003834225       111004033250       111004260139       111004433759      
111004603736       111004790418       111004977415       111005153445      
111005323736       111005493329       111005645362       111005928614      
111006115815       111006307166       111006535877       111006733901    
111001892351       111003250092       111003443557       111003643458      
111003834359       111004033328       111004260151       111004433894      
111004603770       111004790452       111004977549       111005153546      
111005323792       111005493330       111005645395       111005928658      
111006115950       111006307212       111006535888       111006733912    
111001892632       111003250104       111003443603       111003643492      
111003834393       111004033418       111004260184       111004433906      
111004603781       111004790474       111004977820       111005153580      
111005323804       111005493341       111005645430       111005928850      
111006115972       111006307223       111006535912       111006733923    
111001892654       111003250159       111003443614       111003643559      
111003834427       111004033430       111004260386       111004433917      
111004603792       111004790520       111004977875       111005153681      
111005323826       111005493352       111005645519       111005928906      
111006116007       111006307289       111006535978       111006733956  

 

SCH-A-22



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111001892711       111003250339       111003443760       111003643560      
111003834652       111004033441       111004260791       111004433984      
111004603860       111004790586       111004977910       111005153715      
111005323860       111005493374       111005645520       111005928928      
111006116030       111006307290       111006536047       111006734025    
111001892744       111003250384       111003443984       111003643627      
111003834731       111004033452       111004260959       111004434042      
111004603871       111004790621       111004977943       111005153737      
111005323893       111005493385       111005645610       111005928951      
111006116153       111006307357       111006536126       111006734058    
111001895398       111003250430       111003444008       111003643650      
111003834988       111004033621       111004260960       111004434097      
111004604052       111004790733       111004977954       111005153760      
111005323950       111005493396       111005645632       111005928973      
111006116344       111006307368       111006536441       111006734070    
111001898818       111003250463       111003444020       111003643740      
111003835013       111004033676       111004261017       111004434176      
111004604119       111004790788       111004978034       111005153782      
111005324209       111005493419       111005645654       111005929075      
111006116579       111006307436       111006536553       111006734340    
111001905008       111003250485       111003444323       111003643762      
111003835024       111004033722       111004261129       111004434200      
111004604210       111004790823       111004978102       111005154064      
111005324243       111005493420       111005645687       111005929121      
111006116614       111006307469       111006536575       111006734351    
111001906616       111003250520       111003444402       111003643818      
111003835103       111004033823       111004261163       111004434547      
111004604243       111004790867       111004978292       111005154154      
111005324254       111005493442       111005645700       111005929176      
111006116658       111006307481       111006536609       111006734384    
111001908911       111003250597       111003444682       111003643931      
111003835237       111004033991       111004261208       111004434558      
111004604311       111004790991       111004978359       111005154244      
111005324265       111005493453       111005645711       111005929198      
111006116748       111006307537       111006536643       111006734632    
111001913546       111003250643       111003444705       111003643942      
111003835282       111004034004       111004261297       111004434727      
111004604388       111004791015       111004978416       111005154345      
111005324322       111005493475       111005645766       111005929255      
111006116771       111006307571       111006536957       111006734643    
111001914682       111003250676       111003444806       111003643986      
111003835361       111004034015       111004261398       111004434907      
111004604490       111004791059       111004978438       111005154390      
111005324399       111005493486       111005645788       111005929334      
111006116861       111006307683       111006536979       111006734676    
111001915896       111003250698       111003444884       111003644011      
111003835372       111004034116       111004261411       111004434963      
111004604568       111004791150       111004978562       111005154402      
111005324401       111005493509       111005645812       111005929367      
111006117053       111006307706       111006537004       111006734687    
111001917135       111003250744       111003444930       111003644022      
111003835406       111004034150       111004261422       111004435032      
111004604625       111004791183       111004978810       111005154468      
111005324423       111005493543       111005645823       111005929413      
111006117187       111006307818       111006537037       111006734711    
111001917764       111003250788       111003445122       111003644077      
111003835518       111004034307       111004261433       111004435054      
111004604692       111004791385       111004979002       111005154479      
111005324456       111005493565       111005645957       111005929424      
111006117198       111006307896       111006537060       111006734801    
111001922524       111003250801       111003445177       111003644437      
111003835541       111004034330       111004261455       111004435065      
111004604771       111004791431       111004979091       111005154480      
111005324467       111005493576       111005646026       111005929514      
111006117323       111006308000       111006537071       111006734968    
111001927473       111003250889       111003445234       111003644606      
111003835552       111004034442       111004261679       111004435076      
111004604906       111004791475       111004979125       111005154659      
111005324513       111005493587       111005646037       111005929525      
111006117558       111006308134       111006537116       111006734991    
111001927619       111003251307       111003445324       111003644617      
111003835686       111004034565       111004261714       111004435201      
111004605031       111004791532       111004979372       111005154738      
111005324603       111005493598       111005646059       111005929547      
111006117569       111006308291       111006537206       111006735082    
111001928991       111003251329       111003445458       111003644628      
111003835743       111004034598       111004261769       111004435223      
111004605053       111004791565       111004979428       111005154783      
111005324614       111005493611       111005646060       111005929615      
111006117615       111006308404       111006537318       111006735116    
111001935179       111003251363       111003445492       111003644763      
111003835776       111004034677       111004261826       111004435234      
111004605086       111004791655       111004979440       111005154840      
111005324625       111005493666       111005646105       111005929637      
111006117660       111006308594       111006537329       111006735161    
111001936428       111003251385       111003445672       111003644785      
111003835787       111004034699       111004261860       111004435346      
111004605097       111004791699       111004979484       111005154884      
111005324670       111005493789       111005646127       111005929648      
111006117738       111006308617       111006537420       111006735251    
111001937182       111003251442       111003445717       111003644875      
111003835798       111004034701       111004261961       111004435391      
111004605121       111004791790       111004979495       111005155009      
111005324704       111005493936       111005646149       111005929727      
111006117750       111006308628       111006537532       111006735385    
111001938239       111003251464       111003445739       111003644910      
111003835800       111004034756       111004262052       111004435447      
111004605222       111004791925       111004979507       111005155111      
111005324760       111005493958       111005646161       111005929828      
111006117840       111006308785       111006537622       111006735408    
111001938385       111003251554       111003445942       111003644932      
111003835822       111004035027       111004262096       111004435470      
111004605233       111004791958       111004979518       111005155177      
111005324771       111005493981       111005646183       111005929839      
111006117941       111006309146       111006537699       111006735419    
111001940434       111003251587       111003445964       111003644976      
111003836047       111004035320       111004262108       111004435593      
111004605312       111004791969       111004979709       111005155290      
111005324782       111005494038       111005646251       111005929929      
111006118010       111006309528       111006537745       111006735453    
111001940940       111003251598       111003445986       111003644998      
111003836159       111004035331       111004262254       111004435627      
111004605323       111004791981       111004979721       111005155380      
111005324793       111005494117       111005646329       111005929952      
111006118155       111006309708       111006538106       111006735464    
111001942313       111003251767       111003446022       111003645056      
111003836227       111004035342       111004262467       111004435638      
111004605378       111004792050       111004979877       111005155391      
111005324816       111005494544       111005646330       111005929963      
111006118324       111006309764       111006538128       111006735497    
111001944427       111003251846       111003446088       111003645124      
111003836238       111004035410       111004262489       111004435661      
111004605390       111004792162       111004979899       111005155492      
111005324872       111005494566       111005646374       111005929974      
111006118346       111006309809       111006538184       111006735554    
111001945406       111003252027       111003446189       111003645214      
111003836250       111004035421       111004262502       111004436044      
111004605424       111004792229       111004979912       111005155548      
111005324917       111005494702       111005646419       111005930000      
111006118425       111006309821       111006538229       111006735633    
111001948870       111003252072       111003446314       111003645258      
111003836272       111004035522       111004262524       111004436077      
111004605525       111004792274       111004979923       111005155582      
111005324962       111005494959       111005646464       111005930044      
111006118492       111006310171       111006538285       111006735846    
111001948982       111003252128       111003446369       111003645292      
111003836384       111004035533       111004262625       111004436099      
111004605536       111004792296       111004979934       111005155616      
111005324973       111005495084       111005646497       111005930055      
111006118559       111006310238       111006538331       111006735891    
111001949039       111003252139       111003446459       111003645304      
111003836429       111004035623       111004262726       111004436134      
111004605547       111004792320       111004979990       111005155683      
111005325042       111005495545       111005646510       111005930167      
111006118582       111006310306       111006538410       111006736229    
111001949938       111003252151       111003446640       111003645427      
111003836441       111004035645       111004262748       111004436246      
111004605637       111004792690       111004980015       111005155740      
111005325064       111005495556       111005646521       111005930178      
111006118605       111006310339       111006538601       111006736230    
111001952370       111003252241       111003446752       111003645461      
111003836564       111004035689       111004262771       111004436314      
111004605727       111004792791       111004980082       111005155829      
111005325075       111005495703       111005646622       111005930189      
111006118638       111006310496       111006538791       111006736274    
111001952651       111003252252       111003446976       111003645472      
111003836597       111004035791       111004262793       111004436336      
111004605806       111004792847       111004980093       111005155919      
111005325121       111005495893       111005646633       111005930246      
111006118740       111006310542       111006538870       111006736319    
111001953584       111003252263       111003447001       111003645540      
111003836654       111004035948       111004262894       111004436370      
111004605862       111004792892       111004980172       111005155920      
111005325198       111005495905       111005646756       111005930291      
111006118829       111006310610       111006538959       111006736320    
111001960649       111003252308       111003447034       111003645551      
111003836665       111004036073       111004262928       111004436459      
111004605941       111004792959       111004980330       111005155997      
111005325211       111005495950       111005646789       111005930303      
111006118896       111006310676       111006539220       111006736409    
111001965644       111003252397       111003447225       111003645562      
111003836700       111004036275       111004263008       111004436583      
111004606054       111004792971       111004980341       111005156033      
111005325222       111005496018       111005646790       111005930314      
111006118986       111006310744       111006539387       111006736443    
111001977209       111003252487       111003447258       111003645595      
111003836711       111004036321       111004263042       111004436910      
111004606098       111004792982       111004980396       111005156044      
111005325266       111005496120       111005646802       111005930347      
111006119044       111006310766       111006539691       111006736454    
111001979571       111003252511       111003447269       111003645618      
111003836788       111004036422       111004263109       111004437045      
111004606166       111004793073       111004980475       111005156123      
111005325277       111005496164       111005646824       111005930381      
111006119123       111006310788       111006539815       111006736511    
111001981068       111003252566       111003447270       111003645797      
111003836890       111004036444       111004263165       111004437056      
111004606425       111004793118       111004980486       111005156145      
111005325356       111005496209       111005646846       111005930404      
111006119134       111006311093       111006539994       111006736623    
111001981259       111003252678       111003447281       111003645821      
111003836957       111004036477       111004263187       111004437089      
111004606447       111004793196       111004980532       111005156189      
111005325367       111005496322       111005646868       111005930437      
111006119257       111006311172       111006540266       111006736746    
111001982418       111003252690       111003447304       111003645898      
111003836979       111004036646       111004263233       111004437090      
111004606559       111004793219       111004980576       111005156235      
111005325390       111005496401       111005646879       111005930448      
111006119347       111006311183       111006540288       111006736825    
111001985332       111003252780       111003447359       111003645944      
111003836991       111004036668       111004263244       111004437168      
111004606605       111004793264       111004980587       111005156369      
111005325402       111005496445       111005646891       111005930459      
111006119369       111006311239       111006540525       111006736836    
111001992677       111003252814       111003447405       111003646080      
111003837004       111004036725       111004263255       111004437214      
111004606830       111004793297       111004980655       111005156370      
111005325547       111005496489       111005646936       111005930471      
111006119381       111006311396       111006540592       111006736881    
111002001163       111003252825       111003447438       111003646125      
111003837037       111004036972       111004263288       111004437269      
111004606841       111004793310       111004980745       111005156404      
111005325558       111005496557       111005646981       111005930493      
111006119392       111006311587       111006540637       111006737017    
111002002276       111003252858       111003447573       111003646260      
111003837060       111004037029       111004263299       111004437292      
111004606874       111004793321       111004980778       111005156448      
111005325581       111005496681       111005646992       111005930550      
111006119460       111006311611       111006540648       111006737040    
111002002894       111003252869       111003447720       111003646372      
111003837116       111004037120       111004263345       111004437393      
111004606975       111004793365       111004980790       111005156460      
111005325626       111005496883       111005647005       111005930572      
111006119493       111006311644       111006540749       111006737062    
111002007776       111003252959       111003447887       111003646473      
111003837149       111004037142       111004263424       111004437450      
111004607022       111004793477       111004980947       111005156796      
111005325648       111005496894       111005647016       111005930594      
111006119639       111006311813       111006540761       111006737163    
111002007912       111003252982       111003447911       111003646518      
111003837240       111004037254       111004263446       111004437629      
111004607167       111004793488       111004980981       111005156853      
111005325659       111005496928       111005647027       111005930651      
111006119662       111006311936       111006540873       111006737174    
111002018453       111003253039       111003447933       111003646563      
111003837251       111004037276       111004263457       111004437731      
111004607190       111004793512       111004981005       111005156954      
111005325952       111005496940       111005647038       111005930684      
111006119752       111006312038       111006541010       111006737208    
111002024900       111003253129       111003447977       111003646585      
111003837330       111004037344       111004263503       111004437764      
111004607459       111004793646       111004981049       111005156976      
111005325985       111005497097       111005647106       111005930695      
111006119785       111006312050       111006541065       111006737219    
111002029792       111003253174       111003447988       111003646608      
111003837341       111004037502       111004263570       111004437966      
111004607482       111004793770       111004981050       111005157135      
111005325996       111005497211       111005647117       111005930718      
111006119853       111006312061       111006541177       111006737264    
111002037353       111003253242       111003448013       111003646664      
111003837363       111004037692       111004263592       111004438046      
111004607639       111004793781       111004981083       111005157179      
111005326021       111005497233       111005647184       111005930730      
111006119886       111006312117       111006541223       111006737466    
111002037498       111003253501       111003448147       111003646675      
111003837374       111004037715       111004263862       111004438057      
111004607741       111004793826       111004981207       111005157203      
111005326054       111005497312       111005647252       111005930752      
111006119954       111006312128       111006541447       111006737624    
111002041437       111003253512       111003448169       111003646732      
111003837464       111004037793       111004263918       111004438215      
111004607774       111004793927       111004981386       111005157236      
111005326087       111005497323       111005647263       111005930785      
111006120002       111006312140       111006541537       111006737680    
111002044418       111003253590       111003448192       111003646899      
111003837486       111004037827       111004263941       111004438248      
111004607842       111004793938       111004981397       111005157461      
111005326144       111005497367       111005647285       111005930796      
111006120079       111006312184       111006541728       111006737714    
111002046689       111003253680       111003448204       111003647069      
111003837509       111004037939       111004263952       111004438462      
111004607932       111004793949       111004981667       111005157696      
111005326290       111005497390       111005647308       111005930842      
111006120080       111006312195       111006541942       111006737725    
111002047107       111003253725       111003448237       111003647115      
111003837532       111004037973       111004263974       111004438529      
111004608056       111004793961       111004981836       111005157898      
111005326436       111005497446       111005647319       111005930909      
111006120091       111006312218       111006542033       111006737747    
111002047376       111003253826       111003448282       111003647171      
111003837756       111004038143       111004263985       111004438541      
111004608179       111004794007       111004981847       111005158068      
111005326469       111005497457       111005647364       111005930943      
111006120147       111006312296       111006542077       111006737826    
111002052765       111003253871       111003448327       111003647272      
111003837767       111004038176       111004263996       111004438608      
111004608191       111004794085       111004981869       111005158192      
111005326481       111005497547       111005647409       111005930954      
111006120215       111006312342       111006542178       111006737950    
111002053698       111003253882       111003448350       111003647283      
111003837790       111004038233       111004264021       111004438631      
111004608247       111004794108       111004981870       111005158215      
111005326492       111005497592       111005647421       111005930987      
111006120282       111006312522       111006542314       111006738119    
111002054442       111003253938       111003448473       111003647317      
111003837868       111004038266       111004264043       111004438642      
111004608292       111004794388       111004982039       111005158226      
111005326504       111005497693       111005647443       111005931001      
111006120349       111006312577       111006542347       111006738209    
111002061765       111003253961       111003448484       111003647430      
111003838061       111004038356       111004264065       111004438686      
111004608304       111004794568       111004982040       111005158237      
111005326559       111005498010       111005647454       111005931012      
111006120484       111006312599       111006542370       111006738221    
111002064263       111003253994       111003448518       111003647665      
111003838128       111004038615       111004264076       111004438710      
111004608315       111004794579       111004982231       111005158271      
111005326560       111005498199       111005647476       111005931023      
111006120507       111006312623       111006542426       111006738300    
111002066704       111003254007       111003448529       111003647744      
111003838140       111004038705       111004264087       111004438732      
111004608438       111004794782       111004982264       111005158282      
111005326571       111005498212       111005647487       111005931090      
111006120518       111006312634       111006542673       111006738366    
111002068447       111003254018       111003448530       111003647799      
111003838498       111004038727       111004264100       111004438787      
111004608461       111004795086       111004982310       111005158305      
111005326672       111005498267       111005647522       111005931102      
111006120529       111006312656       111006542875       111006738388  

 

SCH-A-23



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111002069101       111003254029       111003448552       111003648004      
111003838533       111004038783       111004264122       111004438877      
111004608517       111004795198       111004982387       111005158439      
111005326751       111005498302       111005647555       111005931135      
111006120619       111006312713       111006542932       111006738445    
111002074556       111003254074       111003448619       111003648082      
111003838768       111004038873       111004264133       111004439069      
111004608708       111004795222       111004982411       111005158541      
111005326773       111005498335       111005647599       111005931146      
111006120631       111006312735       111006542943       111006738456    
111002085783       111003254142       111003448653       111003648093      
111003838847       111004038941       111004264144       111004439092      
111004608719       111004795266       111004982455       111005158585      
111005326919       111005498368       111005647667       111005931157      
111006120811       111006312746       111006543001       111006738669    
111002090341       111003254164       111003448710       111003648161      
111003838858       111004038952       111004264166       111004439104      
111004608731       111004795402       111004982477       111005158619      
111005326942       111005498481       111005647689       111005931179      
111006120822       111006312768       111006543124       111006738737    
111002091454       111003254197       111003448844       111003648284      
111003838937       111004039335       111004264199       111004439182      
111004608753       111004795659       111004982534       111005158620      
111005326964       111005498560       111005647702       111005931191      
111006121182       111006312791       111006543168       111006738771    
111002096202       111003254209       111003448912       111003648318      
111003838948       111004039368       111004264223       111004439193      
111004608821       111004795749       111004982556       111005158664      
111005326997       111005498650       111005647735       111005931269      
111006121227       111006312847       111006543179       111006738782    
111002100499       111003254221       111003448934       111003648363      
111003839107       111004039548       111004264267       111004439238      
111004608832       111004795750       111004982578       111005158675      
111005327101       111005498672       111005647757       111005931562      
111006121261       111006312858       111006543191       111006738849    
111002100590       111003254243       111003449104       111003648497      
111003839163       111004039638       111004264324       111004439272      
111004608854       111004795839       111004982882       111005158709      
111005327112       111005498717       111005647803       111005931618      
111006121340       111006312869       111006543315       111006738917    
111002111086       111003254254       111003449272       111003648532      
111003839219       111004039706       111004264403       111004439294      
111004608898       111004795840       111004982972       111005158721      
111005327235       111005498728       111005647825       111005931663      
111006121418       111006312881       111006543371       111006738995    
111002114393       111003254265       111003449294       111003648554      
111003839253       111004039762       111004264458       111004439339      
111004608955       111004796054       111004983085       111005158732      
111005327370       111005498807       111005647836       111005931708      
111006121441       111006312892       111006543551       111006739075    
111002115608       111003254276       111003449306       111003648587      
111003839309       111004039795       111004264469       111004439441      
111004608999       111004796111       111004983153       111005158798      
111005327392       111005498852       111005647847       111005931731      
111006121452       111006312904       111006543696       111006739097    
111002123449       111003254579       111003449339       111003648600      
111003839310       111004039874       111004264481       111004439531      
111004609002       111004796133       111004983164       111005158956      
111005327437       111005498874       111005647870       111005931832      
111006121463       111006312926       111006543809       111006739121    
111002124046       111003254603       111003449407       111003648712      
111003839400       111004039986       111004264526       111004439621      
111004609080       111004796245       111004983287       111005158967      
111005327448       111005498908       111005647904       111005932024      
111006121485       111006312959       111006543810       111006739176    
111002127016       111003254614       111003449531       111003648790      
111003839433       111004040359       111004264560       111004439632      
111004609125       111004796267       111004983366       111005159070      
111005327459       111005498919       111005647926       111005932079      
111006121496       111006312971       111006543821       111006739198    
111002127117       111003254670       111003449654       111003648802      
111003839501       111004040494       111004264616       111004439924      
111004609204       111004796302       111004983579       111005159092      
111005327471       111005498931       111005647937       111005932181      
111006121553       111006313039       111006543876       111006739200    
111002134081       111003254715       111003449799       111003648857      
111003839523       111004040517       111004264683       111004440049      
111004609406       111004796335       111004983625       111005159148      
111005327561       111005498942       111005647959       111005932349      
111006121564       111006313051       111006544046       111006739266    
111002141078       111003254805       111003449812       111003648981      
111003839556       111004040584       111004264694       111004440072      
111004609439       111004796403       111004983670       111005159395      
111005327628       111005499112       111005647971       111005932473      
111006121586       111006313073       111006544169       111006739301    
111002142013       111003254861       111003449867       111003648992      
111003839590       111004040629       111004264829       111004440139      
111004609507       111004796470       111004983782       111005159430      
111005327718       111005499189       111005647982       111005932529      
111006121609       111006313152       111006544282       111006739402    
111002164501       111003254939       111003449902       111003649038      
111003839635       111004040630       111004264919       111004440218      
111004609530       111004796515       111004983838       111005159520      
111005327752       111005499190       111005648006       111005932620      
111006121698       111006313219       111006544316       111006739480    
111002165153       111003254984       111003449913       111003649050      
111003839725       111004040685       111004264942       111004440285      
111004609541       111004796548       111004983940       111005159586      
111005327763       111005499347       111005648017       111005932787      
111006121722       111006313231       111006544451       111006739514    
111002166716       111003255008       111003449935       111003649263      
111003839949       111004040708       111004265055       111004440319      
111004609552       111004796560       111004984075       111005159609      
111005327875       111005499358       111005648062       111005932822      
111006121766       111006313264       111006544596       111006739569    
111002167335       111003255042       111003449946       111003649331      
111003839994       111004040719       111004265112       111004440410      
111004609574       111004796683       111004984211       111005159621      
111005327932       111005499370       111005648095       111005932934      
111006121867       111006313286       111006544620       111006739570    
111002169584       111003255334       111003449991       111003649342      
111003840008       111004040843       111004265257       111004440645      
111004609619       111004796706       111004984277       111005159632      
111005328067       111005499392       111005648118       111005932956      
111006121902       111006313297       111006544732       111006739581    
111002171745       111003255514       111003450016       111003649409      
111003840031       111004040865       111004265381       111004440656      
111004609620       111004796751       111004984323       111005159700      
111005328179       111005499459       111005648152       111005933058      
111006121957       111006313309       111006544800       111006739626    
111002176144       111003255626       111003450072       111003649443      
111003840110       111004040999       111004265471       111004440847      
111004609754       111004796773       111004984334       111005159777      
111005328258       111005499516       111005648163       111005933261      
111006121979       111006313343       111006545047       111006739659    
111002181847       111003255660       111003450083       111003649454      
111003840211       111004041057       111004265662       111004440869      
111004609822       111004796830       111004984367       111005159856      
111005328270       111005499617       111005648231       111005933351      
111006122093       111006313376       111006545227       111006739671    
111002193176       111003255772       111003450117       111003649577      
111003840222       111004041125       111004265718       111004440870      
111004609866       111004796852       111004984378       111005159980      
111005328304       111005499639       111005648275       111005933384      
111006122116       111006313400       111006545261       111006739693    
111002195426       111003255929       111003450140       111003649601      
111003840266       111004041158       111004265796       111004441129      
111004609967       111004796931       111004984413       111005160094      
111005328405       111005499673       111005648309       111005933407      
111006122127       111006313433       111006545351       111006739738    
111002238008       111003255952       111003450173       111003649612      
111003840277       111004041181       111004266146       111004441174      
111004610059       111004796975       111004984446       111005160173      
111005328416       111005499695       111005648310       111005933496      
111006122228       111006313826       111006545485       111006739750    
111002238121       111003255963       111003450230       111003649645      
111003840288       111004041260       111004266225       111004441208      
111004610149       111004796997       111004984480       111005160184      
111005328506       111005499741       111005648321       111005933508      
111006122239       111006313871       111006545508       111006739794    
111002238266       111003256021       111003450241       111003649656      
111003840390       111004041495       111004266304       111004441264      
111004610262       111004797044       111004984581       111005160241      
111005328528       111005499785       111005648332       111005933665      
111006122307       111006313905       111006545621       111006739817    
111002242946       111003256054       111003450274       111003649667      
111003840514       111004041710       111004266326       111004441321      
111004610330       111004797134       111004984592       111005160319      
111005328562       111005499886       111005648343       111005933744      
111006122329       111006313916       111006545632       111006739828    
111002247389       111003256122       111003450331       111003649689      
111003840592       111004041901       111004266449       111004441332      
111004610486       111004797279       111004984604       111005160533      
111005328607       111005499909       111005648466       111005933845      
111006122385       111006314041       111006545643       111006739839    
111002248650       111003256155       111003450342       111003649690      
111003840750       111004041989       111004266539       111004441499      
111004610510       111004797358       111004984648       111005160566      
111005328618       111005499910       111005648477       111005933902      
111006122532       111006314063       111006545700       111006739929    
111002256143       111003256166       111003450353       111003649713      
111003840840       111004042003       111004266562       111004441523      
111004610554       111004797404       111004984705       111005160577      
111005328630       111005500148       111005648488       111005933913      
111006122789       111006314085       111006545744       111006739963    
111002256974       111003256289       111003450364       111003649724      
111003840851       111004042025       111004266629       111004441545      
111004610565       111004797460       111004984761       111005160623      
111005328652       111005500238       111005648567       111005933991      
111006122846       111006314142       111006545889       111006740044    
111002265558       111003256290       111003450443       111003649779      
111003840907       111004042069       111004266641       111004441556      
111004610633       111004797549       111004985009       111005160746      
111005328898       111005500261       111005648589       111005934026      
111006122936       111006314186       111006545946       111006740077    
111002269406       111003256492       111003450476       111003649791      
111003840941       111004042261       111004266775       111004441590      
111004610644       111004797550       111004985098       111005160757      
111005328900       111005500474       111005648602       111005934059      
111006122992       111006314322       111006546060       111006740112    
111002277247       111003256504       111003450522       111003649870      
111003841021       111004042283       111004266810       111004441736      
111004610723       111004797561       111004985177       111005160803      
111005328922       111005500519       111005648635       111005934329      
111006123128       111006314344       111006546329       111006740156    
111002296192       111003256515       111003450544       111003649881      
111003841100       111004042328       111004266887       111004441747      
111004610790       111004797583       111004985212       111005160858      
111005328933       111005500632       111005648680       111005934431      
111006123274       111006314670       111006546352       111006740213    
111002302224       111003256751       111003450566       111003649892      
111003841166       111004042441       111004266900       111004441769      
111004610947       111004797606       111004985289       111005160971      
111005328977       111005500744       111005648691       111005934442      
111006123375       111006314681       111006546385       111006740279    
111002335242       111003256874       111003450577       111003649937      
111003841256       111004042519       111004267091       111004441770      
111004610958       111004797628       111004985335       111005161084      
111005329057       111005500801       111005648703       111005934475      
111006123397       111006314737       111006546442       111006740370    
111002336366       111003256975       111003450588       111003649993      
111003841492       111004042520       111004267192       111004441792      
111004611005       111004797684       111004985414       111005161095      
111005329080       111005500834       111005648736       111005934486      
111006123410       111006314759       111006546464       111006740392    
111002341036       111003256997       111003450599       111003650175      
111003841571       111004042553       111004267237       111004441882      
111004611016       111004797718       111004985548       111005161185      
111005329136       111005500924       111005648804       111005934509      
111006123511       111006314771       111006546532       111006740426    
111002349821       111003257022       111003450634       111003650186      
111003841694       111004042643       111004267259       111004441905      
111004611049       111004797752       111004985571       111005161208      
111005329147       111005500946       111005648815       111005934521      
111006123577       111006314838       111006546611       111006740482    
111002362275       111003257033       111003450645       111003650197      
111003841706       111004042744       111004267271       111004442007      
111004611173       111004797774       111004985795       111005161220      
111005329473       111005500957       111005648826       111005934554      
111006123599       111006314872       111006546666       111006740527    
111002368293       111003257044       111003450656       111003650232      
111003841773       111004042823       111004267349       111004442041      
111004611184       111004797864       111004985885       111005161253      
111005329619       111005501015       111005648837       111005934767      
111006123689       111006314883       111006546712       111006740594    
111002388521       111003257235       111003450678       111003650322      
111003841863       111004042913       111004267394       111004442085      
111004611207       111004797921       111004985896       111005161286      
111005329620       111005501149       111005648860       111005934789      
111006123690       111006314906       111006546778       111006740684    
111002467596       111003257279       111003450690       111003650388      
111003842022       111004043026       111004267518       111004442131      
111004611599       111004797943       111004985920       111005161310      
111005329844       111005501228       111005648905       111005934802      
111006123746       111006314917       111006546880       111006740695    
111002515400       111003257370       111003450724       111003650399      
111003842167       111004043217       111004267530       111004442153      
111004611601       111004798012       111004985964       111005161332      
111005330183       111005501307       111005648938       111005934868      
111006123825       111006314962       111006546958       111006740741    
111002547360       111003257493       111003450735       111003650401      
111003842178       111004043239       111004267620       111004442197      
111004611656       111004798056       111004986123       111005161387      
111005330194       111005501352       111005648950       111005934936      
111006124062       111006315008       111006547049       111006740932    
111002649464       111003257527       111003450746       111003650445      
111003842314       111004043251       111004267866       111004442276      
111004611713       111004798102       111004986279       111005161400      
111005330307       111005501419       111005648972       111005935038      
111006124196       111006315031       111006547061       111006740965    
111002736102       111003257583       111003450757       111003650456      
111003842336       111004043295       111004267899       111004442300      
111004611803       111004798269       111004986280       111005161411      
111005330330       111005501431       111005649030       111005935173      
111006124275       111006315110       111006547117       111006741034    
111002786107       111003257729       111003450779       111003650478      
111003842381       111004043846       111004267912       111004442322      
111004611825       111004798292       111004986325       111005161422      
111005330341       111005501464       111005649052       111005935207      
111006124286       111006315143       111006547151       111006741045    
111003049267       111003257932       111003450803       111003650502      
111003842493       111004043879       111004268104       111004442388      
111004611926       111004798483       111004986336       111005161466      
111005330363       111005501587       111005649108       111005935252      
111006124297       111006315165       111006547218       111006741135    
111003049290       111003257965       111003450858       111003650535      
111003842549       111004044038       111004268148       111004442401      
111004611948       111004798517       111004986426       111005161477      
111005330385       111005501677       111005649153       111005935319      
111006124387       111006315176       111006547252       111006741168    
111003049357       111003258001       111003450892       111003650546      
111003843056       111004044241       111004268160       111004442412      
111004611960       111004798528       111004986505       111005161488      
111005330598       111005501734       111005649175       111005935320      
111006124422       111006315222       111006547386       111006741225    
111003049470       111003258067       111003450904       111003650579      
111003843416       111004044285       111004268216       111004442445      
111004612006       111004798540       111004986561       111005161501      
111005330666       111005501813       111005649186       111005935601      
111006124477       111006315233       111006547397       111006741236    
111003049492       111003258191       111003450926       111003650580      
111003843539       111004044342       111004268261       111004442579      
111004612028       111004798618       111004986628       111005161589      
111005330745       111005501880       111005649197       111005935634      
111006124589       111006315255       111006547409       111006741258    
111003049515       111003258203       111003450937       111003650591      
111003843595       111004044791       111004268508       111004442580      
111004612051       111004798630       111004986763       111005161624      
111005330756       111005501903       111005649209       111005935645      
111006124646       111006315288       111006547421       111006741315    
111003049616       111003258292       111003450948       111003650603      
111003843641       111004044937       111004268610       111004442625      
111004612174       111004798641       111004986819       111005161668      
111005330790       111005501958       111005649210       111005935803      
111006124725       111006315299       111006547454       111006741348    
111003049818       111003258315       111003450960       111003650636      
111003843674       111004045073       111004268711       111004442647      
111004612242       111004798674       111004986831       111005161792      
111005330969       111005502038       111005649243       111005935948      
111006124815       111006315301       111006547487       111006741438    
111003050203       111003258326       111003450982       111003650681      
111003843696       111004045130       111004268957       111004442715      
111004612343       111004798696       111004986842       111005161804      
111005330981       111005502050       111005649287       111005935959      
111006125131       111006315312       111006547522       111006741483    
111003050427       111003258337       111003451006       111003650715      
111003843731       111004045141       111004269026       111004442759      
111004612398       111004798708       111004986998       111005161882      
111005330992       111005502061       111005649344       111005936039      
111006125175       111006315334       111006547881       111006741517  

 

SCH-A-24



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003050450       111003258360       111003451028       111003650726      
111003843764       111004045882       111004269138       111004442760      
111004612411       111004798720       111004987045       111005161949      
111005331005       111005502117       111005649388       111005936051      
111006125221       111006315389       111006547960       111006741528    
111003050506       111003258393       111003451039       111003650760      
111003843966       111004045916       111004269239       111004442771      
111004612477       111004798843       111004987146       111005162018      
111005331016       111005502184       111005649456       111005936107      
111006125243       111006315424       111006547982       111006741539    
111003050517       111003258449       111003451040       111003650771      
111003844125       111004046030       111004269262       111004442827      
111004612534       111004798911       111004987292       111005162029      
111005331049       111005502218       111005649467       111005936130      
111006125265       111006315446       111006548095       111006741584    
111003050540       111003258461       111003451062       111003650816      
111003844136       111004046041       111004269374       111004442872      
111004612613       111004798922       111004987315       111005162085      
111005331229       111005502296       111005649489       111005936163      
111006125399       111006315457       111006548253       111006741663    
111003050573       111003258483       111003451107       111003650827      
111003844147       111004046063       111004269431       111004442894      
111004612882       111004798944       111004987405       111005162096      
111005331285       111005502320       111005649490       111005936208      
111006125423       111006315479       111006548310       111006741719    
111003050630       111003258618       111003451118       111003650838      
111003844259       111004046085       111004269509       111004442951      
111004612927       111004798966       111004987517       111005162108      
111005331375       111005502443       111005649513       111005936297      
111006125490       111006315480       111006548343       111006741933    
111003050876       111003258674       111003451219       111003650850      
111003844451       111004046119       111004269521       111004443019      
111004612949       111004798977       111004987685       111005162232      
111005331522       111005502454       111005649535       111005936309      
111006125579       111006315525       111006548376       111006741944    
111003050911       111003258742       111003451275       111003650883      
111003844462       111004046164       111004269734       111004443053      
111004613063       111004799035       111004987797       111005162344      
111005331544       111005502487       111005649568       111005936354      
111006125591       111006315547       111006548398       111006741988    
111003050922       111003258900       111003451332       111003650894      
111003844484       111004046175       111004269745       111004443075      
111004613074       111004799068       111004987900       111005162434      
111005331623       111005502612       111005649579       111005936556      
111006125625       111006315558       111006548411       111006742080    
111003051002       111003258911       111003451422       111003650906      
111003844529       111004046197       111004269802       111004443097      
111004613131       111004799079       111004988091       111005162456      
111005331634       111005502678       111005649580       111005936624      
111006125636       111006315570       111006548422       111006742091    
111003051024       111003258922       111003451635       111003650917      
111003844530       111004046401       111004269824       111004443109      
111004613298       111004799080       111004988170       111005162524      
111005331645       111005502702       111005649591       111005936646      
111006125726       111006315693       111006548512       111006742136    
111003051079       111003258955       111003451905       111003650951      
111003844585       111004046467       111004269857       111004443143      
111004613300       111004799125       111004988192       111005162546      
111005331656       111005502791       111005649636       111005936703      
111006125760       111006315716       111006548556       111006742204    
111003051125       111003258988       111003451983       111003650962      
111003844631       111004046502       111004270017       111004443176      
111004613401       111004799136       111004988237       111005162557      
111005331702       111005502803       111005649647       111005936714      
111006125872       111006315738       111006548646       111006742215    
111003051170       111003259158       111003452007       111003650973      
111003844754       111004046625       111004270040       111004443222      
111004613412       111004799169       111004988260       111005162580      
111005331713       111005502836       111005649658       111005936860      
111006125894       111006315750       111006548770       111006742305    
111003051372       111003259428       111003452344       111003650984      
111003844776       111004046771       111004270084       111004443266      
111004613467       111004799170       111004988350       111005162681      
111005331757       111005502847       111005649670       111005936950      
111006125906       111006315761       111006548804       111006742338    
111003051417       111003259439       111003452748       111003651008      
111003844833       111004046850       111004270130       111004443288      
111004613489       111004799204       111004988428       111005162737      
111005331768       111005502904       111005649692       111005937119      
111006125940       111006315772       111006549355       111006742417    
111003051428       111003259529       111003452883       111003651020      
111003845003       111004047042       111004270219       111004443389      
111004613513       111004799237       111004989025       111005162771      
111005331870       111005502926       111005649737       111005937120      
111006126020       111006315794       111006549401       111006742541    
111003051530       111003259574       111003452984       111003651031      
111003845014       111004047053       111004270242       111004443491      
111004613658       111004799259       111004989070       111005162805      
111005331904       111005502959       111005649748       111005937209      
111006126053       111006315817       111006549434       111006742563    
111003051563       111003259585       111003453020       111003651075      
111003845159       111004047086       111004270286       111004443536      
111004613669       111004799260       111004989092       111005162917      
111005331959       111005503040       111005649759       111005937344      
111006126121       111006315873       111006549478       111006742653    
111003051888       111003259596       111003453097       111003651086      
111003845160       111004047222       111004270297       111004443558      
111004613670       111004799282       111004989115       111005162962      
111005332084       111005503084       111005649760       111005937434      
111006126198       111006315907       111006549535       111006742664    
111003051899       111003259653       111003453110       111003651143      
111003845272       111004047244       111004270365       111004443592      
111004613838       111004799327       111004989171       111005162984      
111005332185       111005503185       111005649793       111005937591      
111006126211       111006315918       111006549546       111006742686    
111003051923       111003259675       111003453121       111003651165      
111003845283       111004047277       111004270400       111004443637      
111004613849       111004799349       111004989250       111005162995      
111005332275       111005503275       111005649805       111005937647      
111006126323       111006315929       111006549579       111006742866    
111003052014       111003259743       111003453312       111003651176      
111003845474       111004047390       111004270433       111004443659      
111004613872       111004799361       111004989418       111005163345      
111005332309       111005503321       111005649883       111005937838      
111006126367       111006315941       111006549580       111006742877    
111003052081       111003259811       111003453345       111003651198      
111003845564       111004047424       111004270444       111004443682      
111004613951       111004799372       111004989632       111005163479      
111005332332       111005503376       111005649917       111005938255      
111006126413       111006315996       111006549603       111006742989    
111003052115       111003259877       111003453356       111003651211      
111003845575       111004047435       111004270488       111004443750      
111004614008       111004799406       111004989711       111005163480      
111005332354       111005503501       111005649928       111005938301      
111006126435       111006316087       111006549625       111006743014    
111003052182       111003259899       111003453615       111003651222      
111003845609       111004047457       111004270501       111004443772      
111004614031       111004799473       111004989766       111005163503      
111005332400       111005503512       111005649940       111005938312      
111006126491       111006316256       111006549692       111006743159    
111003052227       111003259990       111003453738       111003651255      
111003845643       111004047480       111004270545       111004443783      
111004614109       111004799585       111004989823       111005163569      
111005332499       111005503567       111005649962       111005938389      
111006126592       111006316313       111006549704       111006743249    
111003052328       111003260004       111003453884       111003651288      
111003845913       111004047604       111004270578       111004443817      
111004614154       111004799619       111004989834       111005163604      
111005332534       111005503578       111005649973       111005938402      
111006126604       111006316425       111006549715       111006743294    
111003052339       111003260048       111003453963       111003651299      
111003845935       111004047705       111004270747       111004444212      
111004614187       111004799631       111004989946       111005163839      
111005332578       111005503602       111005650021       111005938457      
111006126637       111006316469       111006549759       111006743384    
111003052441       111003260060       111003454010       111003651413      
111003846015       111004047794       111004270769       111004444234      
111004614198       111004799664       111004989957       111005163862      
111005332602       111005503624       111005650032       111005938503      
111006126772       111006316481       111006549850       111006743407    
111003052474       111003260082       111003454155       111003651424      
111003846026       111004047839       111004270950       111004444245      
111004614211       111004799709       111004990038       111005163895      
111005332657       111005503679       111005650054       111005938514      
111006126996       111006316492       111006549861       111006743429    
111003052722       111003260116       111003454289       111003651446      
111003846251       111004047907       111004271344       111004444289      
111004614222       111004799754       111004990050       111005163918      
111005333018       111005503691       111005650065       111005938547      
111006127076       111006316560       111006549917       111006743441    
111003052755       111003260150       111003454368       111003651457      
111003846295       111004048010       111004271355       111004444313      
111004614233       111004799798       111004990229       111005163963      
111005333085       111005503736       111005650076       111005938615      
111006127111       111006316582       111006549939       111006743463    
111003052913       111003260161       111003454414       111003651536      
111003846396       111004048087       111004271401       111004444324      
111004614244       111004799877       111004990296       111005164065      
111005333153       111005503781       111005650087       111005938738      
111006127133       111006316593       111006550009       111006743474    
111003052979       111003260194       111003454560       111003651895      
111003846420       111004048212       111004271456       111004444335      
111004614312       111004799899       111004990421       111005164166      
111005333344       111005503826       111005650133       111005938918      
111006127155       111006316616       111006550010       111006743485    
111003052991       111003260239       111003455000       111003651963      
111003846442       111004048223       111004271478       111004444403      
111004614356       111004799912       111004990465       111005164199      
111005333355       111005503848       111005650166       111005938929      
111006127278       111006316638       111006550065       111006743519    
111003053004       111003260273       111003455101       111003652054      
111003846453       111004048302       111004271502       111004444414      
111004614389       111004799934       111004990522       111005164289      
111005333377       111005503916       111005650177       111005939021      
111006127335       111006316649       111006550098       111006743520    
111003053048       111003260330       111003455178       111003652111      
111003846565       111004048313       111004271591       111004444436      
111004614402       111004800061       111004990678       111005164357      
111005333456       111005503961       111005650201       111005939100      
111006127368       111006316650       111006550100       111006743542    
111003053194       111003260363       111003455550       111003652290      
111003846699       111004048346       111004271636       111004444447      
111004614457       111004800083       111004990735       111005164447      
111005333467       111005503972       111005650212       111005939144      
111006127403       111006316661       111006550122       111006743609    
111003053240       111003260396       111003455594       111003652379      
111003846767       111004048425       111004271692       111004444548      
111004614468       111004800151       111004990768       111005164504      
111005333502       111005504007       111005650245       111005939212      
111006127582       111006316672       111006550155       111006743777    
111003053329       111003260408       111003455695       111003652481      
111003846868       111004048560       111004271759       111004444571      
111004614479       111004800162       111004990869       111005164571      
111005333524       111005504030       111005650267       111005939256      
111006127627       111006316706       111006550234       111006743812    
111003053442       111003260431       111003455819       111003652706      
111003846969       111004048593       111004271816       111004444582      
111004614491       111004800173       111004990948       111005164605      
111005333546       111005504108       111005650302       111005939469      
111006127852       111006316728       111006550267       111006743845    
111003053453       111003260576       111003455831       111003652784      
111003846970       111004048605       111004271928       111004444593      
111004614503       111004800184       111004990960       111005164616      
111005333816       111005504120       111005650335       111005939605      
111006128055       111006316739       111006550335       111006743878    
111003053497       111003260587       111003455853       111003652829      
111003846981       111004048638       111004271984       111004444605      
111004614514       111004800195       111004991040       111005164649      
111005333861       111005504175       111005650346       111005939706      
111006128358       111006316740       111006550346       111006743968    
111003053510       111003260600       111003455987       111003652863      
111003847162       111004048649       111004272042       111004444672      
111004614525       111004800252       111004991118       111005164830      
111005334110       111005504209       111005650357       111005939829      
111006128392       111006316762       111006550357       111006744116    
111003053521       111003260677       111003456135       111003652942      
111003847241       111004048717       111004272064       111004444728      
111004614615       111004800274       111004991185       111005164908      
111005334143       111005504254       111005650403       111005939997      
111006128404       111006316773       111006550368       111006744183    
111003053532       111003260699       111003456236       111003652953      
111003847274       111004048975       111004272097       111004444762      
111004614660       111004800319       111004991242       111005164931      
111005334198       111005504287       111005650414       111005940012      
111006128482       111006316795       111006550414       111006744194    
111003053565       111003260778       111003456247       111003653101      
111003847465       111004049066       111004272110       111004444773      
111004614727       111004800320       111004991264       111005165011      
111005334222       111005504322       111005650638       111005940067      
111006128640       111006317336       111006550436       111006744228    
111003053756       111003260868       111003456696       111003653112      
111003847500       111004049077       111004272121       111004444795      
111004614772       111004800364       111004991376       111005165055      
111005334277       111005504355       111005650649       111005940089      
111006128695       111006317527       111006550469       111006744284    
111003053846       111003260958       111003457080       111003653235      
111003847656       111004049112       111004272299       111004444908      
111004614794       111004800375       111004991398       111005165077      
111005334301       111005504489       111005650661       111005940157      
111006128741       111006317695       111006550537       111006744363    
111003053914       111003261027       111003457361       111003653246      
111003847803       111004049471       111004272378       111004444920      
111004614873       111004800386       111004991422       111005165112      
111005334367       111005504625       111005650672       111005940179      
111006128763       111006317842       111006550571       111006744431    
111003054128       111003261072       111003458070       111003653448      
111003847869       111004049482       111004272480       111004445000      
111004614918       111004800409       111004991433       111005165134      
111005334402       111005504636       111005650683       111005940225      
111006128965       111006317965       111006550582       111006744442    
111003054252       111003261139       111003458137       111003653550      
111003847993       111004049617       111004272536       111004445022      
111004614930       111004800410       111004991590       111005165235      
111005334413       111005504861       111005650694       111005940258      
111006128976       111006318506       111006550605       111006744453    
111003054319       111003261173       111003458272       111003653910      
111003848051       111004049628       111004272783       111004445077      
111004614941       111004800421       111004991747       111005165279      
111005334424       111005504894       111005650706       111005940292      
111006129001       111006318540       111006550650       111006744464    
111003054397       111003261320       111003458340       111003653987      
111003848062       111004049695       111004272929       111004445167      
111004614963       111004800432       111004991860       111005165303      
111005334479       111005504917       111005650762       111005940315      
111006129012       111006318595       111006550683       111006744475    
111003054623       111003261397       111003458429       111003654719      
111003848602       111004049730       111004272974       111004445213      
111004615009       111004800465       111004991905       111005165527      
111005334693       111005504962       111005650773       111005940326      
111006129157       111006318731       111006550740       111006744497    
111003054667       111003261566       111003458441       111003655103      
111003848679       111004049796       111004273111       111004445279      
111004615010       111004800500       111004991972       111005165651      
111005334772       111005505019       111005650784       111005940393      
111006129179       111006318742       111006550818       111006744521    
111003054724       111003261689       111003458496       111003655147      
111003848769       111004049853       111004273166       111004445437      
111004615223       111004800522       111004992041       111005165707      
111005334806       111005505097       111005650795       111005940450      
111006129292       111006318988       111006550830       111006744532    
111003054803       111003261904       111003458542       111003655282      
111003848815       111004049897       111004273223       111004445471      
111004615245       111004800544       111004992210       111005165763      
111005334929       111005505110       111005650841       111005940472      
111006129405       111006319192       111006550863       111006744543    
111003054858       111003261915       111003458610       111003655495      
111003848871       111004049910       111004273290       111004445505      
111004615346       111004800623       111004992311       111005165875      
111005334996       111005505165       111005650885       111005940528      
111006129540       111006319215       111006550919       111006744554    
111003054892       111003262039       111003458687       111003655585      
111003848893       111004049932       111004273302       111004445516      
111004615380       111004800656       111004992827       111005165886      
111005335043       111005505570       111005650919       111005940663      
111006129652       111006319327       111006550975       111006744565    
111003054926       111003262084       111003458924       111003656025      
111003848905       111004049965       111004273324       111004445550      
111004615414       111004800667       111004992872       111005165943      
111005335100       111005505592       111005650964       111005940696      
111006129708       111006319361       111006551000       111006744598    
111003054937       111003262220       111003459059       111003656069      
111003848972       111004049998       111004273357       111004445662      
111004615492       111004800689       111004992984       111005165976      
111005335155       111005505738       111005650997       111005940809      
111006129719       111006319406       111006551033       111006744611    
111003055040       111003262231       111003459060       111003656104      
111003849119       111004050259       111004273368       111004445910      
111004615537       111004800702       111004993031       111005166090      
111005335256       111005505749       111005651066       111005940865      
111006129786       111006319529       111006551044       111006744655  

 

SCH-A-25



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003055051       111003262354       111003459239       111003656126      
111003849221       111004050327       111004273379       111004445954      
111004615616       111004800713       111004993097       111005166113      
111005335278       111005505884       111005651101       111005940955      
111006129900       111006319732       111006551055       111006744723    
111003055095       111003262376       111003459330       111003656182      
111003849265       111004050428       111004273504       111004446001      
111004615627       111004800735       111004993345       111005166146      
111005335290       111005505895       111005651112       111005941002      
111006129977       111006320217       111006551066       111006745049    
111003055310       111003262398       111003459600       111003656238      
111003849377       111004050642       111004273537       111004446124      
111004615650       111004800757       111004993390       111005166247      
111005335302       111005505929       111005651189       111005941057      
111006129988       111006320239       111006551101       111006745117    
111003055411       111003262444       111003459655       111003656261      
111003849478       111004050710       111004273560       111004446135      
111004615672       111004800768       111004993402       111005166292      
111005335335       111005505952       111005651213       111005941091      
111006130069       111006320307       111006551123       111006745184    
111003055488       111003262499       111003459880       111003656485      
111003849568       111004050822       111004273605       111004446168      
111004615728       111004800780       111004993480       111005166315      
111005335380       111005505996       111005651224       111005941305      
111006130249       111006320532       111006551224       111006745252    
111003055501       111003262501       111003459958       111003656508      
111003849614       111004050888       111004273627       111004446203      
111004615773       111004800803       111004993637       111005166348      
111005335403       111005506009       111005651235       111005941473      
111006130328       111006320756       111006551235       111006745320    
111003055578       111003262523       111003460006       111003656542      
111003849625       111004050990       111004273650       111004446236      
111004615818       111004800814       111004993716       111005166359      
111005335414       111005506032       111005651268       111005941484      
111006130351       111006320824       111006551246       111006745397    
111003055589       111003262534       111003460039       111003656632      
111003849872       111004051003       111004273706       111004446247      
111004615841       111004800825       111004993750       111005166461      
111005335560       111005506043       111005651279       111005941585      
111006130384       111006320880       111006551257       111006745465    
111003055590       111003262635       111003460141       111003656643      
111003849883       111004051036       111004273740       111004446270      
111004615852       111004800847       111004993828       111005166629      
111005335706       111005506054       111005651336       111005941619      
111006130452       111006321207       111006551268       111006745487    
111003055747       111003262657       111003460185       111003656665      
111003849962       111004051148       111004273829       111004446304      
111004615863       111004800858       111004994021       111005166797      
111005335807       111005506087       111005652348       111005941664      
111006130474       111006321218       111006551279       111006745533    
111003055859       111003262691       111003460196       111003656676      
111003850054       111004051171       111004274077       111004446371      
111004615885       111004800870       111004994133       111005166988      
111005335829       111005506111       111005652720       111005941697      
111006130519       111006321263       111006551280       111006745623    
111003056030       111003262769       111003460275       111003656968      
111003850289       111004051182       111004274190       111004446393      
111004615896       111004800904       111004994212       111005167103      
111005335919       111005506199       111005653068       111005941754      
111006130564       111006321296       111006551291       111006745689    
111003056120       111003262826       111003460387       111003657060      
111003850425       111004051193       111004274202       111004446405      
111004615919       111004801084       111004994223       111005167181      
111005335920       111005506212       111005653394       111005941822      
111006130586       111006321386       111006551347       111006745735    
111003056153       111003262860       111003460501       111003657093      
111003850447       111004051261       111004274291       111004446506      
111004616022       111004801152       111004994357       111005167260      
111005335975       111005506223       111005653743       111005941855      
111006130610       111006321421       111006551369       111006745780    
111003056221       111003262905       111003460668       111003657127      
111003850515       111004051317       111004274336       111004446517      
111004616033       111004801286       111004994391       111005167350      
111005335997       111005506245       111005654036       111005941866      
111006130766       111006321476       111006551404       111006745948    
111003056243       111003262950       111003460714       111003657217      
111003850526       111004051328       111004274381       111004446562      
111004616482       111004801433       111004994425       111005167451      
111005336000       111005506278       111005654081       111005941956      
111006130801       111006321522       111006551437       111006746073    
111003056265       111003262961       111003460747       111003657239      
111003850649       111004051339       111004274460       111004446652      
111004616516       111004801488       111004994504       111005167507      
111005336099       111005506290       111005654463       111005942014      
111006130935       111006321667       111006551471       111006746130    
111003056276       111003262972       111003460781       111003657565      
111003850751       111004051340       111004274482       111004446854      
111004616538       111004801578       111004994571       111005167552      
111005336190       111005506379       111005654698       111005942058      
111006130968       111006321689       111006551482       111006746185    
111003056300       111003263030       111003460837       111003657576      
111003850863       111004051418       111004274639       111004446865      
111004616583       111004801613       111004994728       111005167574      
111005336257       111005506391       111005654700       111005942081      
111006131004       111006321690       111006551561       111006746196    
111003056423       111003263063       111003460871       111003657677      
111003850885       111004051463       111004274707       111004446911      
111004616864       111004801635       111004994818       111005167709      
111005336314       111005506403       111005654711       111005942126      
111006131093       111006321746       111006551572       111006746231    
111003056434       111003263142       111003461007       111003657879      
111003850942       111004051609       111004274808       111004446922      
111004616910       111004801769       111004994919       111005167721      
111005336437       111005506515       111005655060       111005942339      
111006131116       111006321825       111006551640       111006746297    
111003056467       111003263164       111003461029       111003658005      
111003851000       111004051733       111004274831       111004446988      
111004616965       111004801916       111004995011       111005167800      
111005336550       111005506559       111005655330       111005942508      
111006131172       111006321836       111006551651       111006746321    
111003056490       111003263175       111003461074       111003658027      
111003851077       111004052004       111004274853       111004447013      
111004616987       111004801938       111004995066       111005167866      
111005336572       111005506560       111005655420       111005942519      
111006131183       111006322130       111006551774       111006746332    
111003056805       111003263276       111003461085       111003658117      
111003851088       111004052206       111004274875       111004447079      
111004617113       111004802120       111004995189       111005167888      
111005336583       111005506739       111005655587       111005942542      
111006131385       111006322152       111006551796       111006746376    
111003056928       111003263456       111003461096       111003658128      
111003851145       111004052240       111004274910       111004447103      
111004617157       111004802153       111004995279       111005167934      
111005336628       111005506751       111005656139       111005942564      
111006131532       111006322523       111006551875       111006746387    
111003056939       111003263579       111003461232       111003658229      
111003851189       111004052330       111004274943       111004447136      
111004617180       111004802210       111004995280       111005167956      
111005336639       111005506830       111005656836       111005942610      
111006131576       111006322950       111006552427       111006746411    
111003057121       111003263603       111003461298       111003658230      
111003851190       111004052352       111004275146       111004447215      
111004617292       111004802254       111004995437       111005168014      
111005336752       111005506874       111005656982       111005942632      
111006131598       111006323007       111006552449       111006746422    
111003057244       111003263692       111003461300       111003658397      
111003851224       111004052385       111004275168       111004447226      
111004617371       111004802355       111004995561       111005168025      
111005336763       111005506919       111005657196       111005942711      
111006131600       111006323018       111006552483       111006746466    
111003057266       111003263737       111003461423       111003658522      
111003851235       111004052396       111004275315       111004447248      
111004617461       111004802445       111004995651       111005168069      
111005336785       111005507101       111005657231       111005942722      
111006131655       111006323052       111006552584       111006746488    
111003057323       111003263760       111003461513       111003658678      
111003851347       111004052453       111004275348       111004447260      
111004617472       111004802502       111004995729       111005168070      
111005336808       111005507178       111005657297       111005942788      
111006131824       111006323142       111006552731       111006746578    
111003057547       111003263771       111003461546       111003658689      
111003851404       111004052464       111004275416       111004447271      
111004617483       111004802579       111004995831       111005168159      
111005336909       111005507235       111005657321       111005942935      
111006131868       111006323197       111006552809       111006746590    
111003057569       111003263850       111003461557       111003658870      
111003851550       111004052475       111004275517       111004447282      
111004617517       111004802580       111004995842       111005168171      
111005337023       111005507291       111005657501       111005943150      
111006131891       111006323209       111006552988       111006746646    
111003057783       111003263940       111003461591       111003659220      
111003851594       111004052486       111004275551       111004447293      
111004617540       111004802591       111004995998       111005168193      
111005337157       111005507314       111005657657       111005943172      
111006131914       111006323243       111006553002       111006746680    
111003057794       111003264031       111003461647       111003659231      
111003851662       111004052644       111004275696       111004447372      
111004617562       111004802625       111004996113       111005168205      
111005337179       111005507392       111005658221       111005943251      
111006131936       111006323265       111006553125       111006746703    
111003057840       111003264143       111003461715       111003659343      
111003851965       111004052745       111004275977       111004447394      
111004617764       111004802715       111004996191       111005168261      
111005337258       111005507415       111005658243       111005943284      
111006131958       111006323287       111006553226       111006746758    
111003057929       111003264378       111003461726       111003659411      
111003852023       111004052767       111004276338       111004447406      
111004617922       111004802726       111004996359       111005168340      
111005337461       111005507437       111005658748       111005943295      
111006132005       111006323445       111006553248       111006746792    
111003058043       111003264389       111003461748       111003659444      
111003852045       111004052789       111004276350       111004447417      
111004617977       111004802748       111004996393       111005168407      
111005337506       111005507448       111005658951       111005943318      
111006132027       111006323580       111006553260       111006746804    
111003058122       111003264435       111003461771       111003659499      
111003852135       111004052857       111004276428       111004447428      
111004618035       111004802759       111004996551       111005168520      
111005337539       111005507516       111005659176       111005943385      
111006132252       111006323704       111006553327       111006746916    
111003058144       111003264615       111003461782       111003659646      
111003852168       111004053050       111004276518       111004447451      
111004618079       111004802760       111004996674       111005168531      
111005337562       111005507527       111005659244       111005943464      
111006132274       111006323827       111006554014       111006746961    
111003058177       111003264772       111003461816       111003659691      
111003852258       111004053072       111004276541       111004447462      
111004618237       111004802849       111004996731       111005168564      
111005337595       111005507594       111005659323       111005943497      
111006132319       111006323872       111006554115       111006746994    
111003058223       111003264794       111003461838       111003659769      
111003852315       111004053218       111004276653       111004447686      
111004618260       111004802850       111004996753       111005168586      
111005337618       111005507617       111005659648       111005943532      
111006132342       111006323906       111006554148       111006747063    
111003058256       111003264840       111003461872       111003659815      
111003852359       111004053285       111004276686       111004447877      
111004618361       111004802917       111004996865       111005168609      
111005337810       111005507673       111005659727       111005943655      
111006132465       111006323962       111006554238       111006747131    
111003058289       111003264884       111003461928       111003659871      
111003852371       111004053421       111004276697       111004447923      
111004618394       111004802962       111004996955       111005168632      
111005337955       111005507695       111005659929       111005943723      
111006132533       111006323973       111006554373       111006747153    
111003058335       111003264895       111003462042       111003659938      
111003852382       111004053599       111004276709       111004447934      
111004618451       111004802973       111004996966       111005168812      
111005337977       111005507718       111005659952       111005943756      
111006132566       111006323984       111006554407       111006747513    
111003058548       111003264918       111003462109       111003659950      
111003852719       111004053814       111004276822       111004447978      
111004618507       111004803031       111004997002       111005168845      
111005338035       111005507763       111005660033       111005943790      
111006132577       111006324198       111006554418       111006747579    
111003058717       111003265111       111003462187       111003660019      
111003852832       111004053858       111004276833       111004448014      
111004618530       111004803109       111004997035       111005168924      
111005338046       111005507796       111005660796       111005943903      
111006132588       111006324200       111006554496       111006747782    
111003058829       111003265133       111003462402       111003660109      
111003852887       111004053904       111004276934       111004448104      
111004618844       111004803176       111004997079       111005169037      
111005338147       111005507853       111005661146       111005943914      
111006132599       111006324244       111006554632       111006747793    
111003058920       111003265267       111003462783       111003660143      
111003852911       111004053948       111004276967       111004448362      
111004619014       111004803222       111004997080       111005169060      
111005338169       111005507897       111005661371       111005944005      
111006132601       111006324301       111006554755       111006747827    
111003058986       111003265278       111003462929       111003660200      
111003852977       111004053982       111004277058       111004448531      
111004619069       111004803536       111004997091       111005169183      
111005338181       111005508090       111005661483       111005944049      
111006132724       111006324424       111006554878       111006747883    
111003059000       111003265290       111003462974       111003660222      
111003853024       111004054039       111004277238       111004448564      
111004619272       111004803648       111004997114       111005169273      
111005338204       111005508113       111005661539       111005944050      
111006132757       111006324727       111006554968       111006747984    
111003059011       111003265458       111003463087       111003660288      
111003853192       111004054185       111004277272       111004448575      
111004619283       111004803660       111004997204       111005169509      
111005338282       111005508157       111005661708       111005944151      
111006132779       111006324749       111006555071       111006747995    
111003059123       111003265593       111003463098       111003660299      
111003853215       111004054231       111004277306       111004448586      
111004619485       111004803671       111004997495       111005169521      
111005338327       111005508214       111005661797       111005944285      
111006132825       111006324761       111006555161       111006748109    
111003059224       111003265661       111003463245       111003660323      
111003853271       111004054321       111004277395       111004448665      
111004619508       111004803783       111004997552       111005169622      
111005338338       111005508247       111005661865       111005944296      
111006132870       111006324840       111006555284       111006748143    
111003059291       111003265841       111003463335       111003660569      
111003853394       111004054455       111004277430       111004448676      
111004619665       111004803851       111004997620       111005169745      
111005338383       111005508348       111005661922       111005944364      
111006132948       111006325010       111006555295       111006748165    
111003059347       111003265920       111003463379       111003660604      
111003853440       111004054769       111004277474       111004448856      
111004619700       111004803884       111004997664       111005169790      
111005338440       111005508595       111005662495       111005944375      
111006133028       111006325032       111006555330       111006748390    
111003059370       111003265953       111003463425       111003660637      
111003853473       111004054770       111004277496       111004448878      
111004619878       111004804111       111004997686       111005169802      
111005338451       111005508618       111005662653       111005944386      
111006133039       111006325043       111006555453       111006748413    
111003059437       111003266134       111003463458       111003660727      
111003853631       111004054860       111004277520       111004448913      
111004619913       111004804166       111004997709       111005169835      
111005338473       111005508696       111005662822       111005944724      
111006133152       111006325234       111006555677       111006748479    
111003059460       111003266178       111003463571       111003660749      
111003853732       111004054972       111004277597       111004448924      
111004620117       111004804278       111004997765       111005169903      
111005338529       111005508731       111005663126       111005944768      
111006133219       111006325267       111006555688       111006748525    
111003059651       111003266280       111003463649       111003660806      
111003853754       111004055041       111004277632       111004449015      
111004620319       111004804379       111004997811       111005169914      
111005338552       111005508775       111005663777       111005944847      
111006133220       111006325380       111006555699       111006748547    
111003059741       111003266471       111003463953       111003660817      
111003853899       111004055120       111004277755       111004449060      
111004620364       111004804548       111004997901       111005169981      
111005338596       111005508810       111005663889       111005944881      
111006133275       111006325537       111006555734       111006748581    
111003060002       111003266550       111003463975       111003660918      
111003853923       111004055209       111004277788       111004449172      
111004620397       111004804559       111004997945       111005170130      
111005338619       111005508843       111005663979       111005945040      
111006133297       111006325582       111006555745       111006748626    
111003060259       111003266718       111003464314       111003660963      
111003853967       111004055210       111004277799       111004449262      
111004620487       111004804560       111004998047       111005170174      
111005338620       111005508966       111005664082       111005945084      
111006133321       111006325773       111006555992       111006748659    
111003060327       111003266763       111003464336       111003660985      
111003854069       111004055478       111004277823       111004449329      
111004620533       111004804818       111004998069       111005170253      
111005338631       111005508999       111005664307       111005945095      
111006133343       111006325920       111006556106       111006748660    
111003060338       111003266886       111003464415       111003660996      
111003854317       111004055737       111004277890       111004449363      
111004620588       111004804874       111004998115       111005170264      
111005338664       111005509013       111005664408       111005945130      
111006133365       111006325953       111006556308       111006748705  

 

SCH-A-26



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003060529       111003266909       111003464493       111003661021      
111003854362       111004055827       111004278105       111004449431      
111004620623       111004804942       111004998126       111005170310      
111005338732       111005509057       111005664420       111005945343      
111006133422       111006326123       111006556331       111006748716    
111003060552       111003267326       111003464561       111003661087      
111003854418       111004055883       111004278161       111004449453      
111004620656       111004804986       111004998137       111005170321      
111005338787       111005509068       111005664510       111005945433      
111006133455       111006326246       111006556409       111006748817    
111003060585       111003267427       111003464673       111003661098      
111003854441       111004055928       111004278217       111004449565      
111004620713       111004805055       111004998159       111005170433      
111005338811       111005509259       111005664565       111005945455      
111006133691       111006326370       111006556599       111006748828    
111003060596       111003267450       111003464819       111003661201      
111003854496       111004055973       111004278341       111004449633      
111004620779       111004805077       111004998182       111005170444      
111005338877       111005509260       111005664576       111005945499      
111006133804       111006326392       111006556892       111006748963    
111003060608       111003267528       111003465078       111003661267      
111003854519       111004056075       111004278352       111004449677      
111004620803       111004805088       111004998261       111005170613      
111005338901       111005509417       111005664723       111005945523      
111006133815       111006326640       111006556926       111006748985    
111003060798       111003267562       111003465090       111003661346      
111003854553       111004056097       111004278396       111004449745      
111004620825       111004805112       111004998373       111005170657      
111005339014       111005509440       111005664734       111005945602      
111006133893       111006326763       111006556959       111006749010    
111003060800       111003267630       111003465102       111003661391      
111003854610       111004056345       111004278431       111004449789      
111004620847       111004805178       111004998508       111005170725      
111005339047       111005509484       111005664857       111005945613      
111006133905       111006326831       111006556982       111006749177    
111003060855       111003267753       111003465146       111003661414      
111003854654       111004056390       111004278486       111004449879      
111004620960       111004805189       111004998621       111005170792      
111005339058       111005509495       111005665140       111005945646      
111006133950       111006326842       111006557129       111006749201    
111003060956       111003267809       111003465157       111003661425      
111003854733       111004056424       111004278509       111004449958      
111004621039       111004805202       111004999015       111005170815      
111005339126       111005509563       111005665353       111005945691      
111006134029       111006326875       111006557286       111006749223    
111003061003       111003267898       111003465348       111003661436      
111003854957       111004056503       111004278532       111004449969      
111004621062       111004805246       111004999127       111005170826      
111005339137       111005509574       111005665397       111005945703      
111006134074       111006326909       111006557376       111006749289    
111003061025       111003267966       111003465359       111003661469      
111003855059       111004056660       111004278554       111004450051      
111004621220       111004805279       111004999149       111005171108      
111005339160       111005509732       111005665443       111005945714      
111006134232       111006326921       111006557488       111006749425    
111003061294       111003268024       111003465371       111003661492      
111003855093       111004056671       111004278587       111004450062      
111004621365       111004805291       111004999217       111005171243      
111005339171       111005509754       111005667209       111005945736      
111006134243       111006327124       111006557534       111006749436    
111003061339       111003268136       111003465438       111003661582      
111003855138       111004056783       111004278622       111004450163      
111004621400       111004805314       111004999273       111005171467      
111005339227       111005509765       111005667614       111005945758      
111006134254       111006327146       111006557567       111006749447    
111003061407       111003268169       111003465461       111003661638      
111003855206       111004056839       111004278767       111004450174      
111004621455       111004805381       111004999307       111005171478      
111005339317       111005509798       111005668110       111005945804      
111006134265       111006327258       111006557590       111006749481    
111003061430       111003268215       111003465472       111003661706      
111003855543       111004056895       111004278789       111004450196      
111004621657       111004805437       111004999408       111005171490      
111005339339       111005509811       111005668255       111005945882      
111006134355       111006327269       111006557635       111006749627    
111003061463       111003268237       111003465483       111003661852      
111003855677       111004057100       111004278790       111004450219      
111004621714       111004805718       111004999464       111005171524      
111005339373       111005509888       111005668312       111005945905      
111006134377       111006327270       111006557646       111006749650    
111003061519       111003268394       111003465551       111003661885      
111003855688       111004057278       111004279038       111004450242      
111004621725       111004805741       111004999576       111005171579      
111005339463       111005510105       111005668457       111005945916      
111006134423       111006327326       111006557792       111006749661    
111003061542       111003268484       111003465630       111003661942      
111003855767       111004057470       111004279049       111004450433      
111004621736       111004805943       111004999598       111005171580      
111005339531       111005510127       111005668716       111005945927      
111006134490       111006327359       111006557859       111006749694    
111003061654       111003268574       111003465685       111003662123      
111003855880       111004057492       111004279128       111004450501      
111004621837       111004805976       111004999600       111005171625      
111005339823       111005510149       111005669548       111005945938      
111006134524       111006327371       111006557871       111006749773    
111003061700       111003268608       111003465887       111003662145      
111003855969       111004057593       111004279195       111004450624      
111004621859       111004805998       111004999666       111005171669      
111005339834       111005510239       111005669559       111005945961      
111006134568       111006327562       111006557916       111006749807    
111003061801       111003268619       111003465933       111003662246      
111003856049       111004057616       111004279263       111004450635      
111004621893       111004806001       111004999925       111005171692      
111005339968       111005510341       111005669593       111005945972      
111006134647       111006327618       111006557938       111006749841    
111003061935       111003268642       111003465977       111003662257      
111003856083       111004057627       111004279353       111004450668      
111004622029       111004806012       111005000187       111005171737      
111005340094       111005510497       111005670124       111005946052      
111006134670       111006327630       111006557972       111006749908    
111003061946       111003268653       111003466002       111003662369      
111003856342       111004057908       111004279364       111004450703      
111004622052       111004806067       111005000233       111005171760      
111005340140       111005510532       111005670236       111005946063      
111006134681       111006327753       111006558018       111006749919    
111003061979       111003268675       111003466631       111003662516      
111003856500       111004057920       111004279409       111004450871      
111004622108       111004806090       111005000367       111005171838      
111005340241       111005510554       111005671035       111005946108      
111006134692       111006327775       111006558120       111006749942    
111003062004       111003268697       111003466709       111003662594      
111003856623       111004058099       111004279498       111004451018      
111004622119       111004806168       111005000446       111005171917      
111005340296       111005510598       111005671383       111005946186      
111006134726       111006328237       111006558175       111006750023    
111003062060       111003268754       111003466811       111003662662      
111003856735       111004058101       111004279746       111004451052      
111004622120       111004806214       111005000558       111005172064      
111005340342       111005510655       111005671709       111005946209      
111006134748       111006328350       111006558197       111006750034    
111003062071       111003268800       111003466888       111003662932      
111003856948       111004058189       111004279780       111004451096      
111004622131       111004806337       111005000581       111005172086      
111005340386       111005510677       111005671798       111005946232      
111006134759       111006328361       111006558209       111006750067    
111003062251       111003268844       111003467182       111003662943      
111003856959       111004058235       111004279814       111004451186      
111004622175       111004806472       111005000648       111005172097      
111005340443       111005510790       111005672508       111005946254      
111006134861       111006328417       111006558276       111006750089    
111003062284       111003269159       111003467216       111003663012      
111003856960       111004058257       111004279825       111004451210      
111004622186       111004806483       111005000671       111005172110      
111005340500       111005510857       111005672654       111005946513      
111006134883       111006328462       111006558311       111006750102    
111003062307       111003269160       111003467272       111003663438      
111003856993       111004058325       111004279870       111004451322      
111004622210       111004806539       111005000682       111005172132      
111005340511       111005510958       111005673712       111005946546      
111006134917       111006328529       111006558333       111006750135    
111003062318       111003269182       111003467395       111003663618      
111003857028       111004058370       111004279881       111004451333      
111004622221       111004806573       111005000952       111005172143      
111005340544       111005511173       111005674421       111005946658      
111006134928       111006328631       111006558366       111006750180    
111003062329       111003269362       111003467429       111003663753      
111003857040       111004058459       111004279892       111004451388      
111004622377       111004806630       111005001076       111005172165      
111005340555       111005511218       111005674702       111005946726      
111006134940       111006328642       111006558377       111006750191    
111003062385       111003269474       111003467698       111003663775      
111003857130       111004058482       111004279904       111004451423      
111004622445       111004806652       111005001289       111005172200      
111005340588       111005511252       111005675107       111005947064      
111006134973       111006328675       111006558388       111006750269    
111003062453       111003269508       111003467788       111003663809      
111003857152       111004058549       111004279960       111004451614      
111004622467       111004806764       111005001313       111005172233      
111005340724       111005511308       111005675130       111005947244      
111006134995       111006328888       111006558759       111006750348    
111003062497       111003269621       111003467812       111003663876      
111003857297       111004058606       111004279971       111004451748      
111004622502       111004806843       111005001391       111005172244      
111005340825       111005511476       111005675545       111005947390      
111006135064       111006328956       111006558850       111006750359    
111003062532       111003269632       111003467878       111003663933      
111003857376       111004058831       111004279982       111004452143      
111004622546       111004806876       111005001447       111005172255      
111005340959       111005511544       111005676401       111005947491      
111006135075       111006329092       111006558894       111006750371    
111003062644       111003269834       111003467889       111003664013      
111003857387       111004058897       111004280108       111004452198      
111004622580       111004806977       111005001481       111005172299      
111005340993       111005511555       111005677075       111005947514      
111006135109       111006329137       111006558917       111006750393    
111003062688       111003269845       111003468059       111003664068      
111003857398       111004058921       111004280164       111004452233      
111004622692       111004807057       111005001504       111005172402      
111005341208       111005511612       111005677176       111005947525      
111006135110       111006329148       111006559019       111006750405    
111003062701       111003270050       111003468082       111003664125      
111003857501       111004058943       111004280221       111004452266      
111004622715       111004807103       111005001605       111005172413      
111005341231       111005511623       111005677198       111005947604      
111006135255       111006329171       111006559020       111006750427    
111003062712       111003270083       111003468150       111003664305      
111003857545       111004059023       111004280298       111004452288      
111004622838       111004807114       111005001706       111005172424      
111005341275       111005511689       111005677211       111005947659      
111006135479       111006329216       111006559031       111006750494    
111003062745       111003270173       111003468217       111003664316      
111003857602       111004059067       111004280388       111004452323      
111004622894       111004807192       111005001717       111005172468      
111005341321       111005511768       111005677233       111005947671      
111006135491       111006329328       111006559086       111006750584    
111003062981       111003270432       111003468329       111003664349      
111003857613       111004059078       111004280434       111004452345      
111004622906       111004807316       111005001739       111005172558      
111005341691       111005511779       111005677266       111005947761      
111006135525       111006329373       111006559356       111006750810    
111003063106       111003270465       111003468352       111003664383      
111003857635       111004059089       111004280467       111004452402      
111004622917       111004807372       111005001751       111005172705      
111005341714       111005511858       111005677288       111005947851      
111006135547       111006329485       111006559389       111006750922    
111003063151       111003270601       111003468396       111003664428      
111003857646       111004059113       111004280502       111004452413      
111004622928       111004807439       111005001762       111005172738      
111005341792       111005511869       111005677299       111005947895      
111006135637       111006329508       111006559435       111006750955    
111003063229       111003270623       111003468464       111003664507      
111003857769       111004059236       111004280546       111004452424      
111004623110       111004807507       111005001885       111005172806      
111005341871       111005511892       111005677301       111005947941      
111006135648       111006329542       111006559446       111006750988    
111003063263       111003270690       111003468475       111003664552      
111003857826       111004059258       111004280647       111004452435      
111004623211       111004807541       111005001986       111005172873      
111005341949       111005511926       111005677312       111005947996      
111006135659       111006329700       111006559558       111006750999    
111003063511       111003270702       111003468497       111003664642      
111003857848       111004059359       111004280681       111004452491      
111004623345       111004807596       111005002077       111005172929      
111005342052       111005512084       111005677424       111005948087      
111006135671       111006329722       111006559604       111006751136    
111003063601       111003270803       111003468633       111003664686      
111003857859       111004059427       111004280692       111004452581      
111004623402       111004807697       111005002101       111005172930      
111005342096       111005512107       111005677435       111005948100      
111006135738       111006329733       111006559626       111006751169    
111003063690       111003270937       111003468802       111003664721      
111003857905       111004059517       111004280816       111004452626      
111004623468       111004807710       111005002392       111005172974      
111005342164       111005512253       111005677547       111005948111      
111006135749       111006329744       111006559648       111006751204    
111003063735       111003270959       111003468914       111003664787      
111003857916       111004059719       111004280838       111004452693      
111004624054       111004807732       111005002426       111005173054      
111005342186       111005512354       111005677569       111005948177      
111006135761       111006329766       111006559660       111006751226    
111003063757       111003271422       111003469005       111003664811      
111003857983       111004059786       111004280906       111004452727      
111004624144       111004807754       111005002505       111005173144      
111005342254       111005512398       111005677615       111005948335      
111006135783       111006329834       111006559738       111006751259    
111003063869       111003271444       111003469308       111003664888      
111003858007       111004059797       111004280917       111004452828      
111004624245       111004807787       111005002549       111005173155      
111005342467       111005512488       111005677626       111005948379      
111006135794       111006329935       111006559884       111006751338    
111003063926       111003271455       111003469319       111003664934      
111003858142       111004059843       111004280928       111004452851      
111004624256       111004807800       111005002594       111005173212      
111005342478       111005512657       111005677637       111005948458      
111006135806       111006330218       111006559985       111006751439    
111003063959       111003271499       111003469364       111003664978      
111003858164       111004059876       111004280973       111004453009      
111004624357       111004807811       111005002606       111005173223      
111005342625       111005512770       111005677671       111005948469      
111006135817       111006330252       111006560202       111006751451    
111003064062       111003271545       111003469386       111003665160      
111003858209       111004059887       111004280995       111004453021      
111004624391       111004807833       111005002651       111005173302      
111005342647       111005512848       111005677682       111005948559      
111006135873       111006330263       111006560268       111006751462    
111003064095       111003271556       111003469421       111003665261      
111003858311       111004059966       111004281020       111004453076      
111004624403       111004807923       111005002673       111005173368      
111005342669       111005512916       111005677716       111005948582      
111006135884       111006330476       111006560291       111006751518    
111003064118       111003271613       111003469634       111003665339      
111003858355       111004060025       111004281097       111004453087      
111004624616       111004807945       111005002707       111005173504      
111005342737       111005512994       111005677749       111005948683      
111006135895       111006330577       111006560639       111006751596    
111003064141       111003271657       111003469746       111003665384      
111003858366       111004060081       111004281143       111004453133      
111004624638       111004808193       111005002729       111005173526      
111005342771       111005513018       111005677761       111005948807      
111006135918       111006330645       111006560730       111006751631    
111003064297       111003271679       111003469757       111003665430      
111003858557       111004060441       111004281200       111004453155      
111004624649       111004808250       111005002763       111005173560      
111005342793       111005513120       111005677772       111005948829      
111006135941       111006330678       111006560875       111006751710    
111003064411       111003271893       111003469791       111003665474      
111003858568       111004060586       111004281288       111004453201      
111004624795       111004808317       111005002819       111005173571      
111005342861       111005513153       111005677783       111005948830      
111006135996       111006330757       111006560909       111006751811    
111003064422       111003271949       111003469814       111003665542      
111003858580       111004060722       111004281301       111004453212      
111004624829       111004808373       111005002831       111005173582      
111005342872       111005513322       111005677840       111005948863      
111006136065       111006330791       111006560998       111006751855    
111003064433       111003271972       111003469881       111003665586      
111003858603       111004060902       111004281446       111004453278      
111004625088       111004808407       111005002875       111005173627      
111005342906       111005513388       111005677884       111005948908      
111006136155       111006330814       111006561089       111006751901    
111003064499       111003272074       111003469892       111003665687      
111003858647       111004060968       111004281457       111004453436      
111004625099       111004808441       111005003124       111005173818      
111005342917       111005513423       111005678122       111005948919      
111006136188       111006330858       111006561450       111006751912    
111003064624       111003272681       111003469926       111003665777      
111003858759       111004061161       111004281648       111004453548      
111004625268       111004808597       111005003146       111005173896      
111005342928       111005513760       111005678278       111005949055      
111006136201       111006330881       111006561472       111006751923  

 

SCH-A-27



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003064668       111003272704       111003470063       111003665801      
111003858793       111004061228       111004281693       111004453661      
111004625280       111004808755       111005003203       111005173931      
111005342962       111005513827       111005678289       111005949112      
111006136212       111006330915       111006561708       111006751945    
111003064837       111003272850       111003470197       111003665834      
111003858805       111004061329       111004281772       111004453683      
111004625291       111004808766       111005003258       111005173964      
111005343019       111005513838       111005678997       111005949134      
111006136223       111006330971       111006561719       111006752014    
111003064882       111003272928       111003470210       111003665845      
111003858816       111004061352       111004281918       111004453830      
111004625303       111004808834       111005003540       111005173986      
111005343143       111005513861       111005679077       111005949325      
111006136289       111006331095       111006561775       111006752047    
111003065142       111003272951       111003470221       111003665878      
111003858827       111004061475       111004281941       111004453885      
111004625606       111004808913       111005003551       111005174022      
111005343222       111005513906       111005679145       111005949404      
111006136357       111006331152       111006561911       111006752058    
111003065197       111003273042       111003470287       111003665889      
111003858849       111004061655       111004282245       111004453919      
111004625628       111004808935       111005003720       111005174190      
111005343233       111005513928       111005679156       111005949415      
111006136391       111006331264       111006562002       111006752115    
111003065300       111003273053       111003470388       111003666071      
111003858861       111004061712       111004282582       111004453997      
111004625695       111004808957       111005003742       111005174280      
111005343345       111005513984       111005679303       111005949448      
111006136436       111006331343       111006562013       111006752137    
111003065399       111003273244       111003470513       111003666082      
111003858872       111004061857       111004282616       111004454033      
111004625730       111004808980       111005004080       111005174291      
111005343389       111005514031       111005679774       111005949684      
111006136470       111006331365       111006562024       111006752148    
111003065603       111003273378       111003470591       111003666251      
111003858894       111004061903       111004282650       111004454044      
111004625774       111004809037       111005004158       111005174303      
111005343435       111005514075       111005679932       111005949741      
111006136492       111006331488       111006562192       111006752159    
111003065670       111003273413       111003470603       111003666273      
111003858906       111004061914       111004282885       111004454066      
111004625796       111004809093       111005004260       111005174325      
111005343468       111005514109       111005680372       111005949763      
111006136504       111006331523       111006562226       111006752160    
111003065748       111003273479       111003470614       111003666497      
111003858928       111004061925       111004282920       111004454202      
111004625831       111004809228       111005004282       111005174370      
111005343581       111005514165       111005680765       111005949820      
111006136548       111006331578       111006562282       111006752227    
111003065872       111003273570       111003470771       111003666509      
111003858951       111004061947       111004282931       111004454291      
111004625853       111004809262       111005004350       111005174381      
111005343648       111005514198       111005680833       111005949842      
111006136560       111006331602       111006562316       111006752294    
111003065894       111003273648       111003470861       111003666576      
111003858984       111004061969       111004282964       111004454325      
111004625909       111004809273       111005004372       111005174426      
111005343671       111005514266       111005680923       111005949909      
111006136616       111006331613       111006562417       111006752328    
111003065928       111003273693       111003470883       111003666611      
111003859086       111004062173       111004283000       111004454370      
111004625954       111004809419       111005004417       111005174606      
111005343682       111005514277       111005681025       111005949910      
111006136661       111006331691       111006562451       111006752351    
111003065939       111003273727       111003470894       111003666846      
111003859097       111004062599       111004283022       111004454437      
111004625976       111004809431       111005004462       111005174662      
111005343727       111005514312       111005681036       111005949976      
111006136672       111006331703       111006562596       111006752373    
111003065984       111003273783       111003471020       111003666868      
111003859132       111004062667       111004283044       111004454448      
111004625998       111004809543       111005004507       111005174796      
111005343772       111005514334       111005681047       111005950013      
111006136706       111006331725       111006562754       111006752429    
111003066008       111003273895       111003471064       111003666880      
111003859165       111004062690       111004283066       111004454516      
111004626023       111004809611       111005004620       111005174819      
111005343817       111005514435       111005681160       111005950091      
111006136762       111006331758       111006562833       111006752441    
111003066053       111003273929       111003471075       111003666891      
111003859176       111004062858       111004283482       111004454606      
111004626135       111004809622       111005004631       111005174853      
111005343862       111005514446       111005681193       111005950293      
111006136784       111006331815       111006562901       111006752452    
111003066086       111003273941       111003471211       111003666903      
111003859198       111004062926       111004283527       111004454695      
111004626180       111004809633       111005004653       111005174864      
111005343907       111005514514       111005681205       111005950327      
111006136795       111006332007       111006562945       111006752496    
111003066109       111003274009       111003471255       111003666992      
111003859200       111004063017       111004283639       111004454718      
111004626236       111004809756       111005004686       111005174910      
111005343952       111005514547       111005681283       111005950417      
111006136829       111006332074       111006563092       111006752621    
111003066187       111003274021       111003471266       111003667140      
111003859211       111004063174       111004283774       111004454785      
111004626304       111004809824       111005004710       111005174932      
111005343985       111005514604       111005681395       111005950439      
111006136874       111006332108       111006563104       111006752687    
111003066446       111003274054       111003471301       111003667252      
111003859222       111004063219       111004283796       111004455034      
111004626315       111004809857       111005004732       111005174987      
111005343996       111005514637       111005681430       111005950451      
111006136885       111006332142       111006563126       111006752700    
111003066503       111003274324       111003471389       111003667331      
111003859233       111004063321       111004283853       111004455045      
111004626348       111004809925       111005004754       111005175023      
111005344043       111005514716       111005681441       111005950697      
111006136896       111006332164       111006563160       111006752777    
111003066581       111003274481       111003471457       111003667364      
111003859255       111004063455       111004283897       111004455056      
111004626607       111004809969       111005004934       111005175056      
111005344267       111005514750       111005681463       111005950787      
111006136942       111006332175       111006563205       111006752823    
111003066604       111003274559       111003471468       111003667397      
111003859266       111004063466       111004283921       111004455135      
111004626630       111004810006       111005004967       111005175089      
111005344324       111005514794       111005681496       111005950866      
111006136953       111006332209       111006563351       111006752834    
111003066615       111003274571       111003471671       111003667544      
111003859277       111004063523       111004284146       111004455270      
111004626663       111004810084       111005005148       111005175090      
111005344379       111005514828       111005681553       111005950923      
111006136964       111006332221       111006563395       111006752845    
111003066648       111003274694       111003471772       111003667645      
111003859299       111004063602       111004284258       111004455438      
111004626708       111004810107       111005005193       111005175124      
111005344447       111005514839       111005681632       111005950956      
111006136997       111006332254       111006563430       111006752878    
111003066682       111003274706       111003471851       111003667847      
111003859301       111004063679       111004284461       111004455449      
111004626821       111004810196       111005005250       111005175146      
111005344537       111005514895       111005681643       111005951025      
111006137000       111006332311       111006563496       111006752889    
111003066794       111003274762       111003471907       111003667926      
111003859323       111004063781       111004284528       111004455584      
111004626843       111004810242       111005005362       111005175225      
111005344571       111005514941       111005681711       111005951036      
111006137077       111006332388       111006563610       111006752979    
111003066895       111003274874       111003471929       111003667937      
111003859334       111004063792       111004284573       111004455629      
111004626854       111004810253       111005005418       111005175326      
111005345033       111005515009       111005681744       111005951069      
111006137088       111006332456       111006563654       111006753004    
111003067054       111003274908       111003471952       111003667982      
111003859356       111004063916       111004284584       111004455630      
111004627046       111004810400       111005005496       111005175360      
111005345066       111005515043       111005681766       111005951104      
111006137099       111006332478       111006563744       111006753015    
111003067076       111003274919       111003472021       111003668118      
111003859378       111004063972       111004284674       111004455742      
111004627125       111004810411       111005005531       111005175371      
111005345099       111005515188       111005681777       111005951160      
111006137134       111006332513       111006563812       111006753105    
111003067256       111003274931       111003472032       111003668152      
111003859389       111004064041       111004284696       111004455821      
111004627181       111004810499       111005005564       111005175449      
111005345101       111005515201       111005681799       111005951171      
111006137145       111006332760       111006563834       111006753239    
111003067414       111003275022       111003472054       111003668242      
111003859390       111004064210       111004284720       111004455887      
111004627237       111004810501       111005005665       111005175494      
111005345123       111005515302       111005681834       111005951205      
111006137156       111006332838       111006563845       111006753273    
111003067537       111003275101       111003472100       111003668297      
111003859413       111004064254       111004284810       111004455900      
111004627316       111004810556       111005005676       111005175517      
111005345189       111005515403       111005681867       111005951216      
111006137167       111006333086       111006563902       111006753442    
111003067548       111003275202       111003472122       111003668534      
111003859446       111004064434       111004284832       111004455977      
111004627530       111004810590       111005005700       111005175528      
111005345257       111005515414       111005681913       111005951351      
111006137190       111006333097       111006564004       111006753475    
111003067593       111003275268       111003472155       111003668545      
111003859457       111004064490       111004284876       111004456057      
111004627855       111004810613       111005005711       111005175551      
111005345404       111005515458       111005681968       111005951373      
111006137213       111006333110       111006564048       111006753598    
111003067650       111003275280       111003472245       111003668578      
111003859503       111004064614       111004284966       111004456103      
111004627877       111004810691       111005005733       111005175618      
111005345459       111005515515       111005682026       111005951519      
111006137235       111006333132       111006564273       111006753633    
111003067661       111003275381       111003472582       111003668668      
111003859514       111004064894       111004285035       111004456204      
111004627945       111004810860       111005005744       111005175629      
111005345572       111005515560       111005682037       111005951609      
111006137246       111006333154       111006564374       111006753688    
111003067751       111003275516       111003472661       111003668860      
111003859525       111004065301       111004285068       111004456237      
111004628069       111004810961       111005005799       111005175641      
111005345594       111005515616       111005682127       111005951733      
111006137257       111006333244       111006564385       111006753701    
111003067818       111003275606       111003472672       111003668882      
111003859536       111004065378       111004285125       111004456260      
111004628070       111004811030       111005005889       111005175652      
111005345729       111005515627       111005682352       111005951799      
111006137268       111006333312       111006564408       111006753723    
111003067829       111003275628       111003472931       111003668916      
111003859569       111004065491       111004285327       111004456293      
111004628081       111004811096       111005005913       111005175719      
111005345796       111005515672       111005682385       111005951801      
111006137279       111006333413       111006564497       111006753835    
111003067920       111003275763       111003472953       111003669018      
111003859581       111004066032       111004285372       111004456316      
111004628126       111004811119       111005006105       111005175810      
111005345820       111005515795       111005682408       111005951889      
111006137280       111006333569       111006564509       111006753857    
111003067975       111003275886       111003472986       111003669030      
111003859592       111004066177       111004285495       111004456327      
111004628171       111004811276       111005006161       111005175821      
111005345864       111005515863       111005682442       111005951924      
111006137291       111006333581       111006564598       111006753880    
111003068000       111003276124       111003472997       111003669063      
111003859648       111004066234       111004285507       111004456372      
111004628182       111004811298       111005006172       111005175887      
111005345875       111005515931       111005682554       111005952026      
111006137303       111006333615       111006564600       111006753903    
111003068055       111003276157       111003473055       111003669153      
111003859682       111004066290       111004285563       111004456440      
111004628261       111004811311       111005006262       111005175900      
111005345897       111005516011       111005682576       111005952206      
111006137314       111006333996       111006565005       111006753970    
111003068066       111003276191       111003473202       111003669175      
111003859693       111004066302       111004285585       111004456451      
111004628542       111004811434       111005006284       111005175933      
111005345910       111005516066       111005682598       111005952273      
111006137336       111006334021       111006565207       111006754106    
111003068099       111003276281       111003473369       111003669265      
111003859716       111004066313       111004285596       111004456462      
111004628621       111004811478       111005006330       111005176002      
111005345976       111005516167       111005682622       111005952295      
111006137347       111006334043       111006565241       111006754117    
111003068156       111003276304       111003473370       111003669276      
111003859750       111004066335       111004285619       111004456484      
111004628654       111004811513       111005006363       111005176024      
111005346269       111005516213       111005682633       111005952318      
111006137358       111006334111       111006565319       111006754151    
111003068178       111003276360       111003473448       111003669287      
111003859761       111004066469       111004285811       111004456596      
111004628700       111004811636       111005006419       111005176035      
111005346315       111005516257       111005682688       111005952374      
111006137448       111006334133       111006565331       111006754184    
111003068235       111003276472       111003473572       111003669355      
111003859772       111004066504       111004285822       111004456642      
111004628711       111004811658       111005006420       111005176057      
111005346326       111005516268       111005682767       111005952442      
111006137493       111006334223       111006565544       111006754207    
111003068280       111003276483       111003473785       111003669401      
111003859783       111004066526       111004285855       111004456732      
111004628744       111004811760       111005006475       111005176147      
111005346359       111005516358       111005682835       111005952486      
111006137628       111006334278       111006565690       111006754308    
111003068336       111003276685       111003473897       111003669412      
111003859817       111004066560       111004285912       111004456800      
111004628878       111004811771       111005006611       111005176158      
111005346472       111005516415       111005682846       111005952598      
111006137639       111006334289       111006565814       111006754410    
111003068415       111003276809       111003473954       111003669467      
111003859840       111004066672       111004285934       111004456934      
111004629060       111004811861       111005006745       111005176170      
111005346641       111005516493       111005682903       111005952633      
111006137752       111006334290       111006565869       111006754487    
111003068459       111003276810       111003473998       111003669513      
111003859862       111004066717       111004285956       111004456990      
111004629127       111004811883       111005006756       111005176204      
111005346708       111005516628       111005682914       111005952734      
111006137774       111006334380       111006565993       111006754544    
111003068594       111003276876       111003474180       111003669524      
111003859884       111004066728       111004286036       111004457081      
111004629138       111004811894       111005006778       111005176215      
111005346720       111005516651       111005682947       111005952857      
111006137808       111006334504       111006566040       111006754566    
111003068673       111003276887       111003474225       111003669603      
111003859895       111004066852       111004286171       111004457171      
111004629183       111004811928       111005006790       111005176226      
111005346731       111005516684       111005682970       111005952925      
111006137819       111006334526       111006566084       111006754645    
111003068718       111003277035       111003474258       111003669658      
111003859907       111004067077       111004286182       111004457182      
111004629206       111004812143       111005006802       111005176237      
111005346809       111005516752       111005682981       111005952936      
111006137820       111006334560       111006566242       111006754678    
111003068729       111003277125       111003474270       111003669726      
111003859929       111004067202       111004286250       111004457193      
111004629295       111004812154       111005006835       111005176248      
111005346843       111005516808       111005683005       111005952970      
111006137842       111006334582       111006566310       111006754702    
111003068752       111003277147       111003474348       111003669737      
111003859930       111004067538       111004286362       111004457261      
111004629330       111004812165       111005006846       111005176271      
111005346865       111005516819       111005683016       111005953061      
111006137886       111006334717       111006566354       111006754713    
111003068808       111003277259       111003474427       111003669995      
111003859941       111004067628       111004286452       111004457407      
111004629341       111004812211       111005006925       111005176282      
111005346966       111005516831       111005683050       111005953139      
111006137998       111006334751       111006566477       111006754735    
111003068842       111003277316       111003474483       111003670076      
111003860011       111004067718       111004286496       111004457452      
111004629374       111004812345       111005007038       111005176383      
111005346977       111005516853       111005683061       111005953252      
111006138023       111006334762       111006566523       111006754780    
111003068909       111003277361       111003474607       111003670122      
111003860189       111004067897       111004286520       111004457508      
111004629486       111004812390       111005007140       111005176417      
111005347046       111005516864       111005683106       111005953285      
111006138034       111006334830       111006566589       111006754803    
111003069001       111003277394       111003474685       111003670155      
111003860415       111004068012       111004286553       111004457531      
111004629509       111004812569       111005007173       111005176428      
111005347260       111005516875       111005683117       111005953342      
111006138045       111006334841       111006566679       111006754814    
111003069012       111003277529       111003474775       111003670188      
111003860628       111004068045       111004286597       111004457553      
111004629644       111004812604       111005007184       111005176440      
111005347406       111005516932       111005683139       111005953364      
111006138067       111006334896       111006566736       111006754847  

 

SCH-A-28



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003069034       111003277530       111003474797       111003670234      
111003860965       111004068191       111004286698       111004457564      
111004629655       111004812626       111005007207       111005176451      
111005347473       111005516976       111005683151       111005953410      
111006138090       111006334986       111006566792       111006754869    
111003069045       111003277541       111003474966       111003670335      
111003861168       111004068449       111004286812       111004457665      
111004629745       111004812738       111005007218       111005176462      
111005347518       111005517001       111005683173       111005953432      
111006138135       111006335011       111006567232       111006754881    
111003069056       111003277642       111003474988       111003670346      
111003861180       111004068472       111004286834       111004457968      
111004629767       111004812828       111005007230       111005176473      
111005347529       111005517045       111005683184       111005953500      
111006138168       111006335101       111006567254       111006755006    
111003069078       111003277686       111003475114       111003670380      
111003861225       111004068517       111004286980       111004458127      
111004629846       111004812918       111005007263       111005176495      
111005347552       111005517056       111005683195       111005953588      
111006138191       111006335156       111006567401       111006755017    
111003069089       111003277732       111003475237       111003670414      
111003861292       111004068630       111004287273       111004458138      
111004629903       111004812929       111005007285       111005176507      
111005347563       111005517214       111005683230       111005953612      
111006138203       111006335280       111006567445       111006755040    
111003069146       111003277844       111003475259       111003670481      
111003861304       111004068674       111004287497       111004458149      
111004629947       111004812952       111005007364       111005176518      
111005347574       111005517405       111005683252       111005953623      
111006138225       111006335303       111006567513       111006755084    
111003069180       111003277901       111003475282       111003670559      
111003861393       111004068775       111004287521       111004458172      
111004629958       111004812996       111005007432       111005176529      
111005347631       111005517517       111005683320       111005953656      
111006138247       111006335336       111006567894       111006755095    
111003069191       111003278003       111003475372       111003670593      
111003861427       111004068854       111004287532       111004458217      
111004630006       111004813087       111005007465       111005176530      
111005347721       111005517551       111005683386       111005953667      
111006138258       111006335347       111006568446       111006755118    
111003069203       111003278025       111003475428       111003670649      
111003861595       111004068898       111004287644       111004458240      
111004630028       111004813177       111005007487       111005176541      
111005347743       111005517595       111005683410       111005953678      
111006138269       111006335459       111006568806       111006755163    
111003069214       111003278115       111003475439       111003670650      
111003861607       111004069103       111004287655       111004458251      
111004630040       111004813199       111005007522       111005176596      
111005347754       111005517607       111005683443       111005953690      
111006138281       111006335493       111006568828       111006755174    
111003069416       111003278126       111003475451       111003670683      
111003861810       111004069316       111004287699       111004458273      
111004630073       111004813324       111005007544       111005176619      
111005347776       111005517731       111005683465       111005953702      
111006138315       111006335583       111006568851       111006755208    
111003069494       111003278137       111003475484       111003670694      
111003861876       111004069642       111004287723       111004458284      
111004630118       111004813357       111005007577       111005176631      
111005347822       111005517775       111005683487       111005953757      
111006138337       111006335639       111006568884       111006755253    
111003069595       111003278205       111003475530       111003670728      
111003861933       111004069686       111004287745       111004458341      
111004630196       111004813458       111005007612       111005176642      
111005347855       111005517887       111005683544       111005953814      
111006138449       111006335774       111006569166       111006755422    
111003069629       111003278238       111003475574       111003670751      
111003862103       111004069710       111004287802       111004458385      
111004630309       111004813469       111005007623       111005176653      
111005348036       111005517977       111005683555       111005953836      
111006138450       111006335796       111006569223       111006755488    
111003069630       111003278306       111003475619       111003670773      
111003862305       111004069833       111004287813       111004458486      
111004630400       111004813504       111005007690       111005176664      
111005348159       111005518057       111005683577       111005953937      
111006138494       111006335808       111006569278       111006755512    
111003069641       111003278362       111003475664       111003670784      
111003862394       111004069855       111004287846       111004458778      
111004630455       111004813560       111005007702       111005176686      
111005348238       111005518114       111005683634       111005953971      
111006138506       111006335921       111006569290       111006755545    
111003069652       111003278429       111003475686       111003670919      
111003862406       111004069877       111004287857       111004458824      
111004630512       111004813593       111005007757       111005176709      
111005348283       111005518248       111005683645       111005954073      
111006138517       111006336292       111006569302       111006755556    
111003069685       111003278474       111003475710       111003670942      
111003862439       111004069945       111004287880       111004458846      
111004630590       111004813650       111005007825       111005176765      
111005348362       111005518316       111005683689       111005954310      
111006138584       111006336315       111006569313       111006755624    
111003069911       111003278520       111003475732       111003671000      
111003862440       111004069956       111004287947       111004458879      
111004630602       111004813818       111005007836       111005176787      
111005348373       111005518349       111005683702       111005954387      
111006138595       111006336337       111006569403       111006755646    
111003069922       111003278632       111003475833       111003671044      
111003862451       111004069978       111004287992       111004458992      
111004630679       111004813852       111005007881       111005176798      
111005348474       111005518361       111005683735       111005954455      
111006138663       111006336405       111006569605       111006755758    
111003070070       111003278654       111003475912       111003671088      
111003862495       111004070037       111004288050       111004459027      
111004630703       111004813874       111005007971       111005176811      
111005348485       111005518495       111005683825       111005954523      
111006138685       111006336562       111006569649       111006755769    
111003070104       111003278788       111003475934       111003671167      
111003862563       111004070172       111004288083       111004459050      
111004630736       111004813885       111005008039       111005176822      
111005348698       111005518518       111005683836       111005954646      
111006138775       111006336629       111006569694       111006755804    
111003070182       111003278799       111003475967       111003671190      
111003863003       111004070295       111004288094       111004459106      
111004630826       111004813896       111005008062       111005176833      
111005348744       111005518563       111005683858       111005954679      
111006138797       111006336652       111006569706       111006755815    
111003070216       111003278845       111003475990       111003671246      
111003863025       111004070363       111004288184       111004459139      
111004630871       111004813975       111005008084       111005176877      
111005348766       111005518585       111005683881       111005954725      
111006138809       111006336663       111006569874       111006755893    
111003070452       111003278935       111003476092       111003671459      
111003863070       111004070420       111004288195       111004459375      
111004630950       111004814044       111005008118       111005176899      
111005348777       111005518596       111005683904       111005954736      
111006138933       111006336809       111006570113       111006755916    
111003070485       111003278946       111003476115       111003671538      
111003863160       111004070677       111004288207       111004459397      
111004631164       111004814167       111005008129       111005177182      
111005348788       111005518608       111005683915       111005954747      
111006138977       111006336933       111006570348       111006755938    
111003070610       111003278980       111003476126       111003671651      
111003863429       111004070688       111004288319       111004459599      
111004631186       111004814224       111005008130       111005177317      
111005348878       111005518709       111005683926       111005954815      
111006138988       111006336977       111006570449       111006755950    
111003070722       111003279037       111003476137       111003671707      
111003863553       111004070756       111004288342       111004459612      
111004631300       111004814303       111005008174       111005177429      
111005349082       111005518721       111005683937       111005954837      
111006138999       111006337002       111006570483       111006756018    
111003070744       111003279149       111003476159       111003671718      
111003863564       111004070802       111004288432       111004459702      
111004631311       111004814314       111005008220       111005177485      
111005349194       111005518732       111005684040       111005954848      
111006139024       111006337013       111006570494       111006756052    
111003070834       111003279194       111003476227       111003671752      
111003863889       111004070835       111004288487       111004459757      
111004631322       111004814369       111005008231       111005177542      
111005349273       111005518934       111005684095       111005954949      
111006139046       111006337068       111006570528       111006756119    
111003070867       111003279251       111003476238       111003671875      
111003863924       111004070880       111004288498       111004459791      
111004631388       111004814606       111005008242       111005177711      
111005349284       111005518967       111005684118       111005955007      
111006139079       111006337103       111006570540       111006756131    
111003070913       111003279318       111003476272       111003671932      
111003863979       111004070903       111004288511       111004459825      
111004631513       111004814617       111005008444       111005177867      
111005349330       111005519003       111005684129       111005955018      
111006139114       111006337147       111006570663       111006756232    
111003070935       111003279330       111003476340       111003671965      
111003864004       111004070947       111004288522       111004459858      
111004631658       111004814651       111005008455       111005177902      
111005349464       111005519014       111005684130       111005955052      
111006139170       111006337181       111006570944       111006756276    
111003070968       111003279699       111003476407       111003671998      
111003864082       111004070992       111004288667       111004459926      
111004631726       111004814673       111005008466       111005177946      
111005349509       111005519036       111005684141       111005955074      
111006139271       111006337428       111006570988       111006756344    
111003070979       111003279723       111003476441       111003672045      
111003864307       111004071274       111004288690       111004459937      
111004631759       111004814695       111005008477       111005178071      
111005349587       111005519047       111005684163       111005955142      
111006139349       111006337462       111006571035       111006756355    
111003071026       111003279936       111003476463       111003672214      
111003864431       111004071476       111004288746       111004460119      
111004631793       111004814741       111005008501       111005178105      
111005349756       111005519092       111005684185       111005955311      
111006139563       111006337596       111006571079       111006756412    
111003071295       111003279958       111003476621       111003672337      
111003864486       111004071487       111004288757       111004460322      
111004631816       111004814752       111005008523       111005178138      
111005349767       111005519104       111005684231       111005955669      
111006139585       111006337619       111006571091       111006756625    
111003071329       111003279981       111003476654       111003672360      
111003864509       111004071544       111004288836       111004460377      
111004631850       111004814763       111005008567       111005178206      
111005349857       111005519249       111005684242       111005955670      
111006139596       111006337664       111006571136       111006756669    
111003071396       111003279992       111003476744       111003672393      
111003864600       111004071555       111004288870       111004460388      
111004631883       111004814842       111005008635       111005178240      
111005350242       111005519261       111005684343       111005955748      
111006139675       111006337765       111006571282       111006756771    
111003071420       111003280039       111003476867       111003672405      
111003864611       111004071601       111004289040       111004460423      
111004631928       111004815102       111005008668       111005178385      
111005350297       111005519340       111005684398       111005955917      
111006139686       111006337776       111006571350       111006756793    
111003071521       111003280073       111003476957       111003672461      
111003864655       111004071678       111004289051       111004460580      
111004632211       111004815203       111005008679       111005178396      
111005350387       111005519362       111005684422       111005956019      
111006139697       111006337901       111006571439       111006756816    
111003071543       111003280163       111003476979       111003672539      
111003864925       111004071768       111004289073       111004460692      
111004632222       111004815236       111005008703       111005178408      
111005350567       111005519429       111005684466       111005956020      
111006139743       111006337945       111006571686       111006756894    
111003071576       111003280196       111003477082       111003673002      
111003865173       111004071915       111004289130       111004460793      
111004632244       111004815348       111005008714       111005178622      
111005350578       111005519553       111005684523       111005956222      
111006139776       111006337956       111006571822       111006756973    
111003071644       111003280219       111003477127       111003673226      
111003865375       111004071971       111004289163       111004460827      
111004632299       111004815393       111005008725       111005178666      
111005350613       111005519621       111005684567       111005956244      
111006139800       111006337967       111006571923       111006757008    
111003071699       111003280264       111003477217       111003673248      
111003865410       111004072084       111004289444       111004460849      
111004632468       111004815517       111005008848       111005178688      
111005350657       111005519643       111005684668       111005956266      
111006139811       111006338003       111006572171       111006757019    
111003071734       111003280286       111003477251       111003673259      
111003865533       111004072556       111004289466       111004460906      
111004632626       111004815528       111005008859       111005178699      
111005350691       111005519676       111005684758       111005956637      
111006139934       111006338014       111006572216       111006757031    
111003071789       111003280297       111003477284       111003673394      
111003865588       111004072578       111004289534       111004460928      
111004632648       111004815551       111005008893       111005178745      
111005350950       111005519890       111005684837       111005956705      
111006140026       111006338407       111006572283       111006757086    
111003071802       111003280387       111003477318       111003673439      
111003865645       111004072590       111004289668       111004460940      
111004632660       111004815562       111005008938       111005178778      
111005350972       111005520128       111005685029       111005956749      
111006140037       111006338430       111006572531       111006757109    
111003071879       111003280422       111003477330       111003673518      
111003865678       111004072602       111004289747       111004460962      
111004632671       111004815618       111005008949       111005178824      
111005351030       111005520140       111005685041       111005956761      
111006140082       111006338496       111006572597       111006757110    
111003071969       111003280433       111003477486       111003673596      
111003865690       111004072680       111004289815       111004461097      
111004632682       111004815742       111005008950       111005178969      
111005351096       111005520195       111005685085       111005956794      
111006140127       111006338520       111006572609       111006757121    
111003071970       111003280477       111003477510       111003673620      
111003865724       111004073209       111004289905       111004461109      
111004632761       111004815753       111005008961       111005179038      
111005351108       111005520230       111005685221       111005956806      
111006140284       111006338597       111006572766       111006757165    
111003072005       111003280499       111003477587       111003673697      
111003865780       111004073322       111004289949       111004461424      
111004632941       111004815764       111005009018       111005179061      
111005351164       111005520241       111005685412       111005956862      
111006140329       111006338698       111006572788       111006757176    
111003072106       111003280578       111003477633       111003673800      
111003865858       111004073456       111004290019       111004461525      
111004633021       111004816091       111005009096       111005179083      
111005351186       111005520263       111005685489       111005956907      
111006140374       111006338711       111006572935       111006757187    
111003072140       111003280590       111003477699       111003673956      
111003865971       111004073478       111004290020       111004461637      
111004633087       111004816271       111005009120       111005179140      
111005351221       111005520375       111005685591       111005956941      
111006140475       111006338755       111006572946       111006757198    
111003072151       111003280613       111003477756       111003673989      
111003866118       111004073535       111004290109       111004461873      
111004633111       111004816350       111005009186       111005179151      
111005351243       111005520498       111005685759       111005956985      
111006140509       111006338924       111006572957       111006757200    
111003072218       111003280657       111003478106       111003674036      
111003866185       111004073647       111004290154       111004461929      
111004633188       111004816361       111005009478       111005179184      
111005351557       111005520601       111005685827       111005957043      
111006140543       111006338980       111006573004       111006757233    
111003072229       111003280679       111003478128       111003674081      
111003866275       111004073670       111004290165       111004462010      
111004633267       111004816439       111005009490       111005179230      
111005351692       111005520623       111005685850       111005957054      
111006140554       111006339026       111006573015       111006757255    
111003072230       111003280680       111003478140       111003674092      
111003866297       111004073692       111004290176       111004462223      
111004633278       111004816440       111005009502       111005179454      
111005351782       111005520768       111005685951       111005957065      
111006140655       111006339037       111006573060       111006757334    
111003072274       111003280781       111003478195       111003674171      
111003866398       111004073793       111004290233       111004462245      
111004633357       111004816451       111005009557       111005179476      
111005351838       111005520791       111005686019       111005957098      
111006140699       111006339060       111006573071       111006757345    
111003072599       111003280815       111003478274       111003674205      
111003866466       111004073849       111004290255       111004462357      
111004633379       111004816484       111005009568       111005179533      
111005351861       111005520803       111005686020       111005957212      
111006140734       111006339105       111006573082       111006757390    
111003072690       111003280826       111003478296       111003674272      
111003866556       111004074053       111004290266       111004462391      
111004633537       111004816495       111005009579       111005179735      
111005351940       111005520825       111005686121       111005957245      
111006140756       111006339329       111006573127       111006757413    
111003072847       111003280916       111003478409       111003674317      
111003866602       111004074064       111004290299       111004462515      
111004633593       111004816563       111005009603       111005179814      
111005351951       111005520993       111005686165       111005957278      
111006140789       111006339330       111006573284       111006757424    
111003072858       111003280927       111003478432       111003674373      
111003866657       111004074075       111004290446       111004462548      
111004633672       111004816675       111005009614       111005179825      
111005351984       111005521107       111005686233       111005957302      
111006140790       111006339396       111006573408       111006757435    
111003072870       111003281007       111003478443       111003674407      
111003866679       111004074143       111004290468       111004462582      
111004633683       111004816732       111005009681       111005180276      
111005352020       111005521129       111005686255       111005957379      
111006140813       111006339419       111006573420       111006757479  

 

SCH-A-29



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003072892       111003281052       111003478487       111003674452      
111003866725       111004074200       111004290693       111004462818      
111004633706       111004816765       111005009726       111005180287      
111005352110       111005521163       111005686266       111005957582      
111006140868       111006339486       111006573509       111006757514    
111003072948       111003281074       111003478555       111003674485      
111003866747       111004074356       111004290817       111004462841      
111004633739       111004816800       111005009759       111005180388      
111005352165       111005521220       111005686323       111005957616      
111006140880       111006339521       111006573868       111006757525    
111003072982       111003281119       111003478588       111003674508      
111003866804       111004074402       111004290862       111004462885      
111004633773       111004816833       111005009793       111005180399      
111005352222       111005521231       111005686334       111005957661      
111006140891       111006339554       111006573992       111006757536    
111003073220       111003281186       111003478645       111003674542      
111003866893       111004074424       111004290918       111004463066      
111004633818       111004816877       111005009838       111005180434      
111005352233       111005521242       111005686479       111005957694      
111006140958       111006339598       111006574139       111006757547    
111003073286       111003281210       111003478656       111003674564      
111003866905       111004074547       111004290974       111004463099      
111004633863       111004816967       111005009861       111005180478      
111005352266       111005521264       111005686626       111005957751      
111006141139       111006339611       111006574151       111006757558    
111003073321       111003281322       111003478702       111003674586      
111003867030       111004074569       111004291009       111004463167      
111004633874       111004817036       111005009872       111005180535      
111005352277       111005521398       111005686749       111005957931      
111006141274       111006339767       111006574319       111006757569    
111003073343       111003281366       111003478746       111003674597      
111003867119       111004074581       111004291032       111004463190      
111004633919       111004817070       111005009883       111005180557      
111005352299       111005521411       111005686895       111005957964      
111006141308       111006339879       111006574364       111006757581    
111003073354       111003281377       111003478803       111003674621      
111003867142       111004074660       111004291065       111004463202      
111004633942       111004817115       111005009894       111005180580      
111005352312       111005521433       111005687267       111005957997      
111006141342       111006339880       111006574544       111006757626    
111003073376       111003281456       111003478982       111003674676      
111003867298       111004074749       111004291380       111004463235      
111004633964       111004817159       111005009906       111005180614      
111005352457       111005521466       111005687324       111005958055      
111006141364       111006340095       111006574612       111006757637    
111003073398       111003281467       111003479028       111003674722      
111003867399       111004074750       111004291391       111004463268      
111004633975       111004817160       111005009951       111005180636      
111005352525       111005521501       111005687379       111005958088      
111006141522       111006340208       111006574656       111006757648    
111003073400       111003281557       111003479051       111003674733      
111003867445       111004074772       111004291414       111004463280      
111004634055       111004817182       111005009984       111005180704      
111005352648       111005521758       111005687391       111005958235      
111006141533       111006340231       111006575141       111006757659    
111003073455       111003281568       111003479073       111003674823      
111003867535       111004074828       111004291470       111004463303      
111004634101       111004817227       111005010009       111005180726      
111005352660       111005521804       111005687414       111005958314      
111006141566       111006340387       111006575275       111006757671    
111003073466       111003281580       111003479129       111003674834      
111003867579       111004074895       111004291492       111004463426      
111004634213       111004817250       111005010021       111005180872      
111005352693       111005521848       111005687863       111005958426      
111006141588       111006340433       111006575332       111006757749    
111003073523       111003281625       111003479141       111003674845      
111003867636       111004074996       111004291515       111004463583      
111004634381       111004817272       111005010054       111005180962      
111005352794       111005521893       111005688190       111005958448      
111006141623       111006340501       111006575400       111006757783    
111003073534       111003281636       111003479242       111003674878      
111003868020       111004075010       111004291593       111004463707      
111004634538       111004817283       111005010098       111005181031      
111005352839       111005521927       111005688415       111005958516      
111006141814       111006340668       111006575433       111006757839    
111003073567       111003281827       111003479253       111003675015      
111003868187       111004075177       111004291605       111004463718      
111004634639       111004817328       111005010144       111005181121      
111005352963       111005521938       111005688617       111005958549      
111006141825       111006340680       111006575466       111006757851    
111003073679       111003281838       111003479275       111003675239      
111003868198       111004075201       111004291661       111004463729      
111004634684       111004817418       111005010155       111005181288      
111005353065       111005521949       111005688897       111005958808      
111006141836       111006340703       111006575512       111006757862    
111003073703       111003281894       111003479297       111003675565      
111003868200       111004075212       111004291683       111004463819      
111004634819       111004817430       111005010234       111005181299      
111005353122       111005521961       111005689450       111005958998      
111006141870       111006340758       111006575613       111006757873    
111003073792       111003281939       111003479365       111003675576      
111003868222       111004075245       111004291762       111004463909      
111004634998       111004817474       111005010278       111005181334      
111005353166       111005522063       111005689595       111005959034      
111006141892       111006340769       111006575668       111006757974    
111003073815       111003281962       111003479444       111003675677      
111003868514       111004075368       111004291830       111004463921      
111004635001       111004817485       111005010289       111005181356      
111005353256       111005522108       111005689898       111005959078      
111006141915       111006340972       111006575736       111006757985    
111003073848       111003281973       111003479523       111003675790      
111003868536       111004075380       111004291863       111004464203      
111004635067       111004817496       111005010313       111005181446      
111005353470       111005522119       111005690036       111005959113      
111006141971       111006340994       111006575770       111006757996    
111003073994       111003281984       111003479589       111003675880      
111003868592       111004075414       111004291885       111004464225      
111004635179       111004817508       111005010346       111005181480      
111005353548       111005522131       111005690058       111005959124      
111006142006       111006341041       111006575882       111006758009    
111003074018       111003282019       111003479848       111003675903      
111003868604       111004075447       111004291896       111004464348      
111004635191       111004817553       111005010368       111005181558      
111005353852       111005522164       111005690520       111005959157      
111006142017       111006341164       111006575927       111006758289    
111003074186       111003282020       111003480019       111003675914      
111003868660       111004075469       111004292000       111004464438      
111004635258       111004817597       111005010414       111005181570      
111005353896       111005522265       111005690711       111005959168      
111006142129       111006341197       111006575950       111006758661    
111003074210       111003282075       111003480020       111003675925      
111003868693       111004075492       111004292033       111004464449      
111004635326       111004817610       111005010425       111005181615      
111005353908       111005522489       111005691510       111005959180      
111006142152       111006341276       111006575961       111006758728    
111003074232       111003282097       111003480143       111003675947      
111003868817       111004075515       111004292044       111004464450      
111004635416       111004817632       111005010447       111005181626      
111005354011       111005522557       111005692038       111005959191      
111006142253       111006341355       111006576007       111006758818    
111003074265       111003282109       111003480299       111003675981      
111003868930       111004075548       111004292112       111004464461      
111004635450       111004817722       111005010504       111005181705      
111005354077       111005522669       111005692083       111005959225      
111006142321       111006341366       111006576108       111006758830    
111003074502       111003282121       111003480301       111003676229      
111003869100       111004075593       111004292189       111004464540      
111004635540       111004817799       111005010515       111005181839      
111005354167       111005522805       111005692465       111005959258      
111006142444       111006341377       111006576120       111006758997    
111003074591       111003282143       111003480435       111003676342      
111003869245       111004075650       111004292303       111004464551      
111004635764       111004817823       111005010526       111005181963      
111005354178       111005522816       111005692566       111005959315      
111006142534       111006341399       111006576186       111006759044    
111003074647       111003282165       111003480446       111003676454      
111003869278       111004075740       111004292404       111004464618      
111004635786       111004817856       111005010537       111005181974      
111005354224       111005522849       111005692667       111005959483      
111006142815       111006341423       111006576399       111006759303    
111003074704       111003282187       111003480468       111003676623      
111003869380       111004075784       111004292516       111004464630      
111004635809       111004817980       111005010548       111005182076      
111005354235       111005522995       111005692779       111005959607      
111006142994       111006341456       111006576401       111006759369    
111003074838       111003282198       111003480480       111003676858      
111003869447       111004075863       111004292538       111004464641      
111004635810       111004817991       111005010638       111005182201      
111005354280       111005523042       111005692915       111005959630      
111006143300       111006341502       111006576490       111006759404    
111003074917       111003282255       111003480491       111003676869      
111003869481       111004075896       111004292628       111004464652      
111004635821       111004818071       111005010773       111005182212      
111005354460       111005523064       111005693006       111005959663      
111006143434       111006341535       111006576591       111006759482    
111003075008       111003282266       111003480660       111003677028      
111003869515       111004075920       111004292718       111004464719      
111004635876       111004818082       111005010841       111005182234      
111005354493       111005523075       111005693017       111005959685      
111006143535       111006341546       111006576681       111006759516    
111003075042       111003282323       111003480716       111003677084      
111003869560       111004075931       111004292741       111004464731      
111004636024       111004818150       111005010863       111005182289      
111005354561       111005523288       111005693062       111005959708      
111006143760       111006341591       111006576771       111006759549    
111003075097       111003282356       111003480884       111003677163      
111003869582       111004075942       111004292831       111004464797      
111004636181       111004818217       111005010874       111005182469      
111005354572       111005523390       111005693129       111005959742      
111006143962       111006341636       111006576805       111006759572    
111003075165       111003282378       111003480929       111003677242      
111003869784       111004075953       111004292875       111004464944      
111004636282       111004818239       111005010896       111005182526      
111005354583       111005523457       111005693185       111005959764      
111006144075       111006341715       111006577097       111006759606    
111003075198       111003282390       111003481122       111003677365      
111003869818       111004075975       111004292886       111004465002      
111004636316       111004818251       111005010919       111005182537      
111005354628       111005523569       111005693466       111005959821      
111006144110       111006341906       111006577121       111006759640    
111003075323       111003282402       111003481155       111003677376      
111003869830       111004075997       111004292910       111004465046      
111004636338       111004818329       111005011099       111005182559      
111005354640       111005523581       111005693545       111005959898      
111006144165       111006342020       111006577154       111006759662    
111003075413       111003282413       111003481188       111003677387      
111003869874       111004076077       111004293023       111004465091      
111004636406       111004818352       111005011224       111005182560      
111005354651       111005523604       111005693815       111005960069      
111006144244       111006342042       111006577211       111006759831    
111003075424       111003282457       111003481234       111003677411      
111003870102       111004076088       111004293034       111004465103      
111004636529       111004818396       111005011561       111005182593      
111005354662       111005523727       111005693860       111005960092      
111006144299       111006342109       111006577255       111006759853    
111003075435       111003282468       111003481290       111003677455      
111003870124       111004076099       111004293113       111004465439      
111004636541       111004818408       111005011572       111005182638      
111005354684       111005523806       111005693938       111005960115      
111006144367       111006342200       111006577277       111006759943    
111003075581       111003282491       111003481302       111003677578      
111003870382       111004076101       111004293124       111004465440      
111004636653       111004818431       111005011684       111005182807      
111005354695       111005523963       111005694131       111005960205      
111006144413       111006342323       111006577323       111006759987    
111003075626       111003282536       111003481458       111003677635      
111003870494       111004076134       111004293135       111004465507      
111004636721       111004818442       111005011707       111005182920      
111005354718       111005524166       111005694186       111005960216      
111006144839       111006342345       111006577345       111006759998    
111003075659       111003282547       111003481504       111003677691      
111003870528       111004076156       111004293348       111004465518      
111004636765       111004818554       111005011729       111005183011      
111005354730       111005524188       111005694344       111005960249      
111006144840       111006342435       111006577626       111006760035    
111003075660       111003282558       111003481526       111003677714      
111003870663       111004076167       111004293360       111004465563      
111004636990       111004818600       111005011808       111005183022      
111005354763       111005524223       111005694401       111005960261      
111006144862       111006342491       111006577884       111006760080    
111003075761       111003282569       111003481559       111003677725      
111003870708       111004076235       111004293427       111004465619      
111004637014       111004818723       111005011864       111005183044      
111005354819       111005524278       111005694962       111005960294      
111006144907       111006342626       111006577929       111006760136    
111003075851       111003282570       111003481582       111003677905      
111003870797       111004076279       111004293472       111004465697      
111004637036       111004818778       111005011886       111005183202      
111005354820       111005524335       111005695042       111005960463      
111006144929       111006342648       111006577963       111006760169    
111003075952       111003282592       111003481740       111003677938      
111003870854       111004076291       111004293528       111004465754      
111004637092       111004818846       111005011897       111005183257      
111005354831       111005524379       111005695569       111005960519      
111006144952       111006342772       111006578010       111006760170    
111003076054       111003282604       111003482088       111003678018      
111003870887       111004076358       111004293540       111004465765      
111004637160       111004818891       111005011910       111005183314      
111005354842       111005524403       111005695626       111005960520      
111006144963       111006342783       111006578188       111006760316    
111003076289       111003282648       111003482112       111003678120      
111003870944       111004076404       111004293562       111004465800      
111004637182       111004818947       111005012045       111005183404      
111005354864       111005524425       111005695783       111005960531      
111006144974       111006342918       111006578199       111006760394    
111003076368       111003282659       111003482303       111003678153      
111003870966       111004076426       111004293607       111004465990      
111004637216       111004818992       111005012090       111005183437      
111005354954       111005524504       111005696010       111005960564      
111006144985       111006342985       111006578391       111006760462    
111003076683       111003282660       111003482325       111003678175      
111003871013       111004076437       111004293629       111004466159      
111004637395       111004819162       111005012135       111005183628      
111005354987       111005524560       111005696166       111005960575      
111006145009       111006343032       111006578403       111006760776    
111003076717       111003282682       111003482358       111003678209      
111003871068       111004076448       111004293641       111004466160      
111004637564       111004819274       111005012157       111005183730      
111005355001       111005524605       111005696199       111005960586      
111006145021       111006343122       111006578537       111006760787    
111003076762       111003282693       111003482437       111003678243      
111003871079       111004076460       111004293742       111004466227      
111004637665       111004819342       111005012179       111005183774      
111005355056       111005524649       111005696414       111005960609      
111006145100       111006343177       111006578650       111006760822    
111003076841       111003282727       111003482549       111003678423      
111003871114       111004076493       111004293955       111004466238      
111004637700       111004819409       111005012281       111005183796      
111005355135       111005524650       111005696470       111005960610      
111006145177       111006343256       111006578661       111006760855    
111003076975       111003282738       111003482673       111003678467      
111003871136       111004076527       111004293977       111004466430      
111004637856       111004819443       111005012416       111005183819      
111005355236       111005524694       111005696548       111005960621      
111006145324       111006343267       111006578751       111006760912    
111003077022       111003282750       111003482684       111003678478      
111003871147       111004076549       111004294024       111004466485      
111004637968       111004819476       111005012427       111005183831      
111005355247       111005524740       111005696582       111005960643      
111006145391       111006343289       111006578829       111006760934    
111003077213       111003282761       111003482707       111003678546      
111003871158       111004076550       111004294046       111004466564      
111004637980       111004819487       111005012483       111005183921      
111005355292       111005524762       111005696931       111005960665      
111006145773       111006343425       111006578863       111006760956    
111003077370       111003282772       111003482718       111003678614      
111003871169       111004076561       111004294079       111004466722      
111004638071       111004819601       111005012494       111005183954      
111005355326       111005524874       111005696942       111005960676      
111006145818       111006343560       111006578908       111006761272    
111003077561       111003282783       111003482774       111003678625      
111003871215       111004076583       111004294103       111004466812      
111004638228       111004819645       111005012539       111005184056      
111005355359       111005524920       111005696975       111005960744      
111006145908       111006343717       111006578919       111006761429    
111003077673       111003282794       111003482909       111003678670      
111003871237       111004076594       111004294147       111004466867      
111004638262       111004819656       111005012584       111005184102      
111005355371       111005524953       111005697022       111005960755      
111006145920       111006343762       111006579000       111006761496    
111003077741       111003282806       111003482910       111003678759      
111003871338       111004076617       111004294158       111004466924      
111004638273       111004819702       111005012696       111005184113      
111005355405       111005524997       111005697325       111005960812      
111006145975       111006343829       111006579123       111006761520    
111003077965       111003282839       111003482932       111003678760      
111003871428       111004076628       111004294170       111004466935      
111004638307       111004819858       111005012843       111005184179      
111005355416       111005525224       111005697561       111005960845      
111006146033       111006343964       111006579235       111006761586  

 

SCH-A-30



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003078067       111003282840       111003483034       111003678771      
111003871530       111004076639       111004294327       111004466979      
111004638363       111004819892       111005012865       111005184225      
111005355449       111005525257       111005697628       111005960867      
111006146044       111006344011       111006579280       111006761621    
111003078214       111003282952       111003483113       111003679053      
111003871776       111004076673       111004294338       111004467048      
111004638431       111004819959       111005012876       111005184236      
111005355450       111005525280       111005697651       111005960890      
111006146167       111006344134       111006579752       111006761654    
111003078269       111003283009       111003483191       111003679064      
111003871967       111004076684       111004294439       111004467060      
111004638532       111004819982       111005013013       111005184270      
111005355494       111005525291       111005697741       111005960902      
111006146235       111006344336       111006579886       111006761766    
111003078270       111003283076       111003483292       111003679086      
111003872227       111004076730       111004294440       111004467071      
111004638565       111004820030       111005013035       111005184382      
111005355506       111005525336       111005697853       111005960913      
111006146482       111006344370       111006579910       111006761799    
111003078304       111003283100       111003483449       111003679176      
111003872317       111004076752       111004294541       111004467329      
111004638600       111004820197       111005013068       111005184405      
111005355618       111005525347       111005697943       111005960946      
111006146549       111006344415       111006580002       111006761845    
111003078337       111003283199       111003483494       111003679187      
111003872373       111004076774       111004294631       111004467442      
111004638666       111004820221       111005013079       111005184438      
111005355629       111005525392       111005698450       111005960991      
111006146853       111006344448       111006580035       111006761935    
111003078483       111003283470       111003483517       111003679222      
111003872575       111004076785       111004294642       111004467464      
111004638790       111004820276       111005013114       111005184629      
111005355652       111005525404       111005698483       111005961048      
111006146909       111006344471       111006580091       111006761991    
111003078629       111003283728       111003483539       111003679233      
111003872609       111004076796       111004294686       111004467576      
111004638813       111004820377       111005013147       111005184630      
111005355663       111005525505       111005698506       111005961161      
111006146910       111006344505       111006580103       111006762059    
111003078663       111003283739       111003483607       111003679312      
111003872834       111004076808       111004294754       111004467600      
111004638835       111004820434       111005013158       111005184719      
111005355674       111005525538       111005702007       111005961251      
111006146921       111006344527       111006580170       111006762060    
111003078854       111003284189       111003483629       111003679334      
111003872867       111004076820       111004294901       111004467666      
111004638981       111004820445       111005013248       111005184764      
111005355685       111005525606       111005706955       111005961330      
111006147012       111006344550       111006580282       111006762105    
111003078898       111003284370       111003483630       111003679345      
111003873127       111004076842       111004294956       111004467677      
111004639005       111004820478       111005013451       111005184786      
111005355719       111005525808       111005707899       111005961408      
111006147045       111006344606       111006580327       111006762116    
111003078933       111003284549       111003483674       111003679424      
111003873295       111004076853       111004295160       111004467778      
111004639173       111004820524       111005013541       111005184797      
111005355720       111005525820       111005708137       111005961587      
111006147056       111006344651       111006580440       111006762273    
111003078944       111003284673       111003483719       111003679446      
111003873497       111004076864       111004295205       111004467790      
111004639274       111004820580       111005013596       111005185013      
111005355731       111005525842       111005709756       111005961644      
111006147067       111006344707       111006580473       111006762284    
111003078955       111003284808       111003483832       111003679457      
111003873565       111004076875       111004295317       111004467880      
111004639319       111004820669       111005013697       111005185080      
111005355764       111005525921       111005711232       111005961734      
111006147102       111006344965       111006580495       111006762307    
111003079158       111003284932       111003483911       111003679480      
111003873655       111004076886       111004295339       111004467891      
111004639498       111004820748       111005013877       111005185158      
111005355809       111005525932       111005713649       111005961835      
111006147247       111006344976       111006580507       111006762330    
111003079181       111003285382       111003484293       111003679626      
111003873745       111004076921       111004295542       111004467936      
111004639511       111004820771       111005013912       111005185169      
111005355810       111005525998       111005714235       111005961879      
111006147281       111006345012       111006580530       111006762374    
111003079192       111003285427       111003484305       111003679637      
111003874016       111004076965       111004295801       111004467970      
111004639544       111004820793       111005013967       111005185181      
111005355821       111005526281       111005716989       111005961891      
111006147405       111006345124       111006580541       111006762408    
111003079260       111003285450       111003484394       111003679705      
111003874106       111004076976       111004295823       111004468005      
111004639577       111004820849       111005013989       111005185192      
111005355832       111005526304       111005717867       111005961936      
111006147416       111006345214       111006580631       111006762431    
111003079282       111003285506       111003484484       111003679738      
111003874140       111004076987       111004295856       111004468061      
111004639689       111004820906       111005014025       111005185383      
111005355843       111005526382       111005717902       111005962094      
111006147438       111006345348       111006580787       111006762453    
111003079305       111003285517       111003484518       111003679750      
111003874364       111004077001       111004295913       111004468117      
111004639735       111004820940       111005014104       111005185462      
111005355865       111005526393       111005717957       111005962162      
111006147719       111006345359       111006580811       111006762543    
111003079372       111003285584       111003484529       111003679806      
111003874397       111004077102       111004296004       111004468140      
111004639814       111004820951       111005014171       111005185529      
111005355911       111005526449       111005718453       111005962285      
111006147809       111006345405       111006580923       111006762554    
111003079428       111003285742       111003484530       111003680134      
111003874409       111004077247       111004296059       111004468263      
111004639869       111004820984       111005014261       111005185585      
111005355922       111005526472       111005718970       111005962522      
111006147933       111006345720       111006580945       111006762813    
111003079462       111003285786       111003484675       111003680156      
111003874410       111004077382       111004296228       111004468308      
111004639904       111004821020       111005014306       111005185710      
111005355988       111005526562       111005719005       111005962645      
111006147955       111006345797       111006581058       111006763094    
111003079563       111003286170       111003484776       111003680268      
111003874476       111004077416       111004296240       111004468320      
111004639948       111004821053       111005014384       111005185765      
111005355999       111005526775       111005719397       111005962667      
111006148068       111006345966       111006581104       111006763139    
111003079620       111003286192       111003484811       111003680303      
111003874533       111004077450       111004296329       111004468533      
111004639982       111004821064       111005014429       111005185798      
111005356013       111005526821       111005720412       111005962678      
111006148169       111006346226       111006581115       111006763151    
111003079631       111003286226       111003484866       111003680381      
111003874690       111004077483       111004296352       111004468601      
111004639993       111004821075       111005014430       111005185844      
111005356035       111005526900       111005721008       111005962757      
111006148226       111006346349       111006581126       111006763241    
111003079686       111003286237       111003485014       111003680651      
111003874724       111004077797       111004296385       111004468689      
111004640052       111004821154       111005014609       111005185855      
111005356046       111005526988       111005721952       111005962768      
111006148349       111006346394       111006581609       111006763320    
111003079697       111003286394       111003485025       111003680695      
111003874735       111004078013       111004296510       111004468814      
111004640164       111004821200       111005014621       111005185877      
111005356057       111005527079       111005722043       111005962803      
111006148350       111006346495       111006581632       111006763599    
111003079855       111003286439       111003485115       111003680796      
111003874836       111004078158       111004296543       111004468870      
111004640287       111004821211       111005014711       111005185912      
111005356068       111005527091       111005722346       111005962836      
111006148552       111006346518       111006581643       111006763757    
111003079978       111003286743       111003485126       111003680820      
111003874869       111004078204       111004296554       111004468937      
111004640366       111004821299       111005015026       111005186003      
111005356080       111005527136       111005722470       111005962847      
111006148574       111006346642       111006581687       111006763779    
111003080071       111003286833       111003485193       111003680954      
111003874926       111004078338       111004296688       111004469040      
111004640412       111004821301       111005015150       111005186070      
111005356091       111005527271       111005722638       111005962915      
111006148585       111006346989       111006581766       111006763858    
111003080183       111003287003       111003485249       111003681023      
111003874960       111004078349       111004296699       111004469051      
111004640423       111004821356       111005015172       111005186092      
111005356103       111005527372       111005722920       111005962926      
111006148653       111006347058       111006581845       111006763926    
111003080206       111003287227       111003485261       111003681056      
111003875006       111004078383       111004296802       111004469062      
111004640557       111004821446       111005015228       111005186126      
111005356125       111005527529       111005723516       111005962971      
111006148686       111006347339       111006581878       111006763959    
111003080330       111003287249       111003485508       111003681067      
111003875051       111004078664       111004296846       111004469275      
111004640658       111004821491       111005015262       111005186137      
111005356136       111005527541       111005723561       111005962982      
111006148710       111006347395       111006581980       111006763960    
111003080587       111003287430       111003485823       111003681090      
111003875084       111004078776       111004296879       111004469309      
111004640760       111004821536       111005015330       111005186205      
111005356158       111005527585       111005724887       111005963219      
111006148765       111006347564       111006582138       111006764062    
111003080598       111003287508       111003485856       111003681270      
111003875118       111004078787       111004296969       111004469321      
111004640917       111004821592       111005015420       111005186216      
111005356169       111005527800       111005725057       111005963343      
111006148822       111006347575       111006582183       111006764095    
111003080813       111003287564       111003486015       111003681359      
111003875174       111004078798       111004296992       111004469354      
111004640940       111004821626       111005015453       111005186238      
111005356170       111005527855       111005725103       111005963376      
111006148912       111006347788       111006582273       111006764208    
111003080824       111003287766       111003486026       111003681382      
111003875264       111004078822       111004297038       111004469422      
111004640984       111004821716       111005015497       111005186249      
111005356181       111005527967       111005725462       111005963398      
111006149003       111006347812       111006582363       111006764309    
111003080903       111003287799       111003486150       111003681461      
111003875297       111004079025       111004297061       111004469567      
111004641075       111004821738       111005015554       111005186261      
111005356192       111005528238       111005725631       111005963534      
111006149126       111006347980       111006582385       111006764343    
111003081027       111003287979       111003486228       111003681517      
111003875332       111004079036       111004297128       111004469613      
111004641097       111004821783       111005015598       111005186272      
111005356271       111005528328       111005725686       111005963680      
111006149137       111006348048       111006582453       111006764354    
111003081072       111003288004       111003486251       111003681539      
111003875343       111004079058       111004297162       111004469624      
111004641323       111004821794       111005015600       111005186294      
111005356282       111005528373       111005725765       111005963703      
111006149216       111006348059       111006582600       111006764589    
111003081173       111003288015       111003486295       111003681540      
111003875411       111004079092       111004297173       111004469668      
111004641378       111004821806       111005015633       111005186317      
111005356293       111005528384       111005726328       111005964030      
111006149294       111006348240       111006582767       111006764590    
111003081184       111003288059       111003486329       111003681562      
111003875477       111004079148       111004297218       111004469837      
111004641480       111004821851       111005015767       111005186351      
111005356327       111005528407       111005726520       111005964186      
111006149328       111006348251       111006582802       111006764657    
111003081218       111003288127       111003486431       111003681595      
111003875589       111004079216       111004297229       111004469871      
111004641514       111004821862       111005015958       111005186373      
111005356349       111005528430       111005726711       111005964300      
111006149373       111006348307       111006582813       111006764905    
111003081252       111003288172       111003486453       111003681641      
111003875590       111004079294       111004297241       111004469938      
111004641547       111004821907       111005016005       111005186553      
111005356361       111005528452       111005730648       111005964401      
111006149463       111006348329       111006582824       111006764916    
111003081263       111003288240       111003486600       111003681652      
111003875646       111004079351       111004297319       111004470008      
111004641772       111004822043       111005016117       111005186654      
111005356372       111005528463       111005730783       111005964489      
111006149788       111006348330       111006582958       111006764949    
111003081342       111003288273       111003486677       111003681674      
111003875725       111004079429       111004297342       111004470198      
111004641806       111004822100       111005016195       111005186698      
111005356394       111005528519       111005730929       111005964636      
111006149979       111006348532       111006583016       111006764950    
111003081409       111003288295       111003486767       111003681708      
111003875815       111004079441       111004297397       111004470299      
111004641884       111004822133       111005016342       111005186845      
111005356406       111005528553       111005731032       111005964793      
111006150230       111006348554       111006583038       111006764972    
111003081634       111003288318       111003486789       111003681797      
111003875859       111004079474       111004297454       111004470345      
111004641930       111004822223       111005016353       111005186878      
111005356417       111005528700       111005731683       111005964849      
111006150285       111006348600       111006583128       111006765232    
111003081645       111003288329       111003486802       111003681887      
111003875882       111004079531       111004297544       111004470356      
111004641941       111004822234       111005016476       111005186913      
111005356428       111005528823       111005731931       111005964850      
111006150409       111006348644       111006583139       111006765287    
111003081690       111003288453       111003486813       111003682057      
111003875949       111004079609       111004297555       111004470480      
111004641985       111004822256       111005016522       111005186991      
111005356439       111005528856       111005732370       111005965097      
111006150757       111006348655       111006583162       111006765434    
111003081724       111003288521       111003486846       111003682215      
111003875983       111004079722       111004297656       111004470525      
111004642054       111004822414       111005016533       111005187004      
111005356440       111005528867       111005733124       111005965121      
111006150825       111006348688       111006583173       111006765456    
111003081746       111003289320       111003486879       111003682372      
111003876142       111004079733       111004297814       111004470761      
111004642133       111004822425       111005016577       111005187071      
111005356451       111005528878       111005733438       111005965165      
111006150904       111006348790       111006583195       111006765467    
111003081825       111003289409       111003487252       111003682664      
111003876243       111004079777       111004297858       111004470862      
111004642144       111004822469       111005016588       111005187183      
111005356675       111005528890       111005733539       111005965200      
111006151107       111006348824       111006583218       111006765546    
111003081836       111003289421       111003487331       111003682697      
111003876254       111004079823       111004297892       111004470907      
111004642188       111004822515       111005016623       111005187228      
111005356686       111005528980       111005733753       111005965277      
111006151129       111006348846       111006583229       111006765636    
111003081959       111003289500       111003487353       111003682721      
111003876311       111004081714       111004297993       111004470918      
111004642313       111004822548       111005016678       111005187239      
111005356800       111005529004       111005734271       111005965301      
111006151130       111006348857       111006583331       111006765692    
111003082017       111003289780       111003487409       111003682732      
111003876467       111004081837       111004298039       111004470963      
111004642391       111004822571       111005016702       111005187352      
111005356844       111005529206       111005734529       111005965323      
111006151185       111006348879       111006583353       111006765759    
111003082073       111003290142       111003487443       111003682776      
111003876502       111004081949       111004298084       111004471087      
111004642559       111004822616       111005016814       111005187453      
111005356866       111005529509       111005734822       111005965468      
111006151264       111006349140       111006583443       111006765782    
111003082095       111003290232       111003487476       111003682844      
111003876524       111004082018       111004298174       111004471100      
111004642560       111004822638       111005016825       111005187521      
111005356901       111005529532       111005735014       111005965727      
111006151376       111006349151       111006583465       111006765872    
111003082163       111003290254       111003487713       111003683126      
111003876535       111004082041       111004298220       111004471155      
111004642582       111004822739       111005016870       111005187554      
111005356912       111005529543       111005735159       111005965851      
111006151444       111006349173       111006583476       111006765928    
111003082297       111003290401       111003487780       111003683182      
111003876580       111004082052       111004298253       111004471267      
111004642616       111004822773       111005016881       111005187576      
111005356934       111005529554       111005735452       111005965930      
111006151477       111006349342       111006583645       111006765995    
111003082534       111003290456       111003487814       111003683283      
111003876669       111004082164       111004298264       111004471278      
111004642638       111004822784       111005016959       111005187802      
111005356956       111005529723       111005735531       111005965941      
111006151567       111006349421       111006583735       111006766075    
111003082679       111003290490       111003487904       111003683294      
111003876681       111004082366       111004298286       111004471290      
111004642717       111004822795       111005016971       111005187936      
111005357025       111005529790       111005735687       111005965985      
111006151679       111006349432       111006583803       111006766143    
111003082714       111003290557       111003487948       111003683351      
111003876748       111004082401       111004298332       111004471447      
111004642740       111004822942       111005017017       111005187981      
111005357069       111005529846       111005735766       111005966032      
111006151703       111006349476       111006583847       111006766187  

 

SCH-A-31



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003082769       111003290580       111003488062       111003683373      
111003876782       111004082412       111004298343       111004471469      
111004642829       111004822986       111005017231       111005188094      
111005357092       111005530073       111005735823       111005966087      
111006151725       111006349522       111006583858       111006766200    
111003083029       111003290591       111003488084       111003683418      
111003876850       111004082603       111004298444       111004471481      
111004642863       111004823044       111005017275       111005188151      
111005357171       111005530130       111005735889       111005966100      
111006151781       111006349533       111006583869       111006766211    
111003083030       111003290625       111003488231       111003683452      
111003876861       111004082614       111004298477       111004471548      
111004642896       111004823202       111005017332       111005188263      
111005357249       111005530163       111005735946       111005966133      
111006151804       111006349634       111006583881       111006766255    
111003083063       111003290692       111003488264       111003683496      
111003876928       111004082670       111004298501       111004471559      
111004642931       111004823279       111005017343       111005188386      
111005357317       111005530220       111005736059       111005966166      
111006151859       111006349645       111006583926       111006766312    
111003083085       111003290782       111003488297       111003683575      
111003876940       111004082692       111004298714       111004471582      
111004642975       111004823291       111005017455       111005188498      
111005357384       111005530321       111005736116       111005966289      
111006151972       111006349667       111006584163       111006766345    
111003083164       111003290827       111003488309       111003683632      
111003876951       111004082782       111004298770       111004471807      
111004643011       111004823369       111005017523       111005188555      
111005357429       111005530332       111005736149       111005966324      
111006152108       111006349713       111006584174       111006766367    
111003083175       111003290872       111003488387       111003683700      
111003876962       111004082872       111004298837       111004471841      
111004643022       111004823426       111005017758       111005188566      
111005357441       111005530466       111005736307       111005966346      
111006152119       111006349724       111006584208       111006766390    
111003083221       111003291121       111003488466       111003683799      
111003877008       111004082883       111004298927       111004471919      
111004643066       111004823448       111005017769       111005188577      
111005357520       111005530488       111005736318       111005966436      
111006152265       111006349803       111006584376       111006766446    
111003083715       111003291165       111003488567       111003684262      
111003877053       111004082951       111004299221       111004471920      
111004643123       111004823639       111005018052       111005188634      
111005357553       111005530545       111005736341       111005966470      
111006152276       111006349825       111006584433       111006766457    
111003083883       111003291176       111003488589       111003684453      
111003877086       111004083222       111004299333       111004472033      
111004643134       111004823741       111005018108       111005188678      
111005357597       111005530556       111005736374       111005966481      
111006152311       111006349847       111006584512       111006766480    
111003083894       111003291266       111003488613       111003684655      
111003877121       111004083233       111004299355       111004472055      
111004643167       111004823796       111005018210       111005189039      
111005357643       111005530691       111005736420       111005966593      
111006152322       111006349881       111006584769       111006766592    
111003083906       111003291367       111003488747       111003684789      
111003877200       111004083378       111004299669       111004472099      
111004643190       111004823819       111005018254       111005189051      
111005357698       111005530736       111005736891       111005966739      
111006152490       111006350052       111006584848       111006766794    
111003084019       111003291424       111003488792       111003684880      
111003877244       111004083424       111004299692       111004472112      
111004643202       111004823886       111005018276       111005189310      
111005357733       111005530758       111005736947       111005966919      
111006152546       111006350108       111006584994       111006767010    
111003084064       111003291570       111003488961       111003685094      
111003877255       111004083446       111004299793       111004472156      
111004643213       111004823897       111005018298       111005189512      
111005357799       111005530994       111005737038       111005967055      
111006152580       111006350120       111006585120       111006767087    
111003084233       111003291794       111003489142       111003685173      
111003877266       111004083457       111004299816       111004472235      
111004643280       111004824247       111005018377       111005189578      
111005357845       111005531007       111005737050       111005967066      
111006152669       111006350153       111006585175       111006767100    
111003084255       111003291828       111003489153       111003685241      
111003877299       111004083514       111004299951       111004472246      
111004643381       111004824326       111005018490       111005189657      
111005357856       111005531052       111005737353       111005967088      
111006153020       111006350276       111006585298       111006767278    
111003084334       111003291851       111003489221       111003685319      
111003877345       111004083581       111004299962       111004472291      
111004643448       111004824382       111005018647       111005189770      
111005357913       111005531265       111005737645       111005967101      
111006153086       111006350287       111006585423       111006767368    
111003084356       111003291918       111003489243       111003685353      
111003877424       111004083682       111004299995       111004472303      
111004643662       111004824449       111005018670       111005189859      
111005357946       111005531276       111005738556       111005967145      
111006153121       111006350300       111006585456       111006767739    
111003084367       111003292188       111003489265       111003685386      
111003877503       111004083761       111004300123       111004472336      
111004643695       111004824461       111005018917       111005189860      
111005357957       111005531298       111005738893       111005967213      
111006153132       111006350344       111006585502       111006767740    
111003084435       111003292335       111003489276       111003685410      
111003877558       111004083963       111004300190       111004472358      
111004643965       111004824472       111005019020       111005189893      
111005358026       111005531366       111005739052       111005967336      
111006153165       111006350355       111006585636       111006767818    
111003084480       111003292481       111003489311       111003685443      
111003877569       111004083974       111004300202       111004472448      
111004644090       111004824528       111005019176       111005190064      
111005358161       111005531490       111005739131       111005967459      
111006153299       111006350399       111006585670       111006767885    
111003084569       111003292560       111003489412       111003685454      
111003877581       111004084065       111004300268       111004472460      
111004644191       111004824551       111005019255       111005190086      
111005358295       111005531524       111005739164       111005967471      
111006153301       111006350467       111006585850       111006768022    
111003084626       111003292571       111003489423       111003685511      
111003877592       111004084201       111004300347       111004472516      
111004644203       111004824573       111005019402       111005190187      
111005358318       111005531546       111005739232       111005967707      
111006153389       111006350489       111006585861       111006768167    
111003084716       111003292582       111003489580       111003685522      
111003877660       111004084335       111004300381       111004472684      
111004644258       111004824618       111005019491       111005190244      
111005358341       111005531669       111005739265       111005967752      
111006153570       111006350838       111006585962       111006768189    
111003084749       111003292717       111003489614       111003685656      
111003877716       111004084470       111004300404       111004472695      
111004644281       111004824629       111005019592       111005190299      
111005358374       111005531827       111005739546       111005967819      
111006153637       111006350849       111006585984       111006768235    
111003084794       111003292728       111003489669       111003685780      
111003877817       111004084504       111004300561       111004472730      
111004644517       111004824641       111005019705       111005190424      
111005358419       111005531906       111005739625       111005967909      
111006153660       111006350973       111006585995       111006768279    
111003084840       111003292795       111003489692       111003685803      
111003877884       111004084515       111004300594       111004472763      
111004644674       111004824797       111005019727       111005190446      
111005358420       111005531917       111005740223       111005967965      
111006153705       111006350984       111006586008       111006768280    
111003084996       111003292829       111003489704       111003685847      
111003878010       111004084593       111004300909       111004472774      
111004644821       111004824821       111005019851       111005190479      
111005358442       111005531940       111005740313       111005967998      
111006153727       111006351020       111006586042       111006768369    
111003085021       111003292841       111003489737       111003685971      
111003878111       111004084616       111004300910       111004472785      
111004644900       111004824922       111005020101       111005190514      
111005358486       111005532064       111005740368       111005968001      
111006153772       111006351064       111006586075       111006768415    
111003085122       111003292852       111003489759       111003686118      
111003878133       111004084694       111004301078       111004472808      
111004645158       111004824966       111005020190       111005190525      
111005358622       111005532132       111005740458       111005968056      
111006154054       111006351075       111006586097       111006768460    
111003085133       111003293167       111003489816       111003686174      
111003878155       111004084762       111004301168       111004472820      
111004645271       111004824977       111005020426       111005190604      
111005358712       111005532288       111005740504       111005968102      
111006154199       111006351086       111006586109       111006768549    
111003085290       111003293190       111003489849       111003686220      
111003878245       111004084818       111004301191       111004472831      
111004645282       111004825170       111005020460       111005190671      
111005358723       111005532367       111005740559       111005968124      
111006154256       111006351109       111006586233       111006768572    
111003085368       111003293224       111003489928       111003686253      
111003878469       111004084920       111004301247       111004472842      
111004645349       111004825181       111005020606       111005190727      
111005358789       111005532390       111005740706       111005968258      
111006154380       111006351154       111006586266       111006768583    
111003085436       111003293257       111003489940       111003686365      
111003878470       111004084931       111004301304       111004472853      
111004645361       111004825394       111005020673       111005190794      
111005358790       111005532402       111005741246       111005968270      
111006154728       111006351176       111006586277       111006768594    
111003085582       111003293280       111003489962       111003686376      
111003878504       111004084953       111004301416       111004472965      
111004645462       111004825428       111005020684       111005191021      
111005358835       111005532626       111005741291       111005968281      
111006154773       111006351187       111006586301       111006768774    
111003085661       111003293459       111003490010       111003686422      
111003878593       111004084986       111004301607       111004472976      
111004645518       111004825462       111005020707       111005191032      
111005358857       111005532648       111005741392       111005968405      
111006154852       111006351299       111006586334       111006768796    
111003085751       111003293527       111003490054       111003686501      
111003878740       111004085033       111004301630       111004472987      
111004645608       111004825507       111005020718       111005191087      
111005358936       111005532682       111005741437       111005968449      
111006154920       111006351457       111006586402       111006768910    
111003085784       111003293538       111003490100       111003686534      
111003878751       111004085066       111004301663       111004472998      
111004645787       111004825541       111005020729       111005191122      
111005359083       111005532693       111005741459       111005968517      
111006154942       111006351637       111006586413       111006768921    
111003085863       111003293561       111003490122       111003686859      
111003878818       111004085123       111004301720       111004473001      
111004645855       111004825608       111005020730       111005191245      
111005359207       111005532716       111005741729       111005968540      
111006154986       111006351738       111006586547       111006769315    
111003085942       111003293594       111003490267       111003686893      
111003878841       111004085369       111004301832       111004473012      
111004645967       111004825619       111005020741       111005191278      
111005359274       111005532738       111005741730       111005968551      
111006155022       111006351806       111006586615       111006769382    
111003086167       111003293684       111003490290       111003686949      
111003879145       111004085583       111004301876       111004473067      
111004645989       111004825642       111005020752       111005191357      
111005359285       111005532749       111005741796       111005968595      
111006155044       111006351839       111006586648       111006769405    
111003086189       111003293752       111003490335       111003687108      
111003879291       111004085673       111004301887       111004473102      
111004646069       111004825822       111005020774       111005191492      
111005359353       111005532895       111005741853       111005968607      
111006155392       111006351840       111006586750       111006769416    
111003086224       111003293785       111003490368       111003687119      
111003879347       111004085707       111004301898       111004473113      
111004646126       111004825901       111005020785       111005191559      
111005359364       111005532929       111005742001       111005968663      
111006155448       111006351862       111006586907       111006769472    
111003086358       111003293853       111003490379       111003687197      
111003879459       111004085763       111004301999       111004473124      
111004646137       111004825934       111005020820       111005191650      
111005359409       111005532930       111005742157       111005968708      
111006155460       111006352054       111006586996       111006769517    
111003086369       111003293943       111003490571       111003687210      
111003879493       111004085842       111004302079       111004473214      
111004646227       111004825945       111005021001       111005191683      
111005359443       111005532963       111005742168       111005968797      
111006155516       111006352155       111006587009       111006769674    
111003086370       111003294270       111003490605       111003687265      
111003879538       111004085853       111004302169       111004473247      
111004646339       111004825978       111005021012       111005191728      
111005359724       111005533054       111005742225       111005968810      
111006155527       111006352245       111006587076       111006769764    
111003086381       111003294562       111003490683       111003687388      
111003879572       111004086067       111004302260       111004473258      
111004646395       111004825990       111005021056       111005191942      
111005359746       111005533100       111005742269       111005968832      
111006155628       111006352289       111006587098       111006769786    
111003086437       111003294708       111003490717       111003687423      
111003879695       111004086113       111004302327       111004473269      
111004646441       111004826182       111005021090       111005192145      
111005359757       111005533111       111005742315       111005968933      
111006155853       111006352302       111006587100       111006769898    
111003086459       111003294742       111003490762       111003687490      
111003879718       111004086203       111004302440       111004473281      
111004646452       111004826205       111005021225       111005192336      
111005359892       111005533155       111005742359       111005968966      
111006155875       111006352313       111006587111       111006769933    
111003086460       111003294764       111003490795       111003687760      
111003879763       111004086214       111004302473       111004473304      
111004646474       111004826272       111005021315       111005192796      
111005359959       111005533199       111005742382       111005969013      
111006155976       111006352335       111006587133       111006770272    
111003086482       111003294810       111003490829       111003687805      
111003879774       111004086247       111004302507       111004473337      
111004646520       111004826384       111005021382       111005193012      
111005360052       111005533201       111005742438       111005969035      
111006155998       111006352515       111006587289       111006770317    
111003086505       111003294832       111003490885       111003687917      
111003879785       111004086258       111004302664       111004473348      
111004646610       111004826407       111005021472       111005193179      
111005360085       111005533234       111005742494       111005969046      
111006156056       111006352706       111006587290       111006770351    
111003086583       111003294900       111003490964       111003687928      
111003879932       111004086562       111004302686       111004473449      
111004646654       111004826463       111005021540       111005193393      
111005360164       111005533267       111005742988       111005969057      
111006156067       111006352807       111006587504       111006770452    
111003086639       111003295080       111003491099       111003687962      
111003879954       111004086595       111004302721       111004473461      
111004646687       111004826474       111005021618       111005193809      
111005360175       111005533302       111005743024       111005969125      
111006156146       111006352896       111006587515       111006770700    
111003086662       111003295136       111003491673       111003688031      
111003879976       111004086618       111004303047       111004473483      
111004646722       111004826520       111005021663       111005194013      
111005360197       111005533357       111005743136       111005969181      
111006156258       111006352986       111006587706       111006771026    
111003086695       111003295462       111003491707       111003688109      
111003880035       111004086674       111004303069       111004473506      
111004646777       111004826531       111005021674       111005194170      
111005360210       111005533458       111005743181       111005969226      
111006156304       111006353022       111006587762       111006771127    
111003086875       111003295529       111003491752       111003688132      
111003880079       111004086708       111004303126       111004473517      
111004646812       111004826643       111005021708       111005194215      
111005360265       111005533515       111005743349       111005969484      
111006156472       111006353033       111006587885       111006771161    
111003086897       111003295541       111003491819       111003688749      
111003880114       111004086731       111004303148       111004473528      
111004646856       111004826698       111005021810       111005194237      
111005360276       111005533571       111005743350       111005969709      
111006156775       111006353088       111006587908       111006771172    
111003086921       111003295710       111003491842       111003688851      
111003880170       111004086810       111004303160       111004473540      
111004646935       111004826744       111005021876       111005194305      
111005360355       111005533582       111005743372       111005969956      
111006156809       111006353167       111006587997       111006771183    
111003086932       111003296092       111003491910       111003688918      
111003880237       111004086854       111004303182       111004473551      
111004646979       111004826823       111005021911       111005194350      
111005360434       111005533717       111005743743       111005970004      
111006156832       111006353235       111006588000       111006771239    
111003086943       111003296148       111003491921       111003688941      
111003880293       111004086876       111004303238       111004473573      
111004647071       111004826867       111005021999       111005194518      
111005360456       111005533784       111005743776       111005970239      
111006156865       111006353257       111006588101       111006771284    
111003086954       111003296317       111003492056       111003688963      
111003880305       111004086977       111004303249       111004473584      
111004647105       111004826913       111005022057       111005194541      
111005360636       111005533830       111005744014       111005970307      
111006156887       111006353325       111006588123       111006771363    
111003086976       111003296429       111003492078       111003689076      
111003880383       111004087068       111004303317       111004473652      
111004647240       111004826968       111005022237       111005194552      
111005360658       111005533852       111005744115       111005970329      
111006156944       111006353336       111006588167       111006771396    
111003087034       111003296698       111003492089       111003689122      
111003880394       111004087091       111004303340       111004473685      
111004647273       111004827093       111005022282       111005194574      
111005360670       111005533863       111005744160       111005970363      
111006156988       111006353347       111006588178       111006771419  

 

SCH-A-32



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003087056       111003296700       111003492124       111003689188      
111003880428       111004087158       111004303496       111004473708      
111004647295       111004827161       111005022383       111005194608      
111005360715       111005533931       111005744418       111005970497      
111006157079       111006353358       111006588235       111006771420    
111003087168       111003296823       111003492191       111003689324      
111003880451       111004087169       111004303610       111004473731      
111004647318       111004827183       111005022541       111005194619      
111005360827       111005533953       111005744575       111005970699      
111006157114       111006353404       111006588460       111006771475    
111003087258       111003296856       111003492281       111003689683      
111003880507       111004087259       111004303711       111004473775      
111004647363       111004827194       111005022563       111005194664      
111005360906       111005533964       111005744676       111005970712      
111006157125       111006353415       111006588549       111006771611    
111003087270       111003296889       111003492427       111003689885      
111003880608       111004087260       111004303788       111004473854      
111004647374       111004827239       111005022574       111005194743      
111005360940       111005533997       111005745183       111005970745      
111006157147       111006353426       111006588594       111006771914    
111003087304       111003297004       111003492450       111003689896      
111003880620       111004087406       111004303799       111004473900      
111004647453       111004827295       111005022596       111005194855      
111005360962       111005534055       111005745284       111005970778      
111006157293       111006353448       111006588606       111006772027    
111003087315       111003297206       111003492562       111003689953      
111003880697       111004087417       111004303834       111004473922      
111004647510       111004827307       111005022631       111005194934      
111005361019       111005534112       111005745330       111005970936      
111006157383       111006353785       111006588853       111006772117    
111003087326       111003297318       111003492584       111003689975      
111003880721       111004087518       111004303890       111004473933      
111004647622       111004827330       111005022721       111005194967      
111005361064       111005534178       111005745521       111005970947      
111006157394       111006354001       111006588910       111006772274    
111003087337       111003297330       111003492641       111003690124      
111003880743       111004087608       111004303902       111004473955      
111004647633       111004827341       111005022776       111005194978      
111005361121       111005534369       111005745688       111005970969      
111006157439       111006354023       111006588998       111006772320    
111003087416       111003297374       111003492843       111003690214      
111003880800       111004087855       111004304015       111004473966      
111004647802       111004827374       111005022855       111005195003      
111005361233       111005534415       111005745723       111005970992      
111006157440       111006354034       111006589001       111006772533    
111003087449       111003297420       111003492854       111003690359      
111003880877       111004087866       111004304082       111004473988      
111004647824       111004827486       111005022899       111005195025      
111005361244       111005534460       111005745824       111005971061      
111006157507       111006354056       111006589113       111006772555    
111003087461       111003297565       111003492887       111003690360      
111003881081       111004087934       111004304363       111004474002      
111004647868       111004827497       111005022923       111005195069      
111005361299       111005534561       111005746072       111005971151      
111006157529       111006354113       111006589168       111006772623    
111003087494       111003297587       111003492988       111003690382      
111003881115       111004088407       111004304565       111004474013      
111004647880       111004827688       111005022978       111005195070      
111005361312       111005534594       111005746498       111005971162      
111006157620       111006354382       111006589506       111006772656    
111003087528       111003297622       111003493013       111003690438      
111003881148       111004088687       111004304644       111004474024      
111004647936       111004827789       111005022989       111005195081      
111005361446       111005534606       111005746656       111005971285      
111006157664       111006354393       111006589652       111006772735    
111003087551       111003297778       111003493035       111003690472      
111003881182       111004088834       111004304723       111004474046      
111004647992       111004827880       111005022990       111005195115      
111005361457       111005534741       111005746667       111005971296      
111006157697       111006354540       111006589753       111006772904    
111003087584       111003297846       111003493057       111003690483      
111003881193       111004088991       111004304813       111004474125      
111004648005       111004827891       111005023014       111005195171      
111005361491       111005534796       111005746757       111005971410      
111006157710       111006354562       111006589900       111006773264    
111003087595       111003297868       111003493114       111003690540      
111003881238       111004089149       111004304846       111004474158      
111004648027       111004827947       111005023205       111005195227      
111005361648       111005534808       111005746836       111005971498      
111006157721       111006354573       111006590205       111006773310    
111003087629       111003297914       111003493181       111003690584      
111003881283       111004089150       111004304914       111004474170      
111004648049       111004827958       111005023249       111005195294      
111005361851       111005535090       111005746870       111005971500      
111006157754       111006354595       111006590216       111006773398    
111003087641       111003297981       111003493192       111003690630      
111003881294       111004089217       111004304970       111004474215      
111004648094       111004828128       111005023283       111005195395      
111005361895       111005535146       111005746904       111005971544      
111006157798       111006354663       111006590272       111006773578    
111003087652       111003298016       111003493248       111003690719      
111003881306       111004089453       111004304981       111004474226      
111004648285       111004828241       111005023429       111005195429      
111005361974       111005535427       111005747264       111005971588      
111006157844       111006354685       111006590339       111006773646    
111003088934       111003298027       111003493305       111003690731      
111003881407       111004089475       111004305005       111004474248      
111004648296       111004828386       111005023496       111005195441      
111005362009       111005535472       111005747578       111005971892      
111006157888       111006354898       111006590463       111006773680    
111003088967       111003298038       111003493327       111003690810      
111003881463       111004089532       111004305432       111004474260      
111004648353       111004828498       111005023519       111005195452      
111005362166       111005535483       111005747770       111005971926      
111006157901       111006354999       111006590485       111006773691    
111003089160       111003298106       111003493406       111003690821      
111003881586       111004089611       111004305498       111004474282      
111004648375       111004828522       111005023531       111005195542      
111005362245       111005535494       111005747848       111005971959      
111006157934       111006355002       111006590609       111006773927    
111003089182       111003298140       111003493417       111003690887      
111003881654       111004089958       111004305702       111004474293      
111004648386       111004828555       111005023575       111005195575      
111005362403       111005535517       111005748108       111005972017      
111006158069       111006355079       111006590610       111006774153    
111003089205       111003298296       111003493462       111003690944      
111003881700       111004090006       111004305757       111004474338      
111004648397       111004828577       111005023609       111005195609      
111005362414       111005535540       111005748186       111005972040      
111006158159       111006355136       111006590788       111006774333    
111003089216       111003298342       111003493484       111003691035      
111003881812       111004090040       111004305803       111004474350      
111004648443       111004828667       111005023711       111005195621      
111005362470       111005535584       111005748423       111005972130      
111006158182       111006355361       111006590889       111006774399    
111003089227       111003298443       111003493563       111003691057      
111003881913       111004090253       111004305836       111004474383      
111004648454       111004828757       111005023766       111005195755      
111005362504       111005535629       111005748445       111005972242      
111006158193       111006355372       111006590968       111006774423    
111003089250       111003298588       111003493585       111003691170      
111003881957       111004090411       111004305858       111004474406      
111004648555       111004828779       111005023801       111005195801      
111005362548       111005535652       111005748502       111005972321      
111006158283       111006355619       111006591037       111006774456    
111003089261       111003298612       111003493620       111003691259      
111003882004       111004090534       111004305870       111004474428      
111004648702       111004828858       111005023823       111005195823      
111005362571       111005535696       111005748513       111005972387      
111006158418       111006355686       111006591071       111006774478    
111003089283       111003298779       111003493732       111003691349      
111003882127       111004090567       111004305892       111004474439      
111004648724       111004828881       111005023902       111005195889      
111005362683       111005535720       111005748647       111005972444      
111006158564       111006355776       111006591105       111006774546    
111003089294       111003298959       111003493765       111003691383      
111003882217       111004090646       111004305926       111004474451      
111004648735       111004828937       111005023913       111005195957      
111005362717       111005535764       111005748805       111005972567      
111006158621       111006355866       111006591183       111006774568    
111003089306       111003299095       111003493776       111003691428      
111003882228       111004090703       111004305959       111004474507      
111004649006       111004828982       111005023935       111005196004      
111005362728       111005535797       111005749020       111005972589      
111006158676       111006355934       111006591240       111006774647    
111003089328       111003299376       111003493822       111003691518      
111003882442       111004090826       111004305971       111004474631      
111004649073       111004829006       111005023991       111005196071      
111005362740       111005535821       111005749143       111005972725      
111006158755       111006355956       111006591251       111006774748    
111003089339       111003299488       111003493888       111003691620      
111003882497       111004090938       111004305982       111004474653      
111004649095       111004829095       111005024004       111005196105      
111005362751       111005535843       111005749154       111005972804      
111006158845       111006355989       111006591543       111006774759    
111003089340       111003299578       111003493901       111003691686      
111003882543       111004090994       111004306006       111004474664      
111004649163       111004829118       111005024015       111005196161      
111005362829       111005535911       111005749288       111005972983      
111006158890       111006356047       111006591587       111006774805    
111003089351       111003299680       111003493912       111003691743      
111003882633       111004091029       111004306039       111004474675      
111004649219       111004829130       111005024048       111005196217      
111005362964       111005535922       111005749738       111005972994      
111006158980       111006356069       111006591611       111006775132    
111003089362       111003299848       111003493989       111003691833      
111003882701       111004091108       111004306107       111004474709      
111004649275       111004829196       111005024071       111005196228      
111005363088       111005535933       111005749750       111005973007      
111006159060       111006356081       111006591699       111006775198    
111003089373       111003300032       111003494014       111003691899      
111003882789       111004091388       111004306130       111004474754      
111004649309       111004829220       111005024105       111005196239      
111005363134       111005535988       111005750022       111005973030      
111006159127       111006356126       111006591789       111006775211    
111003089463       111003300054       111003494025       111003691934      
111003882914       111004091489       111004306174       111004474765      
111004649310       111004829231       111005024149       111005196284      
111005363156       111005536013       111005750123       111005973041      
111006159206       111006356137       111006591813       111006775266    
111003089520       111003300076       111003494036       111003691978      
111003882925       111004091603       111004306208       111004474800      
111004649332       111004829321       111005024206       111005196329      
111005363178       111005536103       111005750448       111005973265      
111006159240       111006356238       111006591868       111006775312    
111003089654       111003300122       111003494069       111003692104      
111003882936       111004091771       111004306219       111004474811      
111004649422       111004829398       111005024217       111005196352      
111005363268       111005536114       111005750505       111005973298      
111006159475       111006356351       111006591903       111006775389    
111003089766       111003300256       111003494070       111003692126      
111003883050       111004091793       111004306310       111004474833      
111004649466       111004829422       111005024330       111005196420      
111005363291       111005536192       111005750774       111005973322      
111006159846       111006356362       111006591969       111006775424    
111003089812       111003300504       111003494104       111003692328      
111003883184       111004091850       111004306400       111004474844      
111004649477       111004829567       111005024374       111005196453      
111005363303       111005536215       111005750954       111005973333      
111006159891       111006356496       111006592331       111006775446    
111003089878       111003300638       111003494115       111003692340      
111003883195       111004091861       111004306444       111004474866      
111004649512       111004829624       111005024510       111005196486      
111005363370       111005536226       111005751304       111005973412      
111006159958       111006356520       111006592487       111006775503    
111003089889       111003300739       111003494148       111003692351      
111003883252       111004091939       111004306556       111004474877      
111004649523       111004829680       111005024611       111005196565      
111005363426       111005536350       111005751359       111005973423      
111006159992       111006356610       111006592522       111006775569    
111003089890       111003300818       111003494193       111003692395      
111003883263       111004092211       111004306567       111004474888      
111004649624       111004829691       111005024688       111005196587      
111005363549       111005536361       111005751450       111005973445      
111006160039       111006356621       111006592588       111006775615    
111003090061       111003301022       111003494238       111003692407      
111003883320       111004092233       111004306624       111004474899      
111004649646       111004829770       111005024745       111005196633      
111005363561       111005536383       111005751528       111005973546      
111006160084       111006356687       111006592690       111006775749    
111003090207       111003301224       111003494283       111003692531      
111003883454       111004092637       111004306770       111004474945      
111004649691       111004829859       111005025016       111005196644      
111005363606       111005536417       111005751551       111005973636      
111006160309       111006356913       111006592735       111006775930    
111003090296       111003301336       111003494294       111003692564      
111003883533       111004092750       111004306804       111004474956      
111004649714       111004829950       111005025094       111005196666      
111005363639       111005536440       111005751607       111005973658      
111006160365       111006357048       111006592971       111006775952    
111003090331       111003301437       111003494306       111003692586      
111003883724       111004092828       111004306860       111004474967      
111004649882       111004830086       111005025173       111005196701      
111005363640       111005536473       111005751786       111005973715      
111006160613       111006357060       111006592993       111006775985    
111003090409       111003301921       111003494317       111003692654      
111003883768       111004092851       111004307030       111004474978      
111004649905       111004830109       111005025184       111005196723      
111005363853       111005536484       111005751955       111005973726      
111006160668       111006357071       111006593040       111006776076    
111003090511       111003302001       111003494340       111003692676      
111003883982       111004092941       111004307041       111004474989      
111004649949       111004830110       111005025195       111005196868      
111005363864       111005536518       111005752079       111005973759      
111006160680       111006357127       111006593107       111006776100    
111003090623       111003302090       111003494351       111003692711      
111003884017       111004093010       111004307052       111004474990      
111004649972       111004830211       111005025241       111005196880      
111005363886       111005536530       111005752136       111005973816      
111006160703       111006357217       111006593130       111006776201    
111003090702       111003302113       111003494373       111003692744      
111003884039       111004093087       111004307063       111004475036      
111004649983       111004830244       111005025252       111005197016      
111005363909       111005536631       111005752147       111005973850      
111006160714       111006357251       111006593163       111006776234    
111003090948       111003302135       111003494384       111003692788      
111003884040       111004093133       111004307119       111004475047      
111004649994       111004830356       111005025320       111005197038      
111005363943       111005536642       111005752327       111005973917      
111006160792       111006357262       111006593208       111006776278    
111003091365       111003302168       111003494395       111003692812      
111003884073       111004093155       111004307186       111004475081      
111004650008       111004830435       111005025443       111005197061      
111005363965       111005536697       111005752439       111005973928      
111006160871       111006357273       111006593219       111006776324    
111003091387       111003302203       111003494407       111003692823      
111003884163       111004093267       111004307210       111004475115      
111004650031       111004830446       111005025476       111005197072      
111005364001       111005536743       111005752563       111005974075      
111006160916       111006357329       111006593297       111006776380    
111003091398       111003302326       111003494418       111003692913      
111003884208       111004093346       111004307355       111004475137      
111004650064       111004830525       111005025555       111005197207      
111005364067       111005536754       111005752619       111005974110      
111006160938       111006357330       111006593332       111006776470    
111003091400       111003302438       111003494429       111003692979      
111003884264       111004093560       111004307412       111004475148      
111004650097       111004830558       111005025623       111005197218      
111005364281       111005536787       111005752675       111005974143      
111006161030       111006357363       111006593411       111006776537    
111003091477       111003302494       111003494463       111003693015      
111003884286       111004093605       111004307445       111004475160      
111004650121       111004830659       111005025634       111005197296      
111005364348       111005536800       111005752686       111005974154      
111006161041       111006357374       111006593477       111006776548    
111003091578       111003302517       111003494474       111003693060      
111003884297       111004093661       111004307467       111004475205      
111004650288       111004830761       111005025645       111005197432      
111005364360       111005536811       111005752800       111005974255      
111006161164       111006357633       111006593488       111006776560    
111003091624       111003302539       111003494485       111003693183      
111003884343       111004093717       111004307603       111004475249      
111004650334       111004830828       111005025836       111005197544      
111005364371       111005536844       111005753003       111005974581      
111006161221       111006357688       111006593501       111006776627    
111003091657       111003302584       111003494496       111003693318      
111003884354       111004093751       111004307614       111004475250      
111004650367       111004830941       111005025881       111005197577      
111005364393       111005536855       111005753148       111005974615      
111006161254       111006357712       111006593613       111006776717    
111003091769       111003302652       111003494508       111003693352      
111003884488       111004093830       111004307647       111004475261      
111004650480       111004830952       111005025960       111005197612      
111005364427       111005536866       111005753575       111005974626      
111006161366       111006357745       111006593736       111006776751    
111003091905       111003302708       111003494519       111003693363      
111003884602       111004093841       111004307748       111004475294      
111004650547       111004830963       111005025993       111005197713      
111005364438       111005536912       111005753609       111005974693      
111006161434       111006357824       111006593893       111006776818  

 

SCH-A-33



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003091938       111003302832       111003494531       111003693374      
111003884736       111004093852       111004307805       111004475328      
111004650558       111004831133       111005026040       111005197735      
111005364595       111005536956       111005753654       111005974738      
111006161524       111006357846       111006593916       111006776829    
111003092041       111003302900       111003494564       111003693419      
111003884837       111004094044       111004307827       111004475340      
111004650581       111004831188       111005026141       111005197779      
111005364630       111005536967       111005753698       111005974772      
111006161568       111006358027       111006594018       111006776885    
111003092153       111003302966       111003494586       111003693431      
111003884848       111004094550       111004307939       111004475351      
111004650749       111004831201       111005026163       111005197780      
111005364641       111005536978       111005753744       111005974840      
111006161580       111006358320       111006594209       111006776920    
111003092322       111003303024       111003494597       111003693464      
111003885120       111004094718       111004307984       111004475373      
111004650783       111004831278       111005026332       111005197814      
111005364652       111005537003       111005753845       111005974884      
111006161614       111006358331       111006594524       111006776953    
111003092412       111003303046       111003494621       111003693497      
111003885131       111004094729       111004307995       111004475384      
111004650794       111004831403       111005026534       111005197847      
111005364663       111005537025       111005753890       111005974907      
111006161704       111006358364       111006594591       111006776975    
111003092445       111003303192       111003494632       111003693510      
111003885265       111004094819       111004308008       111004475407      
111004650839       111004831414       111005026545       111005197915      
111005364865       111005537070       111005753913       111005974930      
111006161793       111006358511       111006594793       111006777156    
111003092524       111003303293       111003494643       111003693521      
111003885489       111004094864       111004308020       111004475430      
111004650862       111004831425       111005026624       111005197948      
111005364977       111005537104       111005754026       111005975188      
111006161984       111006358555       111006594849       111006777224    
111003092580       111003303327       111003494676       111003693554      
111003885603       111004094875       111004308042       111004475441      
111004650884       111004831504       111005026679       111005197982      
111005365002       111005537126       111005754116       111005975212      
111006162019       111006358566       111006594861       111006777279    
111003092603       111003303406       111003494687       111003693565      
111003885737       111004095056       111004308053       111004475452      
111004650918       111004831571       111005026714       111005197993      
111005365024       111005537182       111005754127       111005975469      
111006162020       111006358612       111006595086       111006777381    
111003092669       111003303473       111003494698       111003693600      
111003885849       111004095113       111004308064       111004475463      
111004650974       111004831616       111005026871       111005198028      
111005365080       111005537193       111005754329       111005975559      
111006162053       111006358656       111006595143       111006777415    
111003092849       111003303495       111003494700       111003693688      
111003885951       111004095236       111004308086       111004475496      
111004651043       111004831638       111005026927       111005198040      
111005365125       111005537272       111005754352       111005975560      
111006162109       111006358870       111006595356       111006777426    
111003093053       111003303518       111003494733       111003693699      
111003886110       111004095258       111004308110       111004475508      
111004651065       111004831841       111005026950       111005198095      
111005365147       111005537328       111005754565       111005975795      
111006162110       111006358881       111006595413       111006777572    
111003093064       111003303529       111003494766       111003693745      
111003886198       111004095427       111004308132       111004475519      
111004651076       111004831874       111005026983       111005198196      
111005365181       111005537373       111005754576       111005975841      
111006162121       111006359130       111006595480       111006777583    
111003093086       111003303574       111003494799       111003693767      
111003886323       111004095438       111004308143       111004475531      
111004651122       111004831942       111005027007       111005198365      
111005365204       111005537430       111005754813       111005975863      
111006162143       111006359152       111006595727       111006777639    
111003093097       111003303686       111003494801       111003693778      
111003886356       111004095528       111004308165       111004475586      
111004651144       111004831986       111005027074       111005198398      
111005365259       111005537463       111005754846       111005976000      
111006162187       111006359376       111006595806       111006777662    
111003093389       111003303743       111003494834       111003693813      
111003886503       111004095674       111004308176       111004475609      
111004651166       111004832055       111005027096       111005198545      
111005365260       111005537485       111005754914       111005976055      
111006162233       111006359387       111006595963       111006777718    
111003093457       111003303798       111003494845       111003693835      
111003886547       111004095731       111004308200       111004475621      
111004651177       111004832088       111005027108       111005198679      
111005365349       111005537553       111005754936       111005976202      
111006162244       111006359534       111006596144       111006777741    
111003093592       111003303866       111003494867       111003693868      
111003886806       111004095742       111004308255       111004475643      
111004651201       111004832099       111005027119       111005198691      
111005365372       111005537586       111005755140       111005976213      
111006162255       111006359927       111006596201       111006777752    
111003093604       111003303877       111003494878       111003693969      
111003886974       111004095753       111004308491       111004475700      
111004651212       111004832112       111005027276       111005198747      
111005365383       111005537597       111005755229       111005976246      
111006162581       111006360019       111006596380       111006777785    
111003093615       111003303888       111003494890       111003694005      
111003886985       111004095775       111004308503       111004475722      
111004651223       111004832123       111005027333       111005198826      
111005365394       111005537643       111005755364       111005976279      
111006162604       111006360020       111006596649       111006777808    
111003093952       111003304126       111003494913       111003694038      
111003886996       111004095832       111004308514       111004475733      
111004651278       111004832145       111005027423       111005198848      
111005365439       111005537654       111005755409       111005976325      
111006162637       111006360110       111006596975       111006778078    
111003094111       111003304272       111003494935       111003694049      
111003887043       111004096024       111004308558       111004475755      
111004651290       111004832167       111005027456       111005198938      
111005365451       111005537665       111005755498       111005976392      
111006162660       111006360132       111006597459       111006778180    
111003094144       111003304283       111003494946       111003694106      
111003887133       111004096046       111004308592       111004475766      
111004651302       111004832178       111005027489       111005198950      
111005365495       111005537676       111005755601       111005976437      
111006162727       111006360244       111006597505       111006778315    
111003094212       111003304407       111003494968       111003694117      
111003887199       111004096103       111004308604       111004475823      
111004651313       111004832370       111005027524       111005198994      
111005365507       111005537687       111005755645       111005976471      
111006162761       111006360255       111006597516       111006778326    
111003094289       111003304418       111003494979       111003694140      
111003887201       111004096147       111004308626       111004475889      
111004651335       111004832482       111005027535       111005199041      
111005365552       111005537698       111005755746       111005976493      
111006162783       111006360266       111006597561       111006778359    
111003094357       111003305048       111003494980       111003694195      
111003887302       111004096260       111004308637       111004475902      
111004651346       111004832538       111005027603       111005199085      
111005365563       111005537711       111005755869       111005976527      
111006162828       111006360424       111006597796       111006778382    
111003094403       111003305194       111003494991       111003694207      
111003887403       111004096349       111004308659       111004475924      
111004651379       111004832572       111005027614       111005199209      
111005365697       111005537722       111005755904       111005976549      
111006162851       111006360581       111006597976       111006778393    
111003094447       111003305206       111003495004       111003694218      
111003887458       111004096372       111004308671       111004475935      
111004651380       111004832583       111005027681       111005199298      
111005365765       111005537733       111005755915       111005976583      
111006162884       111006360592       111006597987       111006778461    
111003094470       111003305217       111003495015       111003694230      
111003887470       111004096495       111004308682       111004475946      
111004651537       111004832617       111005027704       111005199344      
111005365945       111005537744       111005756051       111005976594      
111006162941       111006360884       111006598089       111006778506    
111003094504       111003305284       111003495026       111003694274      
111003887504       111004096620       111004308738       111004475968      
111004652066       111004832673       111005027771       111005199355      
111005365956       111005537766       111005756196       111005976606      
111006162974       111006360974       111006598281       111006778540    
111003094526       111003305307       111003495037       111003694285      
111003887627       111004096653       111004308749       111004475979      
111004652279       111004832695       111005027805       111005199366      
111005365967       111005537777       111005756253       111005976695      
111006163010       111006361010       111006598405       111006778551    
111003094548       111003305330       111003495048       111003694308      
111003887661       111004096721       111004308817       111004475980      
111004652561       111004832730       111005027849       111005199377      
111005366294       111005537788       111005756400       111005976774      
111006163076       111006361021       111006598416       111006778720    
111003094582       111003305396       111003495059       111003694320      
111003887706       111004096754       111004308840       111004476015      
111004652572       111004832774       111005027861       111005199388      
111005366339       111005537799       111005756635       111005976842      
111006163245       111006361032       111006598450       111006778955    
111003094694       111003305408       111003495060       111003694375      
111003887717       111004096844       111004308862       111004476048      
111004652695       111004832796       111005027894       111005199423      
111005366362       111005537801       111005756668       111005976875      
111006163368       111006361087       111006598494       111006778966    
111003094717       111003305420       111003495105       111003694409      
111003887751       111004096899       111004308884       111004476082      
111004652932       111004832819       111005027951       111005199445      
111005366373       111005537823       111005756859       111005976897      
111006163380       111006361098       111006598540       111006779046    
111003094852       111003305442       111003495127       111003694410      
111003887762       111004097250       111004308918       111004476093      
111004653001       111004832842       111005027962       111005199502      
111005366430       111005537834       111005756916       111005976921      
111006163559       111006361100       111006598595       111006779080    
111003095055       111003305666       111003495150       111003694432      
111003887896       111004097339       111004309065       111004476116      
111004653045       111004832954       111005028031       111005199625      
111005366474       111005537867       111005756949       111005976954      
111006163560       111006361122       111006598719       111006779091    
111003095066       111003305677       111003495712       111003694443      
111003887920       111004097856       111004309100       111004476194      
111004653124       111004832965       111005028110       111005199681      
111005366496       111005537878       111005756972       111005977001      
111006163649       111006361133       111006598731       111006779169    
111003095279       111003305767       111003495802       111003694465      
111003888190       111004098093       111004309155       111004476228      
111004653179       111004833056       111005028121       111005199748      
111005366542       111005537889       111005757175       111005977089      
111006163661       111006361166       111006598821       111006779260    
111003095347       111003305778       111003495936       111003694476      
111003888268       111004098206       111004309177       111004476239      
111004653236       111004833270       111005028176       111005199816      
111005366632       111005537890       111005757276       111005977090      
111006163683       111006361199       111006598832       111006779417    
111003095437       111003305824       111003495981       111003694487      
111003888358       111004098329       111004309188       111004476475      
111004653326       111004833304       111005028198       111005200033      
111005366687       111005537902       111005757513       111005977157      
111006163830       111006361201       111006598854       111006779552    
111003095460       111003305846       111003496140       111003694500      
111003888381       111004098509       111004309199       111004476486      
111004653641       111004833315       111005028367       111005200088      
111005366834       111005537913       111005758031       111005977292      
111006163975       111006361335       111006598911       111006779811    
111003095505       111003305857       111003496218       111003694511      
111003888415       111004098622       111004309212       111004476521      
111004653988       111004833337       111005028424       111005200101      
111005366867       111005537924       111005758198       111005977382      
111006164066       111006361379       111006598955       111006779844    
111003095516       111003306050       111003496397       111003694522      
111003888550       111004098778       111004309234       111004476554      
111004654024       111004833360       111005028446       111005200112      
111005367015       111005537935       111005758301       111005977517      
111006164099       111006361515       111006599024       111006779855    
111003095730       111003306094       111003496443       111003694544      
111003888730       111004098789       111004309245       111004476587      
111004654338       111004833382       111005028558       111005200257      
111005367172       111005537979       111005758390       111005977797      
111006164190       111006361537       111006599136       111006779877    
111003095820       111003306117       111003496555       111003694555      
111003888921       111004099342       111004309256       111004476600      
111004654417       111004833438       111005028569       111005200336      
111005367228       111005538004       111005758435       111005977887      
111006164336       111006361560       111006599271       111006779934    
111003095910       111003306184       111003496588       111003694588      
111003889001       111004099623       111004309278       111004476666      
111004654484       111004833528       111005028570       111005200426      
111005367240       111005538026       111005758525       111005978338      
111006164370       111006361751       111006599518       111006779945    
111003095921       111003306229       111003496612       111003694599      
111003889023       111004099768       111004309380       111004476734      
111004654574       111004833607       111005028693       111005200437      
111005367251       111005538082       111005758581       111005978439      
111006164527       111006361807       111006599529       111006779956    
111003096056       111003306241       111003496780       111003694623      
111003889090       111004100299       111004309470       111004476756      
111004654710       111004833685       111005028749       111005200561      
111005367363       111005538093       111005758738       111005978484      
111006164651       111006361852       111006599552       111006779989    
111003096090       111003306353       111003496791       111003694645      
111003889236       111004100390       111004309650       111004476789      
111004655193       111004833911       111005028907       111005200583      
111005367420       111005538105       111005758772       111005978574      
111006164662       111006361896       111006599574       111006780037    
111003096135       111003306487       111003496870       111003694656      
111003889281       111004100457       111004309728       111004476802      
111004655339       111004833933       111005028996       111005200628      
111005367576       111005538116       111005758839       111005978653      
111006164752       111006361942       111006599596       111006780060    
111003096180       111003306511       111003496948       111003694713      
111003889304       111004100503       111004309773       111004476824      
111004655418       111004833966       111005029021       111005200752      
111005367600       111005538138       111005758851       111005978776      
111006164921       111006361953       111006599631       111006780116    
111003096382       111003306533       111003497017       111003694724      
111003889337       111004100974       111004309953       111004476880      
111004655621       111004833977       111005029357       111005200842      
111005367633       111005538228       111005758918       111005978800      
111006164976       111006362044       111006599710       111006780149    
111003096764       111003306599       111003497084       111003694757      
111003889517       111004101021       111004310001       111004476903      
111004655867       111004833988       111005029368       111005200897      
111005367688       111005538239       111005758952       111005978833      
111006165089       111006362101       111006599743       111006780206    
111003096810       111003306601       111003497095       111003694768      
111003889539       111004101032       111004310090       111004477005      
111004655980       111004834035       111005029526       111005201113      
111005367789       111005538295       111005759009       111005978844      
111006165449       111006362190       111006599765       111006780307    
111003096854       111003306634       111003497174       111003694779      
111003889551       111004101054       111004310102       111004477173      
111004656060       111004834136       111005029548       111005201135      
111005367824       111005538330       111005759087       111005978945      
111006165618       111006362202       111006599833       111006780352    
111003096887       111003306678       111003497231       111003694803      
111003889584       111004101166       111004310168       111004477285      
111004656093       111004834192       111005029559       111005201157      
111005368083       111005538408       111005759122       111005978967      
111006165764       111006362213       111006599877       111006780385    
111003096898       111003306768       111003497332       111003694825      
111003889641       111004101188       111004310225       111004477386      
111004656363       111004834226       111005029649       111005201269      
111005368128       111005538464       111005759267       111005978978      
111006165843       111006362291       111006599888       111006780396    
111003096944       111003306870       111003497354       111003694836      
111003889696       111004101470       111004310371       111004477780      
111004656554       111004834282       111005029683       111005201315      
111005368184       111005538598       111005759290       111005978989      
111006165911       111006362303       111006599901       111006780453    
111003096977       111003306904       111003497376       111003694870      
111003889753       111004101526       111004310405       111004478961      
111004656598       111004834462       111005029751       111005201326      
111005368195       111005538767       111005759302       111005979070      
111006166057       111006362358       111006600049       111006780497    
111003097158       111003306948       111003497455       111003694892      
111003889775       111004101605       111004310539       111004478983      
111004656600       111004834653       111005029818       111005201393      
111005368241       111005539005       111005759458       111005979104      
111006166158       111006362369       111006600083       111006780701    
111003097170       111003307062       111003497501       111003694904      
111003889843       111004101649       111004310719       111004478994      
111004656655       111004834675       111005029908       111005201438      
111005368308       111005539050       111005759504       111005979137      
111006166631       111006362370       111006600229       111006780712    
111003097237       111003307264       111003497523       111003694915      
111003889865       111004101650       111004310764       111004479063      
111004656970       111004834822       111005029975       111005201450      
111005368331       111005539544       111005759515       111005979182      
111006166732       111006362392       111006600319       111006780734    
111003097248       111003307286       111003497905       111003694937      
111003890058       111004101818       111004310898       111004479209      
111004657151       111004834855       111005030023       111005201517      
111005368342       111005539599       111005759571       111005979238      
111006166990       111006362460       111006600320       111006780767  

 

SCH-A-34



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003097271       111003307444       111003498164       111003694948      
111003890092       111004101953       111004311169       111004479232      
111004657331       111004834912       111005030056       111005201539      
111005368364       111005540344       111005759728       111005979272      
111006167014       111006362471       111006600409       111006780802    
111003097428       111003307534       111003498333       111003694959      
111003890171       111004102101       111004311170       111004479265      
111004657645       111004835003       111005030067       111005201562      
111005368375       111005540513       111005759762       111005979418      
111006167339       111006362482       111006600623       111006780903    
111003097440       111003307725       111003498434       111003694960      
111003890250       111004102257       111004311192       111004479287      
111004657791       111004835058       111005030135       111005201595      
111005368397       111005540568       111005759807       111005979452      
111006167429       111006362572       111006600645       111006780947    
111003097541       111003307792       111003498580       111003694971      
111003890362       111004102325       111004311271       111004479298      
111004658039       111004835115       111005030247       111005201731      
111005368421       111005540850       111005759841       111005979508      
111006167542       111006362583       111006600713       111006780992    
111003097596       111003307848       111003498894       111003694982      
111003890485       111004102730       111004311305       111004479311      
111004658084       111004835171       111005030258       111005201797      
111005368454       111005540906       111005759931       111005979687      
111006167586       111006362640       111006600735       111006781005    
111003097619       111003307950       111003498928       111003694993      
111003890698       111004102808       111004311349       111004479344      
111004658174       111004835227       111005030315       111005201809      
111005368599       111005541109       111005759942       111005979755      
111006167609       111006362651       111006600825       111006781016    
111003097721       111003308120       111003498939       111003695017      
111003890812       111004102853       111004311406       111004479401      
111004658275       111004835238       111005030326       111005201821      
111005368634       111005541187       111005759997       111005979799      
111006167700       111006362684       111006600869       111006781061    
111003098115       111003308142       111003498962       111003695039      
111003890834       111004102875       111004311934       111004479456      
111004658398       111004835373       111005030450       111005201977      
111005368667       111005541255       111005760124       111005980072      
111006167733       111006362707       111006600881       111006781072    
111003098182       111003308388       111003499008       111003695051      
111003891093       111004102910       111004311978       111004479467      
111004658646       111004835384       111005030528       111005202057      
111005368689       111005541693       111005760179       111005980140      
111006167812       111006362729       111006601062       111006781139    
111003098216       111003308412       111003499154       111003695073      
111003891262       111004102998       111004312003       111004479490      
111004658714       111004835418       111005030540       111005202079      
111005368724       111005541985       111005760236       111005980296      
111006167889       111006362774       111006601095       111006781151    
111003098261       111003308489       111003499222       111003695084      
111003891273       111004103012       111004312014       111004479580      
111004658804       111004835531       111005030607       111005202080      
111005368746       111005541996       111005760281       111005980386      
111006167902       111006362808       111006601196       111006781230    
111003098317       111003308490       111003499299       111003695095      
111003891295       111004103067       111004312058       111004479591      
111004658826       111004835665       111005030618       111005202136      
111005368757       111005542223       111005760630       111005980409      
111006168015       111006362831       111006601253       111006781375    
111003098340       111003308524       111003499312       111003695107      
111003891330       111004103078       111004312069       111004479603      
111004658927       111004835687       111005030731       111005202226      
111005368779       111005542290       111005760955       111005980588      
111006168116       111006362921       111006601264       111006781409    
111003098407       111003308670       111003499367       111003695118      
111003891486       111004103236       111004312137       111004479614      
111004658949       111004835711       111005030786       111005202293      
111005368881       111005542324       111005761002       111005980690      
111006168419       111006362943       111006601343       111006781634    
111003098867       111003308771       111003499402       111003695129      
111003891497       111004103359       111004312160       111004479850      
111004659120       111004835755       111005030797       111005202451      
111005368926       111005542492       111005761125       111005980713      
111006168475       111006362987       111006601365       111006781678    
111003098968       111003308906       111003499840       111003695130      
111003891509       111004103494       111004312171       111004479973      
111004659153       111004835845       111005030810       111005202507      
111005369028       111005542560       111005761260       111005980735      
111006168587       111006363056       111006601376       111006781724    
111003099060       111003309042       111003499851       111003695152      
111003891521       111004103528       111004312238       111004480010      
111004659401       111004835856       111005030832       111005202552      
111005369073       111005542807       111005761350       111005980746      
111006168644       111006363067       111006601455       111006781735    
111003099138       111003309075       111003499941       111003695163      
111003891565       111004103641       111004312261       111004480065      
111004659489       111004835890       111005030933       111005202574      
111005369107       111005542896       111005761451       111005980768      
111006168880       111006363078       111006601512       111006781779    
111003099228       111003309222       111003500124       111003695185      
111003891611       111004103843       111004312317       111004480098      
111004660188       111004835924       111005030977       111005202620      
111005369129       111005542931       111005761541       111005980869      
111006169038       111006363090       111006601523       111006781803    
111003099262       111003309233       111003500179       111003695196      
111003891712       111004103876       111004312340       111004480122      
111004660278       111004835968       111005031114       111005202631      
111005369163       111005543022       111005761596       111005980982      
111006169162       111006363102       111006601534       111006781870    
111003099385       111003309323       111003500483       111003695208      
111003891734       111004103911       111004312384       111004480201      
111004660324       111004836093       111005031125       111005202686      
111005369219       111005543066       111005761620       111005981006      
111006169195       111006363168       111006601567       111006781904    
111003099408       111003309367       111003500595       111003695219      
111003892139       111004103922       111004312395       111004480212      
111004660436       111004836464       111005031181       111005202710      
111005369231       111005543123       111005761664       111005981174      
111006169207       111006363191       111006601680       111006781915    
111003099420       111003309413       111003500630       111003695242      
111003892252       111004104170       111004312485       111004480223      
111004660469       111004836521       111005031259       111005202721      
111005369275       111005543156       111005762003       111005981185      
111006169320       111006363236       111006601747       111006781948    
111003099510       111003309424       111003501215       111003695286      
111003892285       111004104226       111004312519       111004480346      
111004660739       111004836598       111005031260       111005202833      
111005369376       111005543246       111005762205       111005981196      
111006169566       111006363269       111006601905       111006782006    
111003099565       111003309468       111003501248       111003695297      
111003892331       111004104237       111004312542       111004480368      
111004660818       111004836633       111005031338       111005202866      
111005369455       111005543314       111005762249       111005981231      
111006169588       111006363281       111006601949       111006782062    
111003099611       111003309479       111003501271       111003695332      
111003892566       111004104406       111004312687       111004480380      
111004660829       111004836756       111005031349       111005202912      
111005369499       111005543381       111005762272       111005981253      
111006169601       111006363359       111006601950       111006782130    
111003099622       111003309503       111003501282       111003695354      
111003892634       111004104619       111004312698       111004480504      
111004660953       111004836879       111005031361       111005202923      
111005369523       111005543437       111005762463       111005981343      
111006169757       111006363360       111006601972       111006782174    
111003099824       111003309570       111003501327       111003695387      
111003892791       111004104833       111004312700       111004480807      
111004660997       111004837005       111005031428       111005202945      
111005369534       111005543516       111005762788       111005981354      
111006169803       111006363371       111006602131       111006782208    
111003099891       111003309626       111003501473       111003695411      
111003893387       111004104855       111004312711       111004481066      
111004661134       111004837106       111005031440       111005202956      
111005369826       111005543549       111005762834       111005981499      
111006169825       111006363382       111006602164       111006782220    
111003100007       111003309682       111003501563       111003695466      
111003893444       111004104978       111004312801       111004481213      
111004661482       111004837207       111005031541       111005203025      
111005369837       111005543550       111005763093       111005981512      
111006169915       111006363393       111006602243       111006782264    
111003100096       111003309772       111003501620       111003695567      
111003893534       111004104989       111004312867       111004481224      
111004661763       111004837252       111005031619       111005203058      
111005369859       111005543572       111005763363       111005981578      
111006170007       111006363416       111006602298       111006782310    
111003100287       111003309895       111003501697       111003695589      
111003893680       111004105216       111004312889       111004481257      
111004661820       111004837308       111005031664       111005203081      
111005370042       111005543606       111005763419       111005981602      
111006170108       111006363427       111006602445       111006782422    
111003100366       111003309974       111003501844       111003695624      
111003893691       111004105261       111004312946       111004481268      
111004661976       111004837320       111005031754       111005203115      
111005370064       111005543640       111005763947       111005981646      
111006170142       111006363438       111006602546       111006782466    
111003100399       111003310033       111003501901       111003695714      
111003893781       111004105306       111004312957       111004481336      
111004662045       111004837397       111005031866       111005203160      
111005370086       111005543695       111005763981       111005981657      
111006170164       111006363449       111006602940       111006782567    
111003100692       111003310099       111003501923       111003695736      
111003893792       111004105317       111004312968       111004481358      
111004662168       111004837409       111005031877       111005203238      
111005370132       111005543752       111005764005       111005981679      
111006170412       111006363506       111006602962       111006782578    
111003100782       111003310190       111003501967       111003695781      
111003893804       111004105340       111004312979       111004481538      
111004662562       111004837421       111005032003       111005203250      
111005370244       111005543763       111005764184       111005981725      
111006170467       111006363528       111006603008       111006782646    
111003100816       111003310303       111003502025       111003695837      
111003893859       111004105441       111004312991       111004481617      
111004662630       111004837432       111005032104       111005203340      
111005370266       111005544179       111005764308       111005981837      
111006170524       111006363540       111006603020       111006782961    
111003100872       111003310347       111003502070       111003695859      
111003893871       111004105610       111004313004       111004481707      
111004662652       111004837498       111005032148       111005203351      
111005370299       111005544203       111005764421       111005981950      
111006170535       111006363551       111006603031       111006783007    
111003100906       111003310404       111003502148       111003695860      
111003893882       111004105878       111004313026       111004481730      
111004662731       111004837555       111005032317       111005203395      
111005370323       111005544214       111005764487       111005981972      
111006170579       111006363562       111006603097       111006783018    
111003101266       111003310538       111003502340       111003695916      
111003894096       111004105889       111004313071       111004481932      
111004662843       111004837588       111005032384       111005203418      
111005370345       111005544225       111005764601       111005982018      
111006170625       111006363629       111006603312       111006783131    
111003101277       111003310741       111003502362       111003695983      
111003894108       111004106037       111004313116       111004481954      
111004663035       111004837746       111005032441       111005203429      
111005370356       111005544236       111005764623       111005982029      
111006170759       111006363630       111006603435       111006783153    
111003101503       111003310853       111003502496       111003696298      
111003894142       111004106093       111004313149       111004481976      
111004663541       111004837869       111005032485       111005203586      
111005370424       111005544315       111005764645       111005982322      
111006170793       111006363663       111006603480       111006783175    
111003101604       111003310864       111003502553       111003696311      
111003894298       111004106183       111004313217       111004481998      
111004663596       111004837870       111005032621       111005203610      
111005370446       111005544382       111005764656       111005982333      
111006170962       111006363674       111006603615       111006783197    
111003101716       111003310965       111003502564       111003696344      
111003894513       111004106374       111004313251       111004482135      
111004663697       111004838028       111005032632       111005203621      
111005370503       111005544685       111005764768       111005982366      
111006171042       111006363685       111006603648       111006783243    
111003101738       111003311258       111003502621       111003696377      
111003894636       111004106385       111004313262       111004482292      
111004664025       111004838107       111005032722       111005203632      
111005370514       111005544843       111005764803       111005982546      
111006171064       111006363696       111006603660       111006783254    
111003101794       111003311269       111003502722       111003696388      
111003894715       111004106431       111004313307       111004482405      
111004664452       111004838129       111005032766       111005203698      
111005370536       111005544911       111005764814       111005982557      
111006171097       111006363719       111006603682       111006783287    
111003101918       111003311281       111003502924       111003696568      
111003894793       111004106453       111004313329       111004482506      
111004664553       111004838130       111005032812       111005203700      
111005370558       111005544988       111005764993       111005982681      
111006171110       111006363775       111006603761       111006783311    
111003101996       111003311405       111003502979       111003696647      
111003894805       111004106475       111004313385       111004482528      
111004664609       111004838196       111005032834       111005203812      
111005370569       111005544999       111005765006       111005982715      
111006171132       111006363966       111006603772       111006783344    
111003102098       111003311551       111003503060       111003696681      
111003894850       111004106497       111004313431       111004482595      
111004664610       111004838219       111005032845       111005203845      
111005370615       111005545079       111005765310       111005982793      
111006171200       111006364079       111006603817       111006783377    
111003102111       111003311641       111003503206       111003696827      
111003894872       111004106509       111004313464       111004482663      
111004664687       111004838220       111005032878       111005203878      
111005370637       111005545147       111005765376       111005982995      
111006171255       111006364091       111006603941       111006783399    
111003102133       111003311685       111003503240       111003696861      
111003894962       111004106510       111004313475       111004482742      
111004664744       111004838253       111005032902       111005203889      
111005370738       111005545259       111005765411       111005983019      
111006171345       111006364125       111006603996       111006783489    
111003102155       111003311955       111003503262       111003696906      
111003894984       111004106521       111004313510       111004482887      
111004664968       111004838354       111005032913       111005203902      
111005370840       111005545349       111005765523       111005983053      
111006171367       111006364169       111006604065       111006783580    
111003102177       111003311966       111003503284       111003696940      
111003895008       111004106532       111004313521       111004482988      
111004665026       111004838400       111005032935       111005203946      
111005370873       111005545372       111005765534       111005983143      
111006171435       111006364192       111006604111       111006783658    
111003102201       111003312046       111003503330       111003696973      
111003895064       111004106598       111004313677       111004483169      
111004665071       111004838433       111005032991       111005203957      
111005370895       111005545428       111005765668       111005983198      
111006171446       111006364204       111006604122       111006783715    
111003102267       111003312068       111003503419       111003697109      
111003895110       111004106644       111004313767       111004483675      
111004665251       111004838444       111005033004       111005203968      
111005370918       111005545439       111005765679       111005983233      
111006171457       111006364293       111006604133       111006783737    
111003102278       111003312125       111003503497       111003697110      
111003895187       111004106655       111004313813       111004483732      
111004665419       111004838466       111005033015       111005203991      
111005370952       111005545507       111005765758       111005983334      
111006171479       111006364417       111006604414       111006783827    
111003102403       111003312192       111003503521       111003697198      
111003895198       111004106677       111004313824       111004483798      
111004665611       111004838523       111005033059       111005204015      
111005370963       111005545653       111005765770       111005983413      
111006171480       111006364428       111006604425       111006783872    
111003102414       111003312215       111003503677       111003697211      
111003895266       111004106699       111004314083       111004483811      
111004665756       111004838556       111005033060       111005204037      
111005371144       111005545798       111005765837       111005983525      
111006171693       111006364440       111006604458       111006783883    
111003102469       111003312248       111003503767       111003697222      
111003895323       111004106712       111004314173       111004483978      
111004666678       111004838613       111005033093       111005204071      
111005371188       111005545800       111005765972       111005983558      
111006171761       111006364451       111006604515       111006783995    
111003102470       111003312327       111003504027       111003697266      
111003895356       111004106790       111004314252       111004484003      
111004666768       111004838624       111005033105       111005204093      
111005371201       111005545811       111005766142       111005983569      
111006171806       111006364473       111006604559       111006784075    
111003102559       111003312338       111003504083       111003697299      
111003895378       111004106802       111004314263       111004484014      
111004666814       111004838657       111005033127       111005204105      
111005371357       111005545866       111005766186       111005983648      
111006172032       111006364484       111006604560       111006784086    
111003102582       111003312350       111003504117       111003697323      
111003895413       111004106835       111004314308       111004484025      
111004666825       111004838680       111005033172       111005204138      
111005371379       111005545912       111005766546       111005983659      
111006172087       111006364529       111006604649       111006784121    
111003102920       111003312394       111003504140       111003697424      
111003895468       111004106846       111004314320       111004484159      
111004666881       111004838758       111005033228       111005204150      
111005371391       111005546025       111005766579       111005983660      
111006172098       111006364530       111006604683       111006784143    
111003103189       111003312406       111003504218       111003697435      
111003895479       111004106925       111004314487       111004484238      
111004667095       111004838792       111005033273       111005204172      
111005371403       111005546047       111005766580       111005983705      
111006172223       111006364541       111006604739       111006784244  

 

SCH-A-35



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003103190       111003312530       111003504263       111003697457      
111003895637       111004106970       111004314522       111004484272      
111004667130       111004838815       111005033295       111005204183      
111005371425       111005546137       111005766625       111005983716      
111006172717       111006364552       111006604795       111006784255    
111003103381       111003312675       111003504353       111003697558      
111003895693       111004107016       111004314544       111004484283      
111004667231       111004838837       111005033307       111005204194      
111005371436       111005546160       111005766670       111005983783      
111006172739       111006364563       111006604807       111006784266    
111003103426       111003312709       111003504386       111003697570      
111003895716       111004107027       111004314555       111004484340      
111004667286       111004838848       111005033330       111005204228      
111005371469       111005546193       111005766816       111005983817      
111006172986       111006364686       111006604852       111006784468    
111003103572       111003312710       111003504432       111003697626      
111003895794       111004107049       111004314768       111004484395      
111004667310       111004838860       111005033341       111005204307      
111005371470       111005546283       111005766995       111005984054      
111006173011       111006364709       111006604874       111006784503    
111003103640       111003312855       111003504454       111003697660      
111003895839       111004107094       111004314779       111004484575      
111004667769       111004839018       111005033396       111005204318      
111005371492       111005546306       111005767233       111005984155      
111006173044       111006364721       111006605134       111006784514    
111003103820       111003313047       111003504667       111003697738      
111003895884       111004107128       111004314791       111004484586      
111004667804       111004839142       111005033554       111005204352      
111005371537       111005546339       111005767323       111005984267      
111006173145       111006364866       111006605190       111006784693    
111003103842       111003313160       111003504768       111003697783      
111003895895       111004107229       111004314803       111004484676      
111004668209       111004839276       111005033576       111005204363      
111005371559       111005546384       111005767479       111005984290      
111006173156       111006364967       111006605213       111006784750    
111003103954       111003313283       111003504858       111003697895      
111003895929       111004107241       111004314847       111004484687      
111004668232       111004839311       111005033600       111005204385      
111005371560       111005546395       111005767480       111005984379      
111006173224       111006364989       111006605224       111006784761    
111003103976       111003313441       111003504915       111003697952      
111003896076       111004107319       111004314858       111004484733      
111004668276       111004839366       111005033622       111005204396      
111005371649       111005546430       111005767514       111005984414      
111006173505       111006364990       111006605235       111006784941    
111003104012       111003313496       111003504959       111003698021      
111003896188       111004107342       111004314982       111004484766      
111004668535       111004839399       111005033633       111005204420      
111005371694       111005546508       111005767536       111005984425      
111006173516       111006365036       111006605347       111006784952    
111003104179       111003313531       111003505051       111003698111      
111003896223       111004107364       111004314993       111004484788      
111004668636       111004839445       111005033644       111005204431      
111005371728       111005546654       111005767705       111005984458      
111006173527       111006365070       111006605369       111006785492    
111003104225       111003313654       111003505084       111003698133      
111003896278       111004107410       111004315084       111004484979      
111004668681       111004839456       111005033666       111005204453      
111005371739       111005546665       111005767750       111005984537      
111006173707       111006365081       111006605415       111006785504    
111003104247       111003313700       111003505107       111003698155      
111003896324       111004107454       111004315129       111004485093      
111004668759       111004839490       111005033734       111005204475      
111005371751       111005546676       111005767772       111005984548      
111006173718       111006365126       111006605549       111006785605    
111003104269       111003313722       111003505129       111003698201      
111003896391       111004107476       111004315354       111004485262      
111004668805       111004839681       111005033745       111005204486      
111005371818       111005546722       111005767794       111005984627      
111006173808       111006365182       111006605550       111006785852    
111003104337       111003313799       111003505130       111003698245      
111003896784       111004107487       111004315398       111004485318      
111004668816       111004839748       111005033767       111005204510      
111005371852       111005546801       111005768267       111005984683      
111006173998       111006365205       111006605594       111006785953    
111003104472       111003313867       111003505152       111003698290      
111003896964       111004107522       111004315499       111004485408      
111004669031       111004839793       111005034016       111005204521      
111005371874       111005546812       111005768278       111005984706      
111006174191       111006365227       111006605617       111006786011    
111003104483       111003314138       111003505242       111003698324      
111003896997       111004107566       111004315545       111004485576      
111004669042       111004839816       111005034027       111005204532      
111005371908       111005546878       111005768380       111005984717      
111006174214       111006365249       111006605639       111006786112    
111003104539       111003314172       111003505264       111003698357      
111003897022       111004107588       111004315680       111004485655      
111004669053       111004839962       111005034072       111005204543      
111005371953       111005546889       111005768414       111005984795      
111006174269       111006365283       111006605718       111006786123    
111003104551       111003314374       111003505332       111003698379      
111003897044       111004107634       111004315703       111004485767      
111004669075       111004840122       111005034128       111005204554      
111005371964       111005546890       111005768515       111005984807      
111006174292       111006365294       111006605729       111006786134    
111003104584       111003314431       111003505343       111003698380      
111003897167       111004107656       111004315714       111004486106      
111004669244       111004840133       111005034252       111005204565      
111005371986       111005546957       111005768829       111005985044      
111006174449       111006365339       111006605763       111006786202    
111003104720       111003314497       111003505365       111003698414      
111003897202       111004107702       111004315736       111004486252      
111004669266       111004840177       111005034319       111005204587      
111005372044       111005546979       111005768830       111005985178      
111006174494       111006365340       111006605796       111006786235    
111003104753       111003314521       111003505411       111003698436      
111003897268       111004107780       111004315770       111004486308      
111004669312       111004840188       111005034353       111005204622      
111005372055       111005546980       111005769055       111005985224      
111006174539       111006365384       111006605842       111006786303    
111003104922       111003314565       111003505444       111003698469      
111003897280       111004107858       111004315781       111004486555      
111004669390       111004840223       111005034476       111005204644      
111005372088       111005547127       111005769101       111005985279      
111006174607       111006365407       111006605875       111006786684    
111003104966       111003314576       111003505477       111003698470      
111003897369       111004107892       111004315893       111004486689      
111004669479       111004840289       111005034533       111005204677      
111005372134       111005547408       111005769279       111005985370      
111006174618       111006365452       111006605910       111006786695    
111003105080       111003314611       111003505501       111003698492      
111003897370       111004108376       111004316007       111004486724      
111004669648       111004840324       111005034599       111005204688      
111005372167       111005547486       111005769314       111005985381      
111006174629       111006365463       111006605976       111006786729    
111003105248       111003314712       111003505523       111003698582      
111003897651       111004108499       111004316096       111004486735      
111004669682       111004840357       111005034803       111005204699      
111005372202       111005547543       111005769347       111005985392      
111006174630       111006365474       111006606045       111006786808    
111003105349       111003314857       111003505679       111003698616      
111003897673       111004108567       111004316119       111004486779      
111004669738       111004840391       111005034892       111005204712      
111005372235       111005547633       111005769369       111005985404      
111006174685       111006365485       111006606078       111006786820    
111003105518       111003314880       111003505725       111003698807      
111003897695       111004108589       111004316186       111004487006      
111004669761       111004840414       111005035006       111005204778      
111005372347       111005547677       111005769392       111005985437      
111006174955       111006365519       111006606102       111006786864    
111003105541       111003314914       111003505736       111003698829      
111003897774       111004108703       111004316276       111004487196      
111004669772       111004840560       111005035017       111005204790      
111005372369       111005547699       111005769516       111005985538      
111006175125       111006365542       111006606157       111006786897    
111003105653       111003314958       111003505792       111003698841      
111003897864       111004108758       111004316287       111004487242      
111004669806       111004840694       111005035129       111005204857      
111005372459       111005547701       111005769561       111005985549      
111006175181       111006365586       111006606179       111006787001    
111003105710       111003314981       111003505815       111003698863      
111003897875       111004108938       111004316399       111004487310      
111004670022       111004840773       111005035152       111005204891      
111005372516       111005547778       111005769796       111005985572      
111006175271       111006365609       111006606214       111006787012    
111003105754       111003315229       111003505826       111003698908      
111003897998       111004108961       111004316445       111004487343      
111004670088       111004840784       111005035231       111005204903      
111005372572       111005547813       111005769998       111005985673      
111006175338       111006365621       111006606258       111006787078    
111003105901       111003315252       111003505882       111003698942      
111003898113       111004109052       111004316456       111004487365      
111004670101       111004840818       111005035275       111005204914      
111005372617       111005547857       111005770237       111005985976      
111006175349       111006365632       111006606304       111006787090    
111003105923       111003315375       111003506063       111003699011      
111003898269       111004109142       111004316490       111004487466      
111004670112       111004840829       111005035332       111005204958      
111005372640       111005547880       111005770372       111005986089      
111006175350       111006365643       111006606359       111006787180    
111003105934       111003315386       111003506197       111003699033      
111003898270       111004109197       111004316715       111004487488      
111004670257       111004840841       111005035444       111005204969      
111005372729       111005547903       111005770462       111005986102      
111006175372       111006365654       111006606393       111006787393    
111003106070       111003315421       111003506210       111003699077      
111003898292       111004109209       111004316759       111004487501      
111004670280       111004840885       111005035466       111005204992      
111005372819       111005547925       111005770787       111005986113      
111006175451       111006365700       111006606449       111006787450    
111003106216       111003315454       111003506232       111003699101      
111003898315       111004109232       111004316805       111004487657      
111004670314       111004840953       111005035488       111005205005      
111005372864       111005548083       111005770844       111005986157      
111006175484       111006365744       111006606517       111006787472    
111003106249       111003315522       111003506254       111003699123      
111003898337       111004109265       111004316861       111004487680      
111004670358       111004841112       111005035501       111005205027      
111005372932       111005548117       111005770866       111005986337      
111006175529       111006365788       111006606652       111006787540    
111003106317       111003315544       111003506333       111003699134      
111003898348       111004109287       111004316883       111004487703      
111004670370       111004841178       111005035624       111005205049      
111005372998       111005548162       111005770877       111005986371      
111006175642       111006366475       111006606663       111006787584    
111003106373       111003315555       111003506344       111003699178      
111003898405       111004109366       111004316951       111004488108      
111004670527       111004841224       111005035668       111005205061      
111005373012       111005548184       111005770923       111005986494      
111006175664       111006366576       111006606696       111006787652    
111003106418       111003315623       111003506377       111003699190      
111003898450       111004109388       111004316973       111004488153      
111004670549       111004841392       111005035714       111005205072      
111005373056       111005548195       111005770945       111005986506      
111006175675       111006366587       111006606719       111006787663    
111003106531       111003315724       111003506388       111003699213      
111003898517       111004109456       111004317053       111004488232      
111004670594       111004841459       111005035725       111005205083      
111005373089       111005548274       111005771070       111005986551      
111006175697       111006366622       111006606775       111006787810    
111003106553       111003315746       111003506399       111003699224      
111003898584       111004109658       111004317097       111004488265      
111004670684       111004841538       111005035736       111005205094      
111005373180       111005548319       111005771148       111005986607      
111006175721       111006366666       111006606810       111006787854    
111003106632       111003315892       111003506445       111003699246      
111003898641       111004109737       111004317109       111004488287      
111004670763       111004841561       111005035994       111005205106      
111005373258       111005548331       111005771441       111005986685      
111006175732       111006366734       111006606821       111006787999    
111003106698       111003315915       111003506456       111003699279      
111003898696       111004109861       111004317165       111004488298      
111004670875       111004841594       111005036063       111005205117      
111005373540       111005548364       111005771485       111005986731      
111006175743       111006366846       111006606832       111006788002    
111003106777       111003315971       111003506478       111003699336      
111003898708       111004109872       111004317198       111004488333      
111004670910       111004841606       111005036096       111005205139      
111005373764       111005548386       111005771508       111005986742      
111006175765       111006366903       111006606843       111006788271    
111003106913       111003316084       111003506489       111003699347      
111003898731       111004109917       111004317312       111004488377      
111004671045       111004841640       111005036221       111005205140      
111005373832       111005548410       111005771621       111005986753      
111006175787       111006367027       111006606854       111006788282    
111003106935       111003316219       111003506502       111003699370      
111003898742       111004109928       111004317345       111004488423      
111004671056       111004841651       111005036254       111005205151      
111005373911       111005548511       111005771924       111005986865      
111006175800       111006367049       111006606887       111006788293    
111003106946       111003316286       111003506557       111003699493      
111003898977       111004110087       111004317367       111004488580      
111004671135       111004841673       111005036298       111005205173      
111005374002       111005548522       111005771946       111005986898      
111006175866       111006367106       111006606922       111006788530    
111003106957       111003316433       111003506579       111003699527      
111003899013       111004110447       111004317389       111004488647      
111004671179       111004841718       111005036388       111005205207      
111005374057       111005548656       111005771980       111005986955      
111006175888       111006367320       111006606966       111006788585    
111003106968       111003316477       111003506580       111003699572      
111003899114       111004110504       111004317390       111004488883      
111004671270       111004841819       111005036399       111005205218      
111005374125       111005548667       111005772059       111005986988      
111006175901       111006367410       111006606988       111006788787    
111003106991       111003316499       111003506625       111003699617      
111003899260       111004110582       111004317424       111004488906      
111004671371       111004841820       111005036489       111005205229      
111005374260       111005548757       111005772183       111005987024      
111006175956       111006367511       111006607013       111006788888    
111003107004       111003316624       111003506670       111003699628      
111003899338       111004110649       111004317547       111004488917      
111004671393       111004841842       111005036557       111005205230      
111005374394       111005548779       111005772318       111005987046      
111006175989       111006367566       111006607035       111006788923    
111003107026       111003316635       111003506748       111003699639      
111003899372       111004110706       111004317637       111004488940      
111004671540       111004841875       111005036636       111005205241      
111005374473       111005548847       111005772363       111005987192      
111006176036       111006367577       111006607046       111006789069    
111003107093       111003316646       111003506759       111003699651      
111003899440       111004110841       111004317693       111004489042      
111004671809       111004841886       111005036704       111005205285      
111005374631       111005548937       111005772408       111005987260      
111006176092       111006367601       111006607057       111006789070    
111003107105       111003316691       111003506782       111003699741      
111003899462       111004111000       111004317716       111004489154      
111004671821       111004841909       111005036760       111005205386      
111005374642       111005548959       111005772442       111005987271      
111006176104       111006367623       111006607068       111006789137    
111003107116       111003316769       111003506793       111003699932      
111003899507       111004111033       111004317727       111004489648      
111004671843       111004841921       111005036850       111005205678      
111005374798       111005548982       111005772554       111005987316      
111006176137       111006367678       111006607080       111006789238    
111003107206       111003316826       111003506805       111003699987      
111003899518       111004111066       111004317749       111004489682      
111004671933       111004841932       111005036940       111005205735      
111005374833       111005548993       111005772576       111005987349      
111006176159       111006367689       111006607103       111006789283    
111003107239       111003316859       111003506861       111003699998      
111003899552       111004111190       111004317750       111004489806      
111004671944       111004841965       111005037042       111005205814      
111005374844       111005549006       111005772587       111005987428      
111006176250       111006367724       111006607169       111006789339    
111003107262       111003316949       111003506883       111003700014      
111003899620       111004111202       111004317783       111004489839      
111004672002       111004841987       111005037097       111005205847      
111005374888       111005549039       111005772633       111005987439      
111006176283       111006367746       111006607170       111006789508    
111003107284       111003317018       111003506906       111003700069      
111003899653       111004111459       111004317840       111004489851      
111004672147       111004842001       111005037154       111005205971      
111005374934       111005549062       111005772655       111005987518      
111006176317       111006367757       111006607181       111006789520    
111003107318       111003317029       111003506928       111003700092      
111003899822       111004111471       111004317884       111004489918      
111004672226       111004842012       111005037187       111005206130      
111005375014       111005549253       111005772677       111005987585      
111006176328       111006367779       111006607226       111006789632    
111003107611       111003317074       111003507042       111003700115      
111003899866       111004111897       111004317930       111004489985      
111004672383       111004842023       111005037312       111005206220      
111005375058       111005549387       111005772802       111005987596      
111006176339       111006367836       111006607316       111006789676    
111003107655       111003317096       111003507086       111003700159      
111003900072       111004112102       111004317952       111004490022      
111004672428       111004842045       111005037334       111005206264      
111005375081       111005549466       111005772846       111005987642      
111006176373       111006367869       111006607361       111006789698  

 

SCH-A-36



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003107756       111003317153       111003507200       111003700250      
111003900162       111004112135       111004318065       111004490077      
111004672439       111004842102       111005037536       111005206310      
111005375092       111005549477       111005772857       111005987765      
111006176474       111006367904       111006607383       111006789812    
111003107789       111003317423       111003507266       111003700272      
111003900308       111004112203       111004318155       111004490303      
111004672462       111004842124       111005037569       111005206354      
111005375137       111005549501       111005772879       111005987787      
111006176496       111006367926       111006607394       111006789823    
111003107879       111003317445       111003507479       111003700283      
111003900331       111004112270       111004318458       111004490471      
111004672697       111004842146       111005037592       111005206398      
111005375148       111005549534       111005772914       111005987923      
111006176520       111006368017       111006607406       111006789878    
111003107969       111003317490       111003507491       111003700306      
111003900342       111004112359       111004318492       111004490505      
111004672709       111004842157       111005037749       111005206411      
111005375340       111005549545       111005772936       111005988283      
111006176564       111006368062       111006607462       111006789968    
111003108049       111003317737       111003507750       111003700339      
111003900432       111004112405       111004318515       111004490729      
111004672732       111004842168       111005037750       111005206444      
111005375430       111005549556       111005773207       111005988328      
111006176575       111006368129       111006607473       111006790050    
111003108128       111003317771       111003507772       111003700362      
111003900443       111004112472       111004318526       111004490741      
111004672743       111004842180       111005037783       111005206523      
111005375452       111005549589       111005773308       111005988340      
111006176610       111006368130       111006607507       111006790173    
111003108353       111003317838       111003507851       111003700373      
111003900555       111004112595       111004318593       111004490785      
111004672901       111004842203       111005037840       111005206589      
111005375542       111005549590       111005773533       111005988373      
111006176621       111006368253       111006607541       111006790274    
111003108375       111003317940       111003507873       111003700407      
111003900588       111004112641       111004318605       111004490831      
111004672912       111004842225       111005038043       111005206668      
111005375564       111005549613       111005773544       111005988542      
111006176643       111006368411       111006607642       111006790296    
111003108409       111003317951       111003507952       111003700441      
111003900601       111004112775       111004318649       111004490886      
111004673025       111004842247       111005038076       111005206703      
111005375575       111005549624       111005773601       111005988676      
111006176676       111006368512       111006607675       111006790308    
111003108421       111003318222       111003508043       111003700474      
111003900623       111004112900       111004318650       111004491089      
111004673126       111004842348       111005038177       111005206927      
111005375610       111005549635       111005773656       111005988711      
111006176687       111006368668       111006607686       111006790364    
111003108588       111003318345       111003508098       111003700496      
111003900634       111004112922       111004318672       111004491124      
111004673137       111004842359       111005038414       111005206972      
111005375621       111005549668       111005773678       111005988889      
111006176744       111006368691       111006607743       111006790487    
111003108623       111003318468       111003508188       111003700508      
111003900702       111004113035       111004318683       111004491180      
111004673317       111004842371       111005038436       111005207153      
111005375643       111005549736       111005773724       111005988902      
111006176889       111006368703       111006607754       111006790566    
111003108847       111003318547       111003508212       111003700553      
111003900791       111004113079       111004318818       111004491281      
111004673564       111004842427       111005038537       111005207210      
111005375744       111005549758       111005773858       111005988946      
111006176980       111006368747       111006607776       111006790713    
111003109017       111003318569       111003508223       111003700609      
111003900814       111004113158       111004318885       111004491304      
111004673621       111004842438       111005038582       111005207232      
111005375777       111005549972       111005773904       111005989048      
111006177116       111006368837       111006607888       111006790746    
111003109040       111003318615       111003508234       111003700643      
111003900858       111004113192       111004319044       111004491337      
111004673698       111004842461       111005038627       111005207322      
111005375799       111005550121       111005774129       111005989127      
111006177194       111006368848       111006607923       111006790768    
111003109107       111003318749       111003508256       111003700665      
111003900892       111004113226       111004319088       111004491359      
111004673889       111004842551       111005038885       111005207366      
111005375823       111005550165       111005774264       111005989150      
111006177206       111006368860       111006607945       111006790779    
111003109264       111003318750       111003508324       111003700676      
111003900960       111004113248       111004319246       111004491393      
111004673980       111004842595       111005038908       111005207399      
111005375924       111005550187       111005774310       111005989341      
111006177228       111006368871       111006607967       111006790881    
111003109477       111003318862       111003508368       111003700687      
111003901006       111004113349       111004319280       111004491595      
111004674004       111004842630       111005038953       111005207412      
111005375991       111005550255       111005774376       111005989352      
111006177251       111006368905       111006607989       111006790926    
111003109523       111003318918       111003508470       111003700698      
111003901017       111004113552       111004319381       111004491618      
111004674059       111004842641       111005039011       111005207456      
111005376026       111005550345       111005774567       111005989396      
111006177363       111006368938       111006607990       111006790948    
111003109589       111003319009       111003508492       111003700711      
111003901039       111004113709       111004319505       111004491685      
111004674150       111004842696       111005039088       111005207478      
111005376059       111005550413       111005774916       111005989408      
111006177543       111006368994       111006608014       111006791039    
111003109679       111003319054       111003508560       111003700834      
111003901073       111004113710       111004319538       111004491742      
111004674385       111004842720       111005039099       111005207513      
111005376172       111005550503       111005774961       111005989464      
111006177598       111006369030       111006608036       111006791129    
111003109703       111003319098       111003508616       111003700845      
111003901130       111004113754       111004319741       111004491911      
111004674420       111004842775       111005039123       111005207557      
111005376307       111005550525       111005775029       111005989532      
111006178083       111006369063       111006608058       111006791141    
111003109837       111003319122       111003508638       111003700878      
111003901152       111004113901       111004319819       111004491955      
111004674453       111004842797       111005039291       111005207647      
111005376329       111005550581       111005775085       111005989565      
111006178094       111006369175       111006608069       111006791242    
111003109860       111003319155       111003508683       111003700913      
111003901309       111004113923       111004319987       111004492136      
111004674464       111004842810       111005039303       111005207692      
111005376464       111005550671       111005775153       111005989576      
111006178184       111006369276       111006608070       111006791297    
111003109905       111003319694       111003508694       111003701004      
111003901310       111004114126       111004320002       111004492192      
111004674521       111004842821       111005039314       111005207759      
111005376475       111005550693       111005775265       111005989611      
111006178229       111006369344       111006608115       111006791310    
111003110132       111003319739       111003508717       111003701015      
111003901387       111004114182       111004320091       111004492271      
111004674576       111004842955       111005039527       111005207782      
111005376532       111005550727       111005775669       111005989666      
111006178230       111006369399       111006608137       111006809679    
111003110299       111003319740       111003508740       111003701026      
111003901400       111004114272       111004320103       111004492327      
111004674587       111004842988       111005039550       111005207805      
111005376644       111005550840       111005775681       111005989712      
111006178308       111006369423       111006608148       111006809680    
111003110312       111003320045       111003508818       111003701060      
111003901477       111004114283       111004320170       111004492530      
111004674655       111004843013       111005039741       111005207816      
111005376745       111005550884       111005775771       111005989756      
111006178342       111006369434       111006608294       111006809714    
111003110334       111003320067       111003508885       111003701116      
111003901488       111004114306       111004320473       111004492686      
111004674699       111004843046       111005039864       111005207850      
111005376813       111005550952       111005775782       111005989778      
111006178397       111006369647       111006608586       111006809747    
111003110413       111003320168       111003508931       111003701161      
111003901499       111004114328       111004320664       111004492721      
111004674734       111004843057       111005039976       111005207861      
111005376868       111005551009       111005775861       111005989824      
111006178487       111006369715       111006608812       111006809792    
111003110457       111003320304       111003508975       111003701194      
111003901501       111004114384       111004320732       111004492855      
111004674813       111004843091       111005039998       111005207894      
111005376969       111005551054       111005775883       111005989857      
111006178555       111006369737       111006608867       111006810053    
111003110671       111003320472       111003509088       111003701228      
111003901512       111004114395       111004320912       111004492901      
111004674914       111004843136       111005040046       111005207917      
111005377016       111005551076       111005775962       111005989880      
111006178780       111006369771       111006608957       111006810143    
111003110705       111003320551       111003509336       111003701251      
111003901589       111004114441       111004321014       111004492923      
111004675230       111004843147       111005040057       111005207984      
111005377140       111005551155       111005775995       111005989891      
111006178803       111006369793       111006609217       111006810198    
111003110716       111003320562       111003509381       111003701262      
111003901602       111004114474       111004321047       111004493148      
111004675364       111004843158       111005040080       111005208086      
111005377162       111005551166       111005776008       111005989936      
111006178870       111006369805       111006609228       111006810299    
111003110738       111003320595       111003509392       111003701284      
111003901668       111004114553       111004321137       111004493171      
111004675386       111004843170       111005040237       111005208233      
111005377285       111005551188       111005776187       111005989958      
111006178926       111006369816       111006609712       111006810356    
111003110749       111003320652       111003509471       111003701318      
111003901679       111004114665       111004321384       111004493216      
111004675476       111004843204       111005040271       111005208288      
111005377375       111005551290       111005776277       111005989981      
111006178959       111006369827       111006609835       111006810503    
111003110783       111003320821       111003509538       111003701329      
111003901703       111004114700       111004321395       111004493294      
111004675645       111004843215       111005040350       111005208299      
111005377588       111005551313       111005776435       111005990084      
111006178960       111006369838       111006609925       111006810569    
111003110794       111003320865       111003509572       111003701453      
111003901770       111004114856       111004321429       111004493430      
111004675667       111004843226       111005040361       111005208479      
111005377601       111005551324       111005776536       111005990242      
111006178971       111006369872       111006609969       111006810693    
111003110851       111003320900       111003509639       111003701497      
111003901848       111004114946       111004321452       111004493441      
111004675780       111004843271       111005040945       111005208503      
111005377724       111005551346       111005776772       111005990253      
111006178982       111006369883       111006609970       111006810749    
111003110884       111003320933       111003509729       111003701510      
111003901871       111004114979       111004321632       111004493496      
111004675814       111004843293       111005040956       111005208581      
111005377757       111005551469       111005777188       111005990310      
111006179095       111006369928       111006610040       111006810873    
111003110974       111003320977       111003509763       111003701532      
111003901905       111004115026       111004321722       111004493777      
111004675892       111004843316       111005040989       111005208604      
111005377814       111005551559       111005777199       111005990590      
111006179118       111006369939       111006610130       111006810884    
111003111054       111003321046       111003509875       111003701622      
111003901916       111004115037       111004321777       111004494082      
111004675993       111004843350       111005041003       111005208648      
111005377858       111005551616       111005777267       111005990635      
111006179208       111006369940       111006610804       111006810930    
111003111458       111003321192       111003509897       111003701655      
111003901961       111004115059       111004321812       111004494149      
111004676017       111004843361       111005041014       111005208794      
111005377870       111005551627       111005777346       111005990668      
111006179219       111006369951       111006611030       111006810974    
111003111481       111003321316       111003509910       111003701688      
111003902030       111004115127       111004321878       111004494217      
111004676039       111004843372       111005041407       111005208851      
111005377926       111005551661       111005777447       111005990714      
111006179376       111006369973       111006611074       111006811302    
111003111537       111003321350       111003509998       111003701879      
111003902052       111004115251       111004321889       111004494318      
111004676040       111004843383       111005041474       111005208918      
111005378051       111005551717       111005777795       111005990725      
111006179411       111006369984       111006611142       111006811414    
111003111650       111003321406       111003510080       111003701880      
111003902063       111004115284       111004322037       111004494374      
111004676141       111004843394       111005041485       111005208963      
111005378084       111005551740       111005777807       111005990758      
111006179499       111006369995       111006611175       111006811447    
111003111795       111003321439       111003510091       111003701958      
111003902074       111004115318       111004322048       111004494554      
111004676365       111004843417       111005041496       111005209054      
111005378163       111005551795       111005778145       111005990804      
111006179635       111006370021       111006611265       111006811605    
111003111830       111003321495       111003510125       111003702005      
111003902085       111004115330       111004322071       111004494655      
111004676444       111004843439       111005041610       111005209133      
111005378231       111005551807       111005778325       111005990859      
111006179747       111006370076       111006611300       111006811706    
111003112022       111003321530       111003510147       111003702016      
111003902108       111004115475       111004322082       111004494677      
111004676499       111004843440       111005041665       111005209177      
111005378242       111005551841       111005778336       111005990871      
111006179758       111006370087       111006611344       111006811863    
111003112088       111003321653       111003510260       111003702038      
111003902119       111004115509       111004322093       111004494835      
111004676602       111004843451       111005041676       111005209188      
111005378309       111005551863       111005778358       111005990938      
111006179792       111006370098       111006611412       111006811942    
111003112099       111003321855       111003510394       111003702049      
111003902120       111004115554       111004322105       111004494846      
111004676680       111004843473       111005041687       111005209199      
111005378365       111005551874       111005778369       111005990950      
111006179859       111006370100       111006611434       111006811953    
111003112178       111003321934       111003510631       111003702050      
111003902142       111004115903       111004322150       111004494857      
111004676871       111004843484       111005041722       111005209391      
111005378398       111005551885       111005778662       111005991096      
111006179950       111006370133       111006611490       111006812235    
111003112291       111003321945       111003510686       111003702061      
111003902153       111004116016       111004322161       111004494879      
111004677096       111004843495       111005041766       111005209571      
111005378512       111005551896       111005778673       111005991108      
111006180121       111006370144       111006611535       111006812268    
111003112336       111003322003       111003510776       111003702072      
111003902164       111004116083       111004322239       111004494925      
111004677175       111004843507       111005041788       111005209593      
111005378545       111005551908       111005778741       111005991467      
111006180198       111006370177       111006611579       111006812471    
111003112415       111003322058       111003510798       111003702106      
111003902175       111004116173       111004322295       111004495027      
111004677276       111004843529       111005041845       111005209683      
111005378589       111005551931       111005779034       111005991490      
111006180266       111006370199       111006611692       111006812695    
111003112820       111003322362       111003510877       111003702140      
111003902197       111004116241       111004322330       111004495038      
111004677366       111004843541       111005041913       111005209706      
111005378602       111005551997       111005779045       111005991579      
111006180323       111006370267       111006611760       111006812741    
111003112842       111003322418       111003510888       111003702151      
111003902209       111004116331       111004322420       111004495106      
111004677412       111004843563       111005041924       111005209717      
111005378691       111005552000       111005779382       111005991760      
111006180424       111006370313       111006611793       111006812808    
111003112875       111003322508       111003510934       111003702218      
111003902210       111004116443       111004322486       111004495364      
111004677434       111004843574       111005041957       111005209885      
111005378736       111005552066       111005779607       111005991850      
111006180446       111006370324       111006612222       111006812932    
111003112954       111003322519       111003511069       111003702229      
111003902232       111004116522       111004322497       111004495409      
111004677591       111004843585       111005042150       111005209908      
111005378961       111005552112       111005780182       111005991872      
111006180536       111006370368       111006612266       111006812954    
111003112965       111003322520       111003511070       111003702241      
111003902276       111004116634       111004322521       111004495421      
111004677603       111004843608       111005042240       111005209919      
111005378994       111005552134       111005780261       111005991939      
111006180604       111006370470       111006612345       111006812965    
111003113001       111003322711       111003511216       111003702331      
111003902300       111004116645       111004322554       111004495500      
111004677782       111004843620       111005042262       111005209920      
111005379041       111005552178       111005780384       111005992019      
111006180750       111006370492       111006612446       111006812998    
111003113034       111003322733       111003511249       111003702375      
111003902311       111004116915       111004322611       111004495566      
111004677894       111004843631       111005042284       111005209931      
111005379052       111005552189       111005780407       111005992031      
111006180772       111006370537       111006612817       111006813393    
111003113056       111003322744       111003511306       111003702397      
111003902333       111004117073       111004322813       111004495588      
111004677939       111004843664       111005042295       111005210001      
111005379131       111005552224       111005780463       111005992086      
111006180895       111006370593       111006612930       111006813494    
111003113067       111003322957       111003511441       111003702421      
111003902344       111004117129       111004322879       111004495746      
111004678075       111004843675       111005042329       111005210034      
111005379300       111005552246       111005780609       111005992097      
111006180918       111006370717       111006612963       111006813539  

 

SCH-A-37



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003113078       111003322980       111003511485       111003702500      
111003902355       111004117196       111004322981       111004495960      
111004678165       111004843686       111005042453       111005210045      
111005379311       111005552257       111005780654       111005992165      
111006181032       111006370863       111006613122       111006813573    
111003113135       111003323138       111003511553       111003702533      
111003902366       111004117219       111004322992       111004495993      
111004678187       111004843710       111005042565       111005210089      
111005379355       111005552314       111005780698       111005992176      
111006181155       111006370908       111006613234       111006813719    
111003113180       111003323150       111003511609       111003702544      
111003902377       111004117411       111004323083       111004496028      
111004678255       111004843721       111005042576       111005210269      
111005379366       111005552325       111005780700       111005992198      
111006181199       111006370919       111006613278       111006813742    
111003113236       111003323273       111003511665       111003702623      
111003902399       111004117523       111004323151       111004496196      
111004678277       111004843732       111005042587       111005210461      
111005379412       111005552358       111005780766       111005992299      
111006181223       111006370942       111006613313       111006813865    
111003113348       111003323284       111003511878       111003702656      
111003902401       111004117635       111004323195       111004496253      
111004678288       111004843743       111005042622       111005210472      
111005379591       111005552381       111005780957       111005992312      
111006181335       111006370997       111006613346       111006813933    
111003113360       111003323385       111003511889       111003702678      
111003902423       111004117691       111004323218       111004496286      
111004678334       111004843765       111005042734       111005210517      
111005379625       111005552392       111005781093       111005992334      
111006181346       111006371099       111006613515       111006813944    
111003113393       111003323419       111003512015       111003702690      
111003902445       111004117781       111004323296       111004496321      
111004678356       111004843787       111005042778       111005210618      
111005379636       111005552471       111005781183       111005992378      
111006181436       111006371101       111006613526       111006814136    
111003113483       111003323453       111003512059       111003702735      
111003902456       111004117961       111004323342       111004496602      
111004678457       111004843822       111005042813       111005210641      
111005379681       111005552493       111005781688       111005992514      
111006181683       111006371112       111006613896       111006815205    
111003113674       111003323521       111003512273       111003702746      
111003902467       111004118029       111004323386       111004496613      
111004678547       111004843855       111005042891       111005210674      
111005379737       111005552527       111005781802       111005992693      
111006181773       111006371123       111006613986       111006815384    
111003113797       111003323532       111003512330       111003702757      
111003902489       111004118085       111004323432       111004496624      
111004678693       111004843866       111005042936       111005210720      
111005379872       111005552606       111005781925       111005992783      
111006181818       111006371134       111006614291       111006815395    
111003113832       111003323554       111003512554       111003702779      
111003902513       111004118344       111004323487       111004496635      
111004678716       111004843877       111005042947       111005210731      
111005379906       111005552639       111005782050       111005992851      
111006181829       111006371178       111006614314       111006815485    
111003114024       111003323699       111003512666       111003702780      
111003902535       111004118456       111004323522       111004496646      
111004678727       111004843901       111005042970       111005210775      
111005379940       111005552640       111005782139       111005992952      
111006181885       111006371246       111006614369       111006815508    
111003114057       111003323813       111003512802       111003702892      
111003902557       111004118535       111004323689       111004496679      
111004678862       111004843945       111005042981       111005210809      
111005380065       111005552662       111005782386       111005993098      
111006181896       111006371291       111006614381       111006815542    
111003114181       111003323846       111003512846       111003702915      
111003902568       111004118748       111004323690       111004496736      
111004678884       111004843989       111005043027       111005210843      
111005380076       111005552707       111005782623       111005993133      
111006181953       111006371392       111006614404       111006815643    
111003114204       111003323857       111003513016       111003702926      
111003902579       111004118760       111004323735       111004496804      
111004678918       111004844025       111005043038       111005210898      
111005380133       111005552741       111005782791       111005993223      
111006182123       111006371448       111006614448       111006815700    
111003114215       111003323879       111003513083       111003703017      
111003902580       111004118850       111004323825       111004496815      
111004678929       111004844036       111005043049       111005210933      
111005380199       111005552820       111005782926       111005993256      
111006182224       111006371561       111006614549       111006815788    
111003114248       111003323958       111003513128       111003703028      
111003902591       111004118962       111004323858       111004496826      
111004678941       111004844047       111005043094       111005210944      
111005380212       111005552943       111005783130       111005993278      
111006182235       111006371774       111006614651       111006815834    
111003114305       111003323969       111003513162       111003703051      
111003902603       111004118995       111004323869       111004497063      
111004678963       111004844069       111005043106       111005211091      
111005380245       111005552976       111005783321       111005993346      
111006182358       111006371820       111006614673       111006815856    
111003114349       111003323970       111003513252       111003703174      
111003902614       111004119053       111004323960       111004497153      
111004679076       111004844070       111005043128       111005211237      
111005380313       111005552998       111005783512       111005993368      
111006182415       111006372067       111006614730       111006815889    
111003114361       111003324027       111003513285       111003703208      
111003902625       111004119086       111004324040       111004497164      
111004679144       111004844104       111005043139       111005211327      
111005380346       111005553045       111005783938       111005993403      
111006182460       111006372157       111006615157       111006816004    
111003114462       111003324038       111003513375       111003703220      
111003902636       111004119187       111004324095       111004497210      
111004679201       111004844115       111005043140       111005211383      
111005380425       111005553113       111005784333       111005993447      
111006182662       111006372180       111006615214       111006816015    
111003114541       111003324184       111003513443       111003703264      
111003902658       111004119200       111004324118       111004497300      
111004679245       111004844137       111005043151       111005211451      
111005380469       111005553135       111005784771       111005993481      
111006182741       111006372269       111006615270       111006816060    
111003114552       111003324285       111003513511       111003703297      
111003902681       111004119255       111004324129       111004497412      
111004679278       111004844160       111005043162       111005211507      
111005380492       111005553157       111005784827       111005993492      
111006182752       111006372281       111006615461       111006816093    
111003114709       111003324331       111003513555       111003703354      
111003902692       111004119266       111004324163       111004497434      
111004679649       111004844216       111005043184       111005211530      
111005380650       111005553180       111005784906       111005993537      
111006182796       111006372337       111006615494       111006816105    
111003114866       111003324511       111003513588       111003703400      
111003902704       111004119479       111004324196       111004497467      
111004679717       111004844485       111005043207       111005211574      
111005380717       111005553191       111005784984       111005993548      
111006182910       111006372360       111006615528       111006816138    
111003114923       111003324522       111003513689       111003703444      
111003902726       111004119480       111004324231       111004497557      
111004679773       111004844564       111005043218       111005211619      
111005380728       111005553203       111005785086       111005993627      
111006182965       111006372382       111006615551       111006816217    
111003114956       111003324533       111003513690       111003703523      
111003902737       111004119705       111004324242       111004497591      
111004679795       111004844676       111005043229       111005211675      
111005380773       111005553214       111005785165       111005993683      
111006183034       111006372416       111006615584       111006816239    
111003115160       111003324623       111003513702       111003703545      
111003902759       111004119716       111004324253       111004497625      
111004679829       111004844799       111005043230       111005211709      
111005380852       111005553269       111005785446       111005993694      
111006183067       111006372528       111006615708       111006816352    
111003115205       111003324779       111003513791       111003703578      
111003902782       111004119750       111004324310       111004497647      
111004679841       111004844801       111005043241       111005211732      
111005380997       111005553270       111005785547       111005993739      
111006183113       111006372629       111006615797       111006816420    
111003115249       111003324836       111003513814       111003703624      
111003902793       111004119817       111004324343       111004497658      
111004679874       111004844823       111005043252       111005211989      
111005381000       111005553304       111005785918       111005993762      
111006183179       111006372630       111006615966       111006816453    
111003115373       111003324869       111003513971       111003703646      
111003902816       111004119851       111004324433       111004497838      
111004679953       111004844980       111005043263       111005212069      
111005381033       111005553315       111005786133       111005993795      
111006183191       111006372708       111006615999       111006816486    
111003115418       111003325040       111003514039       111003703691      
111003902827       111004119884       111004324466       111004497906      
111004679986       111004844991       111005043285       111005212148      
111005381101       111005553326       111005786289       111005993807      
111006183304       111006372764       111006616293       111006816497    
111003115441       111003325185       111003514040       111003703703      
111003902838       111004119907       111004324477       111004497928      
111004680056       111004845048       111005043308       111005212182      
111005381156       111005553348       111005786368       111005993818      
111006183359       111006372809       111006616327       111006816532    
111003115496       111003325220       111003514051       111003703815      
111003902849       111004120011       111004324499       111004498019      
111004680067       111004845059       111005043319       111005212250      
111005381202       111005553360       111005786706       111005993829      
111006183371       111006372854       111006616349       111006816677    
111003115508       111003325343       111003514129       111003703905      
111003902861       111004120268       111004324938       111004498075      
111004680102       111004845228       111005043320       111005212272      
111005381213       111005553371       111005787011       111005993863      
111006183517       111006372944       111006616451       111006816699    
111003115542       111003325376       111003514242       111003703927      
111003902872       111004120426       111004324949       111004498132      
111004680180       111004845307       111005043353       111005212339      
111005381279       111005553382       111005787055       111005993896      
111006183630       111006372966       111006616462       111006816824    
111003115687       111003325477       111003514286       111003703950      
111003902894       111004120437       111004325007       111004498424      
111004680281       111004845352       111005043364       111005212340      
111005381291       111005553416       111005787099       111005993919      
111006183652       111006372977       111006616798       111006816879    
111003115700       111003325602       111003514321       111003704029      
111003902906       111004120527       111004325186       111004498446      
111004680292       111004845363       111005043375       111005212384      
111005381303       111005553438       111005787257       111005993931      
111006183764       111006373136       111006616800       111006816970    
111003115777       111003325613       111003514398       111003704074      
111003902917       111004120594       111004325197       111004498514      
111004680449       111004845374       111005043409       111005212496      
111005381347       111005553461       111005787336       111005993953      
111006183832       111006373158       111006616934       111006817027    
111003115889       111003325815       111003514444       111003704096      
111003902939       111004120628       111004325254       111004498569      
111004680584       111004845464       111005043432       111005212542      
111005381381       111005553472       111005787493       111005993975      
111006183933       111006373192       111006616989       111006817038    
111003115980       111003325826       111003514545       111003704377      
111003902940       111004120662       111004325311       111004498570      
111004680652       111004845497       111005043443       111005212621      
111005381392       111005553483       111005787549       111005993986      
111006184057       111006373237       111006617036       111006817050    
111003116239       111003325860       111003514602       111003704388      
111003903020       111004120752       111004325412       111004498592      
111004680708       111004845509       111005043465       111005212687      
111005381404       111005553539       111005788269       111005993997      
111006184103       111006373248       111006617081       111006817140    
111003116688       111003325961       111003514613       111003704423      
111003903031       111004120910       111004325445       111004498637      
111004680720       111004845521       111005043476       111005212801      
111005381459       111005553876       111005788292       111005994000      
111006184125       111006373260       111006617115       111006817195    
111003116756       111003326029       111003514657       111003704434      
111003903075       111004120965       111004325568       111004498648      
111004680786       111004845532       111005043498       111005212812      
111005381460       111005553900       111005788360       111005994022      
111006184136       111006373305       111006617126       111006817263    
111003116857       111003326041       111003514725       111003704445      
111003903165       111004121023       111004325647       111004498749      
111004680809       111004845565       111005043500       111005212845      
111005381471       111005553944       111005788405       111005994033      
111006184169       111006373338       111006617182       111006817397    
111003116880       111003326096       111003514916       111003704456      
111003903277       111004121135       111004325681       111004498750      
111004680810       111004845622       111005043544       111005212867      
111005381493       111005554406       111005788720       111005994055      
111006184259       111006373406       111006617249       111006817410    
111003116914       111003326119       111003514949       111003704669      
111003903457       111004121203       111004325715       111004498996      
111004680843       111004845633       111005043566       111005212946      
111005381505       111005554664       111005788742       111005994066      
111006184271       111006373462       111006617339       111006817443    
111003117016       111003326120       111003514994       111003704760      
111003903693       111004121304       111004325726       111004499009      
111004680955       111004845677       111005043577       111005212991      
111005381516       111005554798       111005788810       111005994099      
111006184462       111006373484       111006617676       111006817623    
111003117140       111003326221       111003515074       111003704793      
111003903738       111004121438       111004325737       111004499098      
111004681002       111004845699       111005043588       111005213149      
111005381550       111005555058       111005789068       111005994112      
111006184530       111006373653       111006617687       111006817724    
111003117229       111003326243       111003515085       111003704906      
111003903772       111004121696       111004325760       111004499245      
111004681013       111004845701       111005043623       111005213150      
111005381640       111005555070       111005789114       111005994134      
111006184619       111006373675       111006617722       111006817768    
111003117645       111003326265       111003515186       111003704940      
111003904201       111004121719       111004325917       111004499267      
111004681035       111004845756       111005043634       111005213183      
111005381684       111005555249       111005789282       111005994145      
111006184754       111006373776       111006617766       111006817948    
111003117702       111003326276       111003515232       111003705019      
111003904267       111004121720       111004325951       111004499379      
111004681068       111004845767       111005043656       111005213240      
111005381741       111005555711       111005789305       111005994156      
111006184787       111006373798       111006617788       111006817960    
111003117779       111003326298       111003515276       111003705020      
111003904324       111004121809       111004325973       111004499380      
111004681103       111004845802       111005043689       111005213251      
111005381763       111005555755       111005789327       111005994178      
111006184800       111006373800       111006617801       111006818039    
111003117858       111003326322       111003515401       111003705086      
111003904403       111004121911       111004325984       111004499515      
111004681147       111004845846       111005043690       111005213329      
111005381785       111005555834       111005789383       111005994190      
111006184822       111006373912       111006617834       111006818040    
111003117892       111003326333       111003515412       111003705132      
111003904414       111004121999       111004326086       111004499559      
111004681169       111004845970       111005043735       111005213385      
111005381853       111005556004       111005789709       111005994202      
111006184899       111006373923       111006617878       111006818196    
111003117971       111003326355       111003515478       111003705187      
111003904447       111004122169       111004326514       111004499560      
111004681170       111004846049       111005043757       111005213587      
111005381864       111005556093       111005789798       111005994235      
111006184967       111006373934       111006617889       111006818297    
111003118017       111003326388       111003515502       111003705222      
111003904469       111004122361       111004326615       111004499627      
111004681248       111004846061       111005043779       111005213712      
111005381909       111005556105       111005789866       111005994246      
111006184989       111006374014       111006617890       111006818309    
111003118196       111003326412       111003515579       111003705233      
111003904515       111004122417       111004326637       111004499795      
111004681440       111004846072       111005043780       111005213813      
111005381910       111005556149       111005789956       111005994257      
111006185025       111006374036       111006618004       111006818400    
111003118411       111003326467       111003515793       111003705299      
111003904638       111004122675       111004326648       111004499807      
111004681451       111004846083       111005043791       111005213835      
111005382113       111005556239       111005790093       111005994280      
111006185070       111006374070       111006618026       111006818455    
111003118455       111003326478       111003516031       111003705301      
111003904717       111004122787       111004326659       111004499818      
111004681608       111004846117       111005043803       111005213970      
111005382124       111005556295       111005790251       111005994291      
111006185182       111006374081       111006618060       111006818567    
111003118499       111003326502       111003516042       111003705312      
111003904784       111004122822       111004326705       111004499863      
111004681619       111004846229       111005043814       111005213981      
111005382157       111005556633       111005790307       111005994303      
111006185193       111006374104       111006618071       111006818578    
111003118567       111003326513       111003516110       111003705424      
111003904852       111004122855       111004326738       111004500057      
111004681800       111004846263       111005043836       111005214005      
111005382168       111005556644       111005790374       111005994358      
111006185340       111006374193       111006618217       111006818589    
111003118624       111003326546       111003516244       111003705480      
111003904942       111004123036       111004326750       111004500103      
111004681833       111004846285       111005043847       111005214027      
111005382214       111005556677       111005790475       111005994369      
111006185395       111006374205       111006618240       111006818703    
111003118635       111003326692       111003516301       111003705514      
111003905088       111004123340       111004326794       111004500169      
111004681844       111004846410       111005043858       111005214083      
111005382236       111005557106       111005790633       111005994381      
111006185441       111006374384       111006618284       111006818714  

 

SCH-A-38



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003118657       111003326816       111003516402       111003705536      
111003905268       111004123474       111004326884       111004500170      
111004681855       111004846465       111005043869       111005214140      
111005382247       111005557117       111005790666       111005994404      
111006185508       111006374407       111006618295       111006818837    
111003118714       111003326849       111003516413       111003705569      
111003905314       111004123542       111004326907       111004500260      
111004681978       111004846498       111005043870       111005214285      
111005382270       111005557128       111005791128       111005994415      
111006185531       111006374654       111006618486       111006818983    
111003118859       111003326850       111003516424       111003705592      
111003905404       111004123553       111004326952       111004500484      
111004682003       111004846522       111005043881       111005214331      
111005382292       111005557139       111005791162       111005994426      
111006185542       111006374698       111006618509       111006819018    
111003118938       111003326861       111003516503       111003705615      
111003905415       111004123654       111004327032       111004500518      
111004682058       111004846544       111005043904       111005214409      
111005382304       111005557218       111005791342       111005994437      
111006185711       111006374801       111006618622       111006819322    
111003119119       111003327053       111003516525       111003705659      
111003905549       111004123665       111004327166       111004500620      
111004682069       111004846601       111005043926       111005214432      
111005382315       111005557229       111005791364       111005994505      
111006185788       111006374812       111006618925       111006819434    
111003119243       111003327097       111003516536       111003705671      
111003905550       111004123889       111004327223       111004500653      
111004682081       111004846678       111005043948       111005214498      
111005382326       111005557421       111005791409       111005994527      
111006185890       111006374968       111006619083       111006819456    
111003119265       111003327109       111003516626       111003705705      
111003905640       111004123902       111004327313       111004500697      
111004682137       111004846713       111005043971       111005214533      
111005382348       111005557443       111005791421       111005994549      
111006185980       111006374980       111006619140       111006819535    
111003119300       111003327110       111003516682       111003705862      
111003905684       111004123957       111004327380       111004500787      
111004682193       111004846881       111005043982       111005214566      
111005382359       111005557454       111005791915       111005994550      
111006186015       111006375060       111006619252       111006819557    
111003119445       111003327165       111003516794       111003705873      
111003905808       111004123980       111004327391       111004500798      
111004682227       111004846959       111005043993       111005214577      
111005382360       111005557487       111005792051       111005994561      
111006186071       111006375127       111006619421       111006819658    
111003119467       111003327176       111003516851       111003705895      
111003905875       111004124161       111004327458       111004500833      
111004682317       111004847084       111005044006       111005214588      
111005382551       111005557511       111005792062       111005994572      
111006186093       111006375138       111006619870       111006819669    
111003119647       111003327198       111003516941       111003705974      
111003906012       111004124183       111004327504       111004500855      
111004682340       111004847107       111005044017       111005214678      
111005382618       111005557544       111005792129       111005994583      
111006186105       111006375273       111006619971       111006819670    
111003119658       111003327200       111003516974       111003706043      
111003906113       111004124206       111004327537       111004500866      
111004682407       111004847129       111005044039       111005215051      
111005382753       111005557566       111005792130       111005994662      
111006186116       111006375363       111006620210       111006819748    
111003119670       111003327211       111003517010       111003706054      
111003906157       111004124228       111004327560       111004500934      
111004682508       111004847141       111005044040       111005215073      
111005382764       111005557599       111005792196       111005994684      
111006186194       111006375509       111006620276       111006819872    
111003119681       111003327222       111003517076       111003706076      
111003906203       111004124262       111004327593       111004501058      
111004682519       111004847152       111005044051       111005215185      
111005382809       111005557645       111005792523       111005994707      
111006186239       111006375521       111006620287       111006819928    
111003119771       111003327277       111003517122       111003706223      
111003906225       111004124273       111004327605       111004501238      
111004682610       111004847196       111005044073       111005215196      
111005382810       111005557667       111005792578       111005994730      
111006186284       111006375587       111006620322       111006819939    
111003119827       111003327301       111003517223       111003706256      
111003906405       111004124453       111004327672       111004501306      
111004682766       111004847275       111005044107       111005215219      
111005382821       111005557689       111005792635       111005994741      
111006186295       111006375644       111006620344       111006819984    
111003119850       111003327356       111003517302       111003706313      
111003906416       111004124486       111004327728       111004501373      
111004682867       111004847332       111005044163       111005215253      
111005382922       111005557690       111005792804       111005994763      
111006186307       111006375677       111006620366       111006820098    
111003119861       111003327390       111003517447       111003706380      
111003906438       111004124565       111004327739       111004501519      
111004682878       111004847354       111005044174       111005215275      
111005382977       111005557702       111005792949       111005994831      
111006186554       111006375699       111006620580       111006820289    
111003119894       111003327435       111003517537       111003706414      
111003906540       111004124622       111004327829       111004501553      
111004682979       111004847466       111005044185       111005215365      
111005382999       111005557757       111005792972       111005994842      
111006186677       111006375734       111006620681       111006820290    
111003119951       111003327468       111003517548       111003706425      
111003906584       111004124644       111004327841       111004501575      
111004683127       111004847534       111005044196       111005215398      
111005383035       111005557779       111005792983       111005994897      
111006186699       111006375756       111006620692       111006820425    
111003120021       111003327479       111003517560       111003706469      
111003906696       111004124666       111004327919       111004501610      
111004683149       111004847590       111005044208       111005215444      
111005383046       111005557803       111005793007       111005994909      
111006186734       111006375824       111006620726       111006820504    
111003120043       111003327480       111003517616       111003706638      
111003906731       111004124723       111004327931       111004501632      
111004683251       111004847725       111005044231       111005215512      
111005383057       111005557836       111005793052       111005994910      
111006186745       111006375879       111006620771       111006820672    
111003120166       111003327514       111003517638       111003706650      
111003906753       111004124790       111004328044       111004501946      
111004683318       111004847769       111005044253       111005215646      
111005383079       111005557869       111005793096       111005994976      
111006186981       111006375914       111006620827       111006820694    
111003120188       111003327547       111003517649       111003706661      
111003906865       111004124868       111004328088       111004502048      
111004683341       111004848232       111005044264       111005215882      
111005383158       111005557870       111005793131       111005994998      
111006187061       111006375969       111006620861       111006820784    
111003120368       111003327716       111003517650       111003706739      
111003906977       111004124880       111004328112       111004502183      
111004683352       111004848243       111005044275       111005216120      
111005383327       111005557960       111005793175       111005995001      
111006187263       111006376005       111006621042       111006820852    
111003120470       111003327727       111003517661       111003706740      
111003906999       111004124891       111004328123       111004502329      
111004683486       111004848265       111005044556       111005216254      
111005383361       111005557993       111005793186       111005995012      
111006187285       111006376038       111006621110       111006820920    
111003120492       111003327839       111003517931       111003706784      
111003907068       111004124947       111004328279       111004502497      
111004683510       111004848502       111005044691       111005216300      
111005383462       111005558017       111005793265       111005995023      
111006187320       111006376106       111006621176       111006820997    
111003120537       111003327840       111003517986       111003706830      
111003907192       111004124992       111004328314       111004502510      
111004683600       111004848535       111005044781       111005216445      
111005383530       111005558028       111005793322       111005995034      
111006187454       111006376117       111006621244       111006821088    
111003120582       111003327851       111003518077       111003706841      
111003907282       111004125005       111004328358       111004502521      
111004683644       111004848546       111005044792       111005216467      
111005383574       111005558062       111005793412       111005995045      
111006187544       111006376241       111006621277       111006821280    
111003120593       111003327930       111003518257       111003706885      
111003907305       111004125016       111004328369       111004502565      
111004683655       111004848883       111005044837       111005216614      
111005383721       111005558084       111005793658       111005995056      
111006187577       111006376252       111006621312       111006821314    
111003120661       111003327941       111003518369       111003707000      
111003907383       111004125050       111004328381       111004502633      
111004683745       111004848939       111005044848       111005216670      
111005383776       111005568603       111005793816       111005995089      
111006187601       111006376296       111006621323       111006821325    
111003120694       111003328032       111003518426       111003707011      
111003907439       111004125061       111004328392       111004502644      
111004683756       111004849008       111005044961       111005216704      
111005383822       111005568625       111005793827       111005995090      
111006187634       111006376331       111006621435       111006821460    
111003120739       111003328076       111003518459       111003707077      
111003907440       111004125106       111004328561       111004502677      
111004683778       111004849031       111005045029       111005216816      
111005383877       111005568704       111005793951       111005995371      
111006187825       111006376342       111006621446       111006821606    
111003120751       111003328166       111003518550       111003707099      
111003907585       111004125117       111004328639       111004502767      
111004683824       111004849176       111005045074       111005216849      
111005383956       111005568816       111005794301       111005995382      
111006187836       111006376375       111006621525       111006821684    
111003120773       111003328212       111003518651       111003707123      
111003907697       111004125128       111004328752       111004502778      
111004683936       111004849200       111005045108       111005216861      
111005384081       111005568838       111005794312       111005995405      
111006187870       111006376410       111006621547       111006821718    
111003120807       111003328245       111003518819       111003707280      
111003907743       111004125184       111004328763       111004502891      
111004683970       111004849222       111005045197       111005216894      
111005384092       111005568849       111005794356       111005995416      
111006187881       111006376454       111006621604       111006821741    
111003120997       111003328278       111003518909       111003707325      
111003907844       111004125207       111004328819       111004502947      
111004684005       111004849244       111005045209       111005216917      
111005384115       111005568861       111005794615       111005995584      
111006187892       111006376522       111006621615       111006821774    
111003121044       111003328302       111003518943       111003707381      
111003907888       111004125229       111004328842       111004502958      
111004684038       111004849301       111005045434       111005216928      
111005384160       111005568872       111005794682       111005995809      
111006187915       111006376544       111006621705       111006821796    
111003121099       111003328324       111003518965       111003707448      
111003907945       111004125263       111004328909       111004502969      
111004684050       111004849345       111005045546       111005216939      
111005384250       111005568894       111005794693       111005995911      
111006187926       111006376599       111006621761       111006821831    
111003121235       111003328335       111003519001       111003707459      
111003907978       111004125331       111004329034       111004503005      
111004684106       111004849356       111005045568       111005216962      
111005384272       111005568917       111005794761       111005995955      
111006187948       111006376667       111006621840       111006821864    
111003121392       111003328346       111003519023       111003707482      
111003908014       111004125410       111004329113       111004503218      
111004684117       111004849446       111005045715       111005217019      
111005384463       111005568973       111005794817       111005995999      
111006187959       111006376713       111006621974       111006821886    
111003121505       111003328368       111003519102       111003707606      
111003908160       111004125421       111004329247       111004503230      
111004684173       111004849468       111005045760       111005217109      
111005384496       111005569008       111005794952       111005996046      
111006188040       111006376724       111006622021       111006822012    
111003121572       111003328379       111003519281       111003707617      
111003908171       111004125487       111004329539       111004503308      
111004684184       111004849525       111005045816       111005217187      
111005384564       111005569053       111005795043       111005996080      
111006188422       111006376779       111006622043       111006822090    
111003121707       111003328380       111003519292       111003707639      
111003908182       111004125522       111004329540       111004503432      
111004684296       111004849750       111005045962       111005217244      
111005384597       111005569064       111005795054       111005996103      
111006188512       111006376814       111006622065       111006822191    
111003121752       111003328391       111003519337       111003707808      
111003908193       111004125599       111004329595       111004503566      
111004684319       111004849895       111005046097       111005217266      
111005384665       111005569648       111005795065       111005996169      
111006188523       111006376836       111006622122       111006822236    
111003121763       111003328414       111003519359       111003707921      
111003908339       111004125623       111004329630       111004503577      
111004684386       111004849996       111005046198       111005217345      
111005384856       111005569660       111005795098       111005996181      
111006188534       111006376892       111006622188       111006822393    
111003121808       111003328447       111003519528       111003708045      
111003908496       111004125645       111004329786       111004503612      
111004684476       111004850099       111005046233       111005217446      
111005384902       111005569671       111005795111       111005996215      
111006188590       111006376904       111006622212       111006822416    
111003121820       111003328481       111003519573       111003708214      
111003908542       111004125689       111004329887       111004503623      
111004684522       111004850156       111005046356       111005217479      
111005384957       111005569727       111005795177       111005996226      
111006188635       111006376948       111006622278       111006822438    
111003121886       111003328492       111003519629       111003708315      
111003908621       111004125690       111004329898       111004503645      
111004684555       111004850178       111005046402       111005217525      
111005384991       111005569761       111005795212       111005996248      
111006188657       111006376993       111006622357       111006822506    
111003121965       111003328504       111003519731       111003708506      
111003908632       111004125702       111004330249       111004503825      
111004684588       111004850381       111005046468       111005217547      
111005385150       111005569828       111005795256       111005996439      
111006188769       111006377084       111006622414       111006822540    
111003122012       111003328537       111003519775       111003708551      
111003908676       111004125724       111004330261       111004503926      
111004684612       111004850426       111005046503       111005217570      
111005385183       111005569839       111005795425       111005996440      
111006188781       111006377095       111006622458       111006822551    
111003122045       111003328548       111003519810       111003708674      
111003908799       111004125757       111004330272       111004503937      
111004684645       111004850471       111005046569       111005217592      
111005385307       111005569840       111005795481       111005996664      
111006188792       111006377185       111006622470       111006822618    
111003122146       111003328559       111003520104       111003708720      
111003908968       111004125892       111004330283       111004504017      
111004684667       111004850538       111005046581       111005217671      
111005385374       111005569851       111005795515       111005996710      
111006188815       111006377242       111006622560       111006822719    
111003122270       111003328605       111003520126       111003708786      
111003909228       111004125926       111004330474       111004504163      
111004684768       111004850561       111005046682       111005217806      
111005385385       111005569884       111005795571       111005996776      
111006188949       111006377365       111006622683       111006822786    
111003122315       111003328694       111003520227       111003708900      
111003909532       111004125960       111004330496       111004504220      
111004684847       111004850662       111005046693       111005217862      
111005385622       111005569895       111005795582       111005996912      
111006189175       111006377398       111006622751       111006822797    
111003122562       111003328728       111003520845       111003708977      
111003909712       111004126062       111004330508       111004504253      
111004684858       111004850730       111005046705       111005217873      
111005385677       111005569918       111005795638       111005997081      
111006189265       111006377499       111006622830       111006822809    
111003122685       111003328762       111003520913       111003709057      
111003909723       111004126084       111004330542       111004504310      
111004684892       111004850752       111005046716       111005217985      
111005385734       111005569929       111005795649       111005997160      
111006189311       111006377657       111006622874       111006822944    
111003122696       111003328818       111003521026       111003709114      
111003909767       111004126095       111004330564       111004504321      
111004684959       111004850763       111005046806       111005218021      
111005385958       111005569941       111005795728       111005997182      
111006189388       111006377680       111006623011       111006823013    
111003122832       111003328829       111003521037       111003709125      
111003909835       111004126107       111004330586       111004504398      
111004685062       111004850796       111005046840       111005218155      
111005385981       111005569963       111005796055       111005997250      
111006189401       111006377781       111006623145       111006823080    
111003122911       111003328830       111003521082       111003709204      
111003909970       111004126174       111004330610       111004504433      
111004685118       111004850864       111005046918       111005218290      
111005385992       111005569985       111005796099       111005997340      
111006189513       111006377848       111006623189       111006823237    
111003122966       111003328841       111003521183       111003709237      
111003910040       111004126185       111004330643       111004504501      
111004685141       111004850886       111005047087       111005218380      
111005386353       111005569996       111005796167       111005997362      
111006189580       111006377916       111006623213       111006823259    
111003123024       111003328852       111003521194       111003709316      
111003910062       111004126196       111004330676       111004504545      
111004685163       111004850897       111005047098       111005218447      
111005386409       111005570011       111005796347       111005997395      
111006189658       111006377983       111006623224       111006823260    
111003123068       111003328885       111003521239       111003709473      
111003910073       111004126219       111004330711       111004504578      
111004685275       111004851180       111005047201       111005218582      
111005386432       111005570022       111005796415       111005997441      
111006189681       111006377994       111006623527       111006823327    
111003123103       111003328896       111003521352       111003709563      
111003910152       111004126242       111004330968       111004504657      
111004685321       111004851292       111005047245       111005218627      
111005386511       111005570055       111005796538       111005997508      
111006189771       111006378018       111006623707       111006823349  

 

SCH-A-39



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003123170       111003328908       111003521363       111003709642      
111003910231       111004126286       111004331060       111004504770      
111004685376       111004851427       111005047403       111005218661      
111005386544       111005570077       111005796594       111005997575      
111006189816       111006378423       111006623729       111006823484    
111003123259       111003328919       111003521385       111003709675      
111003910242       111004126309       111004331093       111004504792      
111004685387       111004851562       111005047650       111005218740      
111005386555       111005570156       111005796606       111005997621      
111006189973       111006378580       111006623752       111006823574    
111003123316       111003328942       111003521431       111003709697      
111003910264       111004126310       111004331116       111004504848      
111004685433       111004851865       111005047661       111005218751      
111005386601       111005570190       111005796808       111005997823      
111006190043       111006378669       111006623819       111006823776    
111003123428       111003328997       111003521509       111003709765      
111003910321       111004126343       111004331138       111004504905      
111004685466       111004851876       111005047706       111005218807      
111005386678       111005570213       111005796875       111005997856      
111006190100       111006378759       111006623831       111006823787    
111003123451       111003329022       111003521510       111003709798      
111003910455       111004126354       111004331183       111004505007      
111004685501       111004851933       111005047751       111005218830      
111005386702       111005570235       111005796897       111005997979      
111006190368       111006378805       111006623910       111006823798    
111003123473       111003329044       111003521622       111003709877      
111003910488       111004126365       111004331251       111004505096      
111004685512       111004852013       111005047830       111005219134      
111005386982       111005570246       111005796910       111005998004      
111006190379       111006378816       111006623954       111006823800    
111003123541       111003329055       111003521666       111003709934      
111003910512       111004126422       111004331262       111004505276      
111004685534       111004852024       111005047852       111005219280      
111005387084       111005570257       111005796943       111005998071      
111006190403       111006378861       111006624135       111006823866    
111003123574       111003329112       111003521767       111003709945      
111003910534       111004126433       111004331295       111004505298      
111004685613       111004852035       111005047908       111005219370      
111005387118       111005570291       111005797067       111005998093      
111006190649       111006378883       111006624292       111006823877    
111003123620       111003329134       111003521813       111003709956      
111003910613       111004126444       111004331352       111004505300      
111004685882       111004852136       111005048033       111005219774      
111005387130       111005570336       111005797089       111005998161      
111006190661       111006378984       111006624393       111006823899    
111003123653       111003329145       111003521857       111003709978      
111003910624       111004126455       111004331363       111004505333      
111004685927       111004852361       111005048055       111005219796      
111005387174       111005570347       111005797203       111005998172      
111006190717       111006379020       111006624416       111006823923    
111003123664       111003329156       111003521879       111003710026      
111003910657       111004126488       111004331408       111004505412      
111004686018       111004852451       111005048101       111005220013      
111005387321       111005570381       111005797292       111005998183      
111006190739       111006379110       111006624449       111006823945    
111003123765       111003329167       111003521880       111003710059      
111003910691       111004126501       111004331442       111004505524      
111004686029       111004852507       111005048123       111005220035      
111005387466       111005570426       111005797450       111005998251      
111006190885       111006379121       111006624573       111006823956    
111003123967       111003329213       111003521925       111003710093      
111003910804       111004126534       111004331509       111004505614      
111004686041       111004852585       111005048224       111005220057      
111005387512       111005570437       111005797506       111005998341      
111006191145       111006379176       111006624618       111006824025    
111003123978       111003329369       111003521969       111003710116      
111003910848       111004126545       111004331622       111004505793      
111004686052       111004852844       111005048246       111005220114      
111005387534       111005570448       111005797900       111005998464      
111006191167       111006379211       111006624630       111006824395    
111003123989       111003329459       111003522027       111003710149      
111003910961       111004126567       111004331790       111004505805      
111004686074       111004853070       111005048291       111005220192      
111005387545       111005570459       111005797977       111005998497      
111006191178       111006379255       111006624719       111006824430    
111003124104       111003329493       111003522061       111003710240      
111003911029       111004126578       111004331891       111004505838      
111004686119       111004853104       111005048314       111005220271      
111005387635       111005570460       111005798080       111005998509      
111006191190       111006379266       111006624821       111006824474    
111003124137       111003329505       111003522117       111003710251      
111003911085       111004126589       111004331914       111004505894      
111004686186       111004853171       111005048336       111005220338      
111005387657       111005570482       111005798125       111005998699      
111006191257       111006379288       111006624898       111006824575    
111003124238       111003329538       111003522162       111003710273      
111003911120       111004126590       111004332005       111004505973      
111004686287       111004853216       111005048381       111005220383      
111005387679       111005570505       111005798170       111005998734      
111006191279       111006379299       111006624944       111006824586    
111003124328       111003329549       111003522173       111003710352      
111003911164       111004126624       111004332252       111004506097      
111004686300       111004853609       111005048392       111005220406      
111005387703       111005570527       111005798282       111005998767      
111006191347       111006379390       111006625013       111006824889    
111003124351       111003329550       111003522195       111003710419      
111003911210       111004126668       111004332375       111004506143      
111004686311       111004853643       111005048516       111005220495      
111005387781       111005570538       111005798495       111005998778      
111006191415       111006379468       111006625024       111006825363    
111003124429       111003329572       111003522207       111003710543      
111003911445       111004126679       111004332533       111004506266      
111004686355       111004853665       111005048583       111005220507      
111005387815       111005570572       111005798552       111005998802      
111006191538       111006379569       111006625046       111006825396    
111003124553       111003329831       111003522522       111003710600      
111003911603       111004126691       111004332735       111004506299      
111004686423       111004853698       111005048594       111005220574      
111005387826       111005570583       111005798844       111005998879      
111006191673       111006379581       111006625169       111006825408    
111003124654       111003330079       111003522656       111003710622      
111003911625       111004126714       111004332757       111004506323      
111004686502       111004853744       111005048640       111005220642      
111005387916       111005570640       111005798866       111005998981      
111006191741       111006379660       111006625282       111006825420    
111003124856       111003331575       111003522678       111003710712      
111003911647       111004126725       111004332926       111004506378      
111004686579       111004853799       111005048796       111005220709      
111005387949       111005570673       111005798934       111005999016      
111006191752       111006379738       111006625293       111006825510    
111003124902       111003331609       111003522702       111003710745      
111003911669       111004126736       111004332959       111004506389      
111004686603       111004853889       111005048954       111005220710      
111005387950       111005570718       111005799047       111005999241      
111006191910       111006379750       111006625349       111006825532    
111003124968       111003331700       111003522768       111003710802      
111003911692       111004126747       111004332960       111004506514      
111004686647       111004854059       111005048987       111005220721      
111005387972       111005570774       111005799115       111005999498      
111006191932       111006380112       111006625439       111006825554    
111003125048       111003331722       111003522779       111003710969      
111003911737       111004126758       111004333006       111004506558      
111004686692       111004854093       111005049089       111005220765      
111005388119       111005570796       111005799160       111005999690      
111006191943       111006380202       111006625529       111006825723    
111003125127       111003331755       111003522870       111003710970      
111003911793       111004126769       111004333129       111004506570      
111004686748       111004854194       111005049135       111005220811      
111005388209       111005570842       111005799171       111005999724      
111006191954       111006380291       111006625642       111006825880    
111003125161       111003331799       111003522959       111003711139      
111003911816       111004126770       111004333141       111004506592      
111004686771       111004854318       111005049168       111005220822      
111005388232       111005570853       111005799182       111005999735      
111006191965       111006380369       111006625653       111006825891    
111003125352       111003331845       111003522960       111003711285      
111003911939       111004126781       111004333163       111004506637      
111004686782       111004854431       111005049191       111005220990      
111005388265       111005570864       111005799193       111005999814      
111006192146       111006380381       111006625697       111006825969    
111003125475       111003331890       111003522971       111003711364      
111003912020       111004126792       111004333253       111004506682      
111004686827       111004854486       111005049203       111005221407      
111005388276       111005570875       111005799216       111005999847      
111006192225       111006380460       111006626047       111006826049    
111003125521       111003331946       111003523006       111003711409      
111003912053       111004126804       111004333264       111004506693      
111004686940       111004854521       111005049225       111005221687      
111005388355       111005570921       111005799238       111005999926      
111006192236       111006380651       111006626452       111006826151    
111003125622       111003332059       111003523028       111003711432      
111003912132       111004126826       111004333332       111004506727      
111004686984       111004854554       111005049247       111005221801      
111005388401       111005570932       111005799384       111005999971      
111006192247       111006380695       111006626687       111006826162    
111003125699       111003332161       111003523208       111003711500      
111003912165       111004126848       111004333477       111004506738      
111004687075       111004854587       111005049359       111005221890      
111005388445       111005570954       111005799676       111005999993      
111006192270       111006380741       111006627093       111006826386    
111003125701       111003332363       111003523242       111003711555      
111003912198       111004126860       111004333512       111004506761      
111004687110       111004854600       111005049393       111005221935      
111005388603       111005570976       111005799711       111006000065      
111006192539       111006380796       111006627161       111006826487    
111003125767       111003332396       111003523387       111003711690      
111003912277       111004126871       111004333602       111004506772      
111004687143       111004854699       111005049405       111005221946      
111005388726       111005571001       111005799755       111006000155      
111006192562       111006381168       111006627329       111006826645    
111003126050       111003332554       111003523422       111003711702      
111003912345       111004126905       111004333657       111004506783      
111004687154       111004854824       111005049416       111005221979      
111005388827       111005571012       111005799845       111006000201      
111006192731       111006381191       111006627543       111006826690    
111003126162       111003332600       111003523466       111003711713      
111003912480       111004126916       111004333668       111004506884      
111004687244       111004854880       111005049427       111005221980      
111005389064       111005571090       111005799935       111006000335      
111006192810       111006381203       111006627688       111006826757    
111003126184       111003332622       111003523668       111003711757      
111003912491       111004126927       111004333725       111004507021      
111004687266       111004854891       111005049450       111005221991      
111005389086       111005571102       111005799946       111006000425      
111006192887       111006381247       111006627699       111006826780    
111003126241       111003332778       111003523714       111003711768      
111003912503       111004126961       111004333736       111004507032      
111004687277       111004854947       111005049719       111005222105      
111005389121       111005571146       111005799957       111006000582      
111006192911       111006381258       111006627789       111006826791    
111003126397       111003332835       111003523769       111003711959      
111003912525       111004127052       111004333938       111004507065      
111004687345       111004854958       111005049753       111005222217      
111005389132       111005571191       111005799968       111006000739      
111006193024       111006381348       111006627846       111006826825    
111003126421       111003332903       111003523804       111003711960      
111003912615       111004127614       111004334085       111004507087      
111004687514       111004855016       111005049764       111005222295      
111005389255       111005571214       111005799979       111006000773      
111006193080       111006381449       111006627857       111006826881    
111003126533       111003332947       111003523860       111003712039      
111003912626       111004127704       111004334096       111004507144      
111004687525       111004855049       111005049786       111005222307      
111005389424       111005571225       111005800039       111006000852      
111006193114       111006381483       111006627880       111006827017    
111003126656       111003333072       111003523905       111003712051      
111003912918       111004128176       111004334119       111004507188      
111004687558       111004855083       111005049843       111005222329      
111005389626       111005571236       111005800051       111006001123      
111006193170       111006381494       111006627891       111006827051    
111003126735       111003333229       111003524007       111003712107      
111003913065       111004128536       111004334221       111004507212      
111004687592       111004855094       111005049854       111005222341      
111005389705       111005571247       111005801175       111006001145      
111006193181       111006381539       111006628038       111006827062    
111003126791       111003333319       111003524030       111003712141      
111003913166       111004128884       111004334366       111004507290      
111004687648       111004855117       111005049922       111005222464      
111005389918       111005571270       111005801300       111006001156      
111006193204       111006381562       111006628083       111006827163    
111003126870       111003333386       111003524175       111003712163      
111003913278       111004128996       111004334456       111004507302      
111004687660       111004855173       111005049933       111005222475      
111005389929       111005571281       111005801399       111006001213      
111006193237       111006381618       111006628117       111006827219    
111003126881       111003333454       111003524209       111003712219      
111003913290       111004129122       111004334692       111004507313      
111004687952       111004855252       111005049966       111005222509      
111005389941       111005571292       111005801490       111006001224      
111006193417       111006381629       111006628128       111006827264    
111003126926       111003333533       111003524254       111003712220      
111003913346       111004129267       111004334704       111004507481      
111004687985       111004855353       111005050014       111005222521      
111005389974       111005571315       111005801782       111006001347      
111006193440       111006381685       111006628173       111006827433    
111003127051       111003333601       111003524265       111003712231      
111003913368       111004129346       111004334726       111004507560      
111004688076       111004855421       111005050159       111005222576      
111005390033       111005571326       111005802121       111006001381      
111006193451       111006381753       111006628241       111006827499    
111003127141       111003333612       111003524300       111003712242      
111003913380       111004129469       111004334759       111004507638      
111004688133       111004855454       111005050160       111005222598      
111005390044       111005571337       111005802198       111006001415      
111006193473       111006381786       111006628252       111006827590    
111003127152       111003333814       111003524568       111003712343      
111003913504       111004129571       111004334838       111004507661      
111004688278       111004855476       111005050171       111005222600      
111005390213       111005571348       111005802222       111006001527      
111006193664       111006381887       111006628308       111006827668    
111003127185       111003333836       111003524614       111003712512      
111003913560       111004129649       111004334849       111004507694      
111004688289       111004855487       111005050182       111005222611      
111005390235       111005571359       111005802446       111006001538      
111006193776       111006381898       111006628319       111006827736    
111003127376       111003333881       111003524760       111003712770      
111003913593       111004129773       111004334850       111004507706      
111004688324       111004855533       111005050283       111005222666      
111005390291       111005571371       111005802491       111006001640      
111006193967       111006381966       111006628320       111006827781    
111003127501       111003333892       111003524805       111003712837      
111003913751       111004129920       111004334883       111004507852      
111004688447       111004855555       111005050317       111005222756      
111005390303       111005571393       111005803111       111006001763      
111006194014       111006382002       111006628353       111006827905    
111003127534       111003333904       111003524849       111003712859      
111003913784       111004130001       111004334917       111004507863      
111004688492       111004855634       111005050339       111005222767      
111005390336       111005571472       111005803234       111006001820      
111006194092       111006382181       111006628364       111006827961    
111003127590       111003333982       111003524894       111003713018      
111003913818       111004130067       111004335031       111004507953      
111004688537       111004855690       111005050654       111005222778      
111005390381       111005571483       111005803302       111006001897      
111006194160       111006382248       111006628386       111006827972    
111003127635       111003334062       111003525019       111003713029      
111003913829       111004130179       111004335042       111004508044      
111004688559       111004855836       111005050687       111005222802      
111005390482       111005571539       111005803346       111006001987      
111006194249       111006382541       111006628397       111006828052    
111003127691       111003334196       111003525222       111003713041      
111003914044       111004130449       111004335053       111004508066      
111004688627       111004855870       111005050744       111005222813      
111005390493       111005571540       111005803515       111006002326      
111006194250       111006382787       111006628410       111006828210    
111003127703       111003334275       111003525266       111003713164      
111003914123       111004130517       111004335143       111004508077      
111004688661       111004856185       111005050788       111005222914      
111005390538       111005571562       111005803650       111006002472      
111006194306       111006382800       111006628476       111006828276    
111003127804       111003334354       111003525299       111003713175      
111003914280       111004130528       111004335154       111004508099      
111004688739       111004856208       111005050878       111005222969      
111005390628       111005571573       111005804044       111006002551      
111006194317       111006382923       111006628498       111006828298    
111003127815       111003334680       111003525356       111003713298      
111003914291       111004130641       111004335176       111004508167      
111004688908       111004856219       111005050957       111005222970      
111005390729       111005571584       111005804156       111006002977      
111006194496       111006383025       111006628588       111006828377    
111003127826       111003334747       111003525367       111003713333      
111003914426       111004130696       111004335198       111004508190      
111004689156       111004856231       111005051004       111005222992      
111005390730       111005571607       111005804235       111006003046      
111006194621       111006383227       111006628645       111006828535    
111003127860       111003334792       111003525468       111003713377      
111003914448       111004130731       111004335200       111004508459      
111004689190       111004856297       111005051093       111005223016      
111005390785       111005571618       111005804381       111006003057      
111006194711       111006383261       111006628702       111006828603  

 

SCH-A-40



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003127893       111003334804       111003525503       111003713388      
111003914639       111004130764       111004335222       111004508493      
111004689314       111004856309       111005051116       111005223049      
111005390796       111005571630       111005804572       111006003529      
111006194722       111006383283       111006628735       111006828715    
111003128085       111003334815       111003525514       111003713399      
111003914730       111004130832       111004335288       111004508583      
111004689325       111004856310       111005051183       111005223050      
111005390886       111005571674       111005804640       111006003585      
111006194744       111006383351       111006628803       111006828838    
111003128265       111003334859       111003525558       111003713412      
111003914796       111004130911       111004335323       111004508730      
111004689358       111004856332       111005051330       111005223083      
111005390943       111005571764       111005804763       111006003631      
111006194777       111006383384       111006628847       111006829075    
111003128298       111003334893       111003525569       111003713456      
111003914886       111004130944       111004335446       111004508796      
111004689459       111004856354       111005051385       111005223140      
111005391102       111005571854       111005805001       111006003754      
111006194799       111006383395       111006628869       111006829121    
111003128388       111003335052       111003525581       111003713478      
111003914943       111004131147       111004335479       111004508886      
111004689471       111004856398       111005051431       111005223207      
111005391113       111005571900       111005805393       111006003844      
111006194946       111006383418       111006628881       111006829233    
111003128399       111003335074       111003525592       111003713490      
111003915067       111004131394       111004335491       111004508909      
111004689774       111004856466       111005051521       111005223274      
111005391281       111005571911       111005805449       111006003989      
111006195004       111006383429       111006628892       111006829255    
111003128412       111003335388       111003525615       111003713647      
111003915089       111004131406       111004335525       111004508932      
111004689808       111004856523       111005051543       111005223308      
111005391304       111005571922       111005805618       111006004193      
111006195037       111006383508       111006629017       111006829277    
111003128423       111003335489       111003525626       111003713692      
111003915236       111004131529       111004335693       111004508976      
111004689820       111004856578       111005051699       111005223386      
111005391427       111005571933       111005805731       111006004250      
111006195105       111006383575       111006629073       111006829345    
111003128524       111003335490       111003525648       111003713782      
111003915269       111004131574       111004335873       111004509045      
111004689831       111004856602       111005051712       111005223409      
111005391607       111005571944       111005805742       111006004283      
111006195150       111006383597       111006629309       111006829367    
111003128614       111003335524       111003525671       111003713850      
111003915483       111004131631       111004336199       111004509225      
111004689842       111004856635       111005051790       111005223443      
111005391630       111005572013       111005805900       111006004351      
111006195217       111006383823       111006629321       111006829390    
111003128625       111003335782       111003525682       111003713861      
111003915641       111004131833       111004336256       111004509258      
111004689910       111004856927       111005051802       111005223465      
111005391696       111005572035       111005806091       111006004452      
111006195374       111006383834       111006629343       111006829424    
111003128883       111003335816       111003525693       111003713872      
111003915685       111004132003       111004336368       111004509269      
111004689932       111004856983       111005051903       111005223498      
111005391865       111005572079       111005806136       111006004542      
111006195420       111006384161       111006629589       111006829547    
111003128984       111003335940       111003525727       111003713906      
111003915911       111004132014       111004336436       111004509304      
111004690013       111004857052       111005051925       111005223533      
111005391933       111005572080       111005806338       111006004654      
111006195431       111006384240       111006629680       111006829727    
111003129019       111003336064       111003525806       111003713951      
111003915922       111004132058       111004336717       111004509337      
111004690035       111004857119       111005051981       111005223544      
111005391966       111005572091       111005806439       111006004744      
111006195442       111006384655       111006629826       111006829985    
111003129042       111003336075       111003525839       111003714008      
111003915955       111004132328       111004336728       111004509405      
111004690170       111004857131       111005052274       111005223566      
111005392079       111005572114       111005806596       111006004845      
111006195510       111006384666       111006629893       111006830011    
111003129109       111003336200       111003525941       111003714019      
111003915977       111004132373       111004336739       111004509472      
111004690192       111004857164       111005052375       111005223803      
111005392080       111005572170       111005806721       111006004867      
111006195532       111006384767       111006630110       111006830145    
111003129110       111003336288       111003525963       111003714075      
111003916002       111004132418       111004336740       111004509540      
111004690204       111004857377       111005052421       111005223926      
111005392293       111005572192       111005806934       111006004890      
111006195554       111006384879       111006630121       111006830404    
111003129277       111003336389       111003525996       111003714154      
111003916057       111004132452       111004336807       111004509584      
111004690215       111004857490       111005052443       111005223948      
111005392305       111005572204       111005806990       111006004902      
111006195576       111006384969       111006630132       111006830426    
111003129378       111003336457       111003526010       111003714312      
111003916091       111004132485       111004336852       111004509607      
111004690248       111004857580       111005052500       111005224084      
111005392383       111005572215       111005807014       111006005004      
111006195611       111006384981       111006630244       111006830459    
111003129480       111003336547       111003526021       111003714390      
111003916237       111004132496       111004336931       111004509629      
111004690259       111004857603       111005052522       111005224095      
111005392518       111005572226       111005807036       111006005026      
111006195745       111006385140       111006630367       111006830516    
111003129592       111003336648       111003526122       111003714413      
111003916248       111004132766       111004336975       111004509999      
111004690293       111004857614       111005052533       111005224107      
111005392552       111005572271       111005807283       111006005060      
111006195891       111006385184       111006630491       111006830538    
111003129626       111003336659       111003526155       111003714468      
111003916383       111004132867       111004337033       111004510058      
111004690350       111004857759       111005052588       111005224219      
111005392563       111005572293       111005807351       111006005082      
111006195903       111006385195       111006630772       111006830561    
111003129637       111003336693       111003526166       111003715021      
111003916394       111004132878       111004337077       111004510126      
111004690620       111004857760       111005052623       111005224220      
111005392619       111005572305       111005807407       111006005105      
111006196140       111006385230       111006630817       111006830583    
111003129660       111003336750       111003526199       111003715065      
111003916417       111004133026       111004337145       111004510137      
111004690664       111004857850       111005052678       111005224231      
111005392653       111005572338       111005807441       111006005273      
111006196263       111006385320       111006630839       111006830639    
111003129671       111003336963       111003526302       111003715098      
111003916428       111004133161       111004337189       111004510159      
111004690798       111004857906       111005052735       111005224309      
111005392675       111005572350       111005807485       111006005284      
111006196342       111006385432       111006631302       111006830774    
111003129693       111003337076       111003526313       111003715256      
111003916530       111004133273       111004337246       111004510249      
111004690967       111004858064       111005052791       111005224444      
111005392844       111005572361       111005807520       111006005385      
111006196397       111006385465       111006631368       111006830864    
111003129716       111003337289       111003526368       111003715368      
111003916710       111004133420       111004337268       111004510272      
111004691036       111004858086       111005052836       111005224455      
111005392877       111005572372       111005807575       111006005419      
111006196511       111006385500       111006631391       111006830943    
111003129761       111003337302       111003526391       111003715548      
111003916833       111004133453       111004337280       111004510362      
111004691058       111004858143       111005052948       111005224523      
111005392888       111005572394       111005807621       111006005420      
111006196566       111006385577       111006631403       111006831124    
111003129794       111003337346       111003526403       111003715593      
111003916866       111004133464       111004337471       111004510407      
111004691081       111004858299       111005053028       111005224679      
111005392912       111005572406       111005807665       111006005633      
111006196601       111006385634       111006631436       111006831135    
111003129806       111003337379       111003526414       111003715616      
111003916945       111004133497       111004337493       111004510485      
111004691092       111004858345       111005053040       111005224859      
111005393003       111005572417       111005807687       111006005644      
111006196702       111006385656       111006631469       111006831203    
111003129851       111003337403       111003526425       111003715740      
111003917058       111004133510       111004337549       111004510609      
111004691115       111004858356       111005053084       111005224871      
111005393047       111005572428       111005807698       111006005767      
111006196713       111006385814       111006631481       111006831214    
111003129862       111003337436       111003526447       111003715829      
111003917081       111004133666       111004337606       111004510621      
111004691137       111004858389       111005053107       111005224983      
111005393069       111005572529       111005807777       111006005846      
111006196937       111006385847       111006631582       111006831270    
111003129873       111003337447       111003526458       111003715885      
111003917238       111004133778       111004337628       111004510654      
111004691159       111004858424       111005053129       111005225074      
111005393148       111005572530       111005807801       111006005992      
111006196959       111006386095       111006631717       111006831405    
111003129941       111003337492       111003526469       111003716033      
111003917306       111004133802       111004337741       111004510665      
111004691160       111004858457       111005053444       111005225108      
111005393171       111005572563       111005807957       111006006005      
111006196960       111006386118       111006631829       111006831472    
111003130033       111003337526       111003526481       111003716123      
111003917531       111004133903       111004337763       111004510700      
111004691193       111004858570       111005053534       111005225197      
111005393227       111005572574       111005808082       111006006038      
111006197006       111006386275       111006631830       111006831663    
111003130088       111003337683       111003526526       111003716202      
111003917643       111004134072       111004337785       111004510733      
111004691205       111004858592       111005053602       111005225254      
111005393238       111005572596       111005808150       111006006140      
111006197017       111006386646       111006631964       111006831797    
111003130112       111003337717       111003526537       111003716280      
111003917654       111004134162       111004337808       111004510799      
111004691384       111004858604       111005053635       111005225300      
111005393249       111005572653       111005808374       111006006364      
111006197062       111006386703       111006632033       111006831933    
111003130156       111003337773       111003526548       111003716291      
111003917665       111004134342       111004337820       111004510935      
111004691508       111004858626       111005053770       111005225322      
111005393250       111005572675       111005808385       111006006533      
111006197084       111006386927       111006632055       111006832013    
111003130189       111003337795       111003526559       111003716303      
111003917867       111004134500       111004337831       111004510968      
111004691632       111004858648       111005053781       111005225412      
111005393261       111005572686       111005808464       111006006601      
111006197118       111006386972       111006632202       111006832338    
111003130202       111003337830       111003526560       111003716347      
111003917890       111004134757       111004337886       111004510979      
111004691665       111004858660       111005053837       111005225456      
111005393339       111005572765       111005808644       111006006634      
111006197141       111006387007       111006632325       111006832473    
111003130279       111003337885       111003526571       111003716358      
111003918037       111004135051       111004337897       111004511004      
111004691687       111004858671       111005053882       111005225502      
111005393362       111005572888       111005808969       111006006667      
111006197185       111006387052       111006632336       111006832732    
111003130314       111003337896       111003526582       111003716369      
111003918082       111004135477       111004338236       111004511071      
111004691711       111004858682       111005053916       111005225535      
111005393520       111005572934       111005809050       111006006678      
111006197365       111006387063       111006632640       111006832776    
111003130325       111003337908       111003526593       111003716392      
111003918228       111004135679       111004338326       111004511093      
111004691755       111004858851       111005054108       111005225568      
111005393553       111005572989       111005809263       111006006689      
111006197376       111006387085       111006632684       111006832811    
111003130336       111003337986       111003526605       111003716426      
111003918251       111004135758       111004338472       111004511138      
111004691812       111004858907       111005054175       111005225614      
111005393564       111005573025       111005809331       111006006702      
111006197411       111006387096       111006632741       111006833092    
111003130404       111003338000       111003526627       111003716550      
111003918464       111004136096       111004338483       111004511161      
111004691823       111004858930       111005054221       111005225636      
111005393586       111005573058       111005809353       111006006768      
111006197545       111006387131       111006632808       111006833171    
111003130516       111003338033       111003526638       111003716796      
111003918598       111004136142       111004338528       111004511183      
111004691845       111004858963       111005054287       111005225647      
111005393621       111005573092       111005809364       111006006779      
111006197668       111006387209       111006632886       111006833429    
111003130572       111003338101       111003526672       111003716910      
111003918600       111004136243       111004338539       111004511251      
111004691856       111004859133       111005054366       111005225669      
111005393700       111005573104       111005809443       111006006836      
111006197691       111006387254       111006632965       111006833474    
111003130606       111003338145       111003526683       111003716976      
111003918611       111004136276       111004338540       111004511273      
111004691878       111004859177       111005054423       111005225681      
111005393722       111005573126       111005809555       111006006858      
111006197725       111006387287       111006633023       111006833496    
111003130617       111003338156       111003526694       111003717067      
111003918644       111004136298       111004338551       111004511284      
111004691889       111004859245       111005054434       111005225737      
111005393801       111005573148       111005809690       111006006870      
111006197736       111006387298       111006633304       111006833531    
111003130651       111003338246       111003526706       111003717090      
111003918666       111004136377       111004338595       111004511295      
111004691890       111004859278       111005054467       111005225782      
111005393812       111005573159       111005809702       111006006904      
111006197769       111006387344       111006633562       111006833553    
111003130662       111003338279       111003526717       111003717113      
111003918734       111004136401       111004338618       111004511352      
111004691924       111004859290       111005054535       111005225816      
111005393834       111005573182       111005809724       111006006937      
111006197882       111006387636       111006633629       111006833564    
111003130673       111003338314       111003526728       111003717168      
111003918756       111004136546       111004338696       111004511408      
111004691935       111004859324       111005054557       111005225850      
111005393856       111005573193       111005809746       111006006959      
111006197938       111006387816       111006633708       111006833665    
111003130684       111003338336       111003526739       111003717179      
111003918767       111004136670       111004338731       111004511419      
111004692026       111004859335       111005054591       111005225872      
111005393902       111005573205       111005809881       111006007242      
111006197950       111006387906       111006633887       111006833777    
111003130729       111003338347       111003526740       111003717203      
111003918879       111004136748       111004338797       111004511532      
111004692037       111004859481       111005054636       111005225894      
111005393968       111005573227       111005809904       111006007534      
111006198018       111006387951       111006634114       111006833957    
111003130820       111003338549       111003526751       111003717315      
111003918880       111004136805       111004338843       111004511633      
111004692059       111004859492       111005054692       111005225939      
111005393991       111005573249       111005809960       111006007567      
111006198434       111006387962       111006634473       111006833991    
111003130875       111003338617       111003526773       111003717371      
111003918891       111004136827       111004338898       111004511734      
111004692150       111004859537       111005054849       111005226008      
111005394150       111005573250       111005810164       111006007578      
111006198490       111006388075       111006634530       111006834059    
111003130921       111003338628       111003526807       111003717517      
111003918903       111004136917       111004338911       111004511756      
111004692161       111004859661       111005054928       111005226121      
111005394194       111005573261       111005810287       111006007589      
111006198557       111006388154       111006634686       111006834060    
111003130987       111003338695       111003526818       111003717809      
111003918925       111004137110       111004339013       111004511802      
111004692183       111004859728       111005054962       111005226244      
111005394262       111005573283       111005810298       111006007590      
111006198568       111006388165       111006634844       111006834093    
111003131001       111003338730       111003526829       111003717843      
111003919139       111004137301       111004339035       111004511824      
111004692206       111004859852       111005054973       111005226277      
111005394284       111005573294       111005810311       111006007747      
111006198580       111006388301       111006634855       111006834183    
111003131034       111003338752       111003526841       111003717854      
111003919195       111004137468       111004339169       111004511880      
111004692251       111004859997       111005055110       111005226402      
111005394295       111005573339       111005810399       111006007781      
111006198614       111006388312       111006634877       111006834240    
111003131045       111003339001       111003526852       111003717876      
111003919285       111004137514       111004339260       111004511891      
111004692273       111004860247       111005055121       111005226457      
111005394385       111005573351       111005810401       111006007792      
111006198625       111006388323       111006634956       111006834329    
111003131078       111003339124       111003526863       111003717898      
111003919342       111004137536       111004339349       111004511914      
111004692295       111004860348       111005055154       111005226514      
111005394576       111005573407       111005810456       111006007860      
111006198850       111006388367       111006635003       111006834341    
111003131089       111003339157       111003526874       111003718068      
111003919454       111004137637       111004339530       111004511958      
111004692385       111004860360       111005055334       111005226525      
111005394633       111005573429       111005810546       111006007950      
111006198883       111006388413       111006635126       111006834396    
111003131102       111003339258       111003526942       111003718103      
111003919487       111004137648       111004339541       111004511970      
111004692396       111004860427       111005055345       111005226569      
111005394644       111005573441       111005810579       111006007961      
111006198906       111006388457       111006635171       111006834486  

 

SCH-A-41



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003131191       111003339281       111003526953       111003718169      
111003919498       111004137749       111004339552       111004512005      
111004692510       111004860517       111005055378       111005226570      
111005394655       111005573474       111005810603       111006008029      
111006198984       111006388503       111006635182       111006834644    
111003131214       111003339360       111003526975       111003718181      
111003919566       111004137828       111004339675       111004512050      
111004692532       111004860618       111005055772       111005226581      
111005394677       111005573575       111005810625       111006008096      
111006198995       111006388514       111006635205       111006834688    
111003131236       111003339461       111003526986       111003718192      
111003919926       111004137952       111004339686       111004512106      
111004692565       111004860786       111005055839       111005226592      
111005394688       111005573609       111005810861       111006008120      
111006199323       111006388626       111006635621       111006834789    
111003131270       111003339584       111003527000       111003718260      
111003919982       111004137974       111004339811       111004512162      
111004692778       111004860865       111005055895       111005226604      
111005394699       111005573643       111005811132       111006008175      
111006199480       111006388660       111006635755       111006834790    
111003131292       111003339742       111003527022       111003718350      
111003920018       111004137996       111004340228       111004512218      
111004692824       111004860955       111005055929       111005226659      
111005394778       111005573654       111005811187       111006008186      
111006199615       111006388862       111006635823       111006834802    
111003131326       111003339786       111003527033       111003718383      
111003920254       111004138043       111004340374       111004512229      
111004692857       111004861080       111005055941       111005226806      
111005394790       111005573665       111005811288       111006008287      
111006199637       111006389009       111006635878       111006834868    
111003131371       111003340249       111003527044       111003718473      
111003920423       111004138065       111004340396       111004512263      
111004692981       111004861158       111005055996       111005226851      
111005394802       111005573676       111005811581       111006008423      
111006200001       111006389076       111006635979       111006834879    
111003131382       111003340317       111003527055       111003718585      
111003920513       111004138278       111004340442       111004512296      
111004693049       111004861260       111005056043       111005226963      
111005394813       111005573711       111005811659       111006008467      
111006200045       111006389122       111006636059       111006834947    
111003131416       111003340430       111003527066       111003718619      
111003920579       111004138290       111004340453       111004512353      
111004693207       111004861305       111005056166       111005227032      
111005394891       111005573755       111005811671       111006008489      
111006200089       111006389290       111006636071       111006834958    
111003131427       111003340531       111003527088       111003719003      
111003920658       111004138379       111004340600       111004512409      
111004693230       111004861361       111005056201       111005227076      
111005394936       111005573788       111005811952       111006008557      
111006200180       111006389313       111006636149       111006835049    
111003131449       111003340610       111003527101       111003719070      
111003920692       111004138425       111004340655       111004512599      
111004693263       111004861394       111005056212       111005227100      
111005395038       111005573799       111005811985       111006008658      
111006200214       111006389391       111006636240       111006835050    
111003131450       111003340632       111003527112       111003719126      
111003920726       111004138458       111004340734       111004512667      
111004693296       111004861417       111005056234       111005227212      
111005395195       111005573801       111005811996       111006008669      
111006200225       111006389436       111006636284       111006835139    
111003131461       111003340665       111003527123       111003719148      
111003920850       111004138559       111004340778       111004512735      
111004693522       111004861462       111005056357       111005227357      
111005395274       111005573823       111005812021       111006008726      
111006200348       111006389458       111006636329       111006835241    
111003131472       111003340711       111003527134       111003719171      
111003920883       111004138683       111004340958       111004512869      
111004693601       111004861675       111005056403       111005227379      
111005395342       111005573845       111005812201       111006008793      
111006200449       111006389548       111006636374       111006835308    
111003131483       111003340733       111003527178       111003719261      
111003920906       111004138706       111004341173       111004512870      
111004693634       111004861844       111005056481       111005227469      
111005395353       111005573867       111005812234       111006009031      
111006200573       111006389571       111006636385       111006835498    
111003131494       111003340856       111003527189       111003719340      
111003920940       111004138739       111004341218       111004512904      
111004693656       111004861888       111005056515       111005227559      
111005395566       111005573902       111005812278       111006009143      
111006200618       111006389740       111006636420       111006835500    
111003131506       111003340889       111003527224       111003719418      
111003920951       111004138773       111004341230       111004512926      
111004693713       111004861901       111005056537       111005227650      
111005395577       111005573946       111005812335       111006009233      
111006200663       111006389807       111006636486       111006835533    
111003131528       111003340957       111003527235       111003719430      
111003921075       111004138784       111004341241       111004512960      
111004693869       111004861967       111005056571       111005227661      
111005395588       111005573957       111005812391       111006009480      
111006200708       111006389818       111006636497       111006835588    
111003131540       111003341150       111003527257       111003719441      
111003921110       111004139088       111004341263       111004512982      
111004693881       111004862047       111005056717       111005227694      
111005395724       111005573968       111005812447       111006009503      
111006200944       111006389830       111006636677       111006835713    
111003131551       111003341330       111003527268       111003719575      
111003921121       111004139134       111004341274       111004512993      
111004693960       111004862058       111005056751       111005227829      
111005395836       111005573979       111005812526       111006009514      
111006201024       111006389908       111006636767       111006835904    
111003131584       111003341396       111003527291       111003719610      
111003921143       111004139145       111004341308       111004513006      
111004693982       111004862148       111005056784       111005227830      
111005395915       111005573980       111005812559       111006009558      
111006201046       111006389986       111006636992       111006835982    
111003131595       111003341419       111003527369       111003719654      
111003921345       111004139303       111004341320       111004513039      
111004694039       111004862485       111005056818       111005227942      
111005395926       111005573991       111005812560       111006009806      
111006201147       111006390090       111006637049       111006836051    
111003131629       111003341475       111003527459       111003719665      
111003921479       111004139369       111004341386       111004513051      
111004694051       111004862508       111005056863       111005227953      
111005395959       111005574060       111005812694       111006009895      
111006201170       111006390180       111006637319       111006836095    
111003131630       111003341655       111003527729       111003719676      
111003921503       111004139370       111004341409       111004513208      
111004694062       111004862700       111005056874       111005227986      
111005395960       111005574105       111005812739       111006009952      
111006201349       111006390337       111006637465       111006836118    
111003131641       111003341857       111003527921       111003719700      
111003921604       111004139404       111004341410       111004513545      
111004694084       111004862733       111005056975       111005228077      
111005395982       111005574127       111005812795       111006010077      
111006201406       111006390427       111006637511       111006836130    
111003131652       111003342083       111003528090       111003719777      
111003921648       111004139482       111004341511       111004513567      
111004694095       111004862812       111005057000       111005228088      
111005396017       111005574161       111005812807       111006010099      
111006201686       111006390461       111006637599       111006836163    
111003131696       111003342140       111003528113       111003719788      
111003921682       111004139617       111004341533       111004513635      
111004694107       111004862856       111005057099       111005228101      
111005396028       111005574172       111005812863       111006010178      
111006201710       111006390887       111006637623       111006836174    
111003131708       111003342308       111003528135       111003719812      
111003921806       111004139640       111004341544       111004513646      
111004694174       111004862878       111005057145       111005228134      
111005396118       111005574284       111005812908       111006010189      
111006201776       111006390988       111006637656       111006836208    
111003131719       111003342353       111003528393       111003719924      
111003921817       111004139662       111004341566       111004513679      
111004694196       111004862913       111005057213       111005228178      
111005396141       111005574329       111005813022       111006010280      
111006201866       111006391013       111006637757       111006836253    
111003131731       111003342397       111003528494       111003719946      
111003921862       111004139673       111004341645       111004513680      
111004694231       111004863093       111005057336       111005228246      
111005396163       111005574385       111005813156       111006010325      
111006201888       111006391226       111006637858       111006836365    
111003131742       111003342409       111003528753       111003719968      
111003921929       111004139684       111004341678       111004513703      
111004694264       111004863150       111005057561       111005228325      
111005396196       111005574396       111005813178       111006010392      
111006201912       111006391237       111006637960       111006836398    
111003131753       111003342421       111003528944       111003720049      
111003921952       111004139730       111004341768       111004513871      
111004694275       111004863183       111005057628       111005228370      
111005396310       111005574419       111005813235       111006010550      
111006201945       111006391440       111006637993       111006836444    
111003131775       111003342432       111003528966       111003720094      
111003921985       111004140136       111004341892       111004514333      
111004694433       111004863363       111005057662       111005228437      
111005396321       111005574464       111005813246       111006010594      
111006201967       111006391451       111006638163       111006836556    
111003131786       111003342443       111003528999       111003720139      
111003922065       111004140259       111004341904       111004514478      
111004694512       111004863385       111005057774       111005228471      
111005396365       111005574497       111005813280       111006010651      
111006202003       111006391563       111006638185       111006836624    
111003131797       111003342599       111003529024       111003720151      
111003922234       111004140428       111004341959       111004514489      
111004694567       111004863521       111005057864       111005228639      
111005396376       111005574510       111005813325       111006010752      
111006202092       111006391596       111006638208       111006836635    
111003131809       111003342667       111003529079       111003720162      
111003922267       111004140451       111004341982       111004514502      
111004694668       111004863554       111005057886       111005228640      
111005396444       111005574532       111005813482       111006010842      
111006202430       111006391721       111006638264       111006836646    
111003131821       111003342690       111003529507       111003720207      
111003922278       111004140484       111004342152       111004514513      
111004694725       111004863868       111005057910       111005228684      
111005396488       111005574587       111005813561       111006010864      
111006202452       111006391811       111006638477       111006836668    
111003132170       111003342713       111003529530       111003720229      
111003922324       111004140619       111004342174       111004514524      
111004694769       111004863981       111005057921       111005228752      
111005396499       111005574622       111005813875       111006010909      
111006202575       111006391855       111006638501       111006836736    
111003132518       111003342768       111003529574       111003720241      
111003922436       111004140631       111004342185       111004514579      
111004694815       111004864049       111005057976       111005228774      
111005396523       111005574644       111005813910       111006010954      
111006202610       111006391934       111006638679       111006836769    
111003132530       111003342779       111003529710       111003720252      
111003922515       111004140675       111004342219       111004514603      
111004694848       111004864140       111005058034       111005228820      
111005396556       111005574666       111005813998       111006011023      
111006202744       111006392036       111006638725       111006836916    
111003132901       111003342803       111003529721       111003720308      
111003922661       111004140844       111004342253       111004514625      
111004695018       111004864218       111005058067       111005228831      
111005396567       111005574677       111005814124       111006011089      
111006202812       111006392069       111006638804       111006836927    
111003133137       111003342892       111003529754       111003720320      
111003922672       111004140923       111004342354       111004514669      
111004695153       111004864285       111005058090       111005228875      
111005396589       111005574699       111005814214       111006011203      
111006202890       111006392081       111006638848       111006836949    
111003133306       111003342959       111003529765       111003720410      
111003922740       111004140956       111004342376       111004514737      
111004695186       111004864331       111005058157       111005228910      
111005396602       111005574723       111005814292       111006011225      
111006202968       111006392148       111006638905       111006837164    
111003133339       111003343028       111003530059       111003720443      
111003922841       111004140990       111004342400       111004514805      
111004695254       111004864342       111005058236       111005228965      
111005396714       111005574734       111005814416       111006011269      
111006203138       111006392182       111006638950       111006837490    
111003133373       111003343084       111003530183       111003720511      
111003922931       111004141070       111004342589       111004514850      
111004695434       111004864634       111005058281       111005229012      
111005396758       111005574789       111005814449       111006011270      
111006203307       111006392193       111006639175       111006837557    
111003133418       111003343163       111003530240       111003720522      
111003923022       111004141081       111004342590       111004514894      
111004695456       111004864690       111005058337       111005229023      
111005396769       111005574790       111005814472       111006011450      
111006203587       111006392249       111006639298       111006837603    
111003133553       111003343208       111003530262       111003720588      
111003923213       111004141137       111004342792       111004514906      
111004695467       111004864869       111005058360       111005229045      
111005396781       111005574835       111005814517       111006011483      
111006203712       111006392553       111006639456       111006837625    
111003133665       111003343231       111003530330       111003720713      
111003923336       111004141148       111004342815       111004515042      
111004695535       111004864960       111005058461       111005229078      
111005396961       111005574846       111005814629       111006011494      
111006203756       111006392665       111006639478       111006837670    
111003133698       111003343242       111003530352       111003720814      
111003923370       111004141609       111004342837       111004515110      
111004695546       111004864982       111005058483       111005229089      
111005397041       111005574857       111005814720       111006011573      
111006203778       111006392676       111006639502       111006837681    
111003133722       111003343343       111003530419       111003720869      
111003923392       111004141755       111004342893       111004515143      
111004695568       111004865107       111005058494       111005229124      
111005397108       111005574868       111005814764       111006011607      
111006203789       111006392788       111006639546       111006837715    
111003134059       111003343668       111003530431       111003721051      
111003923448       111004141845       111004342905       111004515154      
111004695625       111004865163       111005058528       111005229146      
111005397164       111005574903       111005814821       111006011720      
111006203846       111006392812       111006639670       111006837726    
111003134060       111003343725       111003530497       111003721084      
111003923549       111004141889       111004342950       111004515211      
111004695669       111004865174       111005058607       111005229203      
111005397232       111005574914       111005815035       111006011898      
111006203879       111006392980       111006639838       111006838031    
111003134239       111003343747       111003530565       111003721152      
111003923606       111004141946       111004343041       111004515277      
111004695681       111004865400       111005058685       111005229360      
111005397287       111005574970       111005815079       111006011988      
111006203903       111006393127       111006639883       111006838064    
111003134240       111003343961       111003530880       111003721196      
111003923752       111004141957       111004343063       111004515424      
111004695805       111004865411       111005058731       111005229371      
111005397333       111005574981       111005815080       111006012215      
111006204038       111006393307       111006640032       111006838143    
111003134352       111003344018       111003531083       111003721332      
111003923819       111004141980       111004343108       111004515480      
111004695838       111004865556       111005058809       111005229382      
111005397401       111005575005       111005815147       111006012259      
111006204050       111006393510       111006640335       111006838187    
111003134475       111003344074       111003531106       111003721354      
111003923864       111004142352       111004343131       111004515503      
111004695928       111004865624       111005058832       111005229393      
111005397535       111005575027       111005815181       111006012327      
111006204083       111006393655       111006640357       111006838244    
111003134576       111003344186       111003531117       111003721501      
111003923875       111004142464       111004343153       111004515525      
111004696019       111004865792       111005058898       111005229416      
111005397580       111005575072       111005815248       111006012451      
111006204094       111006393699       111006640447       111006838277    
111003134677       111003344412       111003531319       111003721534      
111003923909       111004142587       111004343197       111004515558      
111004696042       111004865927       111005058900       111005229427      
111005397591       111005575139       111005815349       111006012495      
111006204207       111006393734       111006640492       111006838413    
111003134802       111003344478       111003531409       111003721545      
111003923932       111004142598       111004343221       111004515626      
111004696132       111004866029       111005059013       111005229438      
111005397603       111005575140       111005815350       111006012585      
111006204230       111006393778       111006640504       111006838424    
111003134824       111003344535       111003531487       111003721589      
111003923987       111004142857       111004343298       111004515660      
111004696176       111004866085       111005059103       111005229472      
111005397681       111005575184       111005815372       111006012596      
111006204409       111006393802       111006640616       111006838446    
111003134891       111003344579       111003531511       111003721680      
111003924045       111004142879       111004343355       111004515682      
111004696389       111004866265       111005059114       111005229483      
111005397782       111005575207       111005815383       111006012631      
111006204465       111006393835       111006640638       111006838682    
111003134970       111003344603       111003531623       111003721703      
111003924056       111004142914       111004343388       111004515693      
111004696413       111004866377       111005059305       111005229506      
111005397827       111005575229       111005815451       111006012709      
111006204667       111006393846       111006640649       111006838772    
111003134992       111003344625       111003531746       111003721758      
111003924089       111004142936       111004343401       111004515716      
111004696424       111004866388       111005059327       111005229528      
111005397995       111005575241       111005815473       111006012866      
111006204702       111006393879       111006640661       111006838952    
111003135016       111003344850       111003531757       111003721815      
111003924180       111004143195       111004343423       111004515727      
111004696491       111004866412       111005059495       111005229540      
111005398019       111005575364       111005815866       111006012912      
111006204779       111006394184       111006640683       111006838963  

 

SCH-A-42



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003135027       111003344872       111003531948       111003721848      
111003924191       111004143207       111004343478       111004515738      
111004696514       111004866456       111005059530       111005229551      
111005398109       111005575409       111005816126       111006012934      
111006204836       111006394218       111006640784       111006838985    
111003135072       111003344962       111003532028       111003721916      
111003924292       111004143375       111004343489       111004515750      
111004696547       111004866524       111005059563       111005229562      
111005398165       111005575443       111005816160       111006012978      
111006204858       111006394522       111006640818       111006838996    
111003135128       111003345053       111003532118       111003721938      
111003924304       111004143465       111004343513       111004515794      
111004696558       111004866568       111005059596       111005229618      
111005398255       111005575465       111005816238       111006012990      
111006205174       111006394566       111006640942       111006839021    
111003135432       111003345075       111003532174       111003721961      
111003924427       111004143588       111004343579       111004515884      
111004696569       111004866726       111005059675       111005229629      
111005398345       111005575498       111005816283       111006013069      
111006205196       111006394612       111006640997       111006839043    
111003135498       111003345198       111003532185       111003722007      
111003924461       111004143904       111004343658       111004515941      
111004696682       111004867008       111005059709       111005229652      
111005398356       111005575522       111005816564       111006013092      
111006205220       111006394735       111006641190       111006839087    
111003135522       111003345233       111003532219       111003722052      
111003924539       111004143937       111004343704       111004515996      
111004696716       111004867198       111005059787       111005229674      
111005398525       111005575555       111005816632       111006013126      
111006205309       111006394746       111006641404       111006839155    
111003135577       111003345390       111003532242       111003722478      
111003924876       111004143971       111004343715       111004516009      
111004696761       111004867288       111005059822       111005229696      
111005398558       111005575566       111005816643       111006013227      
111006205332       111006394757       111006641415       111006839548    
111003135588       111003345402       111003532354       111003722535      
111003925013       111004143993       111004343782       111004516100      
111004696952       111004867301       111005059956       111005229719      
111005398761       111005575612       111005816654       111006013238      
111006205556       111006394768       111006641448       111006839593    
111003135601       111003345468       111003532398       111003722579      
111003925035       111004144006       111004343849       111004516122      
111004697010       111004867413       111005059989       111005229742      
111005398851       111005575645       111005816935       111006013328      
111006205578       111006394825       111006641460       111006839616    
111003135623       111003345514       111003532411       111003722658      
111003925068       111004144028       111004343861       111004516133      
111004697076       111004867424       111005059990       111005229753      
111005399177       111005575667       111005816968       111006013373      
111006205613       111006394836       111006641505       111006839638    
111003135814       111003345592       111003532433       111003722681      
111003925091       111004144039       111004343940       111004516166      
111004697122       111004867648       111005060060       111005229764      
111005399256       111005575678       111005817363       111006013520      
111006205668       111006394869       111006641594       111006839683    
111003135847       111003345693       111003532534       111003722737      
111003925237       111004144141       111004343973       111004516177      
111004697155       111004867749       111005060082       111005229775      
111005399278       111005575690       111005817453       111006013744      
111006205703       111006395017       111006641998       111006839706    
111003135948       111003345806       111003532815       111003722759      
111003925338       111004144264       111004344031       111004516188      
111004697212       111004867996       111005060138       111005229809      
111005399346       111005575713       111005817543       111006013801      
111006205949       111006395028       111006642315       111006839863    
111003136196       111003345817       111003532826       111003722760      
111003925394       111004144387       111004344075       111004516199      
111004697379       111004868021       111005060295       111005229810      
111005399357       111005575746       111005817666       111006013913      
111006206108       111006395174       111006642360       111006840056    
111003136220       111003345828       111003532860       111003722793      
111003925406       111004144499       111004344097       111004516201      
111004697425       111004868223       111005060307       111005229832      
111005399436       111005575757       111005817903       111006013935      
111006206210       111006395231       111006642393       111006840135    
111003136231       111003345839       111003532882       111003722805      
111003925417       111004144815       111004344132       111004516212      
111004697481       111004868234       111005060374       111005229854      
111005399458       111005575780       111005818016       111006013968      
111006206221       111006395297       111006642584       111006840281    
111003136275       111003345895       111003532893       111003722838      
111003925451       111004144905       111004344154       111004516223      
111004697560       111004868267       111005060475       111005229900      
111005399492       111005575791       111005818094       111006013979      
111006206322       111006395332       111006642922       111006840360    
111003136310       111003345952       111003532927       111003722850      
111003925484       111004145030       111004344187       111004516245      
111004697616       111004868278       111005060521       111005229933      
111005399548       111005575814       111005818522       111006014239      
111006206344       111006395376       111006642955       111006840393    
111003136400       111003345996       111003532949       111003722861      
111003925507       111004145175       111004344222       111004516267      
111004697784       111004868290       111005060532       111005229944      
111005399638       111005575825       111005818599       111006014262      
111006206591       111006395477       111006643002       111006840450    
111003136455       111003346032       111003533018       111003722872      
111003925541       111004145535       111004344266       111004516278      
111004697885       111004868379       111005060611       111005229955      
111005399717       111005575926       111005818735       111006014385      
111006206670       111006395512       111006643204       111006840595    
111003136714       111003346234       111003533030       111003722906      
111003925563       111004145591       111004344299       111004516289      
111004697975       111004868458       111005060778       111005229977      
111005399728       111005575937       111005818892       111006014497      
111006206692       111006395567       111006643226       111006840719    
111003136770       111003346302       111003533276       111003722917      
111003925574       111004145704       111004344413       111004516290      
111004698022       111004868605       111005060824       111005229999      
111005399863       111005575948       111005818960       111006014587      
111006206759       111006395747       111006643462       111006840731    
111003137063       111003346313       111003533300       111003722939      
111003925798       111004145737       111004344491       111004516313      
111004698044       111004868627       111005060835       111005230238      
111005399896       111005576006       111005819141       111006014633      
111006206771       111006395792       111006643631       111006840753    
111003137074       111003346379       111003533322       111003722940      
111003925844       111004145748       111004344570       111004516324      
111004698112       111004868896       111005060880       111005230283      
111005399908       111005576017       111005819556       111006014655      
111006206906       111006395871       111006643653       111006840775    
111003137186       111003346391       111003533489       111003722951      
111003925877       111004145816       111004344626       111004516357      
111004698202       111004868931       111005061072       111005230328      
111005399919       111005576028       111005819635       111006014936      
111006206939       111006396063       111006643686       111006840809    
111003137333       111003346481       111003533490       111003722962      
111003925912       111004145827       111004344637       111004516470      
111004698280       111004869099       111005061139       111005230474      
111005399964       111005576220       111005819646       111006014947      
111006206951       111006396153       111006643743       111006840898    
111003137456       111003346740       111003533658       111003722973      
111003925934       111004146053       111004344705       111004516492      
111004698303       111004869145       111005061151       111005230485      
111005400046       111005576231       111005819668       111006014958      
111006206984       111006396175       111006643787       111006840966    
111003137478       111003346762       111003533692       111003722995      
111003925989       111004146086       111004344716       111004516548      
111004698325       111004869336       111005061375       111005230531      
111005400080       111005576264       111005819714       111006015173      
111006207031       111006396311       111006643844       111006841024    
111003137647       111003346795       111003533715       111003723008      
111003926036       111004146121       111004344749       111004516649      
111004698369       111004869527       111005061454       111005230597      
111005400192       111005576286       111005819736       111006015319      
111006207176       111006396388       111006643855       111006841057    
111003137782       111003346830       111003533782       111003723020      
111003926115       111004146154       111004344750       111004516717      
111004698370       111004869617       111005061533       111005230609      
111005400293       111005576332       111005819792       111006015410      
111006207200       111006396995       111006643912       111006841091    
111003137850       111003347000       111003533894       111003723042      
111003926159       111004146233       111004344783       111004516773      
111004698729       111004869976       111005061690       111005230676      
111005400316       111005576343       111005819983       111006015555      
111006207211       111006397198       111006643934       111006841125    
111003137917       111003347055       111003533906       111003723053      
111003926205       111004146288       111004344828       111004516830      
111004698741       111004870114       111005061746       111005230744      
111005400349       111005576387       111005820075       111006015634      
111006207288       111006397356       111006643945       111006841169    
111003137939       111003347066       111003533939       111003723075      
111003926227       111004146299       111004344851       111004517044      
111004698796       111004870259       111005061779       111005230755      
111005400383       111005576444       111005820121       111006015645      
111006207356       111006397806       111006644014       111006841260    
111003138019       111003347134       111003534323       111003723097      
111003926317       111004146301       111004344862       111004517358      
111004698819       111004870372       111005061780       111005230856      
111005400439       111005576455       111005820222       111006015836      
111006207413       111006397828       111006644193       111006841417    
111003138031       111003347189       111003534389       111003723110      
111003926441       111004146480       111004344884       111004517415      
111004698820       111004870530       111005061847       111005230889      
111005400541       111005576466       111005820345       111006015858      
111006207446       111006397839       111006644250       111006841473    
111003138165       111003347404       111003534693       111003723121      
111003926485       111004146682       111004344895       111004517538      
111004698909       111004870732       111005061869       111005230935      
111005400563       111005576488       111005820413       111006015869      
111006207480       111006398098       111006644328       111006841541    
111003138413       111003347415       111003534727       111003723132      
111003926496       111004146750       111004344985       111004517763      
111004698932       111004871003       111005061892       111005230979      
111005400585       111005576499       111005820514       111006016040      
111006207637       111006398111       111006644362       111006841642    
111003138547       111003347493       111003534918       111003723143      
111003926586       111004146761       111004344996       111004517842      
111004698987       111004871126       111005061904       111005230980      
111005400877       111005576501       111005820615       111006016073      
111006207772       111006398278       111006644463       111006841697    
111003138637       111003347516       111003534996       111003723154      
111003926812       111004146772       111004345021       111004517875      
111004699056       111004871137       111005062130       111005231127      
111005400899       111005576567       111005820660       111006016343      
111006207884       111006398290       111006644474       111006841710    
111003138660       111003347594       111003535111       111003723176      
111003926856       111004146783       111004345054       111004517987      
111004699089       111004871148       111005062152       111005231150      
111005400956       111005576578       111005820705       111006016534      
111006207930       111006398324       111006644654       111006841754    
111003138671       111003347606       111003535245       111003723187      
111003926867       111004146806       111004345100       111004518113      
111004699124       111004871160       111005062196       111005231217      
111005400967       111005576589       111005820817       111006016602      
111006207952       111006398414       111006644722       111006841798    
111003138682       111003347628       111003535289       111003723198      
111003926889       111004146839       111004345111       111004518124      
111004699168       111004871171       111005062208       111005231273      
111005400978       111005576624       111005820839       111006016703      
111006208032       111006398425       111006644979       111006841833    
111003138705       111003347673       111003535807       111003723200      
111003926957       111004146851       111004345133       111004518146      
111004699214       111004871339       111005062286       111005231284      
111005401003       111005576635       111005820840       111006016747      
111006208166       111006398706       111006645161       111006841855    
111003138794       111003347695       111003536011       111003723211      
111003926968       111004146929       111004345155       111004518179      
111004699236       111004871340       111005062376       111005231318      
111005401014       111005576657       111005820929       111006016848      
111006208201       111006398762       111006645251       111006841901    
111003139447       111003347729       111003536628       111003723222      
111003926980       111004146974       111004345166       111004518191      
111004699270       111004871373       111005062422       111005231352      
111005401092       111005576714       111005820963       111006016859      
111006208403       111006398807       111006645374       111006841945    
111003139492       111003347763       111003536707       111003723255      
111003927026       111004146985       111004345324       111004518203      
111004699584       111004871395       111005062691       111005231408      
111005401126       111005576747       111005820974       111006016950      
111006208425       111006398841       111006645486       111006841967    
111003139627       111003347853       111003537012       111003723277      
111003927093       111004147313       111004345335       111004518258      
111004699629       111004871429       111005062725       111005231442      
111005401148       111005576769       111005821021       111006016961      
111006208605       111006398885       111006645521       111006842003    
111003139638       111003347897       111003537113       111003723288      
111003927194       111004147436       111004345357       111004518281      
111004699630       111004871485       111005062769       111005231464      
111005401182       111005576770       111005821144       111006017018      
111006208627       111006398953       111006645532       111006842014    
111003139650       111003347921       111003537179       111003723299      
111003927341       111004147492       111004345368       111004518292      
111004699764       111004871597       111005062848       111005231486      
111005401227       111005576804       111005821470       111006017029      
111006208694       111006398986       111006645543       111006842069    
111003139661       111003347965       111003537258       111003723301      
111003927497       111004147717       111004345391       111004518359      
111004699786       111004871654       111005062949       111005231497      
111005401317       111005576826       111005821548       111006017119      
111006208919       111006399000       111006645554       111006842126    
111003139706       111003348045       111003537450       111003723312      
111003927532       111004147728       111004345403       111004518416      
111004699821       111004871823       111005063007       111005231521      
111005401351       111005576848       111005821560       111006017175      
111006209011       111006399022       111006645633       111006842159    
111003139751       111003348281       111003537652       111003723334      
111003927554       111004147908       111004345436       111004518450      
111004699999       111004871834       111005063029       111005231543      
111005401564       111005576859       111005821649       111006017197      
111006209088       111006399189       111006645712       111006842171    
111003139762       111003348292       111003537753       111003723345      
111003927598       111004147942       111004345481       111004518663      
111004700004       111004871867       111005063142       111005231554      
111005401610       111005576860       111005821908       111006017254      
111006209123       111006399202       111006645767       111006842193    
111003139807       111003348304       111003537977       111003723356      
111003927644       111004148011       111004345548       111004518764      
111004700037       111004871979       111005063186       111005231576      
111005401700       111005576871       111005821919       111006017557      
111006209178       111006399224       111006645802       111006842205    
111003139841       111003348449       111003537988       111003723367      
111003927701       111004148123       111004345559       111004518900      
111004700082       111004872116       111005063254       111005231723      
111005401799       111005576927       111005821964       111006017793      
111006209358       111006399279       111006645846       111006842216    
111003139908       111003348517       111003537999       111003723378      
111003927778       111004148280       111004345571       111004518922      
111004700105       111004872138       111005063298       111005231756      
111005401856       111005576938       111005821997       111006017838      
111006209369       111006399280       111006646038       111006842407    
111003139986       111003348618       111003538013       111003723389      
111003927824       111004148314       111004345582       111004518944      
111004700183       111004872150       111005063524       111005231778      
111005401878       111005576983       111005822011       111006017928      
111006209561       111006399358       111006646061       111006842429    
111003140034       111003348809       111003538079       111003723390      
111003927903       111004148415       111004345593       111004519013      
111004700239       111004872172       111005063603       111005231903      
111005401946       111005577007       111005822022       111006017940      
111006209617       111006399459       111006646162       111006842430    
111003140078       111003348843       111003538114       111003723402      
111003928094       111004148572       111004345616       111004519035      
111004700307       111004872206       111005063782       111005231936      
111005401979       111005577018       111005822044       111006017951      
111006209651       111006399460       111006646184       111006842441    
111003140090       111003348876       111003538125       111003723413      
111003928230       111004148583       111004345638       111004519057      
111004700363       111004872240       111005063883       111005232252      
111005402116       111005577041       111005822123       111006017962      
111006209684       111006399471       111006646195       111006842463    
111003140168       111003349080       111003538226       111003723424      
111003928296       111004148718       111004345672       111004519068      
111004700442       111004872251       111005063917       111005232263      
111005402183       111005577052       111005822190       111006017995      
111006209819       111006399493       111006646533       111006842508    
111003140179       111003349103       111003538260       111003723435      
111003928409       111004148730       111004345694       111004519103      
111004700509       111004872295       111005063928       111005232331      
111005402318       111005577063       111005822235       111006018008      
111006209853       111006399538       111006646544       111006842519    
111003140180       111003349248       111003538372       111003723446      
111003928432       111004148741       111004345728       111004519169      
111004700701       111004872420       111005064042       111005232353      
111005402396       111005577142       111005822550       111006018187      
111006209965       111006399594       111006646623       111006842788    
111003140270       111003349260       111003538428       111003723615      
111003928522       111004148864       111004345739       111004519170      
111004700734       111004872565       111005064075       111005232397      
111005402420       111005577153       111005822842       111006018323      
111006209998       111006399662       111006646645       111006842801  

 

SCH-A-43



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003140281       111003349282       111003538495       111003723671      
111003928533       111004148886       111004345740       111004519406      
111004700756       111004872600       111005064109       111005232443      
111005402475       111005577164       111005822853       111006018334      
111006210147       111006399729       111006646926       111006842834    
111003140416       111003349293       111003538507       111003723828      
111003928566       111004148910       111004345751       111004519428      
111004700789       111004872813       111005064121       111005232577      
111005402510       111005577175       111005822886       111006018424      
111006210170       111006399842       111006647051       111006842856    
111003140573       111003349451       111003538530       111003724009      
111003928656       111004148943       111004345773       111004519462      
111004700891       111004872824       111005064211       111005232599      
111005402543       111005577197       111005822998       111006018480      
111006210192       111006399897       111006647107       111006842867    
111003140708       111003349608       111003538541       111003724021      
111003928689       111004149001       111004345784       111004519507      
111004700970       111004872936       111005064222       111005232623      
111005402587       111005577209       111005823056       111006018581      
111006210215       111006399909       111006647141       111006842889    
111003140720       111003349620       111003538619       111003724087      
111003928836       111004149012       111004345795       111004519563      
111004701061       111004872970       111005064233       111005232915      
111005402723       111005577232       111005823157       111006018783      
111006210451       111006399921       111006647275       111006842890    
111003140731       111003349732       111003538653       111003724177      
111003928870       111004149089       111004345852       111004519574      
111004701151       111004873027       111005064323       111005232959      
111005402745       111005577300       111005823304       111006018851      
111006210473       111006399943       111006647286       111006842968    
111003140753       111003349800       111003538765       111003724324      
111003929039       111004149124       111004345885       111004519619      
111004701207       111004873094       111005064637       111005233039      
111005402789       111005577311       111005823360       111006019009      
111006210495       111006400070       111006647310       111006842979    
111003140786       111003349833       111003538787       111003724346      
111003929040       111004149157       111004345896       111004519811      
111004701308       111004873117       111005064794       111005233051      
111005402981       111005577322       111005823393       111006019155      
111006210530       111006400148       111006647657       111006843071    
111003140898       111003349855       111003538811       111003724425      
111003929332       111004149180       111004345919       111004519822      
111004701320       111004873308       111005064918       111005233118      
111005403027       111005577377       111005823427       111006019188      
111006210552       111006400182       111006647725       111006843116    
111003140911       111003349866       111003538855       111003724492      
111003929387       111004149214       111004345920       111004519866      
111004701342       111004873432       111005064952       111005233129      
111005403140       111005577388       111005823450       111006019267      
111006210642       111006400520       111006647747       111006843183    
111003140955       111003349923       111003538923       111003724672      
111003929466       111004149247       111004345931       111004519978      
111004701410       111004873454       111005064963       111005233275      
111005403218       111005577423       111005823539       111006019278      
111006210697       111006400845       111006647804       111006843217    
111003140988       111003349934       111003538990       111003724874      
111003929477       111004149258       111004345953       111004520004      
111004701487       111004873465       111005065009       111005233309      
111005403285       111005577489       111005823652       111006019335      
111006210709       111006400867       111006647848       111006843228    
111003141024       111003349978       111003539025       111003724920      
111003929499       111004149326       111004345964       111004520060      
111004701577       111004873476       111005065021       111005233365      
111005403308       111005577535       111005823832       111006019470      
111006210765       111006401071       111006647859       111006843239    
111003141080       111003349989       111003539036       111003725190      
111003929589       111004149371       111004345986       111004520093      
111004701588       111004873511       111005065032       111005233400      
111005403331       111005577568       111005823988       111006019548      
111006210811       111006401127       111006647961       111006843240    
111003141125       111003350026       111003539070       111003725235      
111003929590       111004149562       111004345997       111004520194      
111004701735       111004873577       111005065076       111005233466      
111005403465       111005577579       111005824013       111006019638      
111006210822       111006401262       111006647972       111006843295    
111003141136       111003350037       111003539081       111003725358      
111003929624       111004149652       111004346022       111004520295      
111004701870       111004873612       111005065201       111005233499      
111005403487       111005577580       111005824114       111006019751      
111006210844       111006401431       111006648029       111006843352    
111003141215       111003350082       111003539115       111003725392      
111003929703       111004149797       111004346033       111004520396      
111004701881       111004873678       111005065324       111005233657      
111005403588       111005577614       111005824192       111006019920      
111006210866       111006401486       111006648074       111006843363    
111003141271       111003350172       111003539159       111003725493      
111003929804       111004149854       111004346066       111004520419      
111004702006       111004873690       111005065436       111005233691      
111005403690       111005577726       111005824215       111006020001      
111006210877       111006401565       111006648142       111006843385    
111003141349       111003350385       111003539261       111003725505      
111003929860       111004149933       111004346077       111004520453      
111004702095       111004873869       111005065481       111005233859      
111005403870       111005577748       111005824237       111006020089      
111006211047       111006401576       111006648153       111006843396    
111003141451       111003350408       111003539306       111003725842      
111003929916       111004149955       111004346101       111004520600      
111004702118       111004873870       111005065492       111005233983      
111005404040       111005577793       111005824248       111006020102      
111006211159       111006401587       111006648175       111006843453    
111003141473       111003350442       111003539373       111003725886      
111003929994       111004150058       111004346202       111004520633      
111004702130       111004873892       111005065548       111005234007      
111005404163       111005577805       111005824293       111006020337      
111006211249       111006401699       111006648243       111006843475    
111003141631       111003350565       111003539418       111003725909      
111003930334       111004150126       111004346369       111004520699      
111004702613       111004873971       111005065605       111005234030      
111005404185       111005577816       111005824473       111006020393      
111006211261       111006401789       111006648399       111006843486    
111003141732       111003350699       111003539463       111003725943      
111003930389       111004150171       111004346404       111004520712      
111004702624       111004874062       111005065650       111005234108      
111005404220       111005577849       111005824619       111006020483      
111006211294       111006402094       111006648445       111006843576    
111003141743       111003350879       111003539519       111003725987      
111003930480       111004150250       111004346437       111004520790      
111004702916       111004874084       111005065661       111005234131      
111005404387       111005577906       111005824721       111006020506      
111006211339       111006402263       111006648524       111006843611    
111003141888       111003350947       111003539597       111003726001      
111003930558       111004150328       111004346628       111004520835      
111004702938       111004874219       111005065694       111005234209      
111005404477       111005577917       111005824732       111006020539      
111006211373       111006402364       111006648692       111006843701    
111003142249       111003351128       111003539676       111003726304      
111003930615       111004150351       111004346651       111004520868      
111004703052       111004874242       111005065706       111005234221      
111005404501       111005577940       111005824754       111006020573      
111006211395       111006402476       111006648793       111006843778    
111003142250       111003351139       111003539698       111003726371      
111003930761       111004150373       111004346707       111004520947      
111004703175       111004874310       111005065740       111005234232      
111005404556       111005577984       111005824956       111006020595      
111006211452       111006402544       111006648928       111006843789    
111003142508       111003351320       111003539755       111003726449      
111003930794       111004150597       111004346730       111004520969      
111004703311       111004874321       111005065841       111005234276      
111005404691       111005578008       111005825036       111006020708      
111006211474       111006402645       111006648962       111006843846    
111003142553       111003351386       111003539766       111003726517      
111003931098       111004150632       111004346763       111004521083      
111004703434       111004874354       111005065942       111005234311      
111005404703       111005578042       111005825069       111006020731      
111006211485       111006402667       111006648984       111006843868    
111003142564       111003351410       111003539799       111003726540      
111003931144       111004150788       111004346785       111004521106      
111004703535       111004874400       111005066099       111005234524      
111005404770       111005578064       111005825092       111006020764      
111006211755       111006402678       111006649053       111006843880    
111003142597       111003351566       111003539890       111003726618      
111003931155       111004150834       111004346842       111004521140      
111004703546       111004874499       111005066101       111005234535      
111005404905       111005578097       111005825126       111006020809      
111006211823       111006402779       111006649086       111006843981    
111003142687       111003351601       111003539924       111003726629      
111003931199       111004150845       111004346886       111004521173      
111004703579       111004874590       111005066123       111005234603      
111005404938       111005578176       111005825193       111006020900      
111006212004       111006402959       111006649121       111006843992    
111003142700       111003351623       111003539946       111003726630      
111003931267       111004150913       111004346921       111004521353      
111004703647       111004874624       111005066156       111005234793      
111005404972       111005578211       111005825216       111006020911      
111006212183       111006403185       111006649299       111006844016    
111003142766       111003351645       111003540016       111003726742      
111003931278       111004151284       111004346954       111004521465      
111004703726       111004874668       111005066167       111005234917      
111005405108       111005578222       111005825227       111006021068      
111006212217       111006403253       111006649301       111006844038    
111003142834       111003351768       111003540229       111003726933      
111003931290       111004151341       111004346965       111004521476      
111004703760       111004874725       111005066178       111005235222      
111005405119       111005578312       111005825250       111006021079      
111006212228       111006403310       111006649323       111006844061    
111003142856       111003351780       111003540353       111003726988      
111003931357       111004151576       111004347067       111004521487      
111004703827       111004874758       111005066190       111005235323      
111005405186       111005578323       111005825272       111006021091      
111006212330       111006403332       111006649367       111006844083    
111003143004       111003351836       111003540432       111003726999      
111003931425       111004151611       111004347236       111004521500      
111004703883       111004874769       111005066202       111005235413      
111005405298       111005578378       111005825351       111006021125      
111006212352       111006403398       111006649569       111006844094    
111003143116       111003351847       111003540498       111003727226      
111003931447       111004151622       111004347359       111004521533      
111004703917       111004874837       111005066224       111005235491      
111005405366       111005578402       111005825407       111006021215      
111006212431       111006403736       111006649604       111006844117    
111003143352       111003352028       111003540601       111003727507      
111003931469       111004151688       111004347360       111004521544      
111004703928       111004874893       111005066415       111005235660      
111005405591       111005578424       111005825520       111006021237      
111006212464       111006403747       111006649648       111006844195    
111003143420       111003352051       111003540634       111003727631      
111003931560       111004151734       111004347371       111004521566      
111004703962       111004874927       111005066437       111005235750      
111005405670       111005578491       111005825575       111006021260      
111006212497       111006403769       111006649930       111006844241    
111003143442       111003352130       111003540667       111003727653      
111003931593       111004151767       111004347438       111004521577      
111004704109       111004874949       111005066583       111005235772      
111005405692       111005578536       111005825654       111006021282      
111006212532       111006403770       111006649974       111006844285    
111003143486       111003352141       111003540690       111003727710      
111003931683       111004151790       111004347450       111004521623      
111004704121       111004875007       111005066628       111005235794      
111005405760       111005578547       111005825845       111006021305      
111006212622       111006404096       111006650000       111006844353    
111003143554       111003352219       111003540702       111003727754      
111003931773       111004151802       111004347584       111004521713      
111004704288       111004875030       111005066662       111005235828      
111005405849       111005578558       111005825856       111006021394      
111006212633       111006404119       111006650022       111006844375    
111003143576       111003352332       111003540713       111003727787      
111003931818       111004151846       111004347629       111004521735      
111004704312       111004875085       111005066752       111005235851      
111005405995       111005578637       111005825924       111006021574      
111006212644       111006404131       111006650123       111006844432    
111003143600       111003352466       111003540724       111003727855      
111003931830       111004151914       111004347630       111004521768      
111004704402       111004875120       111005066763       111005235873      
111005406020       111005578648       111005826217       111006021664      
111006212699       111006404287       111006650134       111006844476    
111003143701       111003352477       111003540779       111003727956      
111003932000       111004152038       111004347663       111004521825      
111004704592       111004875209       111005066774       111005235974      
111005406064       111005578660       111005826486       111006021800      
111006212712       111006404300       111006650167       111006844500    
111003143756       111003352512       111003540904       111003727967      
111003932033       111004152140       111004347832       111004521858      
111004704660       111004875221       111005066808       111005236009      
111005406176       111005578671       111005826497       111006021901      
111006212734       111006404355       111006650213       111006844555    
111003143824       111003352590       111003540960       111003727978      
111003932303       111004152151       111004347843       111004521948      
111004704794       111004875333       111005066853       111005236021      
111005406367       111005578716       111005826521       111006021945      
111006212992       111006404399       111006650224       111006844588    
111003143835       111003352691       111003540971       111003727989      
111003932314       111004152229       111004348259       111004522006      
111004704907       111004875423       111005066921       111005236054      
111005406378       111005578727       111005826576       111006021956      
111006213016       111006404401       111006650279       111006844599    
111003143891       111003352792       111003541006       111003728148      
111003932325       111004152241       111004348293       111004522129      
111004705076       111004875434       111005067078       111005236144      
111005406389       111005578749       111005826600       111006022036      
111006213061       111006404412       111006650314       111006844601    
111003144050       111003352905       111003541028       111003728362      
111003932404       111004152320       111004348349       111004522174      
111004705111       111004875445       111005067090       111005236177      
111005406413       111005578772       111005826633       111006022081      
111006213094       111006404557       111006650369       111006844612    
111003144117       111003352961       111003541051       111003728485      
111003932482       111004152342       111004348383       111004522196      
111004705133       111004875478       111005067146       111005236223      
111005406457       111005578783       111005826734       111006022115      
111006213139       111006404670       111006650426       111006844623    
111003144184       111003353041       111003541095       111003728519      
111003932606       111004152375       111004348406       111004522286      
111004705199       111004875557       111005067157       111005236289      
111005406479       111005578839       111005826789       111006022137      
111006213140       111006404838       111006650538       111006844634    
111003144207       111003353085       111003541141       111003728575      
111003932729       111004152465       111004348417       111004522398      
111004705223       111004875726       111005067168       111005236324      
111005406570       111005578851       111005826790       111006022148      
111006213263       111006404850       111006650561       111006844645    
111003144230       111003353434       111003541163       111003728586      
111003932875       111004152476       111004348428       111004522422      
111004705256       111004875760       111005067203       111005236346      
111005406615       111005578873       111005826969       111006022216      
111006213274       111006404894       111006650572       111006844656    
111003144285       111003353490       111003541220       111003728610      
111003933001       111004152555       111004348440       111004522444      
111004705289       111004875782       111005067236       111005236447      
111005406716       111005578918       111005826981       111006022249      
111006213308       111006405222       111006650617       111006844713    
111003144342       111003353524       111003541310       111003728823      
111003933034       111004152645       111004348473       111004522534      
111004705357       111004875872       111005067269       111005236481      
111005406895       111005578929       111005827173       111006022340      
111006213319       111006405277       111006650640       111006844780    
111003144443       111003353557       111003541400       111003728924      
111003933113       111004152678       111004348518       111004522646      
111004705391       111004875917       111005067270       111005236559      
111005406974       111005578941       111005827252       111006022597      
111006213386       111006405402       111006650842       111006844814    
111003144544       111003353816       111003541466       111003728935      
111003933203       111004152702       111004348530       111004522680      
111004705571       111004875951       111005067326       111005236560      
111005406996       111005578974       111005827319       111006022777      
111006213397       111006405413       111006651191       111006844869    
111003144555       111003353917       111003541488       111003729015      
111003933269       111004152757       111004348653       111004522703      
111004705638       111004875984       111005067359       111005236616      
111005407065       111005579076       111005827386       111006022979      
111006213498       111006405525       111006651225       111006844870    
111003144645       111003353951       111003541534       111003729082      
111003933326       111004152791       111004348709       111004522725      
111004705650       111004876064       111005067360       111005236740      
111005407076       111005579155       111005827522       111006023015      
111006213533       111006405547       111006651326       111006844915    
111003144689       111003354075       111003541590       111003729228      
111003933427       111004152825       111004348811       111004522769      
111004705717       111004876154       111005067405       111005236762      
111005407199       111005579267       111005827533       111006023048      
111006213667       111006405558       111006651348       111006844982    
111003145006       111003354266       111003541613       111003729240      
111003933438       111004152836       111004348978       111004522770      
111004705841       111004876176       111005067416       111005236829      
111005407212       111005579289       111005827601       111006023060      
111006214006       111006405592       111006651359       111006845017    
111003145073       111003354277       111003541657       111003729464      
111003933461       111004152915       111004348990       111004522927      
111004705863       111004876200       111005067450       111005236919      
111005407267       111005579335       111005827612       111006023071      
111006214039       111006405615       111006651405       111006845028  

 

SCH-A-44



--------------------------------------------------------------------------------

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

   

Receivable

    111003145130       111003354413       111003541668       111003729565      
111003933674       111004152926       111004349092       111004522972      
111004705874       111004876233       111005067472       111005237011      
111005407380       111005579414       111005827667       111006023127      
111006214040       111006405671       111006651427       111006845040    
111003145208       111003354424       111003541725       111003730040      
111003933753       111004152993       111004349160       111004522983      
111004705885       111004876288       111005067584       111005237066      
111005407403       111005579481       111005827689       111006023183      
111006214130       111006405705       111006651449       111006845107    
111003145309       111003354693       111003541747       111003730051      
111003933876       111004153084       111004349373       111004522994      
111004705896       111004876301       111005067607       111005237101      
111005407470       111005579504       111005828130       111006023206      
111006214196       111006405716       111006651450       111006845118    
111003145321       111003354716       111003541769       111003730084      
111003933887       111004153141       111004349395       111004523007      
111004705908       111004876390       111005067753       111005237112      
111005407661       111005579526       111005828365       111006023228      
111006214208       111006405828       111006651584       111006845141    
111003145332       111003354738       111003541815       111003730309      
111003934305       111004153174       111004349463       111004523052      
111004705931       111004876558       111005067786       111005237145      
111005407683       111005579593       111005828781       111006023329      
111006214264       111006405851       111006651629       111006845152    
111003145534       111003354749       111003541893       111003730512      
111003934439       111004153354       111004349485       111004523063      
111004705942       111004876570       111005067933       111005237235      
111005407773       111005579638       111005828949       111006023330      
111006214275       111006405941       111006651641       111006845163    
111003145680       111003354862       111003541916       111003730578      
111003934518       111004153400       111004349586       111004523074      
111004706033       111004876581       111005067999       111005237392      
111005407829       111005579683       111005828983       111006023385      
111006214297       111006405952       111006651742       111006845219    
111003145804       111003354918       111003542041       111003730679      
111003934631       111004153567       111004349687       111004523096      
111004706044       111004876615       111005068046       111005237437      
111005407997       111005579694       111005829018       111006023408      
111006214365       111006405985       111006651786       111006845220    
111003145927       111003354996       111003542096       111003730725      
111003934664       111004153635       111004349744       111004523119      
111004706099       111004876660       111005068057       111005237459      
111005408044       111005579740       111005829030       111006023521      
111006214422       111006405996       111006651797       111006845297    
111003146041       111003355021       111003542131       111003730769      
111003934675       111004153657       111004349766       111004523186      
111004706178       111004876749       111005068103       111005237561      
111005408178       111005579751       111005829197       111006023543      
111006214512       111006406032       111006651854       111006845332    
111003146120       111003355076       111003542142       111003730882      
111003934686       111004153736       111004349834       111004523197      
111004706190       111004876761       111005068125       111005237639      
111005408189       111005579795       111005829254       111006023745      
111006214534       111006406043       111006651900       111006845343    
111003146287       111003355278       111003542175       111003731030      
111003934709       111004153860       111004349913       111004523209      
111004706257       111004876794       111005068136       111005237673      
111005408392       111005579829       111005829287       111006023767      
111006214589       111006406111       111006651966       111006845387    
111003146490       111003355335       111003542243       111003731120      
111003934866       111004153871       111004349968       111004523210      
111004706279       111004876839       111005068192       111005237729      
111005408437       111005579852       111005829298       111006023789      
111006214657       111006406133       111006652057       111006845422    
111003146580       111003355380       111003542265       111003731298      
111003934899       111004153949       111004350072       111004523221      
111004706280       111004876895       111005068484       111005237741      
111005408583       111005579863       111005829333       111006024229      
111006214691       111006406223       111006652068       111006845444    
111003146681       111003355447       111003542322       111003731311      
111003934956       111004154052       111004350128       111004523232      
111004706381       111004877043       111005068619       111005237842      
111005408662       111005579885       111005829478       111006024230      
111006214725       111006406234       111006652091       111006845455    
111003146816       111003355706       111003542401       111003731333      
111003935126       111004154142       111004350139       111004523276      
111004706392       111004877087       111005068844       111005237897      
111005408796       111005579896       111005829490       111006024263      
111006214769       111006406289       111006652103       111006845466    
111003146827       111003355717       111003542478       111003731366      
111003935148       111004154164       111004350151       111004523287      
111004706404       111004877144       111005068901       111005237921      
111005408886       111005579919       111005829524       111006024285      
111006214792       111006406290       111006652136       111006882322    
111003146917       111003355762       111003542513       111003731478      
111003935159       111004154232       111004350195       111004523300      
111004706459       111004877155       111005069003       111005237954      
111005408897       111005579920       111005829535       111006024375      
111006214905       111006406313       111006652147       111003146939      
111003355830       111003542704       111003732075       111003935193      
111004154254       111004350229       111004523333       111004706460      
111004877188       111005069036       111005237976       111005408910      
111005579931       111005829726       111006024409       111006214916      
111006406368       111006652282       111003146984       111003356178      
111003542771       111003732200       111003935306       111004154298      
111004350296       111004523344       111004706482       111004877212      
111005069070       111005238012       111005408976       111005579942      
111005829827       111006024421       111006214972       111006406436      
111006652327       111003147198       111003356246       111003542782      
111003732277       111003935429       111004154434       111004350308      
111004523401       111004706493       111004877313       111005069216      
111005238023       111005409090       111005579964       111005829917      
111006024476       111006214994       111006406458       111006652406      
111003147301       111003356279       111003542805       111003732312      
111003935430       111004154502       111004350511       111004523445      
111004706516       111004877346       111005069250       111005238045      
111005409281       111005580012       111005829984       111006024522      
111006215018       111006406548       111006652428       111003147312      
111003356347       111003542861       111003732334       111003935441      
111004154546       111004350555       111004523456       111004706651      
111004877380       111005069272       111005238090       111005409315      
111005580067       111005830021       111006024577       111006215029      
111006406560       111006652484       111003147356       111003356550      
111003542883       111003732356       111003935609       111004154669      
111004350601       111004523502       111004706730       111004877403      
111005069294       111005238191       111005409911       111005580102      
111005830043       111006024612       111006215085       111006406605      
111006652518       111003147446       111003356583       111003542962      
111003732547       111003935698       111004154726       111004350612      
111004523513       111004706741       111004877504       111005069373      
111005238203       111005409966       111005580180       111005830133      
111006024768       111006215175       111006406740       111006652585      
111003147581       111003356628       111003543020       111003732581      
111003935711       111004154737       111004350645       111004523557      
111004706796       111004877515       111005069395       111005238269      
111005410036       111005580214       111005830223       111006024858      
111006215221       111006406751       111006652596       111003147738      
111003356639       111003543109       111003732750       111003935733      
111004154805       111004350746       111004523568       111004706808      
111004877526       111005069564       111005238270       111005410047      
111005580247       111005830335       111006024869       111006215265      
111006406762       111006652619       111003147749       111003356718      
111003543165       111003732873       111003935777       111004154906      
111004350768       111004523591       111004706820       111004877537      
111005069575       111005238304       111005410070       111005580269      
111005830368       111006024948       111006215322       111006406784      
111006652686       111003147761       111003356752       111003543233      
111003732941       111003935913       111004154940       111004350814      
111004523603       111004706842       111004877548       111005069586      
111005238337       111005410294       111005580270       111005830380      
111006024971       111006215388       111006406818       111006652743      
111003147817       111003356897       111003543323       111003732985      
111003935968       111004154962       111004351017       111004523614      
111004706853       111004877559       111005069643       111005238450      
111005410317       111005580304       111005830414       111006025051      
111006215399       111006406829       111006652776       111003147828      
111003356976       111003543334       111003733065       111003935980      
111004154973       111004351095       111004523861       111004706864      
111004877593       111005069676       111005238584       111005410339      
111005580315       111005830425       111006025062       111006215423      
111006406874       111006652844       111003147907       111003357146      
111003543390       111003733100       111003936015       111004154984      
111004351185       111004523883       111004706886       111004877627      
111005069801       111005238595       111005410340       111005580326      
111005830447       111006025118       111006215456       111006407000      
111006652899       111003147952       111003357157       111003543479      
111003733177       111003936026       111004155053       111004351242      
111004523906       111004706897       111004877649       111005069856      
111005238618       111005410351       111005580405       111005830458      
111006025185       111006215467       111006407022       111006652923      
111003148009       111003357247       111003543525       111003733313      
111003936071       111004155277       111004351297       111004523917      
111004706910       111004877661       111005069957       111005238696      
111005410362       111005580416       111005830559       111006025264      
111006215489       111006407088       111006652956       111003148021      
111003357258       111003543637       111003733379       111003936116      
111004155288       111004351310       111004523928       111004706932      
111004877694       111005069979       111005238797       111005410373      
111005580450       111005830593       111006025354       111006215535      
111006407099       111006653025       111003148087       111003357281      
111003543705       111003733458       111003936150       111004155299      
111004351321       111004523984       111004706943       111004877706      
111005070094       111005238922       111005410384       111005580461      
111005830627       111006025578       111006215579       111006407112      
111006653104       111003148100       111003357405       111003543806      
111003733470       111003936217       111004155312       111004351365      
111004524008       111004706965       111004877717       111005070139      
111005238933       111005410430       111005580472       111005830638      
111006025781       111006215591       111006407235       111006653137      
111003148144       111003357483       111003543862       111003733481      
111003936239       111004155424       111004351433       111004524064      
111004707012       111004877740       111005070285       111005238955      
111005410463       111005580483       111005830650       111006025950      
111006215603       111006407280       111006653159       111003148199      
111003357551       111003543952       111003733559       111003936251      
111004155457       111004351444       111004524075       111004707056      
111004877762       111005070320       111005239013       111005410496      
111005580517       111005830672       111006025983       111006215625      
111006407291       111006653205       111003148425       111003357911      
111003543974       111003733571       111003936262       111004155569      
111004351455       111004524097       111004707078       111004877784      
111005070342       111005239057       111005410564       111005580539      
111005830706       111006026131       111006215793       111006407314      
111006653272       111003148447       111003358035       111003544043      
111003733672       111003936295       111004155660       111004351477      
111004524109       111004707113       111004877818       111005070386      
111005239103       111005410609       111005580584       111005830762      
111006026175       111006215805       111006407347       111006653283    

 

SCH-A-45



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1